Exhibit 10.1

 

 

 

TRTX 2018-FL2 ISSUER, LTD.,

as Issuer,

TRTX 2018-FL2 CO-ISSUER, LLC,

as Co-Issuer,

TRTX CLO LOAN SELLER 2, LLC,

as Advancing Agent,

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Trustee,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Note Administrator

INDENTURE

Dated as of November 29, 2018

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE 1

 

DEFINITIONS

 

Section 1.1

 

Definitions

     3  

Section 1.2

 

Interest Calculation Convention

     49  

Section 1.3

 

Rounding Convention

     49   ARTICLE 2

 

THE NOTES

 

Section 2.1

 

Forms Generally

     49  

Section 2.2

 

Forms of Notes and Certificate of Authentication

     50  

Section 2.3

 

Authorized Amount; Stated Maturity Date; and Denominations

     51  

Section 2.4

 

Execution, Authentication, Delivery and Dating

     52  

Section 2.5

 

Registration, Registration of Transfer and Exchange

     53  

Section 2.6

 

Mutilated, Defaced, Destroyed, Lost or Stolen Note

     60  

Section 2.7

 

Payment of Principal and Interest and Other Amounts; Principal and Interest
Rights Preserved

     61  

Section 2.8

 

Persons Deemed Owners

     64  

Section 2.9

 

Cancellation

     65  

Section 2.10

 

Global Notes; Definitive Notes; Temporary Notes

     65  

Section 2.11

 

U.S. Tax Treatment of Notes and the Issuer

     67  

Section 2.12

 

Authenticating Agents

     68  

Section 2.13

 

Forced Sale on Failure to Comply with Restrictions

     68  

Section 2.14

 

No Gross Up

     69   ARTICLE 3

 

CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS

 

Section 3.1

 

General Provisions

     69  

Section 3.2

 

Security for Notes

     72  

Section 3.3

 

Transfer of Collateral

     74  

Section 3.4

 

Credit Risk Retention

     81  

 

-i-



--------------------------------------------------------------------------------

ARTICLE 4

 

SATISFACTION AND DISCHARGE

 

Section 4.1

 

Satisfaction and Discharge of Indenture

     81  

Section 4.2

 

Application of Amounts Held in Trust

     83  

Section 4.3

 

Repayment of Amounts Held by Paying Agent

     83  

Section 4.4

 

Limitation on Obligation to Incur Company Administrative Expenses

     84   ARTICLE 5

 

REMEDIES

 

Section 5.1

 

Events of Default

     84  

Section 5.2

 

Acceleration of Maturity; Rescission and Annulment

     86  

Section 5.3

 

Collection of Indebtedness and Suits for Enforcement by Trustee

     88  

Section 5.4

 

Remedies

     90  

Section 5.5

 

Preservation of Collateral

     92  

Section 5.6

 

Trustee May Enforce Claims Without Possession of Notes

     93  

Section 5.7

 

Application of Amounts Collected

     93  

Section 5.8

 

Limitation on Suits

     94  

Section 5.9

 

Unconditional Rights of Noteholders to Receive Principal and Interest

     94  

Section 5.10

 

Restoration of Rights and Remedies

     95  

Section 5.11

 

Rights and Remedies Cumulative

     95  

Section 5.12

 

Delay or Omission Not Waiver

     95  

Section 5.13

 

Control by the Controlling Class

     95  

Section 5.14

 

Waiver of Past Defaults

     96  

Section 5.15

 

Undertaking for Costs

     96  

Section 5.16

 

Waiver of Stay or Extension Laws

     97  

Section 5.17

 

Sale of Collateral

     97  

Section 5.18

 

Action on the Notes

     98   ARTICLE 6

 

THE TRUSTEE AND NOTE ADMINISTRATOR

 

Section 6.1

 

Certain Duties and Responsibilities

     98  

Section 6.2

 

Notice of Default

     100  

Section 6.3

 

Certain Rights of Trustee and Note Administrator

     100  

Section 6.4

 

Not Responsible for Recitals or Issuance of Notes

     103  

Section 6.5

 

May Hold Notes

     103  

Section 6.6

 

Amounts Held in Trust

     103  

Section 6.7

 

Compensation and Reimbursement

     103  

Section 6.8

 

Corporate Trustee Required; Eligibility

     105  

Section 6.9

 

Resignation and Removal; Appointment of Successor

     105  

Section 6.10

 

Acceptance of Appointment by Successor

     107  

 

-ii-



--------------------------------------------------------------------------------

Section 6.11

 

Merger, Conversion, Consolidation or Succession to Business of Trustee and Note
Administrator

     108  

Section 6.12

 

Co-Trustees and Separate Trustee

     108  

Section 6.13

 

Direction to enter into the Servicing Agreement

     109  

Section 6.14

 

Representations and Warranties of the Trustee

     110  

Section 6.15

 

Representations and Warranties of the Note Administrator

     110  

Section 6.16

 

Requests for Consents

     111  

Section 6.17

 

Withholding

     111   ARTICLE 7

 

COVENANTS

 

Section 7.1

 

Payment of Principal and Interest

     112  

Section 7.2

 

Maintenance of Office or Agency

     112  

Section 7.3

 

Amounts for Note Payments to be Held in Trust

     113  

Section 7.4

 

Existence of the Issuer and Co-Issuer

     115  

Section 7.5

 

Protection of Collateral

     117  

Section 7.6

 

Notice of Any Amendments

     119  

Section 7.7

 

Performance of Obligations

     119  

Section 7.8

 

Negative Covenants

     119  

Section 7.9

 

Statement as to Compliance

     122  

Section 7.10

 

Issuer and Co-Issuer May Consolidate or Merge Only on Certain Terms

     122  

Section 7.11

 

Successor Substituted

     126  

Section 7.12

 

No Other Business

     125  

Section 7.13

 

Reporting

     126  

Section 7.14

 

Calculation Agent

     126  

Section 7.15

 

REIT Status

     127  

Section 7.16

 

Permitted Subsidiaries

     128  

Section 7.17

 

Repurchase Requests

     129  

Section 7.18

 

Servicing of Mortgage Loans and Control of Servicing Decisions

     130   ARTICLE 8

 

SUPPLEMENTAL INDENTURES

 

Section 8.1

 

Supplemental Indentures Without Consent of Securityholders

     130  

Section 8.2

 

Supplemental Indentures with Consent of Securityholders

     133  

Section 8.3

 

Execution of Supplemental Indentures

     135  

Section 8.4

 

Effect of Supplemental Indentures

     137  

Section 8.5

 

Reference in Notes to Supplemental Indentures

     137  

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 9

 

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

 

Section 9.1

 

Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call Redemption

     138  

Section 9.2

 

Notice of Redemption

     139  

Section 9.3

 

Notice of Redemption or Maturity by the Issuer

     140  

Section 9.4

 

Notes Payable on Redemption Date

     140  

Section 9.5

 

Mandatory Redemption

     141   ARTICLE 10

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

Section 10.1

 

Collection of Amounts; Custodial Account

     141  

Section 10.2

 

Reinvestment Account

     141  

Section 10.3

 

Payment Account

     143  

Section 10.4

 

[Reserved.]

     143  

Section 10.5

 

Expense Reserve Account

     143  

Section 10.6

 

[Reserved.]

     144  

Section 10.7

 

Interest Advances

     144  

Section 10.8

 

Reports by Parties

     147  

Section 10.9

 

Reports; Accountings

     148  

Section 10.10

 

Release of Mortgage Assets; Release of Collateral

     150  

Section 10.11

 

[Reserved.]

     152  

Section 10.12

 

Information Available Electronically

     152  

Section 10.13

 

Investor Q&A Forum; Investor Registry

     155  

Section 10.14

 

Certain Procedures

     157   ARTICLE 11

 

APPLICATION OF FUNDS

 

Section 11.1

 

Disbursements of Amounts from Payment Account

     158  

Section 11.2

 

Securities Accounts

     163   ARTICLE 12

 

DISPOSITION OF MORTGAGE ASSETS; REINVESTMENT MORTGAGE ASSETS;

FUTURE FUNDING ESTIMATES

 

 

Section 12.1

 

Sales of Credit Risk Mortgage Assets and Defaulted Mortgage Assets

     164  

Section 12.2

 

Reinvestment Mortgage Assets

     167  

Section 12.3

 

Conditions Applicable to All Transactions Involving Sale or Grant

     168  

Section 12.4

 

Modifications to Note Protection Tests

     169  

Section 12.5

 

Ongoing Future Advance Estimates

     169  

 

-iv-



--------------------------------------------------------------------------------

ARTICLE 13

 

NOTEHOLDERS’ RELATIONS

 

Section 13.1

 

Subordination

     171  

Section 13.2

 

Standard of Conduct

     173   ARTICLE 14

 

MISCELLANEOUS

 

Section 14.1

 

Form of Documents Delivered to the Trustee and Note Administrator

     174  

Section 14.2

 

Acts of Securityholders

     175  

Section 14.3

 

Notices, etc., to the Trustee, the Note Administrator, the Issuer, the
Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Operating Advisor, the Preferred Share Paying Agent, the Placement Agents, the
Collateral Manager and the Rating Agencies

     175  

Section 14.4

 

Notices to Noteholders; Waiver

     179  

Section 14.5

 

Effect of Headings and Table of Contents

     180  

Section 14.6

 

Successors and Assigns

     180  

Section 14.7

 

Severability

     180  

Section 14.8

 

Benefits of Indenture

     180  

Section 14.9

 

Governing Law; Waiver of Jury Trial

     180  

Section 14.10

 

Submission to Jurisdiction

     180  

Section 14.11

 

Counterparts

     181  

Section 14.12

 

Liability of Co-Issuers

     181  

Section 14.13

 

17g-5 Information

     181  

Section 14.14

 

Rating Agency Condition

     183  

Section 14.15

 

Patriot Act Compliance

     184   ARTICLE 15

 

ASSIGNMENT OF THE MORTGAGE ASSET PURCHASE AGREEMENT

 

Section 15.1

 

Assignment of Mortgage Asset Purchase Agreement

     184   ARTICLE 16

 

ADVANCING AGENT

 

Section 16.1

 

Liability of the Advancing Agent

     186  

Section 16.2

 

Merger or Consolidation of the Advancing Agent

     187  

Section 16.3

 

Limitation on Liability of the Advancing Agent and Others

     187  

Section 16.4

 

Representations and Warranties of the Advancing Agent

     187  

 

-v-



--------------------------------------------------------------------------------

Section 16.5

 

Resignation and Removal; Appointment of Successor

     188  

Section 16.6

 

Acceptance of Appointment by Successor Advancing Agent

     189  

Section 16.7

 

Removal and Replacement of Backup Advancing Agent

     189   ARTICLE 17

 

CURE RIGHTS; PURCHASE RIGHTS

 

Section 17.1

 

[Reserved]

     190  

Section 17.2

 

Mortgage Asset Purchase Agreements

     190  

Section 17.3

 

Representations and Warranties Related to Reinvestment Mortgage Assets

     190  

Section 17.4

 

[Reserved.]

     191  

Section 17.5

 

Purchase Right; Holder of a Majority of the Preferred Shares

     191  

 

SCHEDULES

 

Schedule A

 

Schedule of Closing Date Mortgage Assets

Schedule B

 

LIBOR

Schedule C

 

List of Authorized Officers of Collateral Manager

EXHIBITS

 

Exhibit A

 

Form of Offered Notes

Exhibit B

 

Form of Class E Notes and Class F Notes

Exhibit C-1

 

Form of Transfer Certificate – Regulation S Global Note

Exhibit C-2

 

Form of Transfer Certificate – Rule 144A Global Note

Exhibit C-3

 

Form of Transfer Certificate – Definitive Note

Exhibit D

 

Form of Custodian Post-Closing Certification

Exhibit E

 

Form of Request for Release

Exhibit F

 

Form of NRSRO Certification

Exhibit G

 

Form of Note Administrator’s Monthly Report

Exhibit H-1

 

Form of Investor Certification (for Non-Borrower Affiliates)

Exhibit H-2

 

Form of Investor Certification (for Borrower Affiliates)

Exhibit I

 

Form of Online Market Data Provider Certification

Exhibit J

 

Form of Auction Call Procedure

Exhibit K

 

Form of Officer’s Certificate of the Collateral Manager with Respect to the
Acquisition of Mortgage Assets

 

-vi-



--------------------------------------------------------------------------------

INDENTURE, dated as of November 29, 2018, by and among TRTX 2018-FL2 ISSUER,
LTD., an exempted company incorporated with limited liability under the laws of
the Cayman Islands (the “Issuer”), TRTX 2018-FL2 CO-ISSUER, LLC, a limited
liability company formed under the laws of Delaware (the “Co-Issuer”), TRTX CLO
LOAN SELLER 2, LLC, a limited liability company formed under the laws of
Delaware, as advancing agent (herein, together with its permitted successors and
assigns in the trusts hereunder, the “Advancing Agent”), WILMINGTON TRUST,
NATIONAL ASSOCIATION, a national banking association, as trustee (in such
capacity, together with its permitted successors and assigns in the trusts
hereunder, the “Trustee”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, and as note administrator, paying agent,
calculation agent, transfer agent, authenticating agent, custodian, backup
advancing agent and notes registrar (in all of the foregoing capacities,
together with its permitted successors and assigns, the “Note Administrator”).

PRELIMINARY STATEMENT

Each of the Issuer and the Co-Issuer is duly authorized to execute and deliver
this Indenture to provide for the Notes issuable as provided in this Indenture.
All covenants and agreements made by the Issuer and Co-Issuer herein are for the
benefit and security of the Secured Parties. The Issuer, the Co-Issuer, the Note
Administrator, in all of its capacities hereunder, the Trustee and the Advancing
Agent are entering into this Indenture, and the Trustee is accepting the trusts
created hereby, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged.

All things necessary to make this Indenture a valid agreement of the Issuer and
Co-Issuer in accordance with this Indenture’s terms have been done.

GRANTING CLAUSES

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising out of (in
each case, to the extent of the Issuer’s interest therein and specifically
excluding any interest of the related Companion Participation Holder therein):

1. (a) the Closing Date Mortgage Assets listed on Schedule A hereto which the
Issuer purchases on the Closing Date and causes to be delivered to the Trustee
(or to the Custodian hereunder) herewith, including all payments thereon or with
respect thereto, and all Mortgage Assets which are delivered to the Trustee (or
to the Custodian hereunder) after the Closing Date pursuant to the terms hereof
(including all Reinvestment Mortgage Assets and Exchange Mortgage Assets
acquired by the Issuer after the Closing Date) and all payments thereon or with
respect thereto, in each case, other than Retained Interest, if any, under, and
as defined in, the Mortgage Asset Purchase Agreement,

(b) the Servicing Accounts, the Indenture Accounts and the related security
entitlements and all income from the investment of funds in any of the foregoing
at any time credited to any of the foregoing accounts,



--------------------------------------------------------------------------------

(c) the Eligible Investments,

(d) the rights of the Issuer under the Collateral Management Agreement, the
Mortgage Asset Purchase Agreement, the Servicing Agreement, the Registered
Office Terms, the AML Services Agreement and the Company Administration
Agreement,

(e) all amounts delivered to the Note Administrator (or its bailee) (directly or
through a securities intermediary),

(f) all other investment property, instruments and general intangibles in which
the Issuer has an interest, other than the Excepted Property,

(g) the Issuer’s ownership interest in, and rights to, all Permitted
Subsidiaries, and

(h) all proceeds with respect to the foregoing clauses (a) through (g).

The collateral described in the foregoing clauses (a) through (h), with the
exception of the Excepted Property, is referred to herein as the “Collateral.”
Such Grants are made to secure the Offered Notes equally and ratably without
prejudice, priority or distinction between any Offered Note and any other
Offered Note for any reason, except as expressly provided in this Indenture
(including, but not limited to, the Priority of Payments) and to secure (i) the
payment of all amounts due on and in respect of the Notes in accordance with
their terms, (ii) the payment of all other sums payable under this Indenture and
(iii) compliance with the provisions of this Indenture, all as provided in this
Indenture (together, the “Secured Obligations”). The foregoing Grant shall, for
the purpose of determining the property subject to the lien of this Indenture,
be deemed to include any securities and any investments granted by or on behalf
of the Issuer to the Trustee for the benefit of the Secured Parties, whether or
not such securities or such investments satisfy the criteria set forth in the
definitions of “Mortgage Asset” or “Eligible Investment,” as the case may be.

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the laws of the State of New York
applicable to agreements made and to be performed therein, for the benefit of
the Noteholders. Upon the occurrence and during the continuation of any Event of
Default hereunder, and in addition to any other rights available under this
Indenture or any other Collateral held for the benefit and security of the
Noteholders or otherwise available at law or in equity but subject to the terms
hereof, the Trustee shall have all rights and remedies of a secured party under
the laws of the State of New York and other applicable law to enforce the
assignments and security interests contained herein and, in addition, shall have
the right, subject to compliance with any mandatory requirements of applicable
law and the terms of this Indenture, to exercise, sell or apply any rights and
other interests assigned or pledged hereby in accordance with the terms hereof
at public and private sale.

The Trustee acknowledges such Grants, accepts the trusts hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with, and subject to, the terms hereof, in order that the interests
of the Secured Parties may be adequately and effectively protected in accordance
with this Indenture.

 

-2-



--------------------------------------------------------------------------------

Notwithstanding anything in this Indenture to the contrary, for all purposes
hereunder, no holder of the Class E Notes or the Class F Notes shall be a
secured party for purposes of the Grant by virtue of holding such Notes.

CREDIT RISK RETENTION

On the Closing Date, Retention Holder will retain 100% of the Preferred Shares.
The Preferred Shares are referred to in this Indenture as the EHRI. The fair
value of the EHRI is $127,521,818.

As of the Closing Date, the aggregate outstanding Principal Balance of the
Closing Date Mortgage Assets equals approximately $1,000,167,819.

ARTICLE 1

DEFINITIONS

Section 1.1 Definitions

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture, and the definitions of such terms are equally
applicable both to the singular and plural forms of such terms and to the
masculine, feminine and neuter genders of such terms. The word “including” and
its variations shall mean “including without limitation.” Whenever any reference
is made to an amount the determination of which is governed by Section 1.2
hereof, the provisions of Section 1.2 shall be applicable to such determination
or calculation, whether or not reference is specifically made to Section 1.2,
unless some other method of calculation or determination is expressly specified
in the particular provision. All references in this Indenture to designated
“Articles,” “Sections,” “Subsections” and other subdivisions are to the
designated Articles, Sections, Subsections and other subdivisions of this
Indenture as originally executed. The words “herein,” “hereof,” “hereunder” and
other words of similar import refer to this Indenture as a whole and not to any
particular Article, Section, Subsection or other subdivision.

“17g-5 Information”: The meaning specified in Section 14.3(j) hereof.

“17g-5 Information Provider”: The meaning specified in Section 14.13(a) hereof.

“17g-5 Website”: A password-protected internet website maintained by the 17g-5
Information Provider, which shall initially be located at www.ctslink.com, under
the “NRSRO” tab for this transaction. Any change of the 17g-5 Website shall only
occur after notice has been delivered by the 17g-5 Information Provider to the
Issuer, the Note Administrator, the Trustee, the Servicer, the Special Servicer,
the Operating Advisor, the Collateral Manager, the Placement Agents and the
Rating Agencies, which notice shall set forth the date of change and new
location of the 17g-5 Website.

“1940 Act”: Investment Company Act of 1940, as amended.

 

-3-



--------------------------------------------------------------------------------

“Accepted Loan Servicer”: Any commercial mortgage loan master or primary
servicer that (1) is engaged in the business of servicing commercial mortgage
loans (with a minimum servicing portfolio of U.S.$100,000,000) that are
comparable to the Mortgage Loans owned or to be owned by the Issuer, (2) as to
which Moody’s has not cited servicing concerns of such servicer as the sole or
material factor in any downgrade or withdrawal of the ratings (or placement on
“watch status” in contemplation of a ratings downgrade or withdrawal) of
securities in any commercial mortgage backed securities transaction serviced by
such servicer prior to the time of determination and (3) within the prior twelve
(12)-month period, has acted as a servicer in a commercial mortgage backed
securities transaction rated by KBRA and KBRA has not cited servicing concerns
of such servicer as the sole or material factor in any downgrade or withdrawal
of the ratings (or placement on “watch status” in contemplation of a ratings
downgrade or withdrawal) of securities in any commercial mortgage backed
securities transaction serviced by such servicer prior to the time of
determination.

“Access Termination Notice”: The meaning specified in the Future Funding
Agreement.

“Account”: Any of the Servicing Accounts, the Indenture Accounts and the
Preferred Share Distribution Account.

“Accountants’ Report”: A report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer pursuant
to Section 10.13(a), which may be the firm of independent accountants that
reviews or performs procedures with respect to the financial reports prepared by
the Issuer or the Servicer.

“Acquisition and Disposition Requirements”: With respect to any acquisition
(whether by purchase, exchange or substitution) or disposition of a Mortgage
Asset, satisfaction of each of the following conditions: (a) such Mortgage Asset
is being acquired or disposed of in accordance with the terms and conditions set
forth in this Indenture; (b) the acquisition or disposition of such Mortgage
Asset does not result in a reduction or withdrawal of the then-current rating
issued by Moody’s or KBRA on any Class of Notes then Outstanding; and (c) such
Mortgage Asset is not being acquired or disposed of for the primary purpose of
recognizing gains or decreasing losses resulting from market value changes.

“Act” or “Act of Securityholders”: The meaning specified in Section 14.2 hereof.

“Advance Rate”: The meaning specified in the Servicing Agreement.

“Advancing Agent”: TRTX CLO Loan Seller 2, LLC, a Delaware limited liability
company, solely in its capacity as advancing agent hereunder, unless a successor
Person shall have become the Advancing Agent pursuant to the applicable
provisions of this Indenture, and thereafter “Advancing Agent” shall mean such
successor Person.

“Advancing Agent Fee”: The fee payable monthly in arrears on each Payment Date
to the Advancing Agent in accordance with the Priority of Payments, equal to
0.02% per annum on the Aggregate Outstanding Amount of the Class A Notes, the
Class A-S Notes and the Class B Notes on such Payment Date prior to giving
effect to distributions with respect to such Payment Date; which fee is hereby
waived by the Advancing Agent for so long as (i) Seller (or any of its
Affiliates) is the Advancing Agent and (ii) Retention Holder (or any of its
Affiliates) owns the Preferred Shares. Such fee shall accrue on the basis of the
actual number of days during the related Interest Accrual Period divided by 360.

 

-4-



--------------------------------------------------------------------------------

“Advisers Act”: The Investment Advisers Act of 1940, as amended.

“Advisory Committee”: The meaning specified in the Collateral Management
Agreement.

“Affiliate” or “Affiliated”: With respect to a Person, (i) any other Person who,
directly or indirectly, is in control of, or controlled by, or is under common
control with, such Person or (ii) any other Person who is a director, Officer or
employee (a) of such Person, (b) of any subsidiary or parent company of such
Person or (c) of any Person described in clause (i) above. For the purposes of
this definition, control of a Person shall mean the power, direct or indirect,
(i) to vote more than 50% of the securities having ordinary voting power for the
election of directors of such Person, or (ii) to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise;
provided that neither the Company Administrator nor any other company,
corporation or Person to which the Company Administrator provides directors
and/or administrative services and/or acts as share trustee shall be an
Affiliate of the Issuer or Co-Issuer; provided, further, that none of TRTX, the
Collateral Manager, the Seller, Retention Holder or any of their subsidiaries
shall be deemed to be Affiliates of the Issuer. The Note Administrator, the
Servicer and Trustee may rely on certifications of any Holder or party hereto
regarding such Person’s affiliations.

“Affiliated Future Funding Companion Participation Holder”: Any Companion
Participation Holder that is the Seller or any Affiliate of the Seller.

“Agent Members”: Members of, or participants in, the Depository, Clearstream,
Luxembourg or Euroclear.

“Aggregate Outstanding Amount”: With respect to any Class or Classes of the
Notes as of any date of determination, the aggregate principal balance of such
Class or Classes of Notes Outstanding as of such date of determination. The
Aggregate Outstanding Amount of the Class C Notes, the Class D Notes, the
Class E Notes and the Class F Notes will be increased by the amount of any
Deferred Interest on such Classes.

“Aggregate Outstanding Portfolio Balance”: On any Measurement Date, the sum of
(without duplication) (i) the aggregate Principal Balance of the Mortgage Assets
and (ii) the aggregate Principal Balance of all Principal Proceeds held as Cash
and Eligible Investments.

“Aggregate Principal Balance”: When used with respect to any Mortgage Assets as
of any date of determination, the sum of the Principal Balances on such date of
determination of all such Mortgage Assets.

“AML Compliance”: Compliance with the Cayman AML Regulations.

 

-5-



--------------------------------------------------------------------------------

“AML Services Agreement”: The AML Services Agreement, dated as of the Closing
Date, by and between the Issuer and the AML Services Provider, as amended,
supplemented or otherwise modified from time to time in accordance with its
terms.

“AML Services Provider”: TPG Capital BD, LLC, unless a successor Person shall
have become the AML services provider pursuant to the applicable provisions of
the AML Services Agreement, and thereafter “AML Services Provider” shall mean
such successor Person.

“Appraisal”: The meaning specified in the Servicing Agreement.

“Appraisal Reduction Amount”: The meaning specified in the Servicing Agreement.

“Article 15 Agreement”: The meaning specified in Section 15.1(a) hereof.

“As-Stabilized LTV”: With respect to any Mortgage Asset, the ratio, expressed as
a percentage, as calculated by the Collateral Manager in accordance with the
Collateral Management Standard, of the Principal Balance of such Mortgage Asset
to the value estimate of the related mortgaged property as reflected in an
appraisal that was obtained not more than twelve (12) months prior to the date
of determination (or, if originated by the Seller or an affiliate thereof, not
more than three (3) months prior to the date of origination), which value is
based on the appraisal or portion of an appraisal that states an “as-stabilized”
value and/or “as-renovated” value for such property, which may be based on the
assumption that certain events will occur, including without limitation, with
respect to the re-tenanting, renovation or other repositioning of such property
and, may be based on the capitalization rate reflected in such appraisal;
provided, that if the appraisal was not obtained within three (3) months prior
to the date of determination, the Collateral Manager may adjust such
capitalization rate in its reasonable good faith judgment executed in accordance
with the Collateral Management Standard. In determining As-Stabilized LTV for
any Reinvestment Mortgage Asset that is a Pari Passu Participation, the
calculation of As-Stabilized LTV will take into account the outstanding
Principal Balance of the Pari Passu Participation being acquired by the Issuer
and the related Non-Acquired Participation(s) (assuming fully-funded). In
determining the As-Stabilized LTV for any Reinvestment Mortgage Asset that is
cross-collateralized with one or more other Mortgage Assets, the As-Stabilized
LTV will be calculated with respect to the cross-collateralized group in the
aggregate.

“Asset Documents”: The loan agreement, note, mortgage, intercreditor agreement,
participation agreement, co-lender agreement or other agreement pursuant to
which a Mortgage Asset or Mortgage Loan has been issued or created and each
other agreement that governs the terms of or secures the obligations represented
by such Mortgage Asset or Mortgage Loan or of which holders of such Mortgage
Asset or Mortgage Loan are the beneficiaries.

“Auction Call Redemption”: The meaning specified in Section 9.1(d) hereof.

“Authenticating Agent”: With respect to the Notes or a Class of the Notes, the
Person designated by the Note Administrator to authenticate such Notes on behalf
of the Note Administrator pursuant to Section 2.12 hereof.

 

-6-



--------------------------------------------------------------------------------

“Authorized Officer”: With respect to the Issuer or Co-Issuer, any Officer (or
attorney-in-fact appointed by the Issuer or the Co-Issuer) who is authorized to
act for the Issuer or Co-Issuer in matters relating to, and binding upon, the
Issuer or Co-Issuer. With respect to the Collateral Manager, the Persons listed
on Schedule C attached hereto or such other Person or Persons specified by the
Collateral Manager by written notice to the other parties hereto. With respect
to the Servicer, a “Responsible Officer” of the Servicer as set forth in the
Servicing Agreement. With respect to the Note Administrator or the Trustee or
any other bank or trust company acting as trustee of an express trust, a Trust
Officer. Each party may receive and accept a certification of the authority of
any other party as conclusive evidence of the authority of any Person to act,
and such certification may be considered as in full force and effect until
receipt by such other party of written notice to the contrary.

“Backup Advancing Agent”: The Note Administrator, solely in its capacity as
Backup Advancing Agent hereunder, or any successor Backup Advancing Agent;
provided that any such successor Backup Advancing Agent must be a financial
institution having a long-term unsecured debt rating at least equal to “A2” by
Moody’s and a short-term unsecured debt rating from Moody’s at least equal to
“P-1.”

“Bankruptcy Code”: The federal Bankruptcy Code, Title 11 of the United States
Code, Part V of the Companies Law (2018 Revision) of the Cayman Islands, the
Bankruptcy Law (1997 Revision) of the Cayman Islands, the Companies Winding Up
Rules 2018 of the Cayman Islands and the Foreign Bankruptcy Proceedings
(International Cooperation) Rules 2018 of the Cayman Islands, each as amended
from time to time.

“Board of Directors”: With respect to the Issuer, the directors of the Issuer
duly appointed in accordance with the Governing Documents of the Issuer and,
with respect to the Co-Issuer, the LLC Managers duly appointed by the sole
member of the Co-Issuer or otherwise.

“Board Resolution”: With respect to the Issuer, a resolution of the Board of
Directors of the Issuer and, with respect to the Co-Issuer, a resolution or
unanimous written consent of the LLC Managers or the sole member of the
Co-Issuer.

“Business Day”: Any day other than (i) a Saturday or Sunday or (ii) a day on
which commercial banks are authorized or required by applicable law, regulation
or executive order to close in New York, New York, in the State of North
Carolina or the location of the Corporate Trust Office of the Note Administrator
or the Trustee, or (iii) days when the New York Stock Exchange or the Federal
Reserve Bank of New York are closed.

“Calculation Agent”: The meaning specified in Section 7.14(a) hereof.

“Calculation Amount”: With respect to (i) any Mortgage Asset that is a Modified
Mortgage Asset, the Principal Balance of such Mortgage Asset, minus any
Appraisal Reduction Amount allocated to such Mortgage Asset; and (ii) any
Mortgage Asset that is a Defaulted Mortgage Asset, the lowest of (a) the Moody’s
Recovery Rate of such Mortgage Asset, multiplied by the Principal Balance of
such Mortgage Asset, (b) the market value of such Mortgage Asset, as determined
by the Collateral Manager in accordance with the Collateral Management Standard
based upon, among other things, a recent appraisal and information from one or
more third party commercial real estate brokers and such other information as
the Collateral Manager deems appropriate and (c) the Principal Balance of such
Mortgage Asset, minus any Appraisal Reduction Amount allocated to such Mortgage
Asset.

 

-7-



--------------------------------------------------------------------------------

With respect to any Participated Mortgage Loan, any Calculation Amount will be
deemed allocated on a pro rata and pari passu basis among the related
Participations (based on the outstanding principal balance thereof).

“Cash”: Such coin or currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

“Cayman AML Regulations”: The Anti-Money Laundering Regulations (2018 Revision)
of the Cayman Islands, together with The Guidance Notes on the Prevention and
Detection of Money Laundering and Terrorist Financing in the Cayman Islands (or
equivalent legislation and guidance, as applicable), and each as amended and
revised from time to time.

“Cayman FATCA Legislation”: The Cayman Islands Tax Information Authority Law
(2017 Revision) and the Organisation for Economic Co-operation and Development’s
Standard for Automatic Exchange of Financial Account Information – Common
Reporting Standard (each as amended) (including any implementing legislation,
rules, regulations and guidance notes with respect to such laws), as amended
from time to time.

“Certificate of Authentication”: The meaning specified in Section 2.1 hereof.

“Certificated Security”: A “certificated security” as defined in
Section 8-102(a)(4) of the UCC.

“Class”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, as
applicable.

“Class A Defaulted Interest Amount”: With respect to the Class A Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A
Notes on account of any shortfalls in the payment of the Class A Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Rate.

“Class A Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class A Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A Rate.

“Class A LIBOR Spread”: 1.13% per annum.

“Class A Notes”: The Class A Senior Secured Floating Rate Notes, Due 2037,
issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

-8-



--------------------------------------------------------------------------------

“Class A Rate”: With respect to any Class A Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) the Class A LIBOR Spread.

“Class A-S Defaulted Interest Amount”: With respect to the Class A-S Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class A-S
Notes on account of any shortfalls in the payment of the Class A-S Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Rate.

“Class A-S Interest Distribution Amount”: On each Payment Date, the amount due
to Holders of the Class A-S Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class A-S Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class A-S Rate.

“Class A-S LIBOR Spread”: 1.45% per annum.

“Class A-S Notes”: The Class A-S Second Priority Secured Floating Rate Notes,
Due 2037, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class A-S Rate”: With respect to any Class A-S Note, the per annum rate at
which interest accrues on such Note for any Interest Accrual Period, which shall
be equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) the Class A-S LIBOR Spread.

“Class B Defaulted Interest Amount”: With respect to the Class B Notes as of
each Payment Date, the accrued and unpaid amount due to Holders of the Class B
Notes on account of any shortfalls in the payment of the Class B Interest
Distribution Amount with respect to any preceding Payment Date or Payment Dates,
together with interest accrued thereon (to the extent lawful), at the applicable
Note Rate.

“Class B Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class B Notes on account of interest equal to the product of
(i) the Aggregate Outstanding Amount of the Class B Notes on the first day of
the related Interest Accrual Period, (ii) the actual number of days in such
Interest Accrual Period divided by 360 and (iii) the Class B Rate.

“Class B LIBOR Spread”: 1.65% per annum.

“Class B Notes”: The Class B Third Priority Secured Floating Rate Notes Due
2037, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class B Rate”: With respect to any Class B Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one-month LIBOR for the related Interest Accrual Period plus
(b) the Class B LIBOR Spread.

 

-9-



--------------------------------------------------------------------------------

“Class C Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes or
Class B Notes are outstanding, with respect to the Class C Notes as of each
Payment Date, the accrued and unpaid amount due to Holders of the Class C Notes
on account of any shortfalls in the payment of the Class C Interest Distribution
Amount with respect to any preceding Payment Date or Payment Dates, together
with interest accrued thereon (to the extent lawful), at the applicable Note
Rate.

“Class C Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes or Class B Notes are Outstanding, any interest due on the Class C Notes
that is not paid as a result of the operation of the Priority of Payments on any
Payment Date.

“Class C Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class C Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class C Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class C Rate.

“Class C LIBOR Spread”: 2.30% per annum.

“Class C Notes”: The Class C Fourth Priority Secured Floating Rate Notes Due
2037, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

“Class C Rate”: With respect to any Class C Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus
(b) the Class C LIBOR Spread.

“Class D Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes or Class C Notes are outstanding, with respect to the Class D
Notes as of each Payment Date, the accrued and unpaid amount due to Holders of
the Class D Notes on account of any shortfalls in the payment of the Class D
Interest Distribution Amount with respect to any preceding Payment Date or
Payment Dates, together with interest accrued thereon (to the extent lawful), at
the applicable Note Rate.

“Class D Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes, Class B Notes or Class C Notes are Outstanding, any interest due on the
Class D Notes that is not paid as a result of the operation of the Priority of
Payments on any Payment Date.

“Class D Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class D Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class D Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class D Rate.

“Class D LIBOR Spread”: 2.70% per annum.

“Class D Notes”: The Class D Fifth Priority Secured Floating Rate Notes Due
2037, issued by the Issuer and the Co-Issuer pursuant to this Indenture.

 

-10-



--------------------------------------------------------------------------------

“Class D Rate”: With respect to any Class D Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus
(b) the Class D LIBOR Spread.

“Class E Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes or Class D Notes are outstanding, with respect to
the Class E Notes as of each Payment Date, the accrued and unpaid amount due to
Holders of the Class E Notes on account of any shortfalls in the payment of the
Class E Interest Distribution Amount with respect to any preceding Payment Date
or Payment Dates, together with interest accrued thereon (to the extent lawful),
at the applicable Note Rate.

“Class E Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes or Class D Notes are Outstanding, any
interest due on the Class E Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date.

“Class E Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class E Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class E Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class E Rate.

“Class E LIBOR Spread”: 4.00% per annum.

“Class E Notes”: The Class E Sixth Priority Floating Rate Notes Due 2037, issued
by the Issuer pursuant to this Indenture.

“Class E Rate”: With respect to any Class E Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus
(b) the Class E LIBOR Spread.

“Class F Defaulted Interest Amount”: If no Class A Notes, Class A-S Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes are outstanding,
with respect to the Class F Notes as of each Payment Date, the accrued and
unpaid amount due to Holders of the Class F Notes on account of any shortfalls
in the payment of the Class F Interest Distribution Amount with respect to any
preceding Payment Date or Payment Dates, together with interest accrued thereon
(to the extent lawful), at the applicable Note Rate.

“Class F Deferred Interest Amount”: So long as any Class A Notes, Class A-S
Notes, Class B Notes, Class C Notes, Class D Notes or Class E Notes are
Outstanding, any interest due on the Class F Notes that is not paid as a result
of the operation of the Priority of Payments on any Payment Date.

“Class F Interest Distribution Amount”: On each Payment Date, the amount due to
Holders of the Class F Notes on account of interest (including Deferred
Interest) equal to the product of (i) the Aggregate Outstanding Amount of the
Class F Notes on the first day of the related Interest Accrual Period, (ii) the
actual number of days in such Interest Accrual Period divided by 360 and
(iii) the Class F Rate.

 

-11-



--------------------------------------------------------------------------------

“Class F LIBOR Spread”: 5.00% per annum.

“Class F Notes”: The Class F Seventh Priority Floating Rate Notes Due 2037,
issued by the Issuer pursuant to this Indenture.

“Class F Rate”: With respect to any Class F Note, the per annum rate at which
interest accrues on such Note for any Interest Accrual Period, which shall be
equal to (a) one month LIBOR for the related Interest Accrual Period plus
(b) the Class F LIBOR Spread.

“Clean-up Call”: The meaning specified in Section 9.1 hereof.

“Clean-up Call Date”: The meaning specified in Section 9.1 hereof.

“Clearing Agency”: An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.

“Clearstream, Luxembourg”: Clearstream Banking, société anonyme, a limited
liability company organized under the laws of the Grand Duchy of Luxembourg.

“CLO Controlled Mortgage Assets”: Each Mortgage Asset that is not a Non-CLO
Controlled Mortgage Asset. As of the Closing Date (i) each of the Closing Date
Mortgage Assets identified on Schedule A hereto as “Sirata Beach Resort,” “Ace
Hotel” and “24 Jones” will be a CLO Controlled Mortgage Asset and (ii) each of
the Closing Date Mortgage Assets other than the Closing Date Mortgage Assets
specified in (i) above will be Non-CLO Controlled Mortgage Assets.

“Closing Date”: November 29, 2018.

“Closing Date Mortgage Assets”: The Whole Loans and Pari Passu Participations
listed on Schedule A attached hereto.

“Code”: The United States Internal Revenue Code of 1986, as amended.

“Co-Issuer”: TRTX 2018-FL2 Co-Issuer, LLC, a limited liability company formed
under the laws of the State of Delaware, until a successor Person shall have
become the Co-Issuer pursuant to the applicable provisions of this Indenture,
and thereafter “Co-Issuer” shall mean such successor Person.

“Co-Issuers”: The Issuer and the Co-Issuer.

“Collateral”: The meaning specified in the first paragraph of the Granting
Clause of this Indenture.

“Collateral Management Agreement”: The Collateral Management Agreement, dated as
of the Closing Date, by and between the Issuer and the Collateral Manager, as
amended, supplemented or otherwise modified from time to time in accordance with
its terms.

 

-12-



--------------------------------------------------------------------------------

“Collateral Management Standard”: The meaning set forth in the Collateral
Management Agreement.

“Collateral Manager”: TPG RE Finance Trust Management, L.P., each of TPG RE
Finance Trust Management, L.P.’s permitted successors and assigns or any
successor Person that shall have become the Collateral Manager pursuant to the
provisions of the Collateral Management Agreement, and thereafter “Collateral
Manager” shall mean such successor Person.

“Collateral Manager Fee”: The meaning set forth in the Collateral Management
Agreement.

“Collection Account”: The meaning specified in the Servicing Agreement.

“Companion Participation”: With respect to each Pari Passu Participation, the
related companion participation interest in the related Participated Mortgage
Loan that will not be held by the Issuer unless such Companion Participation is
later acquired, in whole or in part, by the Issuer pursuant to the applicable
provisions of this Indenture. Upon any acquisition of a Companion Participation
by the Issuer, such Companion Participation shall become a Mortgage Asset.

“Companion Participation Holder”: The holder of any Companion Participation.

“Company Administration Agreement”: The administration agreement, dated on or
about the Closing Date, by and between the Issuer and the Company Administrator,
as modified and supplemented and in effect from time to time.

“Company Administrative Expenses”: All fees, expenses and other amounts due or
accrued with respect to any Payment Date and payable by the Issuer, Co-Issuer or
any Permitted Subsidiary (including legal fees and expenses) to (i) the Note
Administrator and the Trustee pursuant to this Indenture or any co-trustee
appointed pursuant to Section 6.7 hereof (including amounts payable by the
Issuer as indemnification pursuant to this Indenture), (ii) the Company
Administrator under the Company Administration Agreement (including amounts
payable by the Issuer as indemnification pursuant to the Company Administration
Agreement) and to provide for the costs of liquidating the Issuer following
redemption of the Notes and the AML Services Provider under the AML Services
Agreement, (iii) the LLC Managers (including indemnification), (iv) the
independent accountants, agents and counsel of the Issuer for reasonable fees
and expenses (including amounts payable in connection with the preparation of
tax forms on behalf of the Issuer and the Co-Issuer), and any registered office
and government filing fees, in each case, payable in the order in which invoices
are received by the Issuer, (v) a Rating Agency for fees and expenses in
connection with any rating (including the annual fee payable with respect to the
monitoring of any rating) of the Notes, including fees and expenses due or
accrued in connection with any credit assessment or rating of the Mortgage
Assets, (vi) the Collateral Manager under this Indenture and the Collateral
Management Agreement (including amounts payable by the Issuer as indemnification
pursuant to this Indenture or the Collateral Management Agreement), (vii) other
Persons as indemnification pursuant to the Collateral Management Agreement,
(viii) the Advancing Agent or other Persons as indemnification pursuant
Section 16.3, (ix) the Servicer, the Special Servicer or the Operating Advisor
as indemnification or reimbursement of expenses

 

-13-



--------------------------------------------------------------------------------

pursuant to the Servicing Agreement, (x) the CREFC® Intellectual Property
Royalty License Fee, (xi) the Preferred Share Paying Agent and the Share
Registrar pursuant to the Preferred Share Paying Agency Agreement (including
amounts payable as indemnification), (xii) each member of the Advisory Committee
(including amounts payable as indemnification) under each agreement among such
Advisory Committee member, the Collateral Manager and the Issuer (and the
amounts payable by the Issuer to each member of the Advisory Committee as
indemnification pursuant to each such agreement), (xiii) any other Person in
respect of any governmental fee, charge or tax (including any FATCA and Cayman
FATCA Legislation compliance costs) in relation to the Issuer or the Co-Issuer
(in each case as certified by an authorized officer of the Issuer or the
Co-Issuer to the Note Administrator), in each case, payable in the order in
which invoices are received by the Issuer, (xiv) to the Participation Agent or
the Participation Custodian (including amounts payable by the Issuer as
indemnification) pursuant to the applicable Participation Agreement, this
Indenture or, with respect to the Non-CLO Custody Mortgage Assets, the
Participation Custodial Agreement with respect to any Participated Mortgage
Loans and (xv) any other person in respect of any other fees or expenses
(including indemnifications) permitted under this Indenture (including, without
limitation, any costs or expenses incurred in connection with certain modeling
systems and services) and the documents delivered pursuant to or in connection
with this Indenture and the Notes and any amendment or other modification of any
such documentation, in each case unless expressly prohibited under this
Indenture (including, without limitation, the payment of all transaction fees
and all legal and other fees and expenses required in connection with the
purchase of any Mortgage Assets or any other transaction authorized by this
Indenture), in each case, payable in the order in which invoices are received by
the Issuer; provided that Company Administrative Expenses shall not include
(a) amounts payable in respect of the Notes, and (b) any Collateral Manager Fee
payable pursuant to the Collateral Management Agreement.

“Company Administrator”: MaplesFS Limited, a licensed trust company incorporated
in the Cayman Islands, as administrator pursuant to the Company Administration
Agreement, unless a successor Person shall have become administrator pursuant to
the Company Administration Agreement, and thereafter, Company Administrator
shall mean such successor Person.

“Controlling Class”: The Class A Notes, so long as any Class A Notes are
Outstanding, then the Class A-S Notes, so long as any Class A-S Notes are
Outstanding, then the Class B Notes, so long as any Class B Notes are
Outstanding, then the Class C Notes, so long as any Class C Notes are
Outstanding, then the Class D Notes, so long as any Class D Notes are
Outstanding, then the Class E Notes, so long as any Class E Notes are
Outstanding, and then the Class F Notes, so long as any Class F Notes are
Outstanding.

 

-14-



--------------------------------------------------------------------------------

“Corporate Trust Office”: The designated corporate trust office of (a) the
Trustee, currently located at 1100 North Market Street, Wilmington, Delaware
19890, Attention: CMBS Trustee – TRTX 2018-FL2, (b) the Note Administrator,
currently located at (i) with respect to the delivery of Asset Documents, at
1055 10th Avenue SE, Minneapolis, Minnesota, 55414, Attention: Document Custody
Group, (ii) with respect to the delivery of Note transfers and surrenders, at
600 South 4th St., 7th Floor, MAC N9300-070 Minneapolis, Minnesota 55479; and
(iii) for all other purposes, at 9062 Old Annapolis Road, Columbia, Maryland
21045-1951, Attention: Corporate Trust Services (CMBS), TRTX 2018-FL2, telecopy
number (410) 715-2380 or (c) such other address as the Trustee or the Note
Administrator, as applicable, may designate from time to time by notice to the
Noteholders, the Holder of the Preferred Shares, the 17g-5 Information Provider
and the parties hereto.

“Credit Risk/Defaulted Mortgage Asset Cash Purchase”: The meaning specified in
Section 12.1(b) hereof.

“Credit Risk Mortgage Asset”: Any Mortgage Asset that, in the Collateral
Manager’s reasonable business judgment and in accordance with the Collateral
Management Standard, has a significant risk of imminently becoming a Defaulted
Mortgage Asset. The Collateral Manager shall notify the 17g-5 Information
Provider and, so long as KBRA is a Rating Agency, KBRA of any determination
(such notice to include the basis for such determination) that a Mortgage Asset
is a Credit Risk Mortgage Asset.

“Credit Risk Mortgage Asset Exchange”: The meaning specified in Section 12.1(d)
hereof.

“CREFC® Intellectual Property Royalty License Fee”: With respect to each
Mortgage Asset and for any Payment Date, an amount accrued during the related
Interest Accrual Period at the CREFC® Intellectual Property Royalty License Fee
Rate on the Principal Balance of such Mortgage Asset as of the close of business
on the Determination Date in such Interest Period. Such amounts shall be
computed for the same period and on the same interest accrual basis respecting
which any related interest payment due or deemed due on the related Mortgage
Asset is computed and shall be prorated for partial periods.

“CREFC® Intellectual Property Royalty License Fee Rate”: With respect to each
Mortgage Asset, a rate equal to 0.0005% per annum.

“Custodial Account”: An account at the Securities Intermediary established
pursuant to Section 10.1(b) hereof.

“Custodian”: The meaning specified in Section 3.3(a) hereof.

“Default”: Any Event of Default or any occurrence that is, or with notice or the
lapse of time or both would become, an Event of Default.

“Defaulted Interest Amount”: The Class A Defaulted Interest Amount, the
Class A-S Defaulted Interest Amount, the Class B Defaulted Interest Amount, the
Class C Defaulted Interest Amount, the Class D Defaulted Interest Amount, the
Class E Defaulted Interest Amount or the Class F Defaulted Interest Amount, as
the context requires.

 

-15-



--------------------------------------------------------------------------------

“Defaulted Mortgage Asset”: Any Mortgage Asset for which the related Mortgage
Loan is a Defaulted Mortgage Loan.

“Defaulted Mortgage Asset Exchange”: The meaning specified in Section 12.1(d)
hereof.

“Defaulted Mortgage Loan”: Any Mortgage Loan as to which there has occurred and
is continuing for more than sixty (60) days either: (x) a payment default (after
giving effect to any applicable grace period but without giving effect to any
waiver); or (y) a material non-monetary event of default that is known to the
Special Servicer and has occurred and is continuing (after giving effect to any
applicable grace period but without giving effect to any waiver).

“Deferred Interest”: The meaning specified in Section 2.7(a).

“Deferred Interest Notes”: The Class C Notes, the Class D Notes, the Class E
Notes and the Class F Notes, to the extent such Class is not the most senior
Class Outstanding.

“Definitive Notes”: The meaning specified in Section 2.2(b) hereof.

“Depository” or “DTC”: The Depository Trust Company, its nominees, and their
respective successors.

“Determination Date”: The 11th day of each month or, if such date is not a
Business Day, the next succeeding Business Day, commencing on the Determination
Date in December 2018.

“Disposition Limitation Threshold”: The time at which the sum of (i) the
cumulative aggregate Principal Balance of Credit Risk Mortgage Assets (other
than those that are Defaulted Mortgage Assets) sold by the Issuer to the
Collateral Manager or its affiliates, plus (ii) the cumulative aggregate
Principal Balance of Credit Risk Mortgage Assets exchanged for Exchange Mortgage
Assets, is equal to or greater than 10% of the aggregate Principal Balance of
the Closing Date Mortgage Assets as of the Closing Date.

“Disqualified Transferee”: The meaning specified in Section 2.5(l) hereof.

“Dissolution Expenses”: The amount of expenses reasonably likely to be incurred
in connection with the discharge of this Indenture, the liquidation of the
Collateral and the dissolution of the Co-Issuers, as reasonably certified by the
Collateral Manager or the Issuer, based in part on expenses incurred by the
Trustee and Note Administrator and reported to the Collateral Manager.

“Dollar,” “U.S.$” or “$”: A U.S. dollar or other equivalent unit in Cash.

“Due Period”: With respect to any Payment Date, the period commencing on the day
immediately succeeding the second preceding Determination Date (or commencing on
the Closing Date, in the case of the Due Period relating to the first Payment
Date) and ending on and including the Determination Date immediately preceding
such Payment Date.

 

-16-



--------------------------------------------------------------------------------

“EHRI”: The Preferred Shares, which are retained by Retention Holder on the
Closing Date.

“Eligibility Criteria”: The criteria set forth below with respect to any
Reinvestment Mortgage Asset, compliance with which shall be evidenced by an
Officer’s Certificate of the Collateral Manager delivered to the Trustee as of
the date of such acquisition:

(i) it is a whole Mortgage Loan, a trust certificate representing a 100%
beneficial interest in a whole Mortgage Loan, or a senior participation in a
whole Mortgage Loan that is secured by a Multifamily Property, Office Property,
Industrial Property, Retail Property, Self-Storage Property, Hospitality
Property, Student Housing Property or Mixed-Use Property;

(ii) the aggregate Principal Balance of the Mortgage Assets secured by
properties that are of the following types are subject to limitations as
follows: (a) Office Properties does not exceed 50.0% of the Aggregate
Outstanding Portfolio Balance, (b) Industrial Properties does not exceed 40.0%
of the Aggregate Outstanding Portfolio Balance, (c) Retail Properties does not
exceed 15.0% of the Aggregate Outstanding Portfolio Balance, (d) Hospitality
Properties does not exceed 20.0% of the Aggregate Outstanding Portfolio Balance,
(e) Self-Storage Properties does not exceed 7.5% of the Aggregate Outstanding
Portfolio Balance, (f) Student Housing Properties does not exceed 5.0% of the
Aggregate Outstanding Portfolio Balance and (g) Mixed-Use Properties does not
exceed 30.0% of the Aggregate Outstanding Portfolio Balance (it being understood
that, for all purposes hereof, no concentration limitation will apply with
respect to Multifamily Properties);

(iii) the obligor is incorporated or organized under the laws of, and the
Mortgage Asset is secured by property located in, the United States;

(iv) it provides for monthly payments of interest at a floating rate based on
one-month LIBOR (or, if LIBOR is unavailable, the Successor Benchmark Rate);

(v) it has a Moody’s Rating;

(vi) it has a maturity date, assuming the exercise of all extension options (if
any) that are exercisable at the option of the related borrower under the terms
of such Mortgage Asset, that is not more than seven (7) years from its first
payment date;

(vii) it is not an Equity Interest;

(viii) it is not a ground-up construction loan;

(ix) the Collateral Manager has determined that it has an As-Stabilized LTV that
is not greater than (i) in the case of Mortgage Assets secured by Multifamily
Properties, Office Properties, Industrial Properties, Retail Properties,
Self-Storage Properties, Student Housing Properties or Mixed-Use Properties, 75%
and (ii) in the case of Mortgage Assets secured by Hospitality Properties, 70%;

(x) the Collateral Manager has determined that it has an U/W Stabilized NCF DSCR
that is not less than (i) in the case of Mortgage Assets secured by Multifamily
Properties, 1.15x, (ii) in the case of Mortgage Assets secured by Office
Properties, Industrial Properties, Retail Properties, Self-Storage Properties,
Student Housing Properties and Mixed-Use Properties, 1.25x, and (iii) in the
case of Hospitality Properties, 1.40x;

 

-17-



--------------------------------------------------------------------------------

(xi) the Collateral Manager has determined that it has an Originated As-Is LTV
that is not greater than 85%;

(xii) the Principal Balance of such Mortgage Asset (plus any previously-acquired
participation interests in the same underlying Mortgage Loan, including any
participation interests that were included as part of the Closing Date Mortgage
Assets) is not greater than $80,000,000;

(xiii) (A) the Weighted Average Life of the Mortgage Assets, assuming the
exercise of all contractual extension options (if any) that are exercisable by
the borrower under each Mortgage Asset, is less than or equal to the number of
years (rounded to the nearest one hundredth thereof) during the period from such
date of determination to 5.50 years from the Closing Date;

(B) the Weighted Average Spread of the Mortgage Assets is not less than 3.25%;

(C) the aggregate Principal Balance of Mortgage Assets secured by Mortgaged
Properties located in (x) California, Florida and New York is (in each case) no
more than 40.0% of the Aggregate Outstanding Portfolio Balance, (y) Texas and
New Jersey is (in each case) no more than 30.0% of the Aggregate Outstanding
Portfolio Balance and (z) any other state is (in each case) no more than 20.0%
of the Aggregate Outstanding Portfolio Balance; and

(D) the Herfindahl Score is greater than or equal to 17;

(xiv) the Moody’s Rating Factor for such Mortgage Asset is equal to or less than
a Moody’s Rating Factor that corresponds to a Moody’s Rating of “Caa1”;

(xv) a No Downgrade Confirmation has been received from KBRA with respect to the
acquisition of such Mortgage Asset;

(xvi) the sum of the Principal Balance of such Mortgage Asset and the Principal
Balance of all Mortgage Assets that have the same guarantor or an affiliated
guarantor does not exceed 20.0% of the Aggregate Outstanding Portfolio Balance;

(xvii) it will not require the Issuer to make any future payments after the
Issuer’s purchase thereof;

(xviii) if it is a Mortgage Asset with a related Future Funding Companion
Participation:

(A) the Future Funding Indemnitor has Segregated Liquidity (evidenced by a
certification) in an amount at least equal to the greater of (i) the Largest One
Quarter Future Advance Estimate and (ii) the Two Quarter Future Advance Estimate
for the immediately following two calendar quarters (based on the Future Funding
Amounts for all outstanding Future Funding Companion Participations related to
the Mortgage Assets);

 

-18-



--------------------------------------------------------------------------------

(B) the maximum principal amount of all Future Funding Companion Participations
with respect to all Mortgage Assets does not exceed 20.0% of the maximum
commitment amount of all Participated Mortgage Loans (which, with respect to
each Mortgage Asset, will equal the sum of (i) the related initial Principal
Balance and (ii) any related Future Funding Amount); and

(C) the maximum principal amount of the related Future Funding Companion
Participation does not exceed 35.0% of the maximum principal amount (including
all related funded and unfunded Participations) of the related Participated
Mortgage Loan;

(xix) it is not prohibited under its Asset Documents from being purchased by the
Issuer and pledged to the Trustee;

(xx) it is not currently the subject of discussions between lender and the
borrower to amend, modify or waive any material provision of any of the related
Asset Documents in such a manner as would adversely affect the performance of
the related Mortgage Loan;

(xxi) it is not an interest that, in the Collateral Manager’s reasonable
business judgment, has a significant risk of declining in credit quality or,
with lapse of time or notice, becoming a Defaulted Mortgage Asset;

(xxii) it is not a Defaulted Mortgage Asset (as determined by the Collateral
Manager after reasonable inquiry);

(xxiii) it is Dollar denominated and may not be converted into an obligation
payable in any other currencies;

(xxiv) if such Mortgage Asset is a senior participation, it does not have
“buy/sell” rights as a dispute resolution mechanism;

(xxv) it provides for the repayment of principal at not less than par no later
than upon its maturity or upon redemption, acceleration or its full prepayment;

(xxvi) it is serviced pursuant to the Servicing Agreement or it is serviced by
an Accepted Loan Servicer pursuant to a commercial mortgage servicing
arrangement that includes servicing provisions substantially similar to those
that are standard in commercial mortgage-backed securities (“CMBS”)
transactions;

(xxvii) it is purchased from the Seller, TRTX, Sub-REIT, or a wholly-owned
subsidiary of TRTX, and the requirements set forth in this Indenture regarding
the representations and warranties with respect to such Mortgage Asset and the
underlying mortgaged property (as applicable) have been met (subject to such
exceptions as are reasonably acceptable to the Collateral Manager);

(xxviii) if it is a participation interest, the related Participating
Institution is (and any “qualified transferee” is required to be) any of (1) a
“special purpose entity” or a “qualified institutional lender” as such terms are
typically defined in the Asset Documents related to participations; (2) an
entity (or a wholly-owned subsidiary of an entity) that has (y) a long-term

 

-19-



--------------------------------------------------------------------------------

unsecured debt rating from Moody’s of “A3” or higher, and (z) a long-term
unsecured debt rating from KBRA of “A-” or higher (if rated by KBRA, or if not
rated by KBRA, an equivalent (or higher) rating by any two other NRSROs (which
may include Moody’s)) (3) a securitization trust, a collateralized loan
obligation (“CLO”) issuer or a similar securitization vehicle, or (4) a special
purpose entity that is 100% directly or indirectly owned by TRTX or Sub-REIT,
for so long as the separateness provisions of its organizational documents have
not been amended (unless the Rating Agency Condition was satisfied in connection
with such amendment) (such Participating Institution, a “Qualified Participating
Institution”), and if any Participating Institution is not the Issuer, the
related Asset Documents will be held by a third party custodian;

(xxix) its acquisition will be in compliance with Section 206 of the Advisers
Act;

(xxx) its acquisition, ownership, enforcement and disposition will not cause the
Issuer to fail to be a Qualified REIT Subsidiary or other disregarded entity of
a REIT unless a No Trade or Business Opinion has previously been received (which
opinion may be conditioned on compliance with certain restrictions on the
investment or other activity of the Issuer and/or the Collateral Manager on
behalf of the Issuer);

(xxxi) its acquisition would not cause the Issuer, the Co-Issuer or the pool of
Mortgage Assets to be required to register as an investment company under the
1940 Act; and if the borrowers with respect to the Mortgage Asset are excepted
from the definition of an “investment company” solely by reason of
Section 3(c)(1) of the 1940 Act, then either (x) such Mortgage Asset does not
constitute a “voting security” for purposes of the 1940 Act or (y) the aggregate
amount of such Mortgage Asset held by the Issuer is less than 10% of the entire
issue of such Mortgage Asset;

(xxxii) it does not provide for any payments which are or will be subject to
deduction or withholding for or on account of any withholding or similar tax
(other than withholding on amendment, modification and waiver fees, late payment
fees, commitment fees, exit fees, extension fees or similar fees), unless the
borrower under such Mortgage Asset is required to make “gross up” payments that
ensure that the net amount actually received by the Issuer (free and clear of
taxes) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required;

(xxxiii) after giving effect to its acquisition, together with the acquisition
of any other Mortgage Assets to be acquired (or as to which a binding commitment
to acquire was entered into) on the same date, the aggregate Principal Balance
of Mortgage Assets held by the Issuer that are EU Retention Holder Originated
Mortgage Assets is in excess of 50% of the aggregate Principal Balance of
Mortgage Assets held by the Issuer;

(xxxiv) it is not acquired for the primary purpose of recognizing gains or
decreasing losses resulting from market value changes;

provided, however, that any determination of a percentage pursuant to the
Eligibility Criteria (except for the Weighted Average Spread of all Mortgage
Assets) shall be rounded to the nearest 1/10th of one percent.

 

-20-



--------------------------------------------------------------------------------

“Eligible Account”: Means:

(a) an account maintained with a federal or state chartered depository
institution or trust company or an account or accounts maintained with the Note
Administrator that has, in each case, (i) a long-term unsecured debt rating at
least equal to “A2” by Moody’s and (ii) a short-term unsecured debt rating at
least equal to “P-1” by Moody’s;

(b) a segregated trust account maintained with the trust department of a federal
or state chartered depository institution or trust company acting in its
fiduciary capacity; provided that (i) any such institution or trust company has
a long-term unsecured rating of at least “A2” by Moody’s, (ii) a capital surplus
of at least U.S.$200,000,000 and (iii) any such account is subject to fiduciary
funds on deposit regulations (or internal guidelines) substantially similar to
12 C.F. R. § 9.10(b); or

(c) any other account approved by the Rating Agencies.

“Eligible Investments”: Any Dollar-denominated investment, the maturity for
which corresponds to the Issuer’s expected or potential need for funds, that, at
the time it is Granted to the Trustee (directly or through a Securities
Intermediary or bailee) is Registered and is one or more of the following
obligations or securities:

(i) direct obligations of, and obligations the timely payment of principal of
and interest on which is fully and expressly guaranteed by, the United States,
or any agency or instrumentality of the United States, the obligations of which
are expressly backed by the full faith and credit of the United States;

(ii) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by, any depository institution or
trust company incorporated under the laws of the United States or any state
thereof or the District of Columbia (including the Note Administrator or the
commercial department of any successor Note Administrator, as the case may be;
provided that such successor otherwise meets the criteria specified herein) and
subject to supervision and examination by federal and/or state banking
authorities so long as the commercial paper and/or the debt obligations of such
depositary institution or trust company (or, in the case of the principal
depositary institution in a holding company system, the commercial paper or debt
obligations of such holding company) at the time of such investment or
contractual commitment providing for such investment have a long-term unsecured
debt rating not less than “Aa3” by Moody’s, and a short-term unsecured debt
rating not less than “P-1” by Moody’s;

(iii) unleveraged repurchase or forward purchase obligations with respect to
(a) any security described in clause (i) above or (b) any other security issued
or guaranteed by an agency or instrumentality of the United States of America,
in either case entered into with a depository institution or trust company
(acting as principal) described in clause (ii) above (including the Note
Administrator or the commercial department of any successor Note Administrator,
as the case may be; provided that such Person otherwise meets the criteria
specified herein) or entered into with a corporation (acting as principal) whose
long-term unsecured debt rating is not less than “Aa3” by Moody’s, and whose
short-term unsecured debt rating is not less than “P-1” by Moody’s;

 

-21-



--------------------------------------------------------------------------------

(iv) commercial paper or other similar short-term obligations (including that of
the Note Administrator or the commercial department of any successor Note
Administrator, as the case may be, or any affiliate thereof; provided that such
Person otherwise meets the criteria specified herein) having at the time of such
investment a short-term unsecured debt rating not less than “P-1” by Moody’s;
provided, further, that the issuer thereof must also have at the time of such
investment a senior long-term unsecured debt rating of not less than “Aa3” by
Moody’s;

(v) the Wells Fargo Money Market Fund, or any other money market fund (including
those managed or advised by the Note Administrator or its Affiliates) that
maintain a constant asset value and that are rated “Aaa-mf” by Moody’s; and

(vi) any other investment similar to those described in clauses (i) through (v)
above that (1) each of Moody’s and KBRA have confirmed may be included in the
portfolio of Assets as an Eligible Investment without adversely affecting its
then-current ratings on the Notes and (2) has a long-term credit rating of not
less than “Aa3” by Moody’s and a short-term unsecured debt rating not less than
“P-1” by Moody’s;

provided that mortgage-backed securities and interest only securities shall not
constitute Eligible Investments; and provided, further, that (a) Eligible
Investments shall not have a maturity in excess of 365 days and shall have a
fixed principal amount due at maturity that cannot vary or change, (b) Eligible
Investments acquired with funds in the Payment Account shall include only such
obligations or securities that mature no later than the Business Day prior to
the next Payment Date succeeding the acquisition of such obligations or
securities, (c) Eligible Investments shall not include obligations bearing
interest at inverse floating rates, (d) Eligible Investments shall be treated as
indebtedness for U.S. federal income tax purposes and such investment shall not
cause the Issuer to fail to be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT (unless the Issuer has previously received a No
Trade or Business Opinion, in which case the investment will not cause the
Issuer to be treated as a foreign corporation engaged in a trade or business
within the United States for U.S. federal income tax purposes), (e) Eligible
Investments shall not be subject to deduction or withholding for or on account
of any withholding or similar tax (other than any taxes imposed pursuant to
FATCA), unless the payor is required to make “gross up” payments that ensure
that the net amount actually received by the Issuer (free and clear of taxes,
whether assessed against such obligor or the Issuer) will equal the full amount
that the Issuer would have received had no such deduction or withholding been
required, (f) Eligible Investments shall not be purchased for a price in excess
of par; (g) notwithstanding the minimum unsecured debt rating requirements set
forth in clauses (ii), (iii), (iv) or (v) above, Eligible Investments with
maturities of 30 days or less shall only require short-term unsecured debt
ratings and shall not require long-term unsecured debt ratings; and (h) Eligible
Investments shall not include margin stock.

“Entitlement Order”: The meaning specified in Section 8-102(a)(8) of the UCC.

 

-22-



--------------------------------------------------------------------------------

“Equity Interest”: A security or other interest that does not entitle the holder
thereof to receive periodic payments of interest and one or more installments of
principal, including (i) any bond or note or similar instrument that is by its
terms convertible into or exchangeable for an equity interest, (ii) any bond or
note or similar instrument that includes warrants or other interests that
entitle its holder to acquire an equity interest, or (iii) any other similar
instrument that would not entitle its holder to receive periodic payments of
interest or a return of a residual value.

“ERISA”: The United States Employee Retirement Income Security Act of 1974, as
amended, and the applicable rules and regulations promulgated thereunder.

“EU Risk Retention Agreement”: That certain E.U. Risk Retention Letter among
Retention Holder, the Sponsor, the Issuer, the Collateral Manager, the
Co-Issuer, the Trustee, and the Note Administrator, dated as of the Closing
Date.

“EU Retention Holder Originated Mortgage Asset”: A Mortgage Asset that the EU
Retention Holder either (i) has purchased for its own account and held for a
period of not less than 15 Business Days, or will purchase for its own account
and hold for a period of not less than 15 Business Days, prior to selling or
transferring such Mortgage Asset to the Issuer or (ii) itself or through related
entities, directly or indirectly, was involved in the original agreement which
created such Mortgage Asset, in each case, as contemplated by Article 4(13) of
the CRR.

“EU Risk Retention Laws”: Each of (i) Articles 404-410 (inclusive) of the
European Union Regulation (EU) No 575/2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012,
together with EU Commission Delegated Regulation (EU) No 625/2014 and any other
regulatory and/or implementing technical standards, and any guidance published
in relation thereto by the European Banking Authority, European Insurance and
Occupational Pensions Authority or the European Securities and Markets
Authority, (ii) Article 17 of European Union Directive 2011/61/EU on Alternative
Investment Fund Managers, as implemented by Section 5 of Chapter III of the EU
Commission Delegated Regulation (EU) No 231/2013, any guidance published in
relation thereto by the European Banking Authority, European Insurance and
Occupational Pensions Authority or the European Securities and Markets
Authority, and any implementing laws or regulations in force in any member state
of the European Union and (iii) European Union Directive 2009/138/EC on the
taking-up and pursuit of the business of Insurance and Reinsurance (Solvency
II).

“Euroclear”: Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“Event of Default”: The meaning specified in Section 5.1 hereof.

“Excepted Property”: (i) The U.S.$250 proceeds of share capital contributed by
Retention Holder as the holder of the ordinary shares of the Issuer, the
U.S.$250 representing a profit fee to the Issuer, and, in each case, any
interest earned thereon and the bank account in which such amounts are held and
(ii) the Preferred Share Distribution Account and all of the funds and other
property from time to time deposited in or credited to the Preferred Share
Distribution Account.

“Exchange Act”: The Securities Exchange Act of 1934, as amended, and the
applicable rules and regulations promulgated thereunder.

 

-23-



--------------------------------------------------------------------------------

“Exchange Mortgage Asset”: The meaning specified in Section 12.1(d) hereof.

“Expense Reserve Account”: The account established pursuant to Section 10.5(a)
hereof.

“Expense Year”: Each 12-month period commencing on the Business Day following
the Payment Date occurring in December and ending on the Payment Date occurring
in the following December.

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Indenture (or any amended or successor version that is substantially comparable)
and any current or future Treasury regulations promulgated thereunder, and any
related provisions of law, court decisions, administrative guidance or
agreements with any taxing authority (or laws thereof) in respect thereof,
including any agreements entered into pursuant to section 1471(b)(1) of the Code
or any U.S. or non-U.S. fiscal or regulatory legislation, rules, guidance notes
or practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such sections of the Code of analogous
provisions of non-U.S. law. For the avoidance of doubt, “FATCA” shall also refer
to Cayman FATCA Legislation.

“Financial Asset”: The meaning specified in Section 8-102(a)(9) of the UCC.

“Financing Statements”: Financing statements relating to the Collateral naming
the Issuer, as debtor, and the Trustee, on behalf of the Secured Parties, as
secured party.

“Future Funding Account Control Agreement”: Any account control agreement
entered into in accordance with the terms of the Future Funding Agreement by and
among the Seller, the Trustee, as secured party, the Note Administrator and an
account bank, as the same may be amended, supplemented or replaced from time to
time.

“Future Funding Agreement”: The meaning specified in the Servicing Agreement.

“Future Funding Amount”: With respect to a Participated Mortgage Loan, any
unfunded future funding obligations of the lender thereunder.

“Future Funding Companion Participation”: With respect to a Participated
Mortgage Loan that has any remaining Future Funding Amounts, the Companion
Participation in such Participated Mortgage Loan the holder of which is
obligated to fund such Future Funding Amounts.

“Future Funding Controlled Reserve Account”: The meaning specified in the
Servicing Agreement.

“Future Funding Indemnitor”: Holdco, and its successors in interest.

“Future Funding Participation Agreement”: With respect to a Future Funding
Companion Participation, the related Participation Agreement.

“GAAP”: The meaning specified in Section 6.3(k) hereof.

 

-24-



--------------------------------------------------------------------------------

“General Intangible”: The meaning specified in Section 9-102(a)(42) of the UCC.

“Global Notes”: The Rule 144A Global Notes and the Regulation S Global Notes.

“Governing Documents”: With respect to (i) the Issuer, the memorandum and
articles of association of the Issuer, as amended and restated and/or
supplemented and in effect from time to time and certain resolutions of its
Board of Directors and (ii) all other Persons, the articles of incorporation,
certificate of incorporation, by-laws, certificate of limited partnership,
limited partnership agreement, limited liability company agreement, certificate
of formation, articles of association and similar charter documents, as
applicable to any such Person.

“Government Items”: A security (other than a security issued by the Government
National Mortgage Association) issued or guaranteed by the United States of
America or an agency or instrumentality thereof representing a full faith and
credit obligation of the United States of America and, with respect to each of
the foregoing, that is maintained in book-entry form on the records of a Federal
Reserve Bank.

“Grant”: To grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of the
Collateral or of any other security or instrument shall include all rights,
powers and options (but none of the obligations) of the granting party
thereunder, including without limitation the immediate continuing right to
claim, collect, receive and take receipt for principal and interest payments in
respect of the Collateral (or any other security or instrument), and all other
amounts payable thereunder, to give and receive notices and other
communications, to make waivers or other agreements, to exercise all rights and
options, to bring Proceedings in the name of the granting party or otherwise,
and generally to do and receive anything that the granting party is or may be
entitled to do or receive thereunder or with respect thereto.

“Herfindahl Score”: As of any date of determination, an amount determined by
dividing (i) one by (ii) the sum of the series of products obtained for each
Mortgage Asset (including any Companion Participation which is then acquired)
and Principal Proceeds collected and not yet distributed, by squaring the
quotient of (x) the outstanding principal balance on such date of each such
Mortgage Asset (or in the case of Principal Proceeds, in increments of
$5,000,000) and (y) the aggregate outstanding principal balance of all Mortgage
Assets on such date.

“Holdco”: TPG RE Finance Trust Holdco, LLC, a Delaware limited liability
company, and its successors-in-interest, a wholly owned subsidiary of TRTX.

“Holder” or “Securityholder”: With respect to any Note, the Person in whose name
such Note is registered in the Notes Register. With respect to any Preferred
Share, the Person in whose name such Preferred Share is registered in the
register maintained by the Share Registrar.

“Holder AML Obligations”: The obligations of each holder of the Securities to
(i) provide the Issuer or its agents with such information and documentation
that may be required for the Issuer to achieve AML Compliance and (ii) update or
replace such information or documentation as may be necessary.

 

-25-



--------------------------------------------------------------------------------

“Hospitality Property”: A real property comprised of hospitality space as to
which the majority of the underwritten revenue is from hospitality space.

“IAI”: An institution that is an “accredited investor” within the meaning of
Rule 501(a)(1), (2), (3) or (7) under Regulation D under the Securities Act or
an entity in which all of the equity owners are such “accredited investors.”

“Indenture”: This instrument as originally executed and, if from time to time
supplemented or amended by one or more indentures supplemental hereto entered
into pursuant to the applicable provisions hereof, as so supplemented or
amended.

“Indenture Accounts”: The Payment Account, the Reinvestment Account, the Expense
Reserve Account and the Custodial Account.

“Independent”: As to any Person, any other Person (including, in the case of an
accountant, or lawyer, a firm of accountants or lawyers and any member thereof
or an investment bank and any member thereof) who (i) does not have and is not
committed to acquire any material direct or any material indirect financial
interest in such Person or in any Affiliate of such Person, and (ii) is not
connected with such Person as an Officer, employee, promoter, underwriter,
voting trustee, partner, director or Person performing similar functions.
“Independent” when used with respect to any accountant may include an accountant
who audits the books of such Person if in addition to satisfying the criteria
set forth above the accountant is independent with respect to such Person within
the meaning of Rule 101 of the Code of Ethics of the American Institute of
Certified Public Accountants.

Whenever any Independent Person’s opinion or certificate is to be furnished to
the Trustee or Note Administrator such opinion or certificate shall state, or
shall be deemed to state, that the signer has read this definition and that the
signer is Independent within the meaning hereof.

“Industrial Property”: A real property comprised of industrial space as to which
the majority of the underwritten revenue is from industrial space.

“Inquiry”: The meaning specified in Section 10.13(a) hereof.

“Instrument”: The meaning specified in Section 9-102(a)(47) of the UCC.

“Interest Accrual Period”: With respect to the Notes and (i) the first Payment
Date, the period from and including the Closing Date to but excluding such first
Payment Date and (ii) each successive Payment Date, the period from and
including the immediately preceding Payment Date to, but excluding, such Payment
Date.

“Interest Advance”: The meaning specified in Section 10.7(a) hereof.

 

-26-



--------------------------------------------------------------------------------

“Interest Coverage Ratio”: As of any Measurement Date, the number (expressed as
a percentage) calculated by dividing:

(a) (i)(A) the sum of cash on deposit in the Expense Reserve Account, plus
(B) the expected scheduled interest payments due (in each case regardless of
whether the due date for any such interest payment has yet occurred) in the Due
Period in which such Measurement Date occurs on (x) the Mortgage Assets
(excluding, subject to clause (3) of the last paragraph of this definition,
accrued and unpaid interest on Defaulted Mortgage Assets); provided that no
interest (or dividends or other distributions) will be included with respect to
any Mortgage Asset to the extent that such Mortgage Asset does not provide for
the scheduled payment of interest (or dividends or other distributions) in cash;
and (y) the Eligible Investments held in the applicable collateral accounts
(whether purchased with Interest Proceeds or Principal Proceeds), plus
(C) Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to the related Payment Date, minus (ii) any
amounts scheduled to be paid pursuant to Section 11.1(a)(i)(1) through (4)
(other than any Collateral Manager Fees that the Collateral Manager has agreed
to waive in accordance with this Indenture and the Collateral Management
Agreement); by

(b) the sum of (i) the scheduled interest on the Class A Notes payable on the
Payment Date immediately following such Measurement Date, plus (ii) any Class A
Defaulted Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (iii) the scheduled interest on the Class A-S Notes
payable immediately following such Measurement Date, plus (iv) any Class A-S
Defaulted Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (v) the scheduled interest on the Class B Notes payable
immediately following such Measurement Date, plus (vi) any Class B Defaulted
Interest Amount payable on the Payment Date immediately following such
Measurement Date, plus (vii) the scheduled interest on the Class C Notes payable
immediately following such Measurement Date, plus (viii) any Class C Defaulted
Interest Amount and Class C Deferred Interest Amount payable on the Payment Date
immediately following such Measurement Date, plus (ix) the scheduled interest on
the Class D Notes payable immediately following such Measurement Date, plus
(x) any Class D Defaulted Interest Amount and Class D Deferred Interest Amount
payable on the Payment Date immediately following such Measurement Date.

For purposes of calculating any Interest Coverage Ratio, (1) the expected
interest income on the Mortgage Assets and Eligible Investments and the expected
interest payable on the Offered Notes shall be calculated using the interest
rates applicable thereto on the applicable Measurement Date, (2) accrued
original issue discount on Eligible Investments shall be deemed to be a
scheduled interest payment thereon due on the date such original issue discount
is scheduled to be paid, (3) there will be excluded all scheduled or deferred
payments of interest on or principal of Mortgage Assets and any payment that the
Collateral Manager has determined in its reasonable judgment will not be made in
cash or received when due and (4) with respect to any Mortgage Asset as to which
any interest or other payment thereon is subject to withholding tax of any
relevant jurisdiction, each payment thereon shall be deemed to be payable net of
such withholding tax unless the related borrower is required to make additional
payments to fully compensate the Issuer for such withholding taxes (including in
respect of any such additional payments).

“Interest Coverage Test”: The test that will be met as of any Measurement Date
on which any Offered Notes remain outstanding if the Interest Coverage Ratio as
of such Measurement Date is equal to or greater than 120.0%.

 

-27-



--------------------------------------------------------------------------------

“Interest Distribution Amount”: Each of the Class A Interest Distribution
Amount, the Class A-S Interest Distribution Amount, the Class B Interest
Distribution Amount, the Class C Interest Distribution Amount, the Class D
Interest Distribution Amount, the Class E Interest Distribution Amount and the
Class F Interest Distribution Amount.

“Interest Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:

(1) all Cash payments of interest (including any deferred interest and any
amount representing the accreted portion of a discount from the face amount of a
Mortgage Asset or an Eligible Investment) or other distributions (excluding
Principal Proceeds) received during the related Due Period on all Mortgage
Assets other than Defaulted Mortgage Assets (net of any fees and other
compensation and reimbursement of expenses and Servicing Advances and interest
thereon (but not net of amounts payable pursuant to any indemnification
provisions) to which the Servicer, the Special Servicer or the Operating Advisor
are entitled pursuant to the terms of the Servicing Agreement) and Eligible
Investments, including, in the Collateral Manager’s commercially reasonable
discretion (exercised as of the trade date), the accrued interest received in
connection with a sale of such Mortgage Assets or Eligible Investments (to the
extent such accrued interest was not applied to the purchase of Reinvestment
Mortgage Assets) but excluding (i) any origination fees, which will be retained
by the Seller and will not be assigned to the Issuer and (ii) any payment of
interest included in Principal Proceeds pursuant to clause (A)(3) of the
definition of “Principal Proceeds”,

(2) all make whole premiums, yield maintenance or prepayment premiums or any
interest amount paid in excess of the stated interest amount of a Mortgage Asset
received during the related Due Period,

(3) all amendment, modification and waiver fees, late payment fees, extension
fees, exit fees and other fees and commissions received by the Issuer during
such Due Period in connection with such Mortgage Assets and Eligible
Investments,

(4) those funds in the Expense Reserve Account designated as Interest Proceeds
by the Collateral Manager pursuant to Section 10.5(a),

(5) all funds remaining on deposit in the Expense Reserve Account upon
redemption of the Notes in whole,

(6) Interest Advances, if any, advanced by the Advancing Agent or the Backup
Advancing Agent, with respect to such Payment Date,

(7) all Cash payments corresponding to accrued original issue discount on
Eligible Investments,

(8) any interest payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary that is not a Defaulted
Mortgage Asset,

 

-28-



--------------------------------------------------------------------------------

(9) all payments of principal on Eligible Investments purchased with any other
Interest Proceeds,

(10) Cash and Eligible Investments contributed by Retention Holder pursuant to
Section 12.1(f), as Holder of 100% of the Preferred Shares and designated as
“Interest Proceeds” by Retention Holder, and

(11) all other Cash payments received by the Issuer with respect to the Mortgage
Assets during the related Due Period to the extent such proceeds are designated
“Interest Proceeds” by the Collateral Manager in its sole discretion with notice
to the Trustee, the Servicer and the Note Administrator on or before the related
Determination Date; provided that Interest Proceeds will in no event include any
payment or proceeds specifically defined as “Principal Proceeds” in the
definition thereof,

minus (B) the aggregate amount of any Nonrecoverable Interest Advances that were
previously reimbursed to the Advancing Agent or the Backup Advancing Agent.

“Interest Shortfall”: The meaning set forth in Section 10.7(a) hereof.

“Investor Certification”: A certificate, substantially in the form of
Exhibit H-1 or Exhibit H-2 hereto, representing that such Person executing the
certificate is a Noteholder, a beneficial owner of a Note, a holder of a
Preferred Share or a prospective purchaser of a Note or a Preferred Share and
that either (a) such Person is not an agent of, or an investment advisor to, any
borrower or affiliate of any borrower under a Mortgage Loan, or (b) such Person
is an agent or Affiliate of, or an investment advisor to, any borrower under a
Mortgage Loan. The Investor Certification may be submitted electronically by
means of the Note Administrator’s Website.

“Investor Q&A Forum”: The meaning specified in Section 10.13(a) hereof.

“Issuer”: TRTX 2018-FL2 Issuer, Ltd., an exempted company incorporated with
limited liability under the laws of the Cayman Islands, until a successor Person
shall have become the Issuer pursuant to the applicable provisions of this
Indenture, and thereafter “Issuer” shall mean such successor Person.

“Issuer Order” and “Issuer Request”: A written order or request (which may be in
the form of a standing order or request) dated and signed in the name of the
Issuer (and the Co-Issuer, if applicable) by an Authorized Officer of the Issuer
(and by an Authorized Officer of the Co-Issuer, if applicable), or by an
Authorized Officer of the Collateral Manager on behalf of the Issuer.

“KBRA”: Kroll Bond Rating Agency, Inc. or any successor thereto.

“Largest One Quarter Future Advance Estimate”: The meaning specified in the
Servicing Agreement.

“LIBOR”: The meaning set forth in Schedule B attached hereto.

 

-29-



--------------------------------------------------------------------------------

“LIBOR Determination Date”: The meaning set forth in Schedule B attached hereto.

“LIBOR Spread”: With respect to the Class A Notes, the Class A LIBOR Spread,
with respect to the Class A-S Notes, the Class A-S LIBOR Spread, with respect to
the Class B Notes, the Class B LIBOR Spread, with respect to the Class C Notes,
the Class C LIBOR Spread, with respect to the Class D Notes, the Class D LIBOR
Spread, with respect to the Class E Notes, the Class E LIBOR Spread and with
respect to the Class F Notes, the Class F LIBOR Spread.

“Liquidation Fee”: The meaning specified in the Servicing Agreement.

“LLC Managers”: The managers of the Co-Issuer duly appointed by the sole member
of the Co-Issuer (or, if there is only one manager of the Co-Issuer so duly
appointed, such sole manager).

“London Banking Day”: The meaning set forth in Schedule B attached hereto.

“Loss Value Payment”: With respect to each Mortgage Asset, the meaning specified
in the Mortgage Asset Purchase Agreement.

“Majority”: With respect to (i) any Class of Notes, the Holders of more than 50%
of the Aggregate Outstanding Amount of the Notes of such Class; and (ii) the
Preferred Shares, the Preferred Shareholders representing more than 50% of the
aggregate Notional Amount of the Preferred Shares.

“Manufactured Housing Community Property”: A real property comprised of pad
sites for manufactured homes as to which the majority of the underwritten
revenue is from manufactured housing pad site units.

“Material Breach”: With respect to each Mortgage Asset, the meaning specified in
the Mortgage Asset Purchase Agreement.

“Material Document Defect”: With respect to each Mortgage Asset, the meaning
specified in the Mortgage Asset Purchase Agreement.

“Maturity”: With respect to any Note, the date on which the unpaid principal of
such Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration or otherwise.

“Measurement Date”: Any of the following: (i) the Closing Date, (ii) the date of
acquisition or disposition of any Mortgage Asset, (iii) any date on which any
Mortgage Asset becomes a Defaulted Mortgage Asset, (iv) each Determination Date
and (v) with reasonable notice to the Issuer, the Collateral Manager and the
Note Administrator, any other Business Day that the Rating Agencies or the
Holders of at least 66-2/3% of the Aggregate Outstanding Amount of any Class of
Notes requests be a “Measurement Date”; provided that, if any such date would
otherwise fall on a day that is not a Business Day, the relevant Measurement
Date will be the immediately preceding Business Day.

 

-30-



--------------------------------------------------------------------------------

“Minnesota Collateral”: The meaning specified in Section 3.3(b)(ii) hereof.

“Mixed-Use Property”: A real property comprised of real property with five or
more residential units (including mixed-use, multifamily/office and
multifamily/retail), office space, industrial space, retail space, hospitality
space, self-storage space and/or pad sites for manufactured homes as to which no
such property type represents a majority of the underwritten revenue.
Notwithstanding the foregoing definition, the following Closing Date Mortgage
Assets are considered to be, and will continue to be considered to be, Mortgage
Assets secured by Mixed-Use Properties: “Aertson,” “180 Livingston” and “High
Street.”

“Modified Mortgage Asset”: Any Mortgage Asset for which the related Mortgage
Loan is a Modified Mortgage Loan.

“Modified Mortgage Loan”: The meaning specified in the Servicing Agreement.

“Monthly Report”: The meaning specified in Section 10.9(a) hereof.

“Moody’s”: Moody’s Investors Service, Inc., and its successors in interest.

“Moody’s Rating”: With respect to any Mortgage Asset, shall be the private
credit assessment assigned to such Mortgage Asset by Moody’s for the Issuer.

“Moody’s Rating Factor”: With respect to any Mortgage Asset, the number set
forth in the table below opposite the Moody’s Rating of such Mortgage Asset:

 

Moody’s

Rating

   Rating
Factor    Moody’s
Rating    Rating
Factor   Aaa    1    Ba1      940   Aa1    10    Ba2      1,350   Aa2    20   
Ba3      1,766   Aa3    40    B1      2,220   A1    70    B2      2,720   A2   
120    B3      3,490   A3    180    Caa1      4,770   Baa1    260    Caa2     
6,500   Baa2    360    Caa3      8,070   Baa3    610    Ca or lower      10,000
 

“Moody’s Recovery Rate”: With respect to each Mortgage Asset, the rate specified
in the table set forth below with respect to the property type of the related
Mortgaged Property or Mortgaged Properties; provided that, notwithstanding the
below, (i) the Moody’s Recovery Rate for the Closing Date Mortgage Asset
identified on Schedule A hereto as “The Curtis” shall be 56.0%; (ii) the Moody’s
Recovery Rate for the Closing Date Mortgage Asset identified on Schedule A
hereto as “Aertson” shall be 54.2%; and (iii) the Moody’s Recovery Rate for the
Closing Date Mortgage Asset identified on Schedule A hereto as “High Street”
shall be 55.8%:

 

-31-



--------------------------------------------------------------------------------

Property Type

   Moody’s Recovery Rate  

Industrial Properties, Multifamily Properties (including student housing
properties) and anchored Retail Properties

     60 % 

Office Properties, Self-Storage Properties and unanchored Retail Properties

     55 % 

Hospitality Properties

     45 % 

All other property types

     40 % 

“Mortgage Asset File”: The meaning set forth in Section 3.3(e) hereof.

“Mortgage Asset Purchase Agreement”: The Mortgage Asset Purchase Agreement
entered into between the Issuer, the Seller, Holdco and TRTX on or about the
Closing Date, as amended from time to time, which agreement is assigned to the
Trustee on behalf of the Issuer pursuant to this Indenture.

“Mortgage Assets”: The Closing Date Mortgage Assets, the Reinvestment Mortgage
Assets and the Exchange Mortgage Assets.

“Mortgage Loan”: A Whole Loan or any Participated Mortgage Loan, as applicable
and as the context may require.

“Multifamily Property”: A real property with five or more residential rental
units as to which the majority of the underwritten revenue is from residential
rental units.

“Mortgaged Property”: With respect to any Mortgage Loan, the commercial and/or
multifamily mortgage property or properties directly securing such Mortgage
Loan.

“Net Outstanding Portfolio Balance”: On any Measurement Date, the sum (without
duplication) of:

(i) the aggregate Principal Balance of the Mortgage Assets (other than any
Modified Mortgage Assets and Defaulted Mortgage Assets);

(ii) the aggregate Principal Balance of all Principal Proceeds held as Cash and
Eligible Investments; and

(iii) with respect to each Modified Mortgage Asset or a Defaulted Mortgage
Asset, the Calculation Amount of such Mortgage Asset.

“No Downgrade Confirmation”: A confirmation from a Rating Agency that any
proposed action, or failure to act or other specified event will not, in and of
itself, result in the downgrade or withdrawal of the then-current rating
assigned to any Class of Notes then rated by such Rating Agency, provided that
if the Requesting Party receives a written waiver or acknowledgment from a
Rating Agency indicating such Rating Agency’s decision not to review the matter
for which the No Downgrade Confirmation is sought, then the requirement to
receive a No Downgrade Confirmation from that Rating Agency with respect to such
matter shall not apply. For the purposes of this definition, any confirmation,
waiver, request, acknowledgment or approval which is required to be in writing
may be in the form of electronic mail. Notwithstanding anything to the contrary
set forth in this Indenture, at any time during which the Notes are no longer
rated by a Rating Agency, a No Downgrade Confirmation shall not be required from
such Rating Agency under this Indenture.

 

-32-



--------------------------------------------------------------------------------

“No Entity-Level Tax Opinion”: An opinion of Dechert LLP, Vinson & Elkins LLP or
another nationally recognized tax counsel experienced in such matters that a
contemplated transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes), pledge or
hypothecation of any of the Retained Securities, any repurchased Notes or the
Issuer Ordinary Shares will not cause the Issuer to be treated as a foreign
corporation engaged in a trade or business within the United States for U.S.
federal income tax purposes or otherwise to become subject to U.S. federal
income tax on a net basis, which opinion may be conditioned on compliance with
certain restrictions on the investment or other activities of the Issuer and the
Collateral Manager on behalf of the Issuer.

“No Trade or Business Opinion”: An opinion of Dechert LLP, Vinson & Elkins LLP
or another nationally recognized tax counsel experienced in such matters that
the Issuer will be treated as a foreign corporation that is not engaged in a
trade or business within the United States for U.S. federal income tax purposes,
which opinion may be conditioned on compliance with certain restrictions on the
investment or other activities of the Issuer and the Collateral Manager on
behalf of the Issuer.

“Non-Acquired Participation”: Any Future Funding Companion Participation or
funded Companion Participation that is not acquired by the Issuer.

“Non-call Period”: The period from the Closing Date to and including the
Business Day immediately preceding the Payment Date in June 2020 during which no
Optional Redemption is permitted to occur.

“Non-CLO Controlled Mortgage Assets”: Each Mortgage Asset that is a Pari Passu
Participation that is owned by the Issuer, but is controlled by the holder of a
related controlling Companion Participation. If a related controlling Companion
Participation is acquired in its entirety by the Issuer, the Mortgage Asset
(together with a related controlling Companion Participation) will become a CLO
Controlled Mortgage Asset. As of the Closing Date (i) each of the Closing Date
Mortgage Assets identified on Schedule A hereto as “Sirata Beach Resort,” “Ace
Hotel” and “24 Jones” is a CLO Controlled Mortgage Asset and (ii) each of the
Closing Date Mortgage Assets other than the Closing Date Mortgage Assets
specified in (i) above will be Non-CLO Controlled Mortgage Assets.

“Non-CLO Custody Mortgage Asset”: Each of Mortgage Assets identified on Schedule
A hereto as “Westin Charlotte,” “The Curtis,” “Aertson,” “Cliffside Park,” “The
Star,” “Del Amo Crossing,” “180 Livingston,” “Park Central 789,” “Jersey City
Portfolio,” “Coppermine Commons,” “Brookview Village,” “Solage Calistoga,” “1825
Park,” “Presidential Tower,” “High Street” and “Sirata Beach Resort” with
respect to which a Participation Agreement was entered into in connection with
the TRTX 2018-FL1 offering.

“Non-Permitted AML Holder”: A holder of the Securities that fails to comply with
the Holder AML Obligations.

 

-33-



--------------------------------------------------------------------------------

“Non-Permitted Holder”: The meaning specified in Section 2.13(b) hereof.

“Nonrecoverable Interest Advance”: Any Interest Advance previously made or
proposed to be made pursuant to Section 10.7 hereof that the Advancing Agent or
the Backup Advancing Agent, as applicable, has determined in its sole
discretion, exercised in good faith, that the amount so advanced or proposed to
be advanced plus interest expected to accrue thereon, will not be ultimately
recoverable from subsequent payments or collections with respect to the Mortgage
Assets.

“Note Administrator”: Wells Fargo Bank, National Association, a national banking
association, solely in its capacity as note administrator hereunder, unless a
successor Person shall have become the Note Administrator pursuant to the
applicable provisions of this Indenture, and thereafter “Note Administrator”
shall mean such successor Person. Wells Fargo Bank, National Association will
perform the Note Administrator role through its Corporate Trust Services
division.

“Note Administrator’s Website”: Initially, www.ctslink.com, provided that such
address may change upon notice by the Note Administrator to the parties hereto,
the 17g-5 Information Provider and Noteholders.

“Note Interest Rate”: With respect to the Class A Notes, the Class A Rate, with
respect to the Class A-S Notes, the Class A-S Rate, with respect to the Class B
Notes, the Class B Rate, with respect to the Class C Notes, the Class C Rate,
with respect to the Class D Notes, the Class D Rate, with respect to the Class E
Notes, the Class E Rate and with respect to the Class F Notes, the Class F Rate.

“Note Liquidation Event”: The meaning specified in Section 12.1(c) hereof.

“Note Protection Tests”: The Par Value Test and the Interest Coverage Test.

“Noteholder”: The Person in whose name such Note is registered in the Notes
Register.

“Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes, collectively,
authorized by, and authenticated and delivered under, this Indenture.

“Notes Register” and “Notes Registrar”: The respective meanings specified in
Section 2.5(a) hereof.

“Notional Amount”: In respect of the Preferred Shares, the per share notional
amount of U.S.$1,000. The aggregate Notional Amount of the Preferred Shares on
the Closing Date will be U.S.$127,521,818.

“NRSRO”: Any nationally recognized statistical rating organization, including
the Rating Agencies.

 

-34-



--------------------------------------------------------------------------------

“NRSRO Certification”: A certification (a) executed by a NRSRO in favor of the
17g-5 Information Provider substantially in the form attached hereto as Exhibit
F or (b) provided electronically and executed by an NRSRO by means of a
click-through confirmation on the 17g-5 Website.

“Offered Notes”: The Class A Notes, the Class A-S Notes, the Class B Notes, the
Class C Notes and the Class D Notes.

“Offering Memorandum”: The Offering Memorandum, dated November 15, 2018,
relating to the offering of the Class A Notes, the Class A-S Notes, the Class B
Notes, the Class C Notes and the Class D Notes.

“Office Property”: A real property comprised of office space as to which the
majority of the underwritten revenue is from office space.

“Officer”: With respect to any corporation or limited liability company,
including the Issuer, the Co-Issuer or the Collateral Manager, any Director,
Manager, the Chairman of the Board of Directors, the President, any Senior Vice
President, any Vice President, the Secretary, any Assistant Secretary, the
Treasurer, any Assistant Treasurer or General Partner of such entity; and with
respect to the Trustee or Note Administrator, any Trust Officer; and with
respect to the Servicer, the Special Servicer or the Operating Advisor, a
Responsible Officer (as defined in the Servicing Agreement).

“Officer’s Certificate”: With respect to the Issuer, the Co-Issuer, the
Collateral Manager and the Servicer, any certificate executed by an Authorized
Officer thereof.

“Operating Advisor”: The Operating Advisor appointed pursuant to the Servicing
Agreement.

“Opinion of Counsel”: A written opinion addressed to the Trustee and the Note
Administrator and, if required by the terms hereof, the Servicer, the Special
Servicer and/or the Rating Agencies (each, a “Recipient”), in form and substance
reasonably satisfactory to each Recipient, of an outside third party counsel of
national recognition (or the Cayman Islands, in the case of an opinion relating
to the laws of the Cayman Islands), which attorney may, except as otherwise
expressly provided in this Indenture, be counsel for the Issuer, and which
attorney shall be reasonably satisfactory to the Trustee and the Note
Administrator. Whenever an Opinion of Counsel is required hereunder, such
Opinion of Counsel may rely on opinions of other counsel who are so admitted and
so satisfactory which opinions of other counsel shall accompany such Opinion of
Counsel and shall either be addressed to each Recipient or shall state that each
Recipient shall each be entitled to rely thereon.

“Optional Redemption”: The meaning specified in Section 9.1(c) hereof.

“Originated As-Is LTV”: With respect to any Mortgage Asset, the ratio, expressed
as a percentage, as calculated by the Collateral Manager in accordance with the
Collateral Management Standard, of the Principal Balance of such Mortgage Asset
(including the Principal Balance of any Funded Companion Participation that is
pari passu in right of repayment and any Mortgage Asset that is
cross-collateralized with the related Mortgage Asset) as of the date of
origination, to the “as-is” value estimate of the related Mortgaged Property
(and any Mortgaged Property cross-collateralizing the subject Mortgage Asset) as
reflected in an appraisal that was obtained not more than three months prior to
the date of origination of the related Mortgage Loan.

 

-35-



--------------------------------------------------------------------------------

“Other Tranche”: The meaning specified in Section 17.5 hereof.

“Outstanding”: With respect to the Notes, as of any date of determination, all
of the Notes or any Class of Notes, as the case may be, theretofore
authenticated and delivered under this Indenture except:

(i) Notes theretofore canceled by the Notes Registrar or delivered to the Notes
Registrar for cancellation;

(ii) Notes or portions thereof for whose payment or redemption funds in the
necessary amount have been theretofore irrevocably deposited with the Note
Administrator or the Paying Agent in trust for the Holders of such Notes
pursuant to Section 4.1(a)(ii); provided that, if such Notes or portions thereof
are to be redeemed, notice of such redemption has been duly given pursuant to
this Indenture;

(iii) Notes in exchange for or in lieu of which other Notes have been
authenticated and delivered pursuant to this Indenture, unless proof
satisfactory to the Note Administrator is presented that any such Notes are held
by a Holder in due course; and

(iv) Notes alleged to have been mutilated, destroyed, lost or stolen for which
replacement Notes have been issued as provided in Section 2.6;

provided that in determining whether the Noteholders of the requisite Aggregate
Outstanding Amount have given any request, demand, authorization, direction,
notice, consent or waiver hereunder, (x) Notes owned by the Issuer, the
Co-Issuer or any Affiliate thereof shall be disregarded and deemed not to be
Outstanding, (y) Notes so owned that have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Trustee the pledgee’s right so to act with respect to such Notes and that the
pledgee is not the Issuer, the Co-Issuer or any other obligor upon the Notes or
any Affiliate of the Issuer, the Co-Issuer, the Collateral Manager or such other
obligor and (z) in relation to (i) the exercise by the Noteholders of their
right, in connection with certain Events of Default, to accelerate amounts due
under the Notes and (ii) any amendment or other modification of, or assignment
or termination of, any of the express rights or obligations of the Collateral
Manager under the Collateral Management Agreement or this Indenture, Notes owned
by the Collateral Manager or any of its Affiliates, or by any accounts managed
by them, will be disregarded and deemed not to be Outstanding. The Note
Administrator and the Trustee will be entitled to rely on certificates from
Noteholders to determine any such affiliations and shall be protected in so
relying, except to the extent that a Trust Officer of the Trustee or Note
Administrator, as applicable, has actual knowledge of any such affiliation.

“Par Purchase Price”: With respect to a Mortgage Asset, the sum of (a) the
outstanding principal balance of such Mortgage Asset as of the date of purchase;
plus (b) all accrued and unpaid interest on such Mortgage Asset at the
applicable interest rate to but not including the date of purchase; plus (c) all
related unreimbursed Servicing Advances and accrued and unpaid interest on such
Servicing Advances at the Advance Rate, plus (d) all Special Servicing Fees and
either Workout Fees or Liquidation Fees (but not both) allocable to such
Mortgage Asset; plus (e) all unreimbursed expenses incurred by the Issuer (and
if applicable, the Seller), the Servicer and the Special Servicer in connection
with such Mortgage Asset.

 

-36-



--------------------------------------------------------------------------------

“Par Value Ratio”: As of any Measurement Date, the number (expressed as a
percentage) calculated by dividing (a) the Net Outstanding Portfolio Balance on
such Measurement Date by (b) the sum of the Aggregate Outstanding Amount of the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes and the amount of any unreimbursed Interest Advances.

“Par Value Test”: A test that will be met as of any Measurement Date on which
any Offered Notes remain outstanding if the Par Value Ratio on such Measurement
Date is equal to or greater than 124.79%.

“Pari Passu Participation”: A fully funded pari passu participation interest in
a Participated Mortgage Loan.

“Participated Mortgage Loan”: Any Mortgage Loan in which a Pari Passu
Participation represents an interest.

“Participating Institution”: With respect to any Participation, the entity that
holds legal title to the participated asset.

“Participation”: Any Pari Passu Participation and/or the related Companion
Participation, as applicable and as the context may require.

“Participation Agent”: With respect to any Non-CLO Custody Mortgage Asset, the
party designated as such under the related Participation Agreement.

“Participation Agreement”: With respect to each Participated Mortgage Loan, the
participation agreement that governs the rights and obligations of the holders
of the related Pari Passu Participation and the related Companion
Participations.

“Participation Custodial Agreement”: With respect to any Non-CLO Custody
Mortgage Asset, that certain Custodial Agreement entered into in accordance with
the related Participation Agreement and pursuant to which the Participation
Custodian holds the loan file with respect to a Participated Mortgage Loan
related to such Non-CLO Custody Mortgage Asset.

“Participation Custodian”: With respect to any Non-CLO Custody Mortgage Asset,
the document custodian or similar party under the related Participation
Custodial Agreement.

“Paying Agent”: The Note Administrator, in its capacity as Paying Agent
hereunder, authorized by the Issuer and the Co-Issuer to pay the principal of or
interest on any Notes on behalf of the Issuer and the Co-Issuer as specified in
Section 7.2 hereof.

 

-37-



--------------------------------------------------------------------------------

“Payment Account”: The payment account established by the Note Administrator
pursuant to Section 10.3 hereof.

“Payment Date”: The 4th Business Day following each Determination Date,
commencing on the Payment Date in December 2018, and ending on the Stated
Maturity Date unless the Notes are redeemed or repaid prior thereto.

“Permitted Subsidiary”: Any one or more single purpose entities that are
wholly-owned by the Issuer and are established exclusively for the purpose of
taking title to mortgage, real estate or any Sensitive Asset in connection, in
each case, with the exercise of remedies or otherwise.

“Person”: An individual, corporation (including a business trust), partnership,
limited liability company, joint venture, association, joint stock company,
trust (including any beneficiary thereof), unincorporated association or
government or any agency or political subdivision thereof.

“Placement Agency Agreement”: The placement agreement relating to the Notes
dated November 15, 2018 by and among the Issuer, the Co-Issuer, HoldCo and the
Placement Agents.

“Placement Agents”: Goldman Sachs & Co. LLC, J.P. Morgan Securities LLC, Morgan
Stanley & Co. LLC and Wells Fargo Securities, LLC.

“Pledged Mortgage Asset”: On any date of determination, any Mortgage Asset that
has been Granted to the Trustee and not been released from the lien of this
Indenture pursuant to Section 10.10 hereof.

“Preferred Share Distribution Account”: A segregated account established and
designated as such by the Preferred Share Paying Agent pursuant to the Preferred
Share Paying Agency Agreement.

“Preferred Share Paying Agency Agreement”: The Preferred Share Paying Agency
Agreement, dated as of the Closing Date, among the Issuer, the Preferred Share
Paying Agent relating to the Preferred Shares and the Share Registrar, as
amended from time to time in accordance with the terms thereof.

“Preferred Share Paying Agent”: The Note Administrator, solely in its capacity
as Preferred Share Paying Agent under the Preferred Share Paying Agency
Agreement and not individually, unless a successor Person shall have become the
Preferred Share Paying Agent pursuant to the applicable provisions of the
Preferred Share Paying Agency Agreement, and thereafter Preferred Share Paying
Agent shall mean such successor Person.

“Preferred Shareholder”: A registered owner of Preferred Shares as set forth in
the share register maintained by the Share Registrar.

“Preferred Shares”: The preferred shares issued by the Issuer concurrently with
the issuance of the Notes.

 

-38-



--------------------------------------------------------------------------------

“Principal Balance” or “par”: With respect to any Mortgage Loan, Mortgage Asset
or Eligible Investment, as of any date of determination, the outstanding
principal amount of such Mortgage Loan, Mortgage Asset or Eligible Investment;
provided that the Principal Balance of any Eligible Investment that does not pay
Cash interest on a current basis will be the accreted value thereof.

“Principal Proceeds”: With respect to any Payment Date, (A) the sum (without
duplication) of:

(1) all principal payments (including Unscheduled Principal Payments and any
casualty or condemnation proceeds and any proceeds from the exercise of remedies
(including liquidation proceeds)) received during the related Due Period in
respect of (a) Eligible Investments (other than Eligible Investments purchased
with Interest Proceeds, Eligible Investments in the Expense Reserve Account and
any amount representing the accreted portion of a discount from the face amount
of a Mortgage Asset or an Eligible Investment) and (b) Mortgage Assets as a
result of (i) a maturity, scheduled amortization or mandatory prepayment on a
Mortgage Asset, (ii) optional prepayments made at the option of the related
borrower, (iii) recoveries on Defaulted Mortgage Assets and Credit Risk Mortgage
Assets, or (iv) any other principal payments received with respect to Mortgage
Assets;

(2) Sale Proceeds received during such Due Period in respect of sales in
accordance with the Transaction Documents and excluding (i) accrued interest
included in Sale Proceeds, (ii) any reimbursement of expenses included in such
Sale Proceeds and (iii) any portion of such Sale Proceeds that are in excess of
the outstanding principal balance of the related Mortgage Asset or Eligible
Investment,

(3) all Cash payments of interest received during such Due Period on Defaulted
Mortgage Assets,

(4) any principal payments received in Cash by the Issuer during the related Due
Period on any asset held by a Permitted Subsidiary,

(5) any Loss Value Payment received by the Issuer from the Seller,

(6) Cash and Eligible Investments contributed by Retention Holder pursuant to
the terms hereof, as holder of 100% of the Preferred Shares and designated as
“Principal Proceeds” by Retention Holder; provided that in no event will
Principal Proceeds include any proceeds from the Excepted Property, and

(7) cash and Eligible Investments that were previously held for reinvestment in
Reinvestment Mortgage Assets and that have been transferred to the Payment
Account pursuant to the terms of this Indenture,

minus (B) the aggregate amount of (i) any Nonrecoverable Interest Advances that
were not previously reimbursed to the Advancing Agent or the Backup Advancing
Agent from Interest Proceeds and (ii) any amounts paid or reimbursed to the
Servicer, the Special Servicer or the Operating Advisor pursuant to the terms of
the Servicing Agreement out of amounts that would otherwise be Principal
Proceeds.

 

-39-



--------------------------------------------------------------------------------

“Priority of Payments”: The meaning specified in Section 11.1(a) hereof.

“Privileged Person”: Any of the following: (i) the Placement Agents and their
designees, (ii) the Collateral Manager and its affiliates or designees,
(iii) the Servicer, (iv) the Special Servicer, (v) the Trustee and Paying Agent,
(vi) the Note Administrator, (vii) the Seller, (viii) the Operating Advisor,
(ix) the Advancing Agent hereunder and under the Servicing Agreement, (x) any
Person who provides the Note Administrator with an Investor Certification
(provided that access to information provided by the Note Administrator to any
Person who provides the Note Administrator an Investor Certification in the form
of Exhibit H-2 shall be limited to the Monthly Report) and (xi) any Rating
Agency or other NRSRO that provides the Note Administrator with an NRSRO
Certification, which NRSRO Certification may be submitted electronically by
means of the Note Administrator’s Website.

“Proceeding”: Any suit in equity, action at law or other judicial or
administrative proceeding.

“QIB”: A “qualified institutional buyer” as defined in Rule 144A.

“Qualified Purchaser”: A “qualified purchaser” within the meaning of
Section 2(a)(51) of the 1940 Act or an entity owned exclusively by one or more
such “qualified purchasers.”

“Qualified REIT Subsidiary”: A corporation that, for U.S. federal income tax
purposes, is wholly owned by a real estate investment trust under
Section 856(i)(2) of the Code.

“Rating Agencies”: Moody’s and KBRA, and any successor thereto, or, with respect
to the Collateral generally, if at any time Moody’s or KBRA or any such
successor ceases to provide rating services with respect to the Notes or
certificates similar to the Notes, any other NRSRO selected by the Issuer and
reasonably satisfactory to a Majority of the Notes voting as a single Class.

“Rating Agency Condition”: A condition that is satisfied if:

(a) the party required to satisfy the Rating Agency Condition (the “Requesting
Party”) has made a written request to a Rating Agency for a No Downgrade
Confirmation; and

(b) any one of the following has occurred:

(i) a No Downgrade Confirmation has been received; or

(ii) (A) within ten (10) Business Days of such request being sent to such Rating
Agency, such Rating Agency has not replied to such request or has responded in a
manner that indicates that such Rating Agency is neither reviewing such request
nor waiving the requirement for confirmation;

 

-40-



--------------------------------------------------------------------------------

(B) the Requesting Party has confirmed that such Rating Agency has received the
confirmation request,

(C) the Requesting Party promptly requests the No Downgrade Confirmation a
second time; and

(D) there is no response to either confirmation request within five (5) Business
Days of such second request.

“Rating Agency Test Modification”: The meaning specified in Section 12.4 hereof.

“Record Date”: With respect to any Holder and any Payment Date, the close of
business on the last Business Day of the calendar month immediately preceding
the month in which such Payment Date occurs.

“Redemption Date”: Any Payment Date specified for a redemption of the Securities
pursuant to Section 9.1 hereof.

“Redemption Date Statement”: The meaning specified in Section 10.9(d) hereof.

“Redemption Price”: The Redemption Price of each Class of Notes or the Preferred
Shares, as applicable, on a Redemption Date will be calculated as follows:

Class A Notes. The redemption price for the Class A Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class A Notes to be redeemed, together with the Class A Interest
Distribution Amount (plus any Class A Defaulted Interest Amount) due on the
applicable Redemption Date.

Class A-S Notes. The redemption price for the Class A-S Notes will be calculated
on the related Determination Date and will equal the Aggregate Outstanding
Amount of the Class A-S Notes to be redeemed, together with the Class A-S
Interest Distribution Amount (plus any Class A-S Defaulted Interest Amount) due
on the applicable Redemption Date.

Class B Notes. The redemption price for the Class B Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class B Notes to be redeemed, together with the Class B Interest
Distribution Amount (plus any Class B Defaulted Interest Amount) due on the
applicable Redemption Date.

Class C Notes. The redemption price for the Class C Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class C Notes (including any Class C Deferred Interest Amount) to be
redeemed, together with the Class C Interest Distribution Amount (plus any
Class C Defaulted Interest Amount) due on the applicable Redemption Date.

Class D Notes. The redemption price for the Class D Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class D Notes (including any Class D Deferred Interest Amount) to be
redeemed, together with the Class D Interest Distribution Amount (plus any
Class D Defaulted Interest Amount) due on the applicable Redemption Date.

 

-41-



--------------------------------------------------------------------------------

Class E Notes. The redemption price for the Class E Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class E Notes (including any Class E Deferred Interest Amount) to be
redeemed, together with the Class E Interest Distribution Amount (plus any
Class E Defaulted Interest Amount) due on the applicable Redemption Date.

Class F Notes. The redemption price for the Class F Notes will be calculated on
the related Determination Date and will equal the Aggregate Outstanding Amount
of the Class F Notes (including any Class F Deferred Interest Amount) to be
redeemed, together with the Class F Interest Distribution Amount (plus any
Class F Defaulted Interest Amount) due on the applicable Redemption Date.

Preferred Shares. The redemption price for the Preferred Shares will be
calculated on the related Determination Date and will be equal to the sum of all
net proceeds from the sale of the Collateral in accordance with Article 12
hereof and Cash (other than the Issuer’s rights, title and interest in the
property described in clause (i) of the definition of “Excepted Property”), if
any, remaining after payment of all amounts and expenses, including payments
made in respect of the Notes, described under clauses (1) through (18) of
Section 11.1(a)(i) and clauses (1) through (15) of Section 11.1(a)(ii); provided
that if there are no such net proceeds or Cash remaining, the redemption price
for the Preferred Shares shall be equal to U.S.$0.

“Registered”: With respect to any debt obligation, a debt obligation that is
issued after July 18, 1984, and that is in registered form for purposes of the
Code.

“Registered Office Terms”: The standard Terms and Conditions for the Provision
of Registered Office Services by MaplesFS Limited (Structured Finance – Cayman
Company) as published at http://www.maplesfiduciaryservices.com/terms.

“Regulation RR”: The final rule (appearing at 17 CFR § 246.1, et seq.) that was
promulgated to implement the credit risk retention requirements under
Section 15G of the Securities Exchange Act of 1934, as added by Section 941 of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (79 F.R. 77601;
pages 77740-77766), as such rule may be amended from time to time, and subject
to such clarification and interpretation as have been provided by the U.S.
regulatory agencies in the adopting release (79 FR 77601 et seq.) or by the
staff of any such agency, or as may be provided by any such agency or its staff
from time to time, in each case, as effective from time to time.

“Regulation S”: Regulation S under the Securities Act.

“Regulation S Global Note”: The meaning specified in Section 2.2(b)(ii) hereof.

“Reimbursement Interest”: Interest accrued on the amount of any Interest Advance
made by the Advancing Agent or the Backup Advancing Agent, for so long as it is
outstanding, at the Reimbursement Rate, which Reimbursement Interest is hereby
waived by the Advancing Agent for so long as (i) Seller (or any of its
Affiliates) is the Advancing Agent and (ii) Retention Holder (or any of its
Affiliates) owns the Preferred Shares.

 

-42-



--------------------------------------------------------------------------------

“Reimbursement Rate”: A rate per annum equal to the “prime rate” as published in
the “Money Rates” section of the Wall Street Journal, as such “prime rate” may
change from time to time. If more than one “prime rate” is published in The Wall
Street Journal for a day, the average of such “prime rates” will be used, and
such average will be rounded up to the nearest one eighth of one percent
(0.125%). If the “prime rate” contained in The Wall Street Journal is not
readily ascertainable, the Collateral Manager will select an equivalent
publication that publishes such “prime rate,” and if such “prime rates” are no
longer generally published or are limited, regulated or administered by a
governmental authority or quasigovernmental body, then the Collateral Manager
will select, in its reasonable discretion, a comparable interest rate index.

“Reinvestment Account”: The account established by the Note Administrator
pursuant to Section 10.2(a) hereof.

“Reinvestment Criteria”: The meaning specified in Section 12.2(a) hereof.

“Reinvestment Mortgage Asset”: Any Mortgage Asset that is acquired by the Issuer
during the Reinvestment Period with Principal Proceeds from the Mortgage Assets
(or any cash contributed by the holder of the Preferred Shares to the Issuer)
and that satisfies the Eligibility Criteria, the Reinvestment Criteria and the
Acquisition and Disposition Requirements.

“Reinvestment Period”: The period beginning on the Closing Date and ending on
and including the first to occur of the following events or dates: (i) the end
of the Due Period following the Payment Date in November 2020; (ii) the end of
the Due Period related to the Payment Date on which all of the Notes are
redeemed as described herein under Section 9.1; and (iii) the date on which
principal of and accrued and unpaid interest on all of the Notes is accelerated
following the occurrence and continuation of an Event of Default.

“REIT”: A “real estate investment trust” under the Code.

“Repurchase Request”: The meaning specified in Section 7.17 hereof.

“Retail Property”: A real property comprised of retail space as to which the
majority of the underwritten revenue is from retail space.

“Retained Securities”: 100% of the Class E Notes, the Class F Notes and the
Preferred Shares.

“Retention Holder”: TRTX 2018-FL2 Retention Holder, LLC, a direct wholly-owned
subsidiary of the Seller and an indirect wholly-owned subsidiary of TRTX.

“Rule 17g-5”: The meaning specified in Section 14.13 hereof.

“Rule 144A”: Rule 144A under the Securities Act.

“Rule 144A Global Note”: The meaning specified in Section 2.2(b)(i) hereof.

 

-43-



--------------------------------------------------------------------------------

“Rule 144A Information”: The meaning specified in Section 7.13 hereof.

“Sale”: The meaning specified in Section 5.17(a) hereof.

“Sale Proceeds”: All proceeds (including accrued interest) received with respect
to Mortgage Assets and Eligible Investments as a result of sales of such
Mortgage Assets and Eligible Investments, and sales in connection with a
repurchase for a Material Breach or a Material Document Defect, in each case net
of any reasonable out-of-pocket expenses of the Trustee, the Collateral Manager,
the Custodian, the Note Administrator, or the Servicer under the Servicing
Agreement in connection with any such sale.

“SEC”: The Securities and Exchange Commission.

“Secured Parties”: Collectively, the Collateral Manager, the Trustee, the
Custodian, the Note Administrator, the Advancing Agent, the Backup Advancing
Agent, the holders of the Offered Notes, the Servicer, the Special Servicer, the
Operating Advisor, the AML Services Provider and the Company Administrator, each
as their interests appear in applicable Transaction Documents.

“Securities”: Collectively, the Notes and the Preferred Shares.

“Securities Account”: The meaning specified in Section 8-501(a) of the UCC.

“Securities Account Control Agreement”: The meaning specified in Section 3.3(b)
hereof.

“Securities Act”: The Securities Act of 1933, as amended, and the applicable
rules and regulations promulgated thereunder.

“Securities Intermediary”: The meaning specified in Section 10.1(b) hereof.

“Security”: Any Note or Preferred Share or, collectively, the Notes and
Preferred Shares, as the context may require.

“Security Entitlement”: The meaning specified in Section 8-102(a)(17) of the
UCC.

“Self-Storage Property”: A real property comprised of self-storage space as to
which the majority of the underwritten revenue is from self-storage space.

“Seller”: TRTX CLO Loan Seller 2, LLC, a Delaware limited liability company, and
its successors in interest, solely in its capacity as Seller.

“Segregated Liquidity”: The meaning specified in the Servicing Agreement.

“Sensitive Asset”: Means (i) a Mortgage Asset, or a portion thereof, or (ii) a
real property or other interest (including, without limitation, an interest in
real property) resulting from the conversion, exchange, other modification or
exercise of remedies with respect to a Mortgage Asset or portion thereof, in
either case, as to which the Collateral Manager has determined, based on an
Opinion of Counsel, could give rise to material liability of the Issuer
(including liability for taxes) if held directly by the Issuer.

 

-44-



--------------------------------------------------------------------------------

“Servicer”: Situs Asset Management LLC, a Texas limited liability company,
solely in its capacity as servicer under the Servicing Agreement, together with
its permitted successors and assigns or any successor Person that shall have
become the servicer pursuant to the appropriate provisions of the Servicing
Agreement.

“Servicing Accounts”: The Escrow Accounts, the Collection Account, the REO
Accounts and the Cash Collateral Accounts, each as established under and defined
in the Servicing Agreement.

“Servicing Advances”: The meaning specified in the Servicing Agreement.

“Servicing Agreement”: The Servicing Agreement, dated as of the Closing Date, by
and among the Issuer, the Trustee, the Collateral Manager, the Note
Administrator, the Servicer, the Special Servicer, the Advancing Agent and the
Operating Advisor, as amended, supplemented or otherwise modified from time to
time in accordance with its terms.

“Servicing Standard”: The meaning specified in the Servicing Agreement.

“Share Registrar”: MaplesFS Limited, unless a successor Person shall have become
the Share Registrar pursuant to the applicable provisions of the Preferred Share
Paying Agency Agreement, and thereafter “Share Registrar” shall mean such
successor Person.

“Special Servicer”: Situs Holdings, LLC, a Delaware limited liability company,
solely in its capacity as special servicer under the Servicing Agreement,
together with its permitted successors and assigns or any successor Person that
shall have become the special servicer pursuant to the appropriate provisions of
the Servicing Agreement.

“Special Servicer Consultation Event”: The meaning specified in the Servicing
Agreement.

“Special Servicer Review Event”: The meaning specified in the Servicing
Agreement.

“Special Servicing Fee”: The meaning specified in the Servicing Agreement.

“Specially Serviced Mortgage Loan”: The meaning specified in the Servicing
Agreement.

“Specified Person”: The meaning specified in Section 2.6(a) hereof.

“Sponsor”: Holdco, solely in its role as the “sponsor” as that term is defined
in Section 246.2 of Regulation RR.

 

-45-



--------------------------------------------------------------------------------

“Stabilized Debt Service”: With respect to any Mortgage Asset, the monthly
payments of principal (without regard to any change in principal payments for
any extension period) and interest (based on the Assumed LIBOR Rate) due with
respect to such Mortgage Loan pursuant to the terms of the related Asset
Documents, assuming all Future Funding Amounts that the Collateral Manager
expects to be drawn by the stabilization date have been advanced, but excluding
(1) any balloon payments and (2) any required (non-monthly) principal paydowns.
In determining Stabilized Debt Service for any Mortgage Asset that is a
Participation, the calculation will take into account the debt service due on
the Participation being acquired by the Issuer and the related Non-Acquired
Participation(s) (assuming fully-funded) or related note also secured by the
related mortgaged property or properties, as applicable, that is senior or pari
passu in right to the Participation being acquired by the Issuer but not any
Non-Acquired Participation(s) or related note also secured by the related
Mortgaged Property, that is junior in right to the Participation being acquired
by the Issuer.

“Stated Maturity Date”: The Payment Date in November 2037.

“Student Housing Property”: A real property comprised of a student housing
property as to which the majority of the underwritten revenue is from student
housing.

“Sub-REIT”: TPG RE Finance Trust CLO Sub-REIT, a Maryland real estate investment
trust.

“Subsequent Retaining Holder”: Any Person that purchases all or a portion of the
EHRI in accordance with this Indenture and applicable laws and regulations;
provided that if there are multiple Holders of the EHRI, then “Subsequent
Retaining Holder” shall mean, individually and collectively, those multiple
Holders.

“Successful Auction”: Either (i) an auction that is conducted in accordance with
the provisions specified in this Indenture, which includes the requirement that
the aggregate cash purchase price for all the Mortgage Assets, together with the
balance of all Eligible Investments and cash in the Payment Account, will be at
least equal to the Total Redemption Price or (ii) the purchase of all of the
Mortgage Assets by the Preferred Shareholder for a price that, together with the
balance of all Eligible Investments and cash in the Payment Account, is equal to
the Total Redemption Price.

“Supermajority”: With respect to (i) any Class of Notes, the Holders of at least
662⁄3% of the Aggregate Outstanding Amount of the Notes of such Class and
(ii) with respect to the Preferred Shares, the Holders of at least 662⁄3% of the
aggregate Notional Amount of the Preferred Shares.

“Successor Benchmark Rate”: The meaning specified in Section 8.1(b)(iii) hereof.

“Successor Benchmark Rate Spread”: With respect to any Class of Notes, the
difference (expressed as the number of basis points) between (A) LIBOR on the
LIBOR Determination Date that LIBOR was last applicable to such Class, plus the
LIBOR Spread on such Class and (B) the Successor Benchmark Rate on the LIBOR
Determination Date that LIBOR was last applicable to such Class.

 

-46-



--------------------------------------------------------------------------------

“Tax Event”: (i) Any borrower is, or on the next scheduled payment date under
any Mortgage Asset, will be, required to deduct or withhold from any payment
under any Mortgage Asset to the Issuer for or on account of any tax for whatever
reason and such borrower is not required to pay to the Issuer such additional
amount as is necessary to ensure that the net amount actually received by the
Issuer (free and clear of taxes, whether assessed against such borrower or the
Issuer) will equal the full amount that the Issuer would have received had no
such deduction or withholding been required, (ii) any jurisdiction imposes net
income, profits, or similar tax on the Issuer or (iii) the Issuer fails to
maintain its status as a Qualified REIT Subsidiary or other disregarded entity
of a REIT and is not a foreign corporation that is not engaged in a trade or
business within the United States for U.S. federal income tax purposes.
Withholding taxes imposed under FATCA, if any, shall be disregarded in applying
the definition of “Tax Event.”

“Tax Materiality Condition”: The condition that will be satisfied if either
(i) as a result of the occurrence of a Tax Event, a tax or taxes are imposed on
the Issuer or withheld from payments to the Issuer and with respect to which the
Issuer receives less than the full amount that the Issuer would have received
had no such deduction occurred and such amount exceeds, in the aggregate,
$1,000,000 during any 12-month period or (ii) the Issuer fails to maintain its
status as a Qualified REIT Subsidiary or other disregarded entity of a REIT and
is not a foreign corporation that is not engaged in a trade or business within
the United States for U.S. federal income tax purposes.

“Tax Redemption”: The meaning specified in Section 9.1(b) hereof.

“Total Redemption Price”: The amount equal to funds sufficient to pay all
amounts and expenses described under clauses (1) through (4) of
Section 11.1(a)(i) and to redeem all Notes at their applicable Redemption
Prices.

“Transaction Documents”: This Indenture, the Collateral Management Agreement,
the Mortgage Asset Purchase Agreement, the Placement Agency Agreement, the
Company Administration Agreement, the Preferred Share Paying Agency Agreement,
the AML Services Agreement, the Registered Office Terms, the Participation
Agreements, the Future Funding Agreement, the Servicing Agreement and the
Securities Account Control Agreement.

“Transfer Agent”: The Person or Persons, which may be the Issuer, authorized by
the Issuer to exchange or register the transfer of Notes in its capacity as
Transfer Agent.

“Treasury Note”: The meaning set forth in Schedule B attached hereto.

“Treasury Rate”: The meaning set forth in Schedule B attached hereto.

“Treasury Rate Spread”: The meaning set forth in Schedule B attached hereto.

“Treasury Regulations”: Temporary or final regulations promulgated under the
Code by the United States Treasury Department.

“TRTX”: TPG RE Finance Trust, Inc., a Maryland corporation.

 

-47-



--------------------------------------------------------------------------------

“Trust Officer”: When used with respect to (i) the Trustee, any officer of the
Corporate Trust Office of the Trustee with direct responsibility for the
administration of this Indenture and also, with respect to a particular matter,
any other officer to whom such matter is referred because such officer’s
knowledge of and familiarity with the particular subject and (ii) the Note
Administrator, any officer of the Corporate Trust Services group of the Note
Administrator with direct responsibility for the administration of this
Indenture and also, with respect to a particular matter, any other officer to
whom a particular matter is referred because of such officer’s knowledge of and
familiarity with the particular subject.

“Trustee”: Wilmington Trust, National Association, a national banking
association, solely in its capacity as trustee hereunder, unless a successor
Person shall have become the Trustee pursuant to the applicable provisions of
this Indenture, and thereafter “Trustee” shall mean such successor Person.

“Two Quarter Future Advance Estimate”: The meaning specified in the Servicing
Agreement.

“U/W Stabilized NCF DSCR”: With respect to any Mortgage Asset, the ratio, as
calculated by the Collateral Manager in accordance with the Collateral
Management Standard, of (a) the “stabilized” annual net cash flow generated from
the related property before interest, depreciation and amortization, based on
the stabilized underwriting, which may include the completion of certain
proposed capital expenditures and the realization of stabilized occupancy and/or
rents to (b) the annual Stabilized Debt Service. In determining the U/W
Stabilized NCF DSCR for any Reinvestment Mortgage Asset that is
cross-collateralized with one or more other Mortgage Assets, the U/W Stabilized
NCF DSCR was calculated with respect to the cross-collateralized group in the
aggregate.

“UCC”: The applicable Uniform Commercial Code.

“United States” and “U.S.”: The United States of America, including any state
and any territory or possession administered thereby.

“Unscheduled Principal Payments”: Any proceeds received by the Issuer from an
unscheduled prepayment or redemption (in whole but not in part) by the obligor
of a Mortgage Loan prior to the maturity date of such Mortgage Asset.

“U.S. Person”: The meaning specified in Regulation S.

“Volcker Rule”: Section 13 of the Bank Holding Company Act of 1956, as amended,
and the applicable rules and regulations promulgated thereunder.

“Weighted Average Life”: As of any date of determination with respect to the
Mortgage Assets (other than Defaulted Mortgage Assets), the number obtained by
(i) summing the products obtained by multiplying (a) the Average Life at such
time of each Mortgage Loan (other than Defaulted Mortgage Assets) by (b) the
outstanding Principal Balance of such Mortgage Asset and (ii) dividing such sum
by the aggregate Principal Balance at such time of all Mortgage Assets (other
than Defaulted Mortgage Assets), where “Average Life” means, on any date of
determination with respect to any Mortgage Asset (other than a Defaulted
Mortgage Asset), the

 

-48-



--------------------------------------------------------------------------------

quotient obtained by the Collateral Manager by dividing (i) the sum of the
products of (a) the number of years (rounded to the nearest one tenth thereof)
from such date of determination to the respective dates of each successive
expected distribution of principal of such Mortgage Asset and (b) the respective
amounts of such expected distributions of principal by (ii) the sum of all
successive expected distributions of principal on such Mortgage Asset.

“Weighted Average Spread”: As of any date of determination, the number obtained
(rounded up to the next 0.001%), by (A) summing the products obtained by
multiplying (i) with respect to any Mortgage Asset (other than any Defaulted
Mortgage Asset), the greater of (x) the current stated spread above LIBOR at
which interest accrues on each such Mortgage Asset and (y) if such Mortgage
Asset provides for a minimum interest rate payable thereunder, the excess, if
any, of the minimum interest rate applicable to such Mortgage Asset (net of any
servicing fees and expenses) over LIBOR by (ii) the Principal Balance of such
Mortgage Asset as of such date, and (B) dividing such sum by the aggregate
Principal Balance of all Mortgage Assets (excluding all Defaulted Mortgage
Assets).

“Whole Loan”: A whole mortgage loan (and not a participation interest in a
mortgage loan) secured by commercial or multifamily real estate.

“Workout Fee”: The meaning specified in the Servicing Agreement.

Section 1.2 Interest Calculation Convention.

All calculations of interest hereunder that are made with respect to the Notes
shall be made on the basis of the actual number of days during the related
Interest Accrual Period divided by 360.

Section 1.3 Rounding Convention.

Unless otherwise specified herein, test calculations that are evaluated as a
percentage will be rounded to the nearest ten thousandth of a percentage point
and test calculations that are evaluated as a number or decimal will be rounded
to the nearest one hundredth of a percentage point.

ARTICLE 2

THE NOTES

Section 2.1 Forms Generally.

The Notes and the Authenticating Agent’s certificate of authentication thereon
(the “Certificate of Authentication”) shall be in substantially the forms
required by this Article 2, with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture, and may have such letters, numbers or other marks of identification
and such legends or endorsements placed thereon, as may be consistent herewith,
determined by the Authorized Officers of the Issuer and the Co-Issuer, executing
such Notes as evidenced by their execution of such Notes. Any portion of the
text of any Note may be set forth on the reverse thereof, with an appropriate
reference thereto on the face of the Note.

 

-49-



--------------------------------------------------------------------------------

Section 2.2 Forms of Notes and Certificate of Authentication.

(a) Form. The form of each Class of the Offered Notes, including the Certificate
of Authentication, shall be substantially as set forth in Exhibit A hereto and
the form of the Class E Notes and the Class F Notes, including the Certificate
of Authentication, shall be substantially as set forth in Exhibit B hereto.

(b) Global Notes and Definitive Notes.

(i) The Notes initially offered and sold in the United States to (or to U.S.
Persons who are) QIBs shall be represented by one or more permanent global notes
in definitive, fully registered form without interest coupons with the
applicable legend set forth in Exhibits A and B hereto added to the form of such
Notes (each, a “Rule 144A Global Note”), which shall be registered in the name
of Cede & Co., as the nominee of the Depository and deposited with the Note
Administrator, as custodian for the Depository, duly executed by the Issuer and
in the case of the Offered Notes, the Co-Issuer and authenticated by the
Authenticating Agent as hereinafter provided. The aggregate principal amount of
the Rule 144A Global Notes may from time to time be increased or decreased by
adjustments made on the records of the Note Administrator or the Depository or
its nominee, as the case may be, as hereinafter provided.

(ii) The Notes initially offered and sold in the United States to (or to U.S.
Persons who are) IAIs shall be issued in definitive form, registered in the name
of the legal or beneficial owner thereof attached without interest coupons with
the applicable legend set forth in Exhibits A and B hereto added to the form of
such Notes (each a “Definitive Note”), which shall be duly executed by the
Issuer and, in the case of the Offered Notes, the Co-Issuer and authenticated by
the Authenticating Agent as hereinafter provided. The aggregate principal amount
of the Definitive Notes may from time to time be increased or decreased by
adjustments made on the records of the Note Administrator or the Depository or
its nominee, as the case may be, as hereinafter provided.

(iii) The Notes initially sold in offshore transactions in reliance on
Regulation S shall be represented by one or more permanent global notes in
definitive, fully registered form without interest coupons with the applicable
legend set forth in Exhibits A and B, hereto added to the form of such Notes
(each, a “Regulation S Global Note”), which shall be deposited on behalf of the
subscribers for such Notes represented thereby with the Note Administrator as
custodian for the Depository and registered in the name of a nominee of the
Depository for the respective accounts of Euroclear and Clearstream, Luxembourg
or their respective depositories, duly executed by the Issuer and, in the case
of the Offered Notes, the Co-Issuer and authenticated by the Authenticating
Agent as hereinafter provided. The aggregate principal amount of the Regulation
S Global Notes may from time to time be increased or decreased by adjustments
made on the records of the Note Administrator or the Depository or its nominee,
as the case may be, as hereinafter provided.

 

-50-



--------------------------------------------------------------------------------

(c) Book-Entry Provisions. This Section 2.2(c) shall apply only to Global Notes
deposited with or on behalf of the Depository.

Each of the Issuer and Co-Issuer shall execute and the Authenticating Agent
shall, in accordance with this Section 2.2(c), authenticate and deliver
initially one or more Global Notes that shall be (i) registered in the name of
the nominee of the Depository for such Global Note or Global Notes and
(ii) delivered by the Note Administrator to such Depository or pursuant to such
Depository’s instructions or held by the Note Administrator’s agent as custodian
for the Depository.

Agent Members shall have no rights under this Indenture with respect to any
Global Note held on their behalf by the Note Administrator, as custodian for the
Depository or under the Global Note, and the Depository may be treated by the
Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer, the
Special Servicer, and the Operating Advisor and any of their respective agents
as the absolute owner of such Global Note for all purposes whatsoever.
Notwithstanding the foregoing, nothing herein shall prevent the Issuer, the
Co-Issuer, the Trustee, the Note Administrator, the Servicer, the Special
Servicer and the Operating Advisor or any of their respective agents, from
giving effect to any written certification, proxy or other authorization
furnished by the Depository or impair, as between the Depository and its Agent
Members, the operation of customary practices governing the exercise of the
rights of a Holder of any Global Note.

(d) Delivery of Definitive Notes in Lieu of Global Notes. Except as provided in
Section 2.10 hereof, owners of beneficial interests in a Class of Global Notes
shall not be entitled to receive physical delivery of a Definitive Note.

Section 2.3 Authorized Amount; Stated Maturity Date; and Denominations.

(a) The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is limited to U.S.$872,646,000, except for Notes
authenticated and delivered upon registration of transfer of, or in exchange
for, or in lieu of, other Notes pursuant to Section 2.5, 2.6 or 8.5 hereof.

Such Notes shall be divided into seven Classes having designations and original
principal amounts as follows:

 

Designation

   Original
Principal
Amount  

Class A Senior Secured Floating Rate Notes Due 2037

   U.S.$ 505,084,000  

Class A-S Second Priority Secured Floating Rate Notes Due 2037

   U.S.$ 85,015,000  

Class B Third Priority Secured Floating Rate Notes Due 2037

   U.S.$ 62,510,000  

Class C Fourth Priority Secured Floating Rate Notes Due 2037

   U.S.$ 66,261,000  

 

-51-



--------------------------------------------------------------------------------

Designation

   Original
Principal
Amount  

Class D Fifth Priority Secured Floating Rate Notes Due 2037

   U.S.$ 76,263,000  

Class E Sixth Priority Floating Rate Notes Due 2037

   U.S.$ 48,758,000  

Class F Seventh Priority Floating Rate Notes Due 2037

   U.S.$ 28,755,000  

(b) The Notes shall be issuable in minimum denominations of U.S.$100,000 and
integral multiples of U.S.$500 in excess thereof (plus any residual amount).

Section 2.4 Execution, Authentication, Delivery and Dating.

The Notes shall be executed on behalf of the Issuer and, in the case of the
Offered Notes, the Co-Issuer by an Authorized Officer of the Issuer and, in the
case of the Offered Notes, the Co-Issuer, respectively. The signature of such
Authorized Officers on the Notes may be manual or facsimile.

Notes bearing the manual or facsimile signatures of individuals who were at any
time the Authorized Officers of the Issuer and, in the case of the Offered
Notes, the Co-Issuer shall bind the Issuer or the Co-Issuer, as the case may be,
notwithstanding the fact that such individuals or any of them have ceased to
hold such offices prior to the authentication and delivery of such Notes or did
not hold such offices at the date of issuance of such Notes.

At any time and from time to time after the execution and delivery of this
Indenture, the Issuer and, in the case of the Offered Notes, the Co-Issuer may
deliver Notes executed by the Issuer and, in the case of the Offered Notes, the
Co-Issuer to the Authenticating Agent for authentication and the Authenticating
Agent, upon Issuer Order, shall authenticate and deliver such Notes as provided
in this Indenture and not otherwise.

Each Note authenticated and delivered by the Authenticating Agent upon Issuer
Order on the Closing Date shall be dated as of the Closing Date. All other Notes
that are authenticated after the Closing Date for any other purpose under this
Indenture shall be dated the date of their authentication.

Notes issued upon transfer, exchange or replacement of other Notes shall be
issued in authorized denominations reflecting the original aggregate principal
amount of the Notes so transferred, exchanged or replaced, but shall represent
only the current outstanding principal amount of the Notes so transferred,
exchanged or replaced. In the event that any Note is divided into more than one
Note in accordance with this Article 2, the original principal amount of such
Note shall be proportionately divided among the Notes delivered in exchange
therefor and shall be deemed to be the original aggregate principal amount of
such subsequently issued Notes.

 

-52-



--------------------------------------------------------------------------------

No Note shall be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose, unless there appears on such Note a Certificate of
Authentication, substantially in the form provided for herein, executed by the
Note Administrator or by the Authenticating Agent by the manual signature of one
of their Authorized Officers, and such certificate upon any Note shall be
conclusive evidence, and the only evidence, that such Note has been duly
authenticated and delivered hereunder.

Section 2.5 Registration, Registration of Transfer and Exchange.

(a) The Issuer and the Co-Issuer shall cause to be kept a register (the “Notes
Register”) in which, subject to such reasonable regulations as it may prescribe,
the Issuer and the Co-Issuer shall provide for the registration of Notes and the
registration of transfers and exchanges of Notes. The Note Administrator is
hereby initially appointed “Notes Registrar” for the purpose of maintaining the
Notes Registrar and registering Notes and transfers and exchanges of such Notes
with respect to the Notes Register kept in the United States as herein provided.
Upon any resignation or removal of the Notes Registrar, the Issuer and the
Co-Issuer shall promptly appoint a successor or, in the absence of such
appointment, assume the duties of Notes Registrar.

The name and address of each Noteholder and the principal amounts and stated
interest of each such Noteholder in its Notes shall be recorded by the Notes
Registrar in the Notes Register. For the avoidance of doubt, the Notes Register
is intended to be and shall be maintained so as to cause the Notes to be
considered issued in registered form under Treasury Regulations section
5f.103-1(c).

If a Person other than the Note Administrator is appointed by the Issuer and the
Co-Issuer as Notes Registrar, the Issuer and the Co-Issuer shall give the Note
Administrator prompt written notice of the appointment of a successor Notes
Registrar and of the location, and any change in the location, of the Notes
Register, and the Note Administrator shall have the right to inspect the Notes
Register at all reasonable times and to obtain copies thereof and the Note
Administrator shall have the right to rely upon a certificate executed on behalf
of the Notes Registrar by an Authorized Officer thereof as to the names and
addresses of the Holders of the Notes and the principal amounts and numbers of
such Notes. In addition, the Note Registrar shall be required, within one
Business Day of each Record Date, to provide the Note Administrator with a copy
of the Note Registrar in the format required by, and with all accompanying
information regarding the Noteholders as may reasonably be required by the Note
Administrator.

Subject to this Section 2.5, upon surrender for registration of transfer of any
Notes at the office or agency of the Issuer to be maintained as provided in
Section 7.2, the Issuer and the Co-Issuer shall execute, and the Authenticating
Agent shall authenticate and deliver, in the name of the designated transferee
or transferees, one or more new Notes of any authorized denomination and of a
like aggregate principal amount.

At the option of the Holder, Notes may be exchanged for Notes of like terms, in
any authorized denominations and of like aggregate principal amount, upon
surrender of the Notes to be exchanged at the office or agency of the Issuer to
be maintained as provided in Section 7.2. Whenever any Note is surrendered for
exchange, the Issuer and, in the case of the Offered Notes, the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, the Notes
that the Holder making the exchange is entitled to receive.

 

-53-



--------------------------------------------------------------------------------

All Notes issued and authenticated upon any registration of transfer or exchange
of Notes shall be the valid obligations of the Issuer and, in the case of the
Offered Notes, the Co-Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Notes surrendered upon such registration
of transfer or exchange.

Every Note presented or surrendered for registration of transfer or exchange
shall be duly endorsed, or be accompanied by a written instrument of transfer in
form satisfactory to the Issuer and, in the case of the Offered Notes, the
Co-Issuer and, in each case, the Notes Registrar duly executed by the Holder
thereof or his attorney duly authorized in writing.

No service charge shall be made to a Holder for any registration of transfer or
exchange of Notes, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

None of the Notes Registrar, the Issuer or the Co-Issuer shall be required
(i) to issue, register the transfer of or exchange any Note during a period
beginning at the opening of business 15 days before any selection of Notes to be
redeemed and ending at the close of business on the day of the mailing of the
relevant notice of redemption, or (ii) to register the transfer of or exchange
any Note so selected for redemption.

(b) No Note may be sold or transferred (including, without limitation, by pledge
or hypothecation) unless such sale or transfer is exempt from the registration
requirements of the Securities Act and is exempt from the registration
requirements under applicable securities laws of any state or other
jurisdiction.

(c) No Note may be offered, sold, resold or delivered, within the United States
or to, or for the benefit of, U.S. Persons except in accordance with
Section 2.5(e) below and in accordance with Rule 144A to QIBs or, solely with
respect to Definitive Notes, IAIs who are also Qualified Purchasers purchasing
for their own account or for the accounts of one or more QIBs or IAIs who are
also Qualified Purchasers, for which the purchaser is acting as fiduciary or
agent. The Notes may be offered, sold, resold or delivered, as the case may be,
in offshore transactions to non-U.S. Persons in reliance on Regulation S. None
of the Issuer, the Co-Issuer, the Note Administrator, the Trustee or any other
Person may register the Notes under the Securities Act or the securities laws of
any state or other jurisdiction.

(d) Upon final payment due on the Stated Maturity Date of a Note, the Holder
thereof shall present and surrender such Note at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent.

(e) Transfers of Global Notes. Notwithstanding any provision to the contrary
herein, so long as a Global Note remains outstanding and is held by or on behalf
of the Depository, transfers of a Global Note, in whole or in part, shall be
made only in accordance with Section 2.2(c) and this Section 2.5(e).

(i) Except as otherwise set forth below, transfers of a Global Note shall be
limited to transfers of such Global Note in whole, but not in part, to nominees
of the Depository or to a successor of the Depository or such successor’s
nominee. Transfers of a Global Note to a Definitive Note may only be made in
accordance with Section 2.10.

 

-54-



--------------------------------------------------------------------------------

(ii) Regulation S Global Note to Rule 144A Global Note or Definitive Note. If a
holder of a beneficial interest in a Regulation S Global Note wishes at any time
to exchange its interest in such Regulation S Global Note for an interest in the
corresponding Rule 144A Global Note or for a Definitive Note or to transfer its
interest in such Regulation S Global Note to a Person who wishes to take
delivery thereof in the form of an interest in the corresponding Rule 144A
Global Note or for a Definitive Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of Euroclear,
Clearstream and/or DTC, as the case may be, exchange or transfer, or cause the
exchange or transfer of, such interest for an equivalent beneficial interest in
the corresponding Rule 144A Global Note or for a Definitive Note. Upon receipt
by the Note Administrator or the Notes Registrar of:

(1) if the transferee is taking a beneficial interest in a Rule 144A Global
Note, instructions from Euroclear, Clearstream and/or DTC, as the case may be,
directing the Note Registrar to cause to be credited a beneficial interest in
the corresponding Rule 144A Global Note in an amount equal to the beneficial
interest in such Regulation S Global Note, but not less than the minimum
denomination applicable to such holder’s Notes to be exchanged or transferred,
such instructions to contain information regarding the participant account with
DTC to be credited with such increase and a duly completed certificate in the
form of Exhibit C-2 attached hereto; or

(2) if the transferee is taking a Definitive Note, a duly completed transfer
certificate in substantially the form of Exhibit C-3 hereto, certifying that
such transferee is an IAI,

then the Notes Registrar shall either (x) if the transferee is taking a
beneficial interest in a Rule 144A Global Note, approve the instructions at DTC
to reduce, or cause to be reduced, the Regulation S Global Note by the aggregate
principal amount of the beneficial interest in the Regulation S Global Note to
be transferred or exchanged and the Notes Registrar shall instruct DTC,
concurrently with such reduction, to credit or cause to be credited to the
securities account of the Person specified in such instructions a beneficial
interest in the corresponding Rule 144A Global Note equal to the reduction in
the principal amount of the Regulation S Global Note or (y) if the transferee is
taking an interest in a Definitive Note, the Notes Registrar shall record the
transfer in the Notes Register in accordance with Section 2.5(a) and, upon
execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, as applicable, registered in the names
specified in the instructions described above, in principal amounts designated
by the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Regulation S Global Note
transferred by the transferor).

(iii) Definitive Note or Rule 144A Global Note to Regulation S Global Note. If a
holder of a beneficial interest in a Rule 144A Global Note or a Holder of a
Definitive Note wishes at any time to exchange its interest in such Rule 144A
Global Note or Definitive Note for an interest in the corresponding Regulation S
Global Note, or to transfer its interest in such Rule 144A Global Note or
Definitive Note to a Person who wishes to

 

-55-



--------------------------------------------------------------------------------

take delivery thereof in the form of an interest in the corresponding Regulation
S Global Note, such holder, provided such holder or, in the case of a transfer,
the transferee is not a U.S. person and is acquiring such interest in an
offshore transaction, may, subject to the immediately succeeding sentence and
the rules and procedures of DTC, exchange or transfer, or cause the exchange or
transfer of, such interest for an equivalent beneficial interest in the
corresponding Regulation S Global Note. Upon receipt by the Note Administrator
or the Notes Registrar of:

(1) instructions given in accordance with DTC’s procedures from an Agent Member
directing the Note Administrator or the Notes Registrar to credit or cause to be
credited a beneficial interest in the corresponding Regulation S Global Note,
but not less than the minimum denomination applicable to such holder’s Notes, in
an amount equal to the beneficial interest in the Rule 144A Global Note or
Definitive Note to be exchanged or transferred, and in the case of a transfer of
Definitive Notes, such Holder’s Definitive Notes properly endorsed for
assignment to the transferee,

(2) a written order given in accordance with DTC’s procedures containing
information regarding the participant account of DTC and the Euroclear or
Clearstream account to be credited with such increase,

(3) in the case of a transfer of Definitive Notes, a Holder’s Definitive Note
properly endorsed for assignment to the transferee, and

(4) a duly completed certificate in the form of Exhibit C-1 attached hereto,

then the Note Administrator or the Notes Registrar shall approve the
instructions at DTC to reduce the principal amount of the Rule 144A Global Note
(or, in the case of a transfer of Definitive Notes, the Note Administrator or
the Notes Registrar shall cancel such Definitive Notes) and to increase the
principal amount of the Regulation S Global Note by the aggregate principal
amount of the beneficial interest in the Rule 144A Global Note or Definitive
Note to be exchanged or transferred, and to credit or cause to be credited to
the securities account of the Person specified in such instructions a beneficial
interest in the corresponding Regulation S Global Note equal to the reduction in
the principal amount of the Rule 144A Global Note (or, in the case of a
cancellation of Definitive Notes, equal to the principal amount of Definitive
Notes so cancelled).

(iv) Transfer of Rule 144A Global Notes to Definitive Notes. If, in accordance
with Section 2.10, a holder of a beneficial interest in a Rule 144A Global Note
wishes at any time to exchange its interest in such Rule 144A Global Note for a
Definitive Note or to transfer its interest in such Rule 144A Global Note to a
Person who wishes to take delivery thereof in the form of a Definitive Note in
accordance with Section 2.10, such holder may, subject to the immediately
succeeding sentence and the rules and procedures of DTC, exchange or transfer,
or cause the exchange or transfer of, such interest for a Definitive Note. Upon
receipt by the Note Administrator or the Notes Registrar of (A) a duly complete
certificate substantially in the form of Exhibit C-3 and (B) appropriate

 

-56-



--------------------------------------------------------------------------------

instructions from DTC, if required, the Note Administrator or the Notes
Registrar shall approve the instructions at DTC to reduce, or cause to be
reduced, the Rule 144A Global Note by the aggregate principal amount of the
beneficial interest in the Rule 144A Global Note to be transferred or exchanged,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Issuers, the Authenticating Agent shall authenticate and
deliver one or more Definitive Notes, registered in the names specified in the
instructions described in clause (B) above, in principal amounts designated by
the transferee (the aggregate of such principal amounts being equal to the
aggregate principal amount of the interest in the Rule 144A Global Note
transferred by the transferor).

(v) Transfer of Definitive Notes to Rule 144A Global Notes. If a holder of a
Definitive Note wishes at any time to exchange its interest in such Definitive
Note for a beneficial interest in a Rule 144A Global Note or to transfer such
Definitive Note to a Person who wishes to take delivery thereof in the form of a
beneficial interest in a Rule 144A Global Note, such holder may, subject to the
immediately succeeding sentence and the rules and procedures of DTC, exchange or
transfer, or cause the exchange or transfer of, such Definitive Note for
beneficial interest in a Rule 144A Global Note (provided that no IAI may hold an
interest in a Rule 144A Global Note). Upon receipt by the Note Administrator or
the Notes Registrar of (A) a Holder’s Definitive Note properly endorsed for
assignment to the transferee; (B) a duly completed certificate substantially in
the form of Exhibit C-2 attached hereto; (C) instructions given in accordance
with DTC’s procedures from an Agent Member to instruct DTC to cause to be
credited a beneficial interest in the Rule 144A Global Notes in an amount equal
to the Definitive Notes to be transferred or exchanged; and (D) a written order
given in accordance with DTC’s procedures containing information regarding the
participant’s account of DTC to be credited with such increase, the Note
Administrator or the Notes Registrar shall cancel such Definitive Note in
accordance herewith, record the transfer in the Notes Register in accordance
with Section 2.5(a) and approve the instructions at DTC, concurrently with such
cancellation, to credit or cause to be credited to the securities account of the
Person specified in such instructions a beneficial interest in the corresponding
Rule 144A Global Note equal to the principal amount of the Definitive Note
transferred or exchanged.

(vi) Transfers of EHRI. Transfers of the Preferred Shares and restrictions on
the transfer of the EHRI shall be governed by the Preferred Share Paying Agency
Agreement, and be subject to Section 2.5(n).

(vii) Other Exchanges. In the event that, pursuant to Section 2.10 hereof, a
Global Note is exchanged for Definitive Notes, such Notes may be exchanged for
one another only in accordance with such procedures as are substantially
consistent with the provisions above (including certification requirements
intended to ensure that such transfers are to a QIB who is also a Qualified
Purchaser or are to a non-U.S. Person, or otherwise comply with Rule 144A or
Regulation S, as the case may be) and as may be from time to time adopted by the
Issuer, the Co-Issuer and the Note Administrator.

 

-57-



--------------------------------------------------------------------------------

(f) Removal of Legend. If Notes are issued upon the transfer, exchange or
replacement of Notes bearing the applicable legends set forth in Exhibits A and
B hereto, and if a request is made to remove such applicable legend on such
Notes, the Notes so issued shall bear such applicable legend, or such applicable
legend shall not be removed, as the case may be, unless there is delivered to
the Issuer and the Co-Issuer such satisfactory evidence, which may include an
Opinion of Counsel of an attorney at law licensed to practice law in the State
of New York (and addressed to the Issuer and the Note Administrator), as may be
reasonably required by the Issuer and the Co-Issuer, if applicable, to the
effect that neither such applicable legend nor the restrictions on transfer set
forth therein are required to ensure that transfers thereof comply with the
provisions of Rule 144A or Regulation S, as applicable, the 1940 Act, ERISA or
Section 4975 of the Code. So long as the Issuer or the Co-Issuer is relying on
an exemption under or promulgated pursuant to the 1940 Act, the Issuer or the
Co-Issuer shall not remove that portion of the legend required to maintain an
exemption under or promulgated pursuant to the 1940 Act. Upon provision of such
satisfactory evidence, as confirmed in writing by the Issuer and the Co-Issuer,
if applicable, to the Note Administrator, the Note Administrator, at the
direction of the Issuer and the Co-Issuer, if applicable, shall authenticate and
deliver Notes that do not bear such applicable legend.

(g) Each beneficial owner of Regulation S Global Notes shall be deemed to make
the representations and agreements set forth in Exhibit C-1 hereto.

(h) Each beneficial owner of Rule 144A Global Notes shall be deemed to make the
representations and agreements set forth in Exhibit C-2 hereto.

(i) Each Holder of Definitive Notes shall make the representations and
agreements set forth in the certificate attached as Exhibit C-3 hereto.

(j) Any purported transfer of a Note not in accordance with Section 2.5(a) shall
be null and void and shall not be given effect for any purpose hereunder.

(k) Notwithstanding anything contained in this Indenture to the contrary,
neither the Note Administrator nor the Notes Registrar (nor any other Transfer
Agent) shall be responsible or liable for compliance with applicable federal or
state securities laws (including, without limitation, the Securities Act or Rule
144A or Regulation S promulgated thereunder), the 1940 Act, ERISA or
Section 4975 of the Code (or any applicable regulations thereunder); provided,
however, that if a specified transfer certificate or Opinion of Counsel is
required by the express terms of this Section 2.5 to be delivered to the Note
Administrator or Notes Registrar prior to registration of transfer of a Note,
the Note Administrator and/or Notes Registrar, as applicable, is required to
request, as a condition for registering the transfer of the Note, such
certificate or Opinion of Counsel and to examine the same to determine whether
it conforms on its face to the requirements hereof (and the Note Administrator
or Notes Registrar, as the case may be, shall promptly notify the party
delivering the same if it determines that such certificate or Opinion of Counsel
does not so conform).

(l) If the Note Administrator has actual knowledge or is notified by the Issuer,
the Co-Issuer or the Collateral Manager that (i) a transfer or attempted or
purported transfer of any interest in any Note was consummated in compliance
with the provisions of this Section 2.5 on the basis of a materially incorrect
certification from the transferee or purported transferee, (ii) a transferee
failed to deliver to the Note Administrator any certification required to be
delivered hereunder or (iii) the holder of any interest in a Note is in breach
of any representation or agreement set forth in any certification or any deemed
representation or agreement of such holder, the Note

 

-58-



--------------------------------------------------------------------------------

Administrator shall not register such attempted or purported transfer and if a
transfer has been registered, such transfer shall be absolutely null and void ab
initio and shall vest no rights in the purported transferee (such purported
transferee, a “Disqualified Transferee”) and the last preceding holder of such
interest in such Note that was not a Disqualified Transferee shall be restored
to all rights as a Holder thereof retroactively to the date of transfer of such
Note by such Holder.

In addition, the Note Administrator may require that the interest in the Note
referred to in (i), (ii) or (iii) in the preceding paragraph be transferred to
any Person designated by the Issuer or the Collateral Manager at a price
determined by the Issuer or the Collateral Manager, based upon its estimation of
the prevailing price of such interest and each Holder, by acceptance of an
interest in a Note, authorizes the Note Administrator to take such action. In
any case, none of the Issuer, the Collateral Manager or the Note Administrator
shall not be held responsible for any losses that may be incurred as a result of
any required transfer under this Section 2.5(l).

(m) Each Holder of Notes approves and consents to (i) the purchase of the
Mortgage Assets by the Issuer from the Seller on the Closing Date and (ii) any
other transaction between the Issuer and the Seller or the Collateral Manager or
their Affiliates that are permitted under the terms of this Indenture or the
Mortgage Asset Purchase Agreement.

(n) As long as any Note is Outstanding, Retained Securities and ordinary shares
of the Issuer held by Sub-REIT, Retention Holder or any other disregarded entity
of Sub-REIT for U.S. federal income tax purposes may not be transferred, pledged
or hypothecated to any Person (except to an affiliate that is wholly-owned by
Sub-REIT and is disregarded for U.S. federal income tax purposes) unless the
Issuer receives a No Entity-Level Tax Opinion with respect to such transfer,
pledge or hypothecation (or has previously received No Trade or Business
Opinion).

For the avoidance of doubt, the Indenture Accounts (including income, if any,
earned on the investments of funds in such account) will be owned by Sub-REIT,
if the Issuer is wholly-owned by Sub-REIT, or a subsequent REIT that wholly owns
the Issuer, for U.S. federal income tax purposes. The Issuer shall provide to
the Note Administrator (i) an IRS Form W-9 or appropriate IRS Form W-8 no later
than the Closing Date, and (ii) any additional IRS forms (or updated versions of
any previously submitted IRS forms) or other documentation at such time or times
required by applicable law or upon the reasonable request of the Note
Administrator as may be necessary (i) to reduce or eliminate the imposition of
U.S. withholding taxes and (ii) to permit the Note Administrator to fulfill its
tax reporting obligations under applicable law with respect to the Indenture
Accounts or any amounts paid to the Issuer. If any IRS form or other
documentation previously delivered becomes obsolete or inaccurate in any
respect, Issuer shall timely provide to the Note Administrator accurately
updated and complete versions of such IRS forms or other documentation. The Note
Administrator shall have no liability to Issuer or any other person in
connection with any tax withholding amounts paid or withheld from the Indenture
Accounts pursuant to applicable law arising from the Issuer’s failure to timely
provide an accurate, correct and complete IRS Form W-9, an appropriate IRS Form
W-8 or such other documentation contemplated under this paragraph. For the
avoidance of doubt, no funds shall be invested with respect to such Indenture
Accounts absent the Note Administrator having first received (i) the requisite
written investment direction from the Issuer with respect to the investment of
such funds, and (ii) the IRS forms and other documentation required by this
paragraph.

 

-59-



--------------------------------------------------------------------------------

Section 2.6 Mutilated, Defaced, Destroyed, Lost or Stolen Note.

If (a) any mutilated or defaced Note is surrendered to a Transfer Agent, or if
there shall be delivered to the Issuer, the Co-Issuer, the Trustee, the Note
Administrator and the relevant Transfer Agent (each a “Specified Person”)
evidence to their reasonable satisfaction of the destruction, loss or theft of
any Note, and (b) there is delivered to each Specified Person such security or
indemnity as may be required by each Specified Person to save each of them and
any agent of any of them harmless, then, in the absence of notice to the
Specified Persons that such Note has been acquired by a bona fide purchaser, the
Issuer and the Co-Issuer shall execute and, upon Issuer Request, the Note
Administrator shall cause the Authenticating Agent to authenticate and deliver,
in lieu of any such mutilated, defaced, destroyed, lost or stolen Note, a new
Note, of like tenor (including the same date of issuance) and equal principal
amount, registered in the same manner, dated the date of its authentication,
bearing interest from the date to which interest has been paid on the mutilated,
defaced, destroyed, lost or stolen Note and bearing a number not
contemporaneously outstanding.

If, after delivery of such new Note, a bona fide purchaser of the predecessor
Note presents for payment, transfer or exchange such predecessor Note, any
Specified Person shall be entitled to recover such new Note from the Person to
whom it was delivered or any Person taking therefrom, and each Specified Person
shall be entitled to recover upon the security or indemnity provided therefor to
the extent of any loss, damage, cost or expense incurred by such Specified
Person in connection therewith.

In case any such mutilated, defaced, destroyed, lost or stolen Note has become
due and payable, the Issuer and the Co-Issuer, if applicable, in their
discretion may, instead of issuing a new Note, pay such Note without requiring
surrender thereof except that any mutilated or defaced Note shall be
surrendered.

Upon the issuance of any new Note under this Section 2.6, the Issuer and the
Co-Issuer, if applicable, may require the payment by the registered Holder
thereof of a sum sufficient to cover any tax or other governmental charge that
may be imposed in relation thereto and any other expenses (including the fees
and expenses of the Trustee) connected therewith.

Every new Note issued pursuant to this Section 2.6 in lieu of any mutilated,
defaced, destroyed, lost or stolen Note shall constitute an original additional
contractual obligation of the Issuer and the Co-Issuer, if applicable, and such
new Note shall be entitled, subject to the second paragraph of this Section 2.6,
to all the benefits of this Indenture equally and proportionately with any and
all other Notes duly issued hereunder.

The provisions of this Section 2.6 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Notes.

 

-60-



--------------------------------------------------------------------------------

Section 2.7 Payment of Principal and Interest and Other Amounts; Principal and
Interest Rights Preserved.

(a) Each Class of Notes shall accrue interest during each Interest Accrual
Period at the Note Interest Rate applicable to such Class and such interest will
be payable in arrears on each Payment Date on the Aggregate Outstanding Amount
thereof on the first day of the related Interest Accrual Period (after giving
effect to payments of principal thereof on such date), except as otherwise set
forth below. Notwithstanding the foregoing, in the event that the Notes convert
to the Treasury Rate or the Successor Benchmark Rate, each Class of Notes shall
accrue interest during each Interest Accrual Period at (x) the Treasury Rate
plus the Treasury Rate Spread applicable to such Class or (y) the Successor
Benchmark Rate plus the Successor Benchmark Rate Spread applicable to such
Class, respectively. Payment of interest on each Class of Notes will be
subordinated to the payment of interest on each related Class of Notes senior
thereto. Any payment of interest due on a Class of Deferred Interest Notes on
any Payment Date to the extent sufficient funds are not available to make such
payment in accordance with the Priority of Payments on such Payment Date, but
only if such Class is not the most senior Class Outstanding, shall constitute
“Deferred Interest” with respect to such Class and shall not be considered “due
and payable” for the purposes of Section 5.1(a) (and the failure to pay such
interest shall not be an Event of Default) until the earliest of (i) the Payment
Date on which funds are available to pay such Deferred Interest in accordance
with the Priority of Payments, (ii) the Redemption Date with respect to such
Class of Deferred Interest Notes and (iii) the Stated Maturity Date (or the
earlier date of Maturity) of such Class of Deferred Interest Notes. Deferred
Interest on any Class of Deferred Interest Notes shall be added to the principal
balance of such Class of Deferred Interest Notes. Regardless of whether any more
senior Class of Notes is Outstanding with respect to any Class of Deferred
Interest Notes, to the extent that funds are not available on any Payment Date
(other than the Redemption Date with respect to, or the Stated Maturity Date of,
such Class of Deferred Interest Notes) to pay previously accrued Deferred
Interest, such previously accrued Deferred Interest will not be due and payable
on such Payment Date and any failure to pay such previously accrued Deferred
Interest on such Payment Date will not be an Event of Default. Interest will
cease to accrue on each Note, or in the case of a partial repayment, on such
repaid part, from the date of repayment or the Stated Maturity Date unless
payment of principal is improperly withheld or unless an Event of Default occurs
with respect to such payments of principal. To the extent lawful and
enforceable, interest on any interest that is not paid when due on the Class A
Notes; or, if no Class A Notes are Outstanding, the Notes of the Controlling
Class, shall accrue at the Note Interest Rate applicable to such Class until
paid as provided herein.

(b) The principal of each Class of Notes matures at par and is due and payable
on the date of the Stated Maturity Date for such Class, unless such principal
has been previously repaid or unless the unpaid principal of such Note becomes
due and payable at an earlier date by declaration of acceleration, call for
redemption or otherwise. Notwithstanding the foregoing, the payment of principal
of each Class of Notes may only occur (other than amounts constituting Deferred
Interest thereon which will be payable from Interest Proceeds) pursuant to the
Priority of Payments. The payment of principal on any Note (x) may only occur
after each Class more senior thereto is no longer Outstanding and (y) is
subordinated to the payment on each Payment Date of the principal due and
payable on each Class more senior thereto and certain other amounts in
accordance with the Priority of Payments. Payments of principal on any Class of
Notes that are not paid, in accordance with the Priority of Payments, on any
Payment Date (other than the Payment Date which is the Stated Maturity Date (or
the earlier date of maturity) of such Class of Notes or any Redemption Date),
because of insufficient funds therefor shall not be considered “due and payable”
for purposes of Section 5.1(a) until the Payment Date on which such principal
may be paid in accordance with the Priority of Payments or all Classes of Notes
most senior thereto with respect to such Class have been paid in full. Payments
of principal of the Notes in connection with a Clean-up Call, Tax Redemption,
Auction Call Redemption or Optional Redemption will be made in accordance with
Section 9.1 and the Priority of Payments.

 

-61-



--------------------------------------------------------------------------------

(c) As a condition to the payment of principal of and interest on any Note
without the imposition of U.S. withholding tax, the Issuer shall require
certification acceptable to it to enable the Issuer, the Co-Issuer, the Trustee,
the Preferred Share Paying Agent and the Paying Agent to determine their duties
and liabilities with respect to any taxes or other charges that they may be
required to deduct or withhold from payments in respect of such Security under
any present or future law or regulation of the United States or the Cayman
Islands or any present or future law or regulation of any political subdivision
thereof or taxing authority therein or to comply with any reporting or other
requirements under any such law or regulation. Such certification may include
U.S. federal income tax forms, such as IRS Form W-8BEN (Certificate of Foreign
Status of Beneficial Owner for United States Tax Withholding and Reporting
(Individuals)), IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding and Reporting (Entities), IRS Form
W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity or
Certain U.S. Branches for United States Tax Withholding and Reporting), IRS Form
W-9 (Request for Taxpayer Identification Number and Certification), or IRS Form
W-8ECI (Certificate of Foreign Person’s Claim that Income Is Effectively
Connected with the Conduct of a Trade or Business in the United States) or any
successors to such IRS forms). In addition, each of the Issuer, Co-Issuer, the
Trustee, Preferred Share Paying Agent or any Paying Agent may require
certification acceptable to it to enable the Issuer to qualify for a reduced
rate of withholding in any jurisdiction from or through which the Issuer
receives payments on its Collateral. Each Holder and each beneficial owner of
Notes agree to provide any certification requested pursuant to this
Section 2.7(f) (including a properly completed and executed “Entity Self
Certification Form” or “Individual Self Certification Form” (in the forms
published by the Cayman Islands Department for International Tax Cooperation,
which forms can be obtained at http://www.tia.gov.ky/pdf/CRS_Legislation.pdf))
and to update or replace such form or certification in accordance with its terms
or its subsequent amendments. Furthermore, the Issuer shall require information
to comply with FATCA requirements pursuant to clause (xii) of the
representations and warranties set forth under the third paragraph of Exhibit
C-1 hereto, as deemed made pursuant to Section 2.5(g) hereto, or pursuant to
clause (xiii) of the representations and warranties set forth under the third
paragraph of Exhibit C-2 hereto, as deemed made pursuant to Section 2.5(h)
hereto, or pursuant to clause (viii) of the representations and warranties set
forth under the third paragraph of Exhibit C-3 hereto, made pursuant to
Section 2.5(i) hereto, as applicable.

(d) Payments in respect of interest on and principal of the Notes shall be
payable by wire transfer in immediately available funds to a Dollar account
maintained by the Holder or its nominee; provided that the Holder has provided
wiring instructions to the Paying Agent on or before the related Record Date or,
if wire transfer cannot be effected, by a Dollar check drawn on a bank in the
United States, or by a Dollar check mailed to the Holder at its address in the
Notes Register. The Issuer expects that the Depository or its nominee, upon
receipt of any payment of principal or interest in respect of a Global Note held
by the Depository or its nominee, shall immediately credit the applicable Agent
Members’ accounts with payments in amounts proportionate to the respective
beneficial interests in such Global Note as shown on the records of the
Depository or its nominee. The Issuer also expects that payments by Agent
Members to owners of beneficial interests in such Global Note held through Agent
Members will be governed by

 

-62-



--------------------------------------------------------------------------------

standing instructions and customary practices, as is now the case with
securities held for the accounts of customers registered in the names of
nominees for such customers. Such payments will be the responsibility of the
Agent Members. Upon final payment due on the Maturity of a Note, the Holder
thereof shall present and surrender such Note at the Corporate Trust Office of
the Note Administrator or at the office of the Paying Agent (or, to a foreign
paying agent appointed by the Note Administrator outside of the United States if
then required by applicable law, in the case of a Definitive Note issued in
exchange for a beneficial interest in the Regulation S Global Note) on or prior
to such Maturity. None of the Issuer, the Co-Issuer, the Trustee, the Note
Administrator or the Paying Agent will have any responsibility or liability with
respect to any records maintained by the Holder of any Note with respect to the
beneficial holders thereof or payments made thereby on account of beneficial
interests held therein. In the case where any final payment of principal and
interest is to be made on any Note (other than on the Stated Maturity Date
thereof) the Issuer or, upon Issuer Request, the Note Administrator, in the name
and at the expense of the Issuer, shall not more than 30 nor fewer than five
Business Days prior to the date on which such payment is to be made, mail to the
Persons entitled thereto at their addresses appearing on the Notes Register, a
notice which shall state the date on which such payment will be made and the
amount of such payment and shall specify the place where such Notes may be
presented and surrendered for such payment.

(e) Subject to the provisions of Sections 2.7(a) and Section 2.7(d) hereof,
Holders of Notes as of the Record Date in respect of a Payment Date shall be
entitled to the interest accrued and payable in accordance with the Priority of
Payments and principal payable in accordance with the Priority of Payments on
such Payment Date. All such payments that are mailed or wired and returned to
the Paying Agent shall be held for payment as herein provided at the office or
agency of the Issuer and the Co-Issuer to be maintained as provided in
Section 7.2 (or returned to the Trustee).

(f) Interest on any Note which is payable, and is punctually paid or duly
provided for, on any Payment Date shall be paid to the Person in whose name that
Note (or one or more predecessor Notes) is registered at the close of business
on the Record Date for such interest.

(g) Payments of principal to Holders of the Notes of each Class shall be made in
the proportion that the Aggregate Outstanding Amount of the Notes of such
Class registered in the name of each such Holder on such Record Date bears to
the Aggregate Outstanding Amount of all Notes of such Class on such Record Date.

(h) Interest accrued with respect to the Notes shall be calculated as described
in the applicable form of Note attached hereto.

(i) All reductions in the principal amount of a Note (or one or more predecessor
Notes) effected by payments of installments of principal made on any Payment
Date, Redemption Date or upon Maturity shall be binding upon all future Holders
of such Note and of any Note issued upon the registration of transfer thereof or
in exchange therefor or in lieu thereof, whether or not such payment is noted on
such Note.

 

-63-



--------------------------------------------------------------------------------

(j) Notwithstanding anything contained in this Indenture to the contrary, the
obligations of the Issuer under the Notes and the Co-Issuer under the Offered
Notes, this Indenture and the other Transaction Documents are limited-recourse
obligations of the Issuer and non-recourse obligations of the Co-Issuer and,
with respect to the Offered Notes only, are payable solely from the Collateral
and following realization of the Collateral, all obligations of the Co-Issuers
and any claims of the Noteholders, the Trustee or any other parties to any
Transaction Documents shall be extinguished and shall not thereafter revive. No
recourse shall be had for the payment of any amount owing in respect of the
Notes against any Officer, director, employee, shareholder, limited partner or
incorporator of the Issuer, the Co-Issuer or any of their respective successors
or assigns for any amounts payable under the Notes or this Indenture. It is
understood that the foregoing provisions of this paragraph shall not (i) prevent
recourse to the Collateral for the sums due or to become due under any security,
instrument or agreement which is part of the Collateral or (ii) constitute a
waiver, release or discharge of any indebtedness or obligation evidenced by the
Notes or secured by this Indenture (to the extent it relates to the obligation
to make payments on the Notes) until such Collateral have been realized,
whereupon any outstanding indebtedness or obligation in respect of the Notes,
this Indenture and the other Transaction Documents shall be extinguished and
shall not thereafter revive. It is further understood that the foregoing
provisions of this paragraph shall not limit the right of any Person to name the
Issuer or the Co-Issuer as a party defendant in any Proceeding or in the
exercise of any other remedy under the Notes or this Indenture, so long as no
judgment in the nature of a deficiency judgment or seeking personal liability
shall be asked for or (if obtained) enforced against any such Person or entity.

(k) Subject to the foregoing provisions of this Section 2.7, each Note delivered
under this Indenture and upon registration of transfer of or in exchange for or
in lieu of any other Note shall carry the rights of unpaid interest and
principal that were carried by such other Note.

(l) Notwithstanding any of the foregoing provisions with respect to payments of
principal of and interest on the Notes (but subject to Sections 2.7(e) and (h)),
if the Notes have become or been declared due and payable following an Event of
Default and such acceleration of Maturity and its consequences have not been
rescinded and annulled and the provisions of Section 5.5 are not applicable,
then payments of principal of and interest on such Notes shall be made in
accordance with Section 5.7 hereof.

(m) Payments in respect of the Preferred Shares as contemplated by Sections
11.1(a)(i)(19), 11.1(a)(ii)(16) and 11.1(a)(iii)(17) shall be made by the Paying
Agent to the Preferred Share Paying Agent.

Section 2.8 Persons Deemed Owners.

The Issuer, the Co-Issuer, the Trustee, the Note Administrator, the Servicer,
the Special Servicer, the Operating Advisor and any of their respective agents
may treat as the owner of a Note the Person in whose name such Note is
registered on the Notes Register on the applicable Record Date for the purpose
of receiving payments of principal of and interest and other amounts on such
Note and on any other date for all other purposes whatsoever (whether or not
such Note is overdue), and none of the Note Administrator, the Servicer, the
Special Servicer, the Operating Advisor or any of their respective agents shall
be affected by notice to the contrary; provided, however, that the Depository,
or its nominee, shall be deemed the owner of the Global Notes, and owners of
beneficial interests in Global Notes will not be considered the owners of any
Notes for the purpose of receiving notices. With respect to the Preferred
Shares, on any Payment Date, the Trustee shall deliver to the Preferred Share
Paying Agent the distributions thereon for distribution to the Preferred
Shareholders.

 

-64-



--------------------------------------------------------------------------------

Section 2.9 Cancellation.

All Notes surrendered for payment, registration of transfer, exchange or
redemption, or deemed lost or stolen, shall, upon delivery to the Notes
Registrar, be promptly canceled by the Notes Registrar and may not be reissued
or resold. No Notes shall be authenticated in lieu of or in exchange for any
Notes canceled as provided in this Section 2.9, except as expressly permitted by
this Indenture. All canceled Notes held by the Notes Registrar shall be
destroyed or held by the Notes Registrar in accordance with its standard
retention policy. Notes of the most senior Class Outstanding that are held by
the Issuer, the Co-Issuer, the Collateral Manager or any of their respective
Affiliates (and not Notes of any other Class) may be submitted to the Notes
Registrar for cancellation at any time.

Section 2.10 Global Notes; Definitive Notes; Temporary Notes.

(a) Definitive Notes. Definitive Notes shall only be issued in the following
limited circumstances:

(i) upon Transfer of Global Notes to an IAI in accordance with the procedures
set forth in Section 2.5(e)(ii) or Section 2.5(e)(iii);

(ii) if a holder of a Definitive Note wishes at any time to exchange such
Definitive Note for one or more Definitive Notes or transfer such Definitive
Note to a transferee who wishes to take delivery thereof in the form of a
Definitive Note in accordance with this Section 2.10, such holder may effect
such exchange or transfer upon receipt by the Notes Registrar of (A) a Holder’s
Definitive Note properly endorsed for assignment to the transferee, and (B) duly
completed certificates in the form of Exhibit C-3, upon receipt of which the
Notes Registrar shall then cancel such Definitive Note in accordance herewith,
record the transfer in the Notes Register in accordance with Section 2.5(a) and
upon execution by the Co-Issuers, the Authenticating Agent shall authenticate
and deliver one or more Definitive Notes bearing the same designation as the
Definitive Note endorsed for transfer, registered in the names specified in the
assignment described in clause (A) above, in principal amounts designated by the
transferee (the aggregate of such principal amounts being equal to the aggregate
principal amount of the Definitive Note surrendered by the transferor);

(iii) in the event that the Depository notifies the Issuer and the Co-Issuer
that it is unwilling or unable to continue as Depository for a Global Note or if
at any time such Depository ceases to be a “Clearing Agency” registered under
the Exchange Act and a successor depository is not appointed by the Issuer
within 90 days of such notice, the Global Notes deposited with the Depository
pursuant to Section 2.2 hereof shall be transferred to the beneficial owners
thereof subject to the procedures and conditions set forth in this Section 2.10.

 

-65-



--------------------------------------------------------------------------------

(b) Any Global Note that is exchanged for a Definitive Note shall be surrendered
by the Depository to the Notes Administrator’s Corporate Trust Office together
with necessary instruction for the registration and delivery of a Definitive
Note to the beneficial owners (or such owner’s nominee) holding the ownership
interests in such Global Note. Any such transfer shall be made, without charge,
and the Authenticating Agent shall authenticate and deliver, upon such transfer
of each portion of such Global Note, an equal aggregate principal amount of
Definitive Notes of the same Class and authorized denominations. Any Definitive
Notes delivered in exchange for an interest in a Global Note shall, except as
otherwise provided by Section 2.5(f), bear the applicable legend set forth in
Exhibits C-1 or C-2, as applicable, and shall be subject to the transfer
restrictions referred to in such applicable legend. The Holder of each such
registered individual Global Note may transfer such Global Note by surrendering
it at the Corporate Trust Office of the Note Administrator, or at the office of
the Paying Agent.

(c) Subject to the provisions of Section 2.10(b) above, the registered Holder of
a Global Note may grant proxies and otherwise authorize any Person, including
Agent Members and Persons that may hold interests through Agent Members, to take
any action which a Holder is entitled to take under this Indenture or the Notes.

(d) [Reserved.]

(e) In the event of the occurrence of either of the events specified in
Section 2.10(a) above, the Issuer and the Co-Issuer shall promptly make
available to the Notes Registrar a reasonable supply of Definitive Notes.

Pending the preparation of Definitive Notes pursuant to this Section 2.10, the
Issuer and the Co-Issuer may execute and, upon Issuer Order, the Authenticating
Agent shall authenticate and deliver, temporary Notes that are printed,
lithographed, typewritten, mimeographed or otherwise reproduced, in any
authorized denomination, substantially of the tenor of the Definitive Notes in
lieu of which they are issued and with such appropriate insertions, omissions,
substitutions and other variations as the Officers executing such Definitive
Notes may determine, as conclusively evidenced by their execution of such
Definitive Notes.

If temporary Definitive Notes are issued, the Issuer and the Co-Issuer shall
cause permanent Definitive Notes to be prepared without unreasonable delay. The
Definitive Notes shall be printed, lithographed, typewritten or otherwise
reproduced, or provided by any combination thereof, or in any other manner
permitted by the rules and regulations of any applicable notes exchange, all as
determined by the Officers executing such Definitive Notes. After the
preparation of Definitive Notes, the temporary Notes shall be exchangeable for
Definitive Notes upon surrender of the applicable temporary Definitive Notes at
the office or agency maintained by the Issuer and the Co-Issuer for such
purpose, without charge to the Holder. Upon surrender for cancellation of any
one or more temporary Definitive Note, the Issuer and the Co-Issuer shall
execute, and the Authenticating Agent shall authenticate and deliver, in
exchange therefor the same aggregate principal amount of Definitive Notes of
authorized denominations. Until so exchanged, the temporary Notes shall in all
respects be entitled to the same benefits under this Indenture as Definitive
Notes.

 

-66-



--------------------------------------------------------------------------------

(f) Each Holder of a Definitive Note agrees to provide the Issuer or its agents
with such information and documentation that may be required for the Issuer to
comply with the Cayman AML Regulations and shall update or replace such
information or documentation as may be necessary.

Section 2.11 U.S. Tax Treatment of Notes and the Issuer.

(a) Each of the Issuer and the Co-Issuer intends that, for U.S. federal income
tax purposes, (i) the Notes (unless held by Sub-REIT or any entity disregarded
into Sub-REIT) be treated as debt, (ii) 100% of the Retained Securities and 100%
of the ordinary shares of the Issuer be beneficially owned by Retention Holder,
and (iii) the Issuer be treated as a Qualified REIT Subsidiary or other
disregarded entity of a REIT for U.S. federal income tax purpose (unless, in the
case of clause (iii), the Issuer has received a No Trade or Business Opinion).
Each prospective purchaser and any subsequent transferee of a Note or any
interest therein shall, by virtue of its purchase or other acquisition of such
Note or interest therein, be deemed to have agreed to treat such Note in a
manner consistent with the preceding sentence for U.S. federal income tax
purposes.

(b) The Issuer and the Co-Issuer shall account for the Notes and prepare any
reports to Noteholders and tax authorities consistent with the intentions
expressed in Section 2.11(a) above.

(c) Each Holder of Notes shall timely furnish to the Issuer and the Co-Issuer or
their respective agents any U.S. federal income tax form or certification, such
as IRS Form W-8BEN (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Individuals)), IRS Form W-8BEN-E
(Certificate of Foreign Status of Beneficial Owner for the United States Tax
Withholding and Reporting (Entities)) IRS Form W-8IMY (Certificate of Foreign
Intermediary, Foreign Flow Through Entity, or Certain U.S. Branches for United
States Tax Withholding and Reporting), IRS Form W-9 (Request for Taxpayer
Identification Number and Certification), or IRS Form W-8ECI (Certificate of
Foreign Person’s Claim that Income is Effectively Connected with the Conduct of
a Trade or Business in the United States) or any successors to such IRS forms
that the Issuer, the Co-Issuer or their respective agents may reasonably request
and shall update or replace such forms or certification in accordance with its
terms or its subsequent amendments. Furthermore, Noteholders shall timely
furnish any information required pursuant to Section 2.7(c).

(d) The Issuer shall be responsible for all calculations of original issue
discount on the Notes, if any.

(e) Retention Holder, by acceptance of the Retained Securities and the ordinary
shares of the Issuer, agrees to take no action inconsistent with such treatment
and, for so long as any Note is Outstanding, agrees not to sell, transfer,
convey, setover, pledge or encumber any Retained Securities and/or the ordinary
shares of the Issuer, except to the extent permitted pursuant to Section 2.5(n).

 

-67-



--------------------------------------------------------------------------------

Section 2.12 Authenticating Agents.

Upon the request of the Issuer and, in the case of the Offered Notes, the
Co-Issuer, the Note Administrator shall, and if the Note Administrator so
chooses the Note Administrator may, pursuant to this Indenture, appoint one or
more Authenticating Agents with power to act on its behalf and subject to its
direction in the authentication of Notes in connection with issuance, transfers
and exchanges under Sections 2.4, 2.5, 2.6 and 8.5 hereof, as fully to all
intents and purposes as though each such Authenticating Agent had been expressly
authorized by such Sections to authenticate such Notes. For all purposes of this
Indenture, the authentication of Notes by an Authenticating Agent pursuant to
this Section 2.12 shall be deemed to be the authentication of Notes by the Note
Administrator.

Any corporation or banking association into which any Authenticating Agent may
be merged or converted or with which it may be consolidated, or any corporation
or banking association resulting from any merger, consolidation or conversion to
which any Authenticating Agent shall be a party, or any corporation succeeding
to the corporate trust business of any Authenticating Agent, shall be the
successor of such Authenticating Agent hereunder, without the execution or
filing of any further act on the part of the parties hereto or such
Authenticating Agent or such successor corporation. Any Authenticating Agent may
at any time resign by giving written notice of resignation to the Note
Administrator, the Trustee, the Issuer and the Co-Issuer. The Note Administrator
may at any time terminate the agency of any Authenticating Agent by giving
written notice of termination to such Authenticating Agent, the Trustee, the
Issuer and the Co-Issuer. Upon receiving such notice of resignation or upon such
a termination, the Note Administrator shall promptly appoint a successor
Authenticating Agent and shall give written notice of such appointment to the
Issuer.

The Note Administrator agrees to pay to each Authenticating Agent appointed by
it from time to time reasonable compensation for its services, and reimbursement
for its reasonable expenses relating thereto and the Note Administrator shall be
entitled to be reimbursed for such payments, subject to Section 6.7 hereof. The
provisions of Sections 2.9, 6.4 and 6.5 hereof shall be applicable to any
Authenticating Agent.

Section 2.13 Forced Sale on Failure to Comply with Restrictions.

(a) Notwithstanding anything to the contrary elsewhere in this Indenture, any
transfer of a Note or interest therein to a U.S. Person who is determined not to
have been both (1) a QIB or an IAI and (2) a Qualified Purchaser at the time of
acquisition of the Note or interest therein shall be null and void and any such
proposed transfer of which the Issuer, the Co-Issuer, the Note Administrator or
the Trustee shall have written notice (which includes via electronic mail) may
be disregarded by the Issuer, the Co-Issuer, the Note Administrator and the
Trustee for all purposes.

(b) If the Issuer determines that any Holder of a Note has not satisfied the
applicable requirement described in Section 2.13(a) above or such person is a
Non-Permitted AML Holder (any such Person a “Non-Permitted Holder”), then the
Issuer shall promptly after discovery that such Person is a Non-Permitted Holder
by the Issuer, the Co-Issuer or a Responsible Officer of the Paying Agent (and
notice by the Paying Agent or the Co-Issuer to the Issuer, if either of them
makes the discovery), send notice (or cause notice to be sent) to such
Non-Permitted Holder demanding that such Non-Permitted Holder transfer its
interest to a Person that is not a Non-Permitted Holder within 30 days of the
date of such notice. If such Non-Permitted Holder fails to so transfer its Note
or interest therein, the Issuer shall have the right, without further notice to
the

 

-68-



--------------------------------------------------------------------------------

Non-Permitted Holder, to sell such Note or interest therein to a purchaser
selected by the Issuer that is not a Non-Permitted Holder on such terms as the
Issuer may choose. The Issuer, or a third party acting on behalf of the Issuer,
may select the purchaser by soliciting one or more bids from one or more brokers
or other market professionals that regularly deal in securities similar to the
Note, and selling such Note to the highest such bidder. However, the Issuer may
select a purchaser by any other means determined by it in its sole discretion.
The Holder of such Note, the Non-Permitted Holder and each other Person in the
chain of title from the Holder to the Non-Permitted Holder, by its acceptance of
an interest in the Note, agrees to cooperate with the Issuer and the Note
Administrator to effect such transfers. The proceeds of such sale, net of any
commissions, expenses and taxes due in connection with such sale shall be
remitted to the Non-Permitted Holder. The terms and conditions of any sale under
this Section 2.13(b) shall be determined in the sole discretion of the Issuer,
and the Issuer shall not be liable to any Person having an interest in the Note
sold as a result of any such sale of exercise of such discretion.

Section 2.14 No Gross Up.

The Issuer shall not be obligated to pay any additional amounts to the Holders
or beneficial owners of the Notes as a result of any withholding or deduction
for, or on account of, any present or future taxes, duties, assessments or
governmental charges.

ARTICLE 3

CONDITIONS PRECEDENT; PLEDGED MORTGAGE ASSETS

Section 3.1 General Provisions.

The Notes to be issued on the Closing Date shall be executed by the Issuer and,
in the case of the Offered Notes, the Co-Issuer upon compliance with Section 3.2
and shall be delivered to the Authenticating Agent for authentication and
thereupon the same shall be authenticated and delivered by the Authenticating
Agent upon Issuer Request. The Issuer shall cause the following items to be
delivered to the Trustee on or prior to the Closing Date:

(a) an Officer’s Certificate of the Issuer (i) evidencing the authorization by
Board Resolution of the execution and delivery of this Indenture and the
Placement Agency Agreement and related documents, the execution, authentication
and delivery of the Notes and specifying the Stated Maturity Date of each
Class of Notes, the principal amount of each Class of Notes and the applicable
Note Interest Rate of each Class of Notes to be authenticated and delivered, and
(ii) certifying that (A) the attached copy of the Board Resolution is a true and
complete copy thereof, (B) such resolutions have not been rescinded and are in
full force and effect on and as of the Closing Date, (C) the Directors
authorized to execute and deliver such documents hold the offices and have the
signatures indicated thereon and (D) the total aggregate Notional Amount of the
Preferred Shares shall have been received in Cash by the Issuer on the Closing
Date;

 

-69-



--------------------------------------------------------------------------------

(b) an Officer’s Certificate of the Co-Issuer (i) unless such authorization is
contemplated in the Governing Documents of the Co-Issuer, evidencing the
authorization by Board Resolution of the execution and delivery of this
Indenture and related documents, the execution, authentication and delivery of
the Offered Notes and specifying the Stated Maturity Date of each Class of
Offered Notes, the principal amount of each Class of Offered Notes and the
applicable Note Interest Rate of each Class of Offered Notes to be authenticated
and delivered, and (ii) certifying that (A) if Board Resolutions are attached,
the attached copy of the Board Resolutions is a true and complete copy thereof
and such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date and (B) each Officer authorized to execute and
deliver the documents referenced in clause (b)(i) above holds the office and has
the signature indicated thereon;

(c) an opinion of Dechert LLP, special U.S. counsel to the Co-Issuers, the
Seller, the Collateral Manager, the Retention Holder and certain of their
Affiliates (which opinions may be limited to the laws of the State of New York
and the federal law of the United States and may assume, among other things, the
correctness of the representations and warranties made or deemed made by the
owners of Notes pursuant to Sections 2.5(g), (h) and (i)) dated the Closing
Date, as to certain matters of New York law and certain United States federal
income tax and securities law matters, in a form satisfactory to the Placement
Agents;

(d) opinions of Dechert LLP, special counsel to the Issuer and the Co-Issuer,
dated the Closing Date, relating to (i) the validity of the Grant hereunder and
the perfection of the Trustee’s security interest in the Collateral and
(ii) certain bankruptcy matters, including opinions regarding certain true sale
and non-consolidation matters;

(e) an opinion of Vinson & Elkins LLP, special counsel to Sub-REIT, dated the
Closing Date, regarding its qualification and taxation as a REIT and the
Issuer’s qualification as a Qualified REIT Subsidiary for U.S. federal income
tax purposes;

(f) [reserved;]

(g) an opinion of Maples and Calder, Cayman Islands counsel to the Issuer, dated
the Closing Date, regarding certain issues of Cayman Islands law;

(h) an opinion of Richards, Layton & Finger, P.A., special Delaware counsel to
the Co-Issuer, the Seller, the Collateral Manager, and the Retention Holder,
dated the Closing Date, regarding certain issues of Delaware law;

(i) an opinion of Dechert LLP, counsel to TRTX dated the Closing Date, relating
to certain U.S. credit risk retention rules;

(j) [reserved];

(k) of (i) in-house counsel of the Servicer and the Special Servicer, dated as
of the Closing Date, regarding certain matters of United States law and
(ii) Kilpatrick Townsend & Stockton LLP, counsel to the Servicer and the Special
Servicer;

(l) of (i) in-house counsel of the Note Administrator, dated as of the Closing
Date, regarding certain matters of United States law and (ii) Aini & Associates
PLLC, counsel to the Note Administrator;

 

-70-



--------------------------------------------------------------------------------

(m) an opinion of Aini & Associates PLLC, counsel to Trustee;

(n) an opinion of counsel to the Issuer regarding certain matters of Minnesota
law with respect to the Minnesota Collateral;

(o) an of opinion of (i) in-house counsel to the Operating Advisor, dated as of
the Closing Date, regarding certain matters of United States law and
(ii) Polsinelli PC, counsel to the Operating Advisor, regarding entity matters
and enforceability of agreements to which the Operating Advisor is a party;

(p) an Officer’s Certificate given on behalf of the Issuer and without personal
liability, stating that the Issuer is not in Default under this Indenture and
that the issuance of the Securities by the Issuer will not result in a breach of
any of the terms, conditions or provisions of, or constitute a Default under,
the Governing Documents of the Issuer, any indenture or other agreement or
instrument to which the Issuer is a party or by which it is bound, or any order
of any court or administrative agency entered in any Proceeding to which the
Issuer is a party or by which it may be bound or to which it may be subject;
that all conditions precedent provided in this Indenture relating to the
authentication and delivery of the Notes applied for and all conditions
precedent provided in the Preferred Share Paying Agency Agreement relating to
the issuance by the Issuer of the Preferred Shares have been complied with and
that all expenses due or accrued with respect to the offering or relating to
actions taken on or in connection with the Closing Date have been paid;

(q) an Officer’s Certificate given on behalf of the Co-Issuer stating that the
Co-Issuer is not in Default under this Indenture and that the issuance of the
Offered Notes by the Co-Issuer will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Governing
Documents of the Co-Issuer, any indenture or other agreement or instrument to
which the Co-Issuer is a party or by which it is bound, or any order of any
court or administrative agency entered in any Proceeding to which the Co-Issuer
is a party or by which it may be bound or to which it may be subject; that all
conditions precedent provided in this Indenture relating to the authentication
and delivery of the Notes applied for have been complied with and that all
expenses due or accrued with respect to the offering or relating to actions
taken on or in connection with the Closing Date have been paid;

(r) executed counterparts of the Mortgage Asset Purchase Agreement, the
Servicing Agreement, the Collateral Management Agreement, the Advisory Committee
Member Agreement, the Participation Agreements, the Future Funding Agreement,
the Placement Agency Agreement, the Preferred Share Paying Agency Agreement, the
EU Risk Retention Agreement and the Securities Account Control Agreement;

(s) an Accountants’ Report on applying Agreed-Upon Procedures with respect to
certain information concerning the Mortgage Assets in the data tape, dated
November 15, 2018, an Accountants’ Report on applying Agreed-Upon Procedures
with respect to certain information concerning the Mortgage Assets in the
Preliminary Offering Memorandum of the Co-Issuers, dated November 8, 2018, and
the Structural and Collateral Term Sheet dated November 8, 2018 and an
Accountant’s Report on applying Agreed-Upon Procedures with respect to certain
information concerning the Mortgage Assets in the Offering Memorandum;

 

-71-



--------------------------------------------------------------------------------

(t) evidence of preparation for filing at the appropriate filing office in the
District of Columbia of a financing statement, on behalf of the Issuer, relating
to the perfection of the lien of this Indenture in that Collateral in which a
security interest may be perfected by filing under the UCC; and

(u) an Issuer Order executed by the Issuer and the Co-Issuer directing the
Authenticating Agent to (i) authenticate the Notes specified therein, in the
amounts set forth therein and registered in the name(s) set forth therein and
(ii) deliver the authenticated Notes as directed by the Issuer and the
Co-Issuer.

Section 3.2 Security for Notes.

Prior to the issuance of the Notes on the Closing Date, the Issuer shall cause
the following conditions to be satisfied:

(a) Grant of Security Interest; Delivery of Mortgage Assets. The Grant pursuant
to the Granting Clauses of this Indenture of all of the Issuer’s right, title
and interest in and to the Collateral shall be effective and all Closing Date
Mortgage Assets acquired in connection therewith purchased by the Issuer on the
Closing Date (as set forth in Schedule A hereto) together with the Asset
Documents with respect thereto shall have been delivered to, and received by,
the Custodian on behalf of the Trustee, without recourse (except as expressly
provided in the Mortgage Asset Purchase Agreement), in the manner provided in
Section 3.3(a);

(b) Certificate of the Issuer. A certificate of an Authorized Officer of the
Issuer given on behalf of the Issuer and without personal liability, dated as of
the Closing Date, delivered to the Trustee and the Note Administrator, to the
effect that, in the case of each Closing Date Mortgage Asset pledged to the
Trustee for inclusion in the Collateral on the Closing Date and immediately
prior to the delivery thereof on the Closing Date:

(i) the Issuer is the owner of such Closing Date Mortgage Asset free and clear
of any liens, claims or encumbrances of any nature whatsoever except for those
which are being released on the Closing Date;

(ii) the Issuer has acquired its ownership in such Closing Date Mortgage Asset
in good faith without notice of any adverse claim, except as described in
paragraph (i) above;

(iii) the Issuer has not assigned, pledged or otherwise encumbered any interest
in such Closing Date Mortgage Asset (or, if any such interest has been assigned,
pledged or otherwise encumbered, it has been released) other than interests
Granted pursuant to this Indenture;

(iv) the Asset Documents with respect to such Closing Date Mortgage Asset do not
prohibit the Issuer from Granting a security interest in and assigning and
pledging such Closing Date Mortgage Asset to the Trustee;

(v) the list of the Closing Date Mortgage Assets in Schedule A identifies every
Closing Date Mortgage Asset sold to the Issuer on the Closing Date pursuant to
the Mortgage Asset Purchase Agreement and pledged to the Issuer on the Closing
Date hereunder;

 

-72-



--------------------------------------------------------------------------------

(vi) the requirements of Section 3.2(a) with respect to such Closing Date
Mortgage Assets have been satisfied; and

(vii) (A) the Grant pursuant to the Granting Clauses of this Indenture shall,
upon execution and delivery of this Indenture by the parties hereto, result in a
valid and continuing security interest in favor of the Trustee for the benefit
of the Secured Parties in all of the Issuer’s right, title and interest in and
to the Closing Date Mortgage Assets pledged to the Trustee for inclusion in the
Collateral on the Closing Date; and

(B) upon the delivery of each mortgage note evidencing the obligations of the
related borrowers under each Closing Date Mortgage Asset to the Custodian on
behalf of the Trustee, at the Custodian’s office in Minneapolis, Minnesota, the
Trustee’s security interest in all Closing Date Mortgage Assets shall be a
validly perfected, first priority security interest under the UCC as in effect
in the State of Minnesota.

(c) Rating Letters. The Issuer and/or Co-Issuer’s receipt of (i) a signed letter
from (i) Moody’s confirming that the Class A Notes have been issued with a
rating of at least “Aaa(sf)” by Moody’s and (ii) KBRA confirming that (A) the
Class A Notes have been issued with a rating of “AAA(sf)” by KBRA, (B) the
Class A-S Notes have been issued with a rating of at least “AAA(sf)” by KBRA,
(C) the Class B Notes have been issued with a rating of at least “AA-(sf)” by
KBRA, (D) the Class C Notes have been issued with a rating of at least “A-(sf)”
by KBRA, (E) the Class D Notes have been issued with a rating of at least
“BBB-(sf)” by KBRA (F) the Class E Notes have been issued with a rating of at
least “BB-(sf)” by KBRA and (G) the Class F Notes have been issued with a rating
of at least “B-(sf)” by KBRA.

(d) Accounts. Evidence of the establishment of the Payment Account, the
Preferred Share Distribution Account, the Reinvestment Account, the Custodial
Account, the Collection Account and the Expense Reserve Account.

(e) Deposit to Expense Reserve Account. On the Closing Date, the Seller shall be
entitled to deposit U.S.$150,000 into the Expense Reserve Account from the gross
proceeds of the offering of the Securities; provided that any such initial
deposit may, at the option of the Collateral Manager, be used to pay expenses of
the Issuer on the Closing Date in connection with the offering of the Notes as
directed by the Collateral Manager.

(f) [reserved.]

(g) Issuance of Preferred Shares. The Issuer shall have confirmed that the
Preferred Shares have been, or contemporaneously with the issuance of the Notes
will be, (i) issued by the Issuer and (ii) acquired in their entirety by
Retention Holder.

 

-73-



--------------------------------------------------------------------------------

Section 3.3 Transfer of Collateral.

(a) The Note Administrator, as document custodian (in such capacity, the
“Custodian”), is hereby appointed as Custodian to hold all of the participation
certificates and mortgage notes (if any), which shall be delivered to it by the
Issuer on the Closing Date or on the date of the acquisition of any Reinvestment
Mortgage Asset or Exchange Mortgage Asset or thereafter in accordance with the
terms of this Indenture, at its office in Minneapolis, Minnesota. Any successor
to the Custodian shall be a U.S. state or national bank or trust company that is
not an Affiliate of the Issuer or the Co-Issuer and has capital and surplus of
at least U.S.$200,000,000 and whose long-term unsecured debt is rated at least
“A2” by Moody’s; provided, that it may maintain a long-term unsecured debt
rating of at least “Baa1” by Moody’s for so long as it maintains a short-term
unsecured debt rating of at least “P-2” by Moody’s and the Servicer maintains a
long-term unsecured debt rating of at least “A2” by Moody’s, or such other
rating with respect to which the Rating Agencies have provided a No Downgrade
Confirmation (provided that this proviso shall not impose on the Servicer any
obligation to maintain such rating). Subject to the limited right to relocate
Collateral set forth in Section 7.5(b), the Custodian shall hold all Asset
Documents at its Corporate Trust Office.

(b) All Eligible Investments and other investments purchased in accordance with
this Indenture in the respective Accounts in which the funds used to purchase
such investments shall be held in accordance with Article 10 and, in respect of
each Indenture Account, the Trustee on behalf of the Secured Parties shall have
entered into a securities account control agreement with the Issuer, as debtor
and the Securities Intermediary, as “securities intermediary” (within the
meaning of Section 8-102(a)(14) of the UCC as in effect in the State of New
York) and the Trustee, as secured party (the “Securities Account Control
Agreement”) providing, inter alia, that the establishment and maintenance of
such Indenture Account will be governed by the law of the State of New York. The
security interest of the Trustee in Collateral shall be perfected and otherwise
evidenced as follows:

(i) in the case of Collateral consisting of Security Entitlements, by the Issuer
(A) causing the Securities Intermediary, in accordance with the Securities
Account Control Agreement, to indicate by book entry that a Financial Asset has
been credited to the Custodial Account and (B) causing the Securities
Intermediary to agree pursuant to the Securities Account Control Agreement that
it will comply with Entitlement Orders originated by or on behalf of the Trustee
with respect to each such Security Entitlement without further consent by the
Issuer;

(ii) in the case of Collateral consisting of Instruments or Certificated
Securities (the “Minnesota Collateral”), to the extent that any such Minnesota
Collateral does not constitute a Financial Asset forming the basis of a Security
Entitlement acquired by the Trustee pursuant to clause (i), by the Issuer
causing (A) the Custodian, on behalf of the Trustee, to acquire possession of
such Minnesota Collateral in the State of Minnesota or (B) another Person (other
than the Issuer or a Person controlling, controlled by, or under common control
with, the Issuer) (1) to (x) take possession of such Minnesota Collateral in the
State of Minnesota and (y) authenticate a record acknowledging that it holds
such possession for the benefit of the Trustee or (2) to (x) authenticate a
record acknowledging that it will hold possession of such Minnesota Collateral
for the benefit of the Trustee and (y) take possession of such Minnesota
Collateral in the State of Minnesota;

 

-74-



--------------------------------------------------------------------------------

(iii) in the case of Collateral consisting of General Intangibles and all other
Collateral of the Issuer in which a security interest may be perfected by filing
a financing statement under Article 9 of the UCC as in effect in the District of
Columbia, filing or causing the filing of a UCC financing statement naming the
Issuer as debtor and the Trustee as secured party, which financing statement
reasonably identifies all such Collateral, with the Recorder of Deeds of the
District of Columbia;

(iv) in the case of Collateral, causing the registration of the security
interests granted under this Indenture in the register of mortgages and charges
of the Issuer maintained at the Issuer’s registered office in the Cayman
Islands; and

(v) in the case of Collateral consisting of Cash on deposit in any Servicing
Account managed by the Servicer or Special Servicer pursuant to the terms of the
Servicing Agreement, to deposit such Cash in a Servicing Account, which
Servicing Account is in the name of the Servicer or Special Servicer on behalf
of the Trustee.

(c) The Issuer hereby authorizes the filing of UCC financing statements
describing as the collateral covered thereby “all of the debtor’s personal
property and Collateral,” or words to that effect, notwithstanding that such
wording may be broader in scope than the Collateral described in this Indenture.

(d) Without limiting the foregoing, the Trustee shall cause the Note
Administrator to take such different or additional action as the Trustee may be
advised by advice of counsel to the Trustee, Note Administrator or the Issuer
(delivered to the Trustee and the Note Administrator) is reasonably required in
order to maintain the perfection and priority of the security interest of the
Trustee in the event of any change in applicable law or regulation, including
Articles 8 and 9 of the UCC and Treasury Regulations governing transfers of
interests in Government Items (it being understood that the Note Administrator
shall be entitled to rely upon an Opinion of Counsel, including an Opinion of
Counsel delivered in accordance with Section 3.1(d), as to the need to file any
financing statements or continuation statements, the dates by which such filings
are required to be made and the jurisdictions in which such filings are required
to be made).

(e) Without limiting any of the foregoing, in connection with each Grant of a
Mortgage Asset hereunder, the Issuer shall deliver (or cause to be delivered by
the Seller) to the Custodian, in each case to the extent specified on the
closing checklist for such Mortgage Asset provided to the Custodian (with a copy
to the Servicer) by the Issuer (or the Seller) the following documents
(collectively, the “Mortgage Asset File”):

(i) if such Mortgage Asset is a Mortgage Loan:

(1) the promissory note bearing, or accompanied by, all intervening
endorsements, endorsed in blank or “Pay to the order of TRTX 2018-FL2 Issuer,
Ltd., without recourse,” or “Pay to the order of TRTX 2018-FL2 Issuer, Ltd., an
exempted company organized under the laws of the Cayman Islands (“Assignee”)” or
“Pay to the order of TRTX 2018-FL2 Issuer, Ltd., for the benefit of the
Participation A-1 Holder and the Participation A-2 Holder in accordance with
their respective rights under the Participation Agreement and Future Funding
Indemnification Agreement (“Assignee”), without recourse, representations or

 

-75-



--------------------------------------------------------------------------------

warranties of any kind, except as otherwise agreed in writing between Assignor
and Assignee” or “Pay to the order of TRTX 2018-FL2 Issuer, Ltd., for the
benefit of the Participation A-1 Holder and the Participation A-2 Holder in
accordance with their respective rights under the Participation Agreement
(“Assignee”), without recourse, representations or warranties of any kind,
except as otherwise agreed in writing between Assignor and Assignee” and signed
in the name of the last endorsee by an authorized Person;

(2) the original mortgage (or a copy thereof certified from the applicable
recording office) and, if applicable, the originals of all intervening
assignments of mortgage (or copies thereof certified from the applicable
recording office), in each case, with evidence of recording thereon, showing an
unbroken chain of title from the originator thereof to the last endorsee;

(3) the original assignment of leases and rents (or a copy thereof certified
from the applicable recording office), if any, and, if applicable, the originals
of all intervening assignments of assignment of leases and rents (or copies
thereof certified from the applicable recording office), in each case, with
evidence of recording thereon, showing an unbroken chain of recordation from the
originator thereof to the last endorsee;

(4) [Reserved];

(5) an original blanket assignment of all unrecorded documents (including a
complete chain of intervening assignments, if applicable) in favor of the
Issuer;

(6) a filed copy of the UCC-1 financing statements with evidence of filing
thereon, and UCC-3 assignments showing a complete chain of assignment from the
secured party named in such UCC-1 financing statement to the Issuer, with
evidence of filing thereon;

(7) originals or copies of all assumption, modification, consolidation or
extension agreements, with evidence of recording thereon, together with any
other recorded document relating to such Mortgage Asset;

(8) an original or a copy (which may be in electronic form) mortgagee policy of
title insurance or a conformed version of the mortgagee’s title insurance
commitment either marked as binding for insurance or attached to an escrow
closing letter, countersigned by the title company or its authorized agent if
the original mortgagee’s title insurance policy has not yet been issued;

(9) [Reserved];

(10) the original of any security agreement, chattel mortgage or equivalent
document, if any;

 

-76-



--------------------------------------------------------------------------------

(11) the original or copy of any related loan agreement as well as any related
letter of credit, lockbox agreement, cash management agreement and construction
contract;

(12) the original or copy of any related guarantee;

(13) the original or copy of any related environmental indemnity agreement;

(14) copies of any property management agreements;

(15) a copy of a survey of the related Mortgaged Property, together with the
surveyor’s certificate thereon;

(16) a copy of any power of attorney relating to such Mortgage Loan;

(17) with respect to any Mortgage Asset secured in whole or in part by a ground
lease, copies of any ground leases;

(18) a copy of any related environmental insurance policy and environmental
report with respect to the related Mortgaged Properties;

(19) with respect to any Mortgage Loan with related mezzanine or other
subordinate debt, a copy of any related co-lender agreement, intercreditor
agreement, subordination agreement or other similar agreement;

(20) with respect to any Mortgage Loan secured by a hospitality property, a copy
of any related franchise agreement, an original or copy of any comfort letter
related thereto, and if, pursuant to the terms of such comfort letter, the
general assignment of the Mortgage Loan is not sufficient to transfer or assign
the benefits of such comfort letter to the Issuer, a copy of the notice by the
Seller to the franchisor of the transfer of such Mortgage Loan and/or a copy of
the request for the issuance of a new comfort letter in favor of the Issuer (in
each case, as and to the extent required pursuant to the terms of such comfort
letter);

(21) the following additional documents, (a) allonge, endorsed in blank;
(b) assignment of mortgage, in blank, in form and substance acceptable for
recording; (c) if applicable, assignment of leases and rents, in blank, in form
and substance acceptable for recording; and (d) assignment of unrecorded
documents, in blank, in form and substance acceptable for recording.

(ii) if such Mortgage Asset is a Participation:

(1) (a) with respect to any CLO Controlled Mortgage Asset, each of the documents
specified in clause (i) above (other than the documents specified in (i)(21))
with respect to such Participated Mortgage Loan and (b) with respect to any
Non-CLO Controlled Mortgage Asset, unless the Custodian is also the
Participation Custodian, a copy of each of the documents specified in clause
(i) above (other than the documents specified in (i)(21)) with respect to such
Participated Mortgage Loan (provided that, if the Custodian ceases to also be
the Participation Custodian, the Custodian shall retain copies of such document
as Custodian hereunder);

 

-77-



--------------------------------------------------------------------------------

(2) an original participation certificate evidencing such Participation in the
name of the Issuer;

(3) an assignment of the participation certificate evidencing such Participation
from the Issuer to blank;

(4) a copy of the participation certificate evidencing each related Companion
Participation;

(5) a copy of the related Participation Agreement; and

(6) if applicable, a copy of the related Participation Custodial Agreement and a
copy of the certification delivered by the Participation Custodian thereunder.

With respect to any documents which have been delivered or are being delivered
to recording offices for recording and have not been returned to the Issuer (or
the Seller) in time to permit their delivery hereunder at the time required, the
Issuer (or the Seller) shall deliver such original or certified recorded
documents to the Custodian promptly when received by the Issuer (or the Seller)
from the applicable recording office.

(f) The execution and delivery of this Indenture by the Note Administrator shall
constitute certification that (i) each original note and/or participation
certificate required to be delivered to the Custodian on behalf of the Trustee
by the Issuer (or the Seller) and all allonges thereto or assignments thereof,
if any, have been received by the Custodian; and (ii) such original note or
participation certificate has been reviewed by the Custodian and (A) appears
regular on its face (handwritten additions, changes or corrections shall not
constitute irregularities if initialed by the borrower), (B) appears to have
been executed and (C) purports to relate to the related Mortgage Asset. The
Custodian agrees to review or cause to be reviewed the Mortgage Asset Files
within sixty (60) days after the Closing Date, and to deliver to the Issuer, the
Note Administrator, the Servicer, the Collateral Manager and the Trustee a
certification in the form of Exhibit D attached hereto, indicating, subject to
any exceptions found by it in such review (and any related exception report and
any subsequent reports thereto shall be delivered to the other parties hereto,
the Servicer and the Operating Advisor in electronic format, which shall be
Excel compatible), (A) those documents referred to in Section 3.3(e) that have
been received, and (B) that such documents have been executed, appear on their
face to be what they purport to be, purport to be recorded or filed (as
applicable) and have not been torn, mutilated or otherwise defaced, and appear
on their faces to relate to the Mortgage Asset. The Custodian shall have no
responsibility for reviewing the Mortgage Asset File except as expressly set
forth in this Section 3.3(f). None of the Trustee, the Note Administrator, and
the Custodian shall be under any duty or obligation to inspect, review, or
examine any such documents, instruments or certificates to independently
determine that they are valid, genuine, enforceable, legally sufficient, duly
authorized, or appropriate for the represented purpose, whether the text of any
assignment or endorsement is in proper or recordable form (except

 

-78-



--------------------------------------------------------------------------------

to determine if the endorsement conforms to the requirements of Section 3.3(e)),
whether any document has been recorded in accordance with the requirements of
any applicable jurisdiction, to independently determine that any document has
actually been filed or recorded in the appropriate office, that any document is
other than what it purports to be on its face, or whether the title insurance
policies relate to the Mortgaged Property.

(g) No later than the 90th day after the Closing Date, the Custodian shall
deliver to the Issuer, with a copy to the Note Administrator, the Trustee, the
Operating Advisor, the Collateral Manager and the Servicer a final exception
report (which report and any updates or modifications thereto shall be delivered
in electronic format, including Excel-compatible format) as to any remaining
documents that are required to be, but are not in the Mortgage Asset File and,
by delivering such exception report, shall be deemed to have requested that the
Issuer cause any such document deficiency to be cured.

(h) Without limiting the generality of the foregoing:

(i) from time to time upon the request of the Trustee, the Collateral Manager,
Servicer or Special Servicer, the Issuer shall deliver (or cause to be
delivered) to the Custodian any Asset Document in the possession of the Issuer
and not previously delivered hereunder (including originals of Asset Documents
not previously required to be delivered as originals) and as to which the
Trustee, the Collateral Manager, Servicer or Special Servicer, as applicable,
shall have reasonably determined, or shall have been advised, to be necessary or
appropriate for the administration of such Mortgage Loan hereunder or under the
Servicing Agreement or for the protection of the security interest of the
Trustee under this Indenture;

(ii) upon request of the Collateral Manager or the Issuer, the Custodian shall
deliver to the Collateral Manager or the Issuer, as applicable, an updated
report in the form of Schedule B to Exhibit D as to all documents in its
possession; and

(iii) from time to time upon request of the Servicer or the Special Servicer,
the Custodian shall, upon delivery by the Servicer or the Special Servicer, as
applicable, of a Request for Release in the form of Exhibit E hereto (a “Release
Request”), release to the Servicer or the Special Servicer, as applicable, such
of the Asset Documents then in its custody as the Servicer or Special Servicer,
as applicable, reasonably so requests. By submission of any such Release
Request, the Servicer or the Special Servicer, as applicable, shall be deemed to
have represented and warranted that it has determined in accordance with the
Servicing Standard set forth in the Servicing Agreement that the requested
release is necessary for the administration of such Mortgage Loan hereunder or
under the Servicing Agreement or for the protection of the security interest of
the Trustee under this Indenture. The Servicer or the Special Servicer shall
return to the Custodian each Asset Document released from custody pursuant to
this clause (iii) within twenty (20) Business Days of receipt thereof (except
such Asset Documents as are released in connection with a sale, exchange or
other disposition, in each case only as permitted under this Indenture, of the
related Mortgage Asset that is consummated within such twenty (20)-day period).
Notwithstanding the foregoing provisions of this clause (iii), any note,
participation certificate or other instrument evidencing a Pledged Mortgage
Asset shall be released only

 

-79-



--------------------------------------------------------------------------------

for the purpose of (1) a sale, exchange or other disposition of such Pledged
Mortgage Asset that is permitted in accordance with the terms of this Indenture,
(2) presentation, collection, renewal or registration of transfer of such
Mortgage Asset or (3) in the case of any note, in connection with a payment in
full of all amounts owing under such note.

(i) As of the Closing Date (with respect to the Collateral owned or existing as
of the Closing Date) and each date on which any Collateral is acquired (only
with respect to each Collateral so acquired or arising after the Closing Date),
the Issuer represents and warrants as follows:

(i) this Indenture creates a valid and continuing security interest (as defined
in the UCC) in the Collateral in favor of the Trustee for the benefit of the
Secured Parties, which security interest is prior to all other liens, and is
enforceable as such against creditors of and purchasers from the Issuer;

(ii) the Issuer owns and has good and marketable title to such Collateral free
and clear of any lien, claim or encumbrance of any Person;

(iii) in the case of each Collateral, the Issuer has acquired its ownership in
such Collateral in good faith without notice of any adverse claim as defined in
Section 8-102(a)(1) of the UCC as in effect on the date hereof;

(iv) other than the security interest granted to the Trustee for the benefit of
the Secured Parties pursuant to this Indenture, the Issuer has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Collateral;

(v) the Issuer has not authorized the filing of, and is not aware of, any
financing statements against the Issuer that include a description of collateral
covering the Collateral other than any financing statement (x) relating to the
security interest granted to the Trustee for the benefit of the Secured Parties
hereunder or (y) that has been terminated; the Issuer is not aware of any
judgment lien, Pension Benefit Guarantee Corporation lien or tax lien filings
against the Issuer;

(vi) the Issuer has received all consents and approvals required by the terms of
each Collateral and the Transaction Documents to grant to the Trustee its
interest and rights in such Collateral hereunder;

(vii) the Issuer has caused or will have caused, within ten days, the filing of
all appropriate financing statements in the proper filing office in the
appropriate jurisdictions under applicable law in order to perfect the security
interest in the Collateral granted to the Trustee for the benefit of the Secured
Parties hereunder;

(viii) all of the Collateral constitutes one or more of the following
categories: an Instrument, a General Intangible, a Certificated Security or an
uncertificated security, or a Financial Asset in which a Security Entitlement
has been created and that has been or will have been credited to a Securities
Account and proceeds of all the foregoing;

 

-80-



--------------------------------------------------------------------------------

(ix) the Securities Intermediary has agreed to treat all Collateral credited to
the Custodial Account as a Financial Asset;

(x) the Issuer has delivered a fully executed Securities Account Control
Agreement pursuant to which the Securities Intermediary has agreed to comply
with all instructions originated by the Trustee relating to the Indenture
Accounts without further consent of the Issuer; none of the Indenture Accounts
is in the name of any Person other than the Issuer, the Note Administrator or
the Trustee; the Issuer has not consented to the Securities Intermediary to
comply with any Entitlement Orders in respect of the Indenture Accounts and any
Security Entitlement credited to any of the Indenture Accounts originated by any
Person other than the Trustee or the Note Administrator on behalf of the
Trustee;

(xi) (A) all original executed copies of each promissory note, participation
certificate or other writings that constitute or evidence any pledged obligation
that constitutes an Instrument have been delivered to the Custodian for the
benefit of the Trustee and (B) none of the promissory notes, participation
certificates or other writings that constitute or evidence such collateral has
any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed by the Issuer to any Person other than the Trustee;

(xii) each of the Indenture Accounts constitutes a Securities Account in respect
of which the Securities Intermediary has accepted to be Securities Intermediary
pursuant to the Securities Account Control Agreement on behalf of the Trustee as
secured party under this Indenture.

(j) The Note Administrator shall cause all Eligible Investments delivered to the
Note Administrator on behalf of the Issuer (upon receipt by the Note
Administrator thereof) to be promptly credited to the applicable Account.

Section 3.4 Credit Risk Retention.

None of the Trustee, the Note Administrator or the Custodian shall be obligated
to monitor, supervise or enforce compliance with the requirements set forth in
Regulation RR.

ARTICLE 4

SATISFACTION AND DISCHARGE

Section 4.1 Satisfaction and Discharge of Indenture.

This Indenture shall be discharged and shall cease to be of further effect
except as to (i) rights of registration of transfer and exchange,
(ii) substitution of mutilated, defaced, destroyed, lost or stolen Notes,
(iii) rights of Noteholders to receive payments of principal thereof and
interest thereon, (iv) the rights, protections, indemnities and immunities of
the Note Administrator (in each of its capacities) and the Trustee and the
specific obligations set forth below hereunder, (v) the rights, obligations and
immunities of the Collateral Manager hereunder, under

 

-81-



--------------------------------------------------------------------------------

the Collateral Management Agreement and under the Servicing Agreement, and
(vi) the rights of Noteholders as beneficiaries hereof with respect to the
property deposited with the Custodian or Securities Intermediary (on behalf of
the Trustee) and payable to all or any of them (and the Trustee, on demand of
and at the expense of the Issuer, shall execute proper instruments acknowledging
satisfaction and discharge of this Indenture) when:

(a) (i) either:

(1) all Notes theretofore authenticated and delivered to Noteholders (other than
(A) Notes which have been mutilated, defaced, destroyed, lost or stolen and
which have been replaced or paid as provided in Section 2.6 and (B) Notes for
which payment has theretofore irrevocably been deposited in trust and thereafter
repaid to the Issuer or discharged from such trust, as provided in Section 7.3)
have been delivered to the Note Registrar for cancellation; or

(2) all Notes not theretofore delivered to the Note Registrar for cancellation
(A) have become due and payable, or (B) shall become due and payable at their
Stated Maturity Date within one year, or (C) are to be called for redemption
pursuant to Article 9 under an arrangement satisfactory to the Note
Administrator for the giving of notice of redemption by the Issuer and the
Co-Issuer pursuant to Section 9.3 and either (x) the Issuer has irrevocably
deposited or caused to be deposited with the Note Administrator, Cash or
non-callable direct obligations of the United States of America; which
obligations are entitled to the full faith and credit of the United States of
America or are debt obligations which are rated “Aaa” by Moody’s in an amount
sufficient, as recalculated by a firm of Independent nationally-recognized
certified public accountants, to pay and discharge the entire indebtedness
(including, in the case of a redemption pursuant to Section 9.1, the Redemption
Price) on such Notes not theretofore delivered to the Note Administrator for
cancellation, for principal and interest to the date of such deposit (in the
case of Notes which have become due and payable), or to the respective Stated
Maturity Date or the respective Redemption Date, as the case may be or (y) in
the event all of the Collateral is liquidated following the satisfaction of the
conditions specified in Article 5, the Issuer shall have deposited or caused to
be deposited with the Note Administrator, all proceeds of such liquidation of
the Collateral, for payment in accordance with the Priority of Payments;

(ii) the Issuer and the Co-Issuer have paid or caused to be paid all other sums
then due and payable hereunder (including any amounts then due and payable
pursuant to the Collateral Management Agreement and the Servicing Agreement) by
the Issuer and Co-Issuer and no other amounts are scheduled to be due and
payable by the Issuer other than Dissolution Expenses; and

(iii) the Co-Issuers have delivered to the Trustee and the Note Administrator
Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with;

 

-82-



--------------------------------------------------------------------------------

provided, however, that in the case of clause (a)(i)(2)(x) above, the Issuer has
delivered to the Trustee and Note Administrator an opinion of Dechert LLP,
Vinson & Elkins LLP or an opinion of another tax counsel of nationally
recognized standing in the United States experienced in such matters to the
effect that the Noteholders would recognize no income gain or loss for U.S.
federal income tax purposes as a result of such deposit and satisfaction and
discharge of this Indenture; or

(b) (i) each of the Co-Issuers has delivered to the Trustee and Note
Administrator a certificate stating that (1) there is no Collateral (other than
(x) the Collateral Management Agreement, the Servicing Agreement and the
Servicing Accounts related thereto and the Securities Account Control Agreement
and the Indenture Accounts related thereto and (y) Cash in an amount not greater
than the Dissolution Expenses) that remain subject to the lien of this
Indenture, and (2) all funds on deposit in or to the credit of the Accounts have
been distributed in accordance with the terms of this Indenture or have
otherwise been irrevocably deposited with the Servicer under the Servicing
Agreement for such purpose; and

(ii) the Co-Issuers have delivered to the Note Administrator and the Trustee
Officer’s certificates and an Opinion of Counsel, each stating that all
conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Co-Issuer, the Trustee, the Note Administrator,
and, if applicable, the Noteholders, as the case may be, under Sections 2.7,
4.2, 5.4(d), 5.9, 5.18, 6.7, 7.3 and 14.12 hereof shall survive.

Section 4.2 Application of Amounts Held in Trust.

All amounts deposited with the Note Administrator pursuant to Section 4.1 shall
be held in trust and applied by it in accordance with the provisions of the
Notes and this Indenture (including, without limitation, the Priority of
Payments) to the payment of the principal and interest, either directly or
through any Paying Agent, as the Note Administrator may determine, and such
amounts shall be held in a segregated account identified as being held in trust
for the benefit of the Secured Parties.

Section 4.3 Repayment of Amounts Held by Paying Agent.

In connection with the satisfaction and discharge of this Indenture with respect
to the Notes, all amounts then held by any Paying Agent, upon demand of the
Issuer and the Co-Issuer, shall be remitted to the Note Administrator to be held
and applied pursuant to Section 7.3 hereof and, in the case of amounts payable
on the Notes, in accordance with the Priority of Payments and thereupon such
Paying Agent shall be released from all further liability with respect to such
amounts.

 

-83-



--------------------------------------------------------------------------------

Section 4.4 Limitation on Obligation to Incur Company Administrative Expenses.

If at any time after an Event of Default has occurred and the Notes have been
declared immediately due and payable, the sum of (i) Eligible Investments,
(ii) Cash and (iii) amounts reasonably expected to be received by the Issuer
with respect to the Mortgage Assets in Cash during the current Due Period (as
certified by the Collateral Manager in its reasonable judgement) is less than
the sum of Dissolution Expenses and any accrued and unpaid Company
Administrative Expenses, then notwithstanding any other provision of this
Indenture, the Issuer shall no longer be required to incur Company
Administrative Expenses as otherwise required by this Indenture to any Person,
other than with respect to fees and indemnities of, and other payments, charges
and expenses incurred in connection with opinions, reports or services to be
provided to or for the benefit of, the Trustee, the Note Administrator, or any
of their respective Affiliates. Any failure to pay such amounts or provide or
obtain such opinions, reports or services no longer required hereunder shall not
constitute a Default hereunder.

ARTICLE 5

REMEDIES

Section 5.1 Events of Default.

“Event of Default,” wherever used herein, means any one of the following events
(whatever the reason for such Event of Default and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment,
decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(a) a default in the payment of any interest on any of the Class A Notes, the
Class A-S Notes or the Class B Notes (or, if none of the Class A Notes, the
Class A-S Notes and the Class B Notes are outstanding, any Note of the most
senior Class outstanding) when the same becomes due and payable and the
continuation of any such default for three Business Days after a Trust Officer
of the Note Administrator has actual knowledge or receives notice from any
holder of Notes of such payment default; provided that in the case of a failure
to disburse funds due to an administrative error or omission by the Collateral
Manager, the Note Administrator, the Trustee or any paying agent, such failure
continues for five Business Days after a trust officer of the Note Administrator
receives written notice or has actual knowledge of such administrative error or
omission; or

(b) a default in the payment of principal (or the related Redemption Price, if
applicable) of any Class of Notes when the same becomes due and payable at its
Stated Maturity Date or any Redemption Date; provided, in each case, that in the
case of a failure to disburse funds due to an administrative error or omission
by the Collateral Manager, the Note Administrator, the Trustee or any paying
agent, such failure continues for five (5) Business Days after a trust officer
of the Note Administrator receives written notice or has actual knowledge of
such administrative error or omission;

 

-84-



--------------------------------------------------------------------------------

(c) the failure on any Payment Date to disburse amounts available in the Payment
Account in accordance with the Priority of Payments set forth under
Section 11.1(a) (other than (i) a default in payment described in clause (a) or
(b) above and (ii) unless the Holders of the Preferred Shares object, a failure
to disburse any amounts to the Preferred Share Paying Agent for distribution to
the Holders of the Preferred Shares), which failure continues for a period of
three (3) Business Days or, in the case of a failure to disburse such amounts
due to an administrative error or omission by the Note Administrator, Trustee or
Paying Agent, which failure continues for five (5) Business Days;

(d) any of the Issuer, the Co-Issuer or the pool of Collateral becomes an
investment company required to be registered under the 1940 Act;

(e) a default in the performance, or breach, of any other covenant or other
agreement of the Issuer or Co-Issuer (other than the covenant to make the
payments described in clauses (a), (b) or (c) above or to satisfy the Note
Protection Tests) or any representation or warranty of the Issuer or Co-Issuer
hereunder or in any certificate or other writing delivered pursuant hereto or in
connection therewith proves to be incorrect in any material respect when made,
and the continuation of such default or breach for a period of 30 days (or, if
such default, breach or failure has an adverse effect on the validity,
perfection or priority of the security interest granted hereunder, 15 days)
after either the Issuer, the Co-Issuer or the Collateral Manager has actual
knowledge thereof or after notice thereof to the Issuer and the Co-Issuer by the
Trustee or to the Issuer, the Co-Issuer, the Collateral Manager and the Trustee
by the Holders of at least 25%, by the Aggregate Outstanding Amount, of the
Controlling Class;

(f) the entry of a decree or order by a court having competent jurisdiction
adjudging the Issuer or the Co-Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer or the Co-Issuer under the Bankruptcy
Code, or any bankruptcy, insolvency, reorganization or similar law enacted under
the laws of the Cayman Islands or any other applicable law, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Issuer or the Co-Issuer or of any substantial part of its property,
respectively, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days;

(g) the institution by the Issuer or the Co-Issuer of proceedings to be
adjudicated as bankrupt or insolvent, or the consent by it to the institution of
bankruptcy or insolvency proceedings against it, or the filing by it of a
petition or answer or consent seeking reorganization or relief under the
Bankruptcy Code, or any bankruptcy, insolvency, reorganization or similar law
enacted under the laws of the Cayman Islands or any other similar applicable
law, or the consent by it to the filing of any such petition or to the
appointment of a receiver, liquidator, assignee, trustee or sequestrator (or
other similar official) of the Issuer or the Co-Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action;

 

-85-



--------------------------------------------------------------------------------

(h) one or more final judgments being rendered against the Issuer or the
Co-Issuer which exceed, in the aggregate, U.S.$1,000,000 and which remain
unstayed, undischarged and unsatisfied for 30 days after such judgment(s)
becomes nonappealable, unless adequate funds have been reserved or set aside for
the payment thereof, and unless (except as otherwise specified in writing by the
Rating Agencies) a No Downgrade Confirmation has been received from the Rating
Agencies; or

(i) the Issuer loses its status as a Qualified REIT Subsidiary or other
disregarded entity of Sub-REIT or any other entity treated as a REIT for U.S.
federal income tax purposes, unless (A) within 90 days, the Issuer either
(1) delivers an opinion of tax counsel of nationally recognized standing in the
United States experienced in such matters to the effect that, notwithstanding
the Issuer’s loss of Qualified REIT Subsidiary or disregarded entity status for
U.S. federal income tax purposes, the Issuer is not, and has not been, an
association (or publicly traded partnership or taxable mortgage pool) taxable as
a corporation, or is not, and has not been, otherwise subject to U.S. federal
income tax on a net basis and the Noteholders are not otherwise materially
adversely affected by the loss of Qualified REIT Subsidiary or disregarded
entity status for U.S. federal income tax purposes or (2) receives an amount
from the Preferred Shareholders sufficient to discharge in full the amounts then
due and unpaid on the Notes and amounts and expenses described in clauses (1)
through (18) under Section 11.1(a)(i) in accordance with the Priority of
Payments or (B) all Classes of the Notes are subject to a Tax Redemption
announced by the Issuer in compliance with this Indenture, and such redemption
has not been rescinded.

Upon becoming aware of the occurrence of an Event of Default, the Issuer, shall
promptly notify (or shall procure the prompt notification of) the Trustee, the
Note Administrator, the Servicer, the Special Servicer, the Operating Advisor,
the Preferred Share Paying Agent and the Preferred Shareholders in writing. If
the Collateral Manager or Note Administrator has actual knowledge of the
occurrence of an Event of Default, the Collateral Manager or Note Administrator
shall promptly notify, in writing, the Trustee, the Noteholders and the Rating
Agencies of the occurrence of such Event of Default.

Section 5.2 Acceleration of Maturity; Rescission and Annulment.

(a) If an Event of Default shall occur and be continuing (other than the Events
of Default specified in Section 5.1(f) or 5.1(g)), the Trustee may (and shall at
the direction of a Majority, by outstanding principal amount, of each Class of
Notes voting as a separate Class (excluding any Notes owned by the Issuer, the
Seller, the Collateral Manager or any of their respective Affiliates)), declare
the principal of and accrued and unpaid interest on all the Notes to be
immediately due and payable (and any such acceleration shall automatically
terminate the Reinvestment Period). Upon any such declaration such principal,
together with all accrued and unpaid interest thereon, and other amounts payable
thereunder in accordance with the Priority of Payments will become immediately
due and payable. If an Event of Default described in Section 5.1(f) or 5.1(g)
above occurs, such an acceleration shall occur automatically and without any
further action and any such acceleration shall automatically terminate the
Reinvestment Period. If the Notes are accelerated, payments shall be made in the
order and priority set forth in Section 11.1(a) hereof.

 

-86-



--------------------------------------------------------------------------------

(b) At any time after such a declaration of acceleration of Maturity of the
Notes has been made, and before a judgment or decree for payment of the amounts
due has been obtained by the Trustee as hereinafter provided in this Article 5,
a Majority of each Class of Notes (voting as a separate Class), other than with
respect to an Event of Default specified in Section 5.1(d), 5.1(f), 5.1(g), or
5.1(i), by written notice to the Issuer, the Co-Issuer and the Trustee, may
rescind and annul such declaration and its consequences if:

(i) the Issuer or the Co-Issuer has paid or deposited with the Note
Administrator a sum sufficient to pay:

(A) all unpaid installments of interest on and principal of the Notes that would
be due and payable hereunder if the Event of Default giving rise to such
acceleration had not occurred;

(B) all unpaid taxes of the Issuer and the Co-Issuer, Company Administrative
Expenses and other sums paid or advanced by or otherwise due and payable to the
Note Administrator or to the Trustee hereunder;

(C) with respect to the Advancing Agent and the Backup Advancing Agent, any
amount due and payable for unreimbursed Interest Advances and Reimbursement
Interest; and

(D) with respect to the Collateral Management Agreement, any Collateral Manager
Fee then due and any Company Administrative Expense due and payable to the
Collateral Manager thereunder;

(ii) the Trustee has received notice that all Events of Default, other than the
non-payment of the interest on and principal of the Notes that have become due
solely by such acceleration, have been cured and a Majority of the Controlling
Class, by written notice to the Trustee, has agreed with such notice (which
agreement shall not be unreasonably withheld or delayed) or waived as provided
in Section 5.14.

At any such time that the Trustee, subject to Section 5.2(b), shall rescind and
annul such declaration and its consequences as permitted hereinabove, the
Collateral shall be preserved in accordance with the provisions of Section 5.5
with respect to the Event of Default that gave rise to such declaration;
provided, however, that if such preservation of the Collateral is rescinded
pursuant to Section 5.5, the Notes may be accelerated pursuant to the first
paragraph of this Section 5.2, notwithstanding any previous rescission and
annulment of a declaration of acceleration pursuant to this paragraph.

No such rescission shall affect any subsequent Default or impair any right
consequent thereon.

(c) Subject to Sections 5.4 and 5.5, a Majority of the Controlling Class shall
have the right to direct the Trustee in the conduct of any Proceedings for any
remedy available to the Trustee or in the sale of any or all of the Collateral;
provided that (i) such direction will not conflict with any rule of law or this
Indenture; (ii) the Trustee may take any other action not inconsistent with such
direction; (iii) the Trustee has received security or indemnity satisfactory to
it; and (iv) any direction to undertake a sale of the Collateral may be made
only as described in Section 5.17. The Trustee shall be entitled to refuse to
take any action absent such direction.

 

-87-



--------------------------------------------------------------------------------

(d) As security for the payment by the Issuer of the compensation and expenses
of the Trustee, the Note Administrator, and any sums the Trustee or Note
Administrator shall be entitled to receive as indemnification by the Issuer, the
Issuer hereby grants the Trustee a lien on the Collateral, which lien is senior
to the lien of the Noteholders. The Trustee’s lien shall be subject to the
Priority of Payments and exercisable by the Trustee only if the Notes have been
declared due and payable following an Event of Default and such acceleration has
not been rescinded or annulled.

(e) A Majority of the Aggregate Outstanding Amount of each Class of Notes may,
prior to the time a judgment or decree for the payment of amounts due has been
obtained by the Trustee, waive any past Default on behalf of the holders of all
the Notes and its consequences in accordance with Section 5.14.

Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee.

(a) The Issuer covenants that if a Default shall occur in respect of the payment
of any interest and principal on any Class of Notes (but only after any amounts
payable pursuant to Section 11.1(a) having a higher priority have been paid in
full), the Issuer and Co-Issuer shall, upon demand of the Trustee or any
affected Noteholder, pay to the Note Administrator on behalf of the Trustee, for
the benefit of the Holder of such Note, the whole amount, if any, then due and
payable on such Note for principal and interest or other payment with interest
on the overdue principal and, to the extent that payments of such interest shall
be legally enforceable, upon overdue installments of interest, at the applicable
interest rate and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Note
Administrator, the Trustee and such Noteholder and their respective agents and
counsel.

If the Issuer or the Co-Issuer fails to pay such amounts forthwith upon such
demand, the Trustee, as Trustee of an express trust, and at the expense of the
Issuer, may institute a Proceeding for the collection of the sums so due and
unpaid, and may prosecute such Proceeding to judgment or final decree, and may
enforce the same against the Issuer and the Co-Issuer or any other obligor upon
the Notes and collect the amounts adjudged or decreed to be payable in the
manner provided by law out of the Collateral.

If an Event of Default occurs and is continuing, the Trustee shall proceed to
protect and enforce its rights and the rights of the Noteholders by such
Proceedings (x) as directed by a Majority of the Controlling Class or (y) in the
absence of direction by a Majority of the Controlling Class, as determined by
the Trustee acting in good faith; provided, that (a) such direction must not
conflict with any rule of law or with any express provision of this Indenture,
(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction, (c) the Trustee has been provided with
security or indemnity satisfactory to it, and (d) notwithstanding the foregoing,
any direction to the Trustee to undertake a sale of Collateral may be given only
in accordance with the preceding paragraph, in connection with any sale and
liquidation of all or a portion of the Collateral, the preceding sentence, and,
in all cases, the applicable provisions of this Indenture. Such Proceedings
shall be used for the specific enforcement of any covenant or agreement in this
Indenture or in aid of the exercise of any power granted herein, or to enforce
any other proper remedy or legal or equitable right vested in the Trustee by
this Indenture or by law. Any direction to the Trustee to undertake a sale of
Collateral shall be forwarded to the Special Servicer, and the Special Servicer
shall conduct any such sale in accordance with the terms of the Servicing
Agreement.

 

-88-



--------------------------------------------------------------------------------

In the case where (x) there shall be pending Proceedings relative to the Issuer
or the Co-Issuer under the Bankruptcy Code, any bankruptcy, insolvency,
reorganization or similar law enacted under the laws of the Cayman Islands, or
any other applicable bankruptcy, insolvency or other similar law, (y) a
receiver, assignee or trustee in bankruptcy or reorganization, liquidator,
sequestrator or similar official shall have been appointed for or taken
possession of the Issuer or the Co-Issuer, or their respective property, or
(z) there shall be any other comparable Proceedings relative to the Issuer or
the Co-Issuer, or the creditors or property of the Issuer or the Co-Issuer,
regardless of whether the principal of any Notes shall then be due and payable
as therein expressed or by declaration, or otherwise and regardless of whether
the Trustee shall have made any demand pursuant to the provisions of this
Section 5.3, the Trustee shall be entitled and empowered, by intervention in
such Proceedings or otherwise:

(i) to file and prove a claim or claims for the whole amount of principal and
interest owing and unpaid in respect of the Notes and to file such other papers
or documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for reasonable compensation to the Trustee and each
predecessor Trustee, and their respective agents, attorneys and counsel, and for
reimbursement of all expenses and liabilities incurred, and all advances made,
by the Trustee and each predecessor Trustee, except as a result of negligence or
bad faith) and of the Noteholders allowed in any Proceedings relative to the
Issuer, the Co-Issuer or other obligor upon the Notes or to the creditors or
property of the Issuer, the Co-Issuer or such other obligor;

(ii) unless prohibited by applicable law and regulations, to vote on behalf of
the Noteholders in any election of a trustee or a standby trustee in
arrangement, reorganization, liquidation or other bankruptcy or insolvency
proceedings or of a Person performing similar functions in comparable
Proceedings; and

(iii) to collect and receive (or cause the Note Administrator to collect and
receive) any amounts or other property payable to or deliverable on any such
claims, and to distribute (or cause the Note Administrator to distribute) all
amounts received with respect to the claims of the Noteholders and of the
Trustee on their behalf; the Secured Parties, and any trustee, receiver or
liquidator, custodian or other similar official is hereby authorized by each of
the Noteholders to make payments to the Trustee (or the Note Administrator on
its behalf), and, in the event that the Trustee shall consent to the making of
payments directly to the Noteholders, to pay to the Trustee and the Note
Administrator such amounts as shall be sufficient to cover reasonable
compensation to the Trustee and the Note Administrator, each predecessor trustee
and note administrator, and their respective agents, attorneys and counsel, and
all other reasonable expenses and liabilities incurred, and all advances made,
by the Backup Advancing Agent and each predecessor backup advancing agent.

 

-89-



--------------------------------------------------------------------------------

Nothing herein contained shall be deemed to authorize the Trustee to authorize,
consent to, vote for, accept or adopt, on behalf of any Noteholder, any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Noteholder in any such Proceeding except, as aforesaid, to
vote for the election of a trustee in bankruptcy or similar Person.

All rights of action and of asserting claims under this Indenture, or under any
of the Notes, may be enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceedings relative
thereto, and any action or Proceedings instituted by the Trustee shall be
brought in its own name as trustee of an express trust, and any recovery of
judgment, shall be applied as set forth in Section 5.7.

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 unless the conditions specified in
Section 5.5(a) are met and any sale of Collateral contemplated to be conducted
by the Trustee under this Indenture shall be effected by the Special Servicer
pursuant to the terms of the Servicing Agreement, and the Trustee shall have no
liability or responsibility for or in connection with any such sale.

Section 5.4 Remedies.

(a) If an Event of Default has occurred and is continuing, and the Notes have
been declared due and payable and such declaration and its consequences have not
been rescinded and annulled, the Issuer and the Co-Issuer agree that the
Trustee, or, with respect to any sale of any Mortgage Assets, the Special
Servicer, may, after notice to the Note Administrator and the Noteholders, and
shall, upon direction by a Majority of the Controlling Class, to the extent
permitted by applicable law, exercise one or more of the following rights,
privileges and remedies:

(i) institute Proceedings for the collection of all amounts then payable on the
Notes or otherwise payable under this Indenture (whether by declaration or
otherwise), enforce any judgment obtained and collect from the Collateral any
amounts adjudged due;

(ii) sell all or a portion of the Collateral or rights of interest therein, at
one or more public or private sales called and conducted in any manner permitted
by law and in accordance with Section 5.17 hereof (provided that any such sale
shall be conducted by the Special Servicer pursuant to the Servicing Agreement);

(iii) institute Proceedings from time to time for the complete or partial
foreclosure of this Indenture with respect to the Collateral;

(iv) exercise any remedies of a secured party under the UCC and take any other
appropriate action to protect and enforce the rights and remedies of the Secured
Parties hereunder; and

(v) exercise any other rights and remedies that may be available at law or in
equity;

 

-90-



--------------------------------------------------------------------------------

provided, however, that no sale or liquidation of the Collateral or institution
of Proceedings in furtherance thereof pursuant to this Section 5.4 may be
effected unless either of the conditions specified in Section 5.5(a) are met.

The Issuer shall, at the Issuer’s expense, upon request of the Trustee or the
Special Servicer, obtain and rely upon an opinion of an Independent investment
banking firm as to the feasibility of any action proposed to be taken in
accordance with this Section 5.4 and as to the sufficiency of the proceeds and
other amounts expected to be received with respect to the Collateral to make the
required payments of principal of and interest on the Notes and other amounts
payable hereunder, which opinion shall be conclusive evidence as to such
feasibility or sufficiency.

(b) If an Event of Default as described in Section 5.1(e) hereof shall have
occurred and be continuing, the Trustee may, and at the request of the Holders
of not less than 25% of the Aggregate Outstanding Amount of the Controlling
Class shall, institute a Proceeding solely to compel performance of the covenant
or agreement or to cure the representation or warranty, the breach of which gave
rise to the Event of Default under such Section, and enforce any equitable
decree or order arising from such Proceeding.

(c) Upon any Sale, whether made under the power of sale hereby given or by
virtue of judicial proceedings, any Noteholder, Preferred Shareholder, the
Collateral Manager or the Servicer or any of its Affiliates may bid for and
purchase the Collateral or any part thereof and, upon compliance with the terms
of Sale, may hold, retain, possess or dispose of such property in its or their
own absolute right without accountability; and any purchaser at any such Sale
may, in paying the purchase money, turn in any of the Notes in lieu of Cash
equal to the amount which shall, upon distribution of the net proceeds of such
sale, be payable on the Notes so turned in by such Holder (taking into account
the Class of such Notes). Such Notes, in case the amounts so payable thereon
shall be less than the amount due thereon, shall either be returned to the
Holders thereof after proper notation has been made thereon to show partial
payment or a new note shall be delivered to the Holders reflecting the reduced
interest thereon.

Upon any Sale, whether made under the power of sale hereby given or by virtue of
judicial proceedings, the receipt of the Note Administrator or of the Officer
making a sale under judicial proceedings shall be a sufficient discharge to the
purchaser or purchasers at any sale for its or their purchase money and such
purchaser or purchasers shall not be obliged to see to the application thereof.

Any such Sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall (x) bind the Issuer, the Co-Issuer, the Trustee, the
Note Administrator, the Noteholders and the Preferred Shareholders, shall
operate to divest all right, title and interest whatsoever, either at law or in
equity, of each of them in and to the property sold and (y) be a perpetual bar,
both at law and in equity, against each of them and their successors and
assigns, and against any and all Persons claiming through or under them.

(d) Notwithstanding any other provision of this Indenture or any other
Transaction Document, none of the Advancing Agent, the Trustee, the Note
Administrator or any other Secured Party, any other party to any Transaction
Document, the Holder of the Notes and the holders of the equity in the Issuer
and the Co-Issuer or third party beneficiary of this Indenture

 

-91-



--------------------------------------------------------------------------------

may, prior to the date which is one year and one day, or, if longer, the
applicable preference period then in effect (including any period established
pursuant to the laws of the Cayman Islands) after the payment in full of all
Notes, institute against, or join any other Person in instituting against, the
Issuer, the Co-Issuer or any Issuer Permitted Subsidiary, any bankruptcy,
reorganization, arrangement, insolvency, moratorium or liquidation proceedings,
or other proceedings under federal or State bankruptcy or similar laws of any
jurisdiction. Nothing in this Section 5.4 shall preclude, or be deemed to stop,
the Advancing Agent, the Trustee, the Note Administrator, or any other Secured
Party or any other party to any Transaction Document (i) from taking any action
prior to the expiration of the aforementioned one year and one day period, or,
if longer, the applicable preference period then in effect (including any period
established pursuant to the laws of the Cayman Islands) period in (A) any case
or proceeding voluntarily filed or commenced by the Issuer or the Co-Issuer or
(B) any involuntary insolvency proceeding filed or commenced by a Person other
than the Trustee, the Note Administrator or any other Secured Party or any other
party to any Transaction Document, or (ii) from commencing against the Issuer or
the Co-Issuer or any of their respective properties any legal action which is
not a bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceeding.

Section 5.5 Preservation of Collateral.

(a) Notwithstanding anything to the contrary herein, if an Event of Default
shall have occurred and be continuing when any of the Notes are Outstanding, the
Trustee and the Note Administrator, as applicable, shall (except as otherwise
expressly permitted or required under this Indenture) retain the Collateral
securing the Notes, collect and cause the collection of the proceeds thereof and
make and apply all payments and deposits and maintain all accounts in respect of
the Collateral and the Notes in accordance with the Priority of Payments and the
provisions of Articles 10, 12 and 13 and shall not sell or liquidate the
Collateral, unless either:

(i) the Note Administrator, pursuant to Section 5.5(c), determines that the
anticipated proceeds of a sale or liquidation of the Collateral (after deducting
the reasonable expenses of such sale or liquidation) would be sufficient to
discharge in full the amounts then due and unpaid on the Notes, Company
Administrative Expenses due and payable pursuant to the Priority of Payments,
the Collateral Manager Fees due and payable pursuant to the Priority of Payments
and amounts due and payable to the Advancing Agent and Backup Advancing Agent in
respect of unreimbursed Interest Advances and Reimbursement Interest, for
principal and interest (including accrued and unpaid Deferred Interest), and,
upon receipt of information from Persons to whom fees are expenses are payable,
all other amounts payable prior to payment of principal of the Notes due and
payable pursuant to Section 11.1(a)(iii) and the holders of a Majority of the
Controlling Class agrees with such determination; or

(ii) a Supermajority of each Class of Notes (voting as a separate Class) directs
the sale and liquidation of all or a portion of the Collateral.

In the event of a sale of a portion of the Collateral pursuant to clause
(ii) above, the Special Servicer shall sell those items of Collateral identified
by the requisite Noteholders and all proceeds of such sale shall be remitted to
the Note Administrator for distribution in the order set forth in
Section 11.1(a). The Note Administrator shall give written notice of the

 

-92-



--------------------------------------------------------------------------------

retention of the Collateral by the Custodian to the Issuer, the Co-Issuer, the
Trustee, the Servicer, the Special Servicer, the Operating Advisor and the
Rating Agencies. So long as such Event of Default is continuing, any such
retention pursuant to this Section 5.5(a) may be rescinded at any time when the
conditions specified in clause (i) or (ii) above exist.

(b) Nothing contained in Section 5.5(a) shall be construed to require a sale of
the Collateral securing the Notes if the conditions set forth in this
Section 5.5(a) are not satisfied. Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to preserve the Collateral securing the Notes
if prohibited by applicable law.

(c) In determining whether the condition specified in Section 5.5(a)(i) exists,
the Collateral Manager shall obtain bid prices with respect to each Mortgage
Asset from two dealers that, at that time, engage in the trading, origination or
securitization of whole loans or pari passu participations similar to the
Mortgage Assets (or, if only one such dealer can be engaged, then the Collateral
Manager shall obtain a bid price from such dealer or, if no such dealer can be
engaged, from a pricing service). The Collateral Manager shall compute the
anticipated proceeds of sale or liquidation on the basis of the lowest of such
bid prices for each such Mortgage Asset and provide the Trustee and the Note
Administrator with the results thereof. For the purposes of determining issues
relating to the market value of any Mortgage Asset and the execution of a sale
or other liquidation thereof, the Collateral Manager may, but need not, retain
at the expense of the Issuer and rely on an opinion of an Independent investment
banking firm of national reputation or other appropriate advisors (the cost of
which shall be payable as a Company Administrative Expense) in connection with a
determination as to whether the condition specified in Section 5.5(a)(i) exists.

The Note Administrator shall promptly deliver to the Noteholders and the
Servicer, and the Note Administrator shall post to the Note Administrator’s
Website, a report stating the results of any determination required to be made
pursuant to Section 5.5(a)(i).

Section 5.6 Trustee May Enforce Claims Without Possession of Notes.

All rights of action and claims under this Indenture or under any of the Notes
may be prosecuted and enforced by the Trustee without the possession of any of
the Notes or the production thereof in any trial or other Proceeding relating
thereto, and any such action or Proceeding instituted by the Trustee shall be
brought in its own name as trustee of an express trust. Any recovery of judgment
in respect of the Notes shall be applied as set forth in Section 5.7 hereof.

In any Proceedings brought by the Trustee (and in any Proceedings involving the
interpretation of any provision of this Indenture to which the Trustee shall be
a party) in respect of the Notes, the Trustee shall be deemed to represent all
the Holders of the Notes.

Section 5.7 Application of Amounts Collected.

Any amounts collected by the Note Administrator with respect to the Notes
pursuant to this Article 5 and any amounts that may then be held or thereafter
received by the Note Administrator with respect to the Notes hereunder shall be
applied subject to Section 13.1 hereof and in accordance with the Priority of
Payments set forth in Section 11.1(a)(iii) hereof, at the date or dates fixed by
the Note Administrator.

 

-93-



--------------------------------------------------------------------------------

Section 5.8 Limitation on Suits.

No Holder of any Notes shall have any right to institute any Proceedings (the
right of a Noteholder to institute any proceeding with respect to this Indenture
or the Notes is subject to any non-petition covenants set forth in this
Indenture or the Notes), judicial or otherwise, with respect to this Indenture
or the Notes, or for the appointment of a receiver or trustee, or for any other
remedy hereunder, unless:

(a) such Holder has previously given to the Trustee written notice of an Event
of Default;

(b) except as otherwise provided in Section 5.9 hereof, the Holders of at least
25% of the then Aggregate Outstanding Amount of the Controlling Class shall have
made written request to the Trustee to institute Proceedings in respect of such
Event of Default in its own name as Trustee hereunder and such Holders have
offered to the Trustee indemnity reasonably satisfactory to it against the
costs, expenses and liabilities to be incurred in compliance with such request;

(c) the Trustee for 30 days after its receipt of such notice, request and offer
of indemnity has failed to institute any such Proceeding; and

(d) no direction inconsistent with such written request has been given to the
Trustee during such 30-day period by a Majority of the Controlling Class; it
being understood and intended that no one or more Holders of Notes shall have
any right in any manner whatsoever by virtue of, or by availing of, any
provision of this Indenture or the Notes to affect, disturb or prejudice the
rights of any other Holders of Notes of the same Class or to obtain or to seek
to obtain priority or preference over any other Holders of the Notes of the same
Class or to enforce any right under this Indenture or the Notes, except in the
manner herein or therein provided and for the equal and ratable benefit of all
the Holders of Notes of the same Class subject to and in accordance with
Section 13.1 hereof and the Priority of Payments.

In the event the Trustee shall receive conflicting or inconsistent requests and
indemnity from two or more groups of Holders of the Controlling Class, each
representing less than a Majority of the Controlling Class, the Trustee shall
not be required to take any action until it shall have received the direction of
a Majority of the Controlling Class.

Section 5.9 Unconditional Rights of Noteholders to Receive Principal and
Interest.

Notwithstanding any other provision in this Indenture (except for Section 2.7(d)
and 2.7(m)), the Holder of any Note shall have the right, which is absolute and
unconditional, to receive payment of the principal of and interest on such Note
as such principal, interest and other amounts become due and payable in
accordance with the Priority of Payments and Section 13.1, and, subject to the
provisions of Sections 5.4 and 5.8 to institute Proceedings for the enforcement
of any such payment, and such right shall not be impaired without the consent of
such Holder; provided, however, that the right of such Holder to institute
proceedings for the enforcement of any such payment shall not be subject to the
25% threshold requirement set forth in Section 5.8(b).

 

-94-



--------------------------------------------------------------------------------

Section 5.10 Restoration of Rights and Remedies.

If the Trustee or any Noteholder has instituted any Proceeding to enforce any
right or remedy under this Indenture and such Proceeding has been discontinued
or abandoned for any reason, or has been determined adversely to the Trustee or
to such Noteholder, then (and in every such case) the Issuer, the Co-Issuer, the
Trustee, and the Noteholder shall, subject to any determination in such
Proceeding, be restored severally and respectively to their former positions
hereunder, and thereafter all rights and remedies of the Trustee and the
Noteholders shall continue as though no such Proceeding had been instituted.

Section 5.11 Rights and Remedies Cumulative.

No right or remedy herein conferred upon or reserved to the Trustee, the Note
Administrator or to the Noteholders is intended to be exclusive of any other
right or remedy, and every right and remedy shall, to the extent permitted by
law, be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other appropriate
right or remedy.

Section 5.12 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Noteholder to exercise any right
or remedy accruing upon any Event of Default shall impair any such right or
remedy or constitute a waiver of any such Event of Default or an acquiescence
therein or a waiver of a subsequent Event of Default. Every right and remedy
given by this Article 5 or by law to the Trustee, or to the Noteholders may be
exercised from time to time, and as often as may be deemed expedient, by the
Trustee, or by the Noteholders, as the case may be.

Section 5.13 Control by the Controlling Class.

Subject to Sections 5.2(a) and (b), but notwithstanding any other provision of
this Indenture, if an Event of Default shall have occurred and be continuing
when any of the Notes are Outstanding, a Majority of the Controlling Class shall
have the right to cause the institution of, and direct the time, method and
place of conducting, any Proceeding for any remedy available to the Trustee and
for exercising any trust, right, remedy or power conferred on the Trustee in
respect of the Notes; provided that:

(a) such direction shall not conflict with any rule of law or with this
Indenture;

(b) the Trustee may take any other action deemed proper by the Trustee that is
not inconsistent with such direction; provided, however, that, subject to
Section 6.1, the Trustee need not take any action that it determines might
involve it in liability (unless the Trustee has received indemnity satisfactory
to it against such liability as set forth below);

(c) the Trustee shall have been provided with indemnity satisfactory to it; and

 

-95-



--------------------------------------------------------------------------------

(d) notwithstanding the foregoing, any direction to the Trustee to undertake a
Sale of the Collateral shall be performed by the Special Servicer on behalf of
the Trustee, and must satisfy the requirements of Section 5.5.

Section 5.14 Waiver of Past Defaults.

Prior to the time a judgment or decree for payment of the amounts due has been
obtained by the Trustee, as provided in this Article 5, a Majority of each and
every Class of Notes (voting as a separate Class) may, on behalf of the Holders
of all the Notes, waive any past Default in respect of the Notes and its
consequences, except a Default:

(a) in the payment of principal of any Note;

(b) in the payment of interest in respect of the Controlling Class;

(c) in respect of a covenant or provision hereof that, under Section 8.2, cannot
be modified or amended without the waiver or consent of the Holder of each
Outstanding Note adversely affected thereby; or

(d) in respect of any right, covenant or provision hereof for the individual
protection or benefit of the Trustee or the Note Administrator, without the
Trustee’s or the Note Administrator’s express written consent thereto, as
applicable.

In the case of any such waiver, the Issuer, the Co-Issuer, the Trustee, and the
Holders of the Notes shall be restored to their respective former positions and
rights hereunder, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured, for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto. Any such waiver shall be
effectuated upon receipt by the Trustee and the Note Administrator of a written
waiver by such Majority of each Class of Notes.

Section 5.15 Undertaking for Costs.

All parties to this Indenture agree, and each Holder of any Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by
(x) the Trustee, (y) any Noteholder, or group of Noteholders, holding in the
aggregate more than 10% of the Aggregate Outstanding Amount of the Controlling
Class or (z) any Noteholder for the enforcement of the payment of the principal
of or interest on any Note or any other amount payable hereunder on or after the
Stated Maturity Date (or, in the case of redemption, on or after the applicable
Redemption Date).

 

-96-



--------------------------------------------------------------------------------

Section 5.16 Waiver of Stay or Extension Laws.

Each of the Issuer and the Co-Issuer covenants (to the extent that it may
lawfully do so) that it will not at any time insist upon, plead or in any manner
whatsoever claim or take the benefit or advantage of, any stay or extension law
wherever enacted, now or at any time hereafter in force (including but not
limited to filing a voluntary petition under Chapter 11 of the Bankruptcy Code
and by the voluntary commencement of a proceeding or the filing of a petition
seeking winding up, liquidation, reorganization or other relief under any
bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect), which may
affect the covenants, the performance of or any remedies under this Indenture;
and each of the Issuer and the Co-Issuer (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not hinder, delay or impede the execution of any power
herein granted to the Trustee, but will suffer and permit the execution of every
such power as though no such law had been enacted.

Section 5.17 Sale of Collateral.

(a) The power to effect any sale (a “Sale”) of any portion of the Collateral
pursuant to Sections 5.4 and 5.5 hereof shall not be exhausted by any one or
more Sales as to any portion of such Collateral remaining unsold, but shall
continue unimpaired until all amounts secured by the Collateral shall have been
paid or if there are insufficient proceeds to pay such amount until the entire
Collateral shall have been sold. The Special Servicer may, upon notice to the
Securityholders, and shall, upon direction of a Majority of the Controlling
Class, from time to time postpone any Sale by public announcement made at the
time and place of such Sale; provided, however, that if the Sale is rescheduled
for a date more than three Business Days after the date of the determination by
the Special Servicer pursuant to Section 5.5(a)(i) hereof, such Sale shall not
occur unless and until the Special Servicer has again made the determination
required by Section 5.5(a)(i) hereof. The Trustee hereby expressly waives its
rights to any amount fixed by law as compensation for any Sale; provided that
the Special Servicer shall be authorized to deduct the reasonable costs, charges
and expenses incurred by it, or by the Trustee or the Note Administrator in
connection with such Sale from the proceeds thereof notwithstanding the
provisions of Section 6.7 hereof.

(b) The Notes need not be produced in order to complete any such Sale, or in
order for the net proceeds of such Sale to be credited against amounts owing on
the Notes.

(c) The Trustee shall execute and deliver an appropriate instrument of
conveyance transferring its interest in any portion of the Collateral in
connection with a Sale thereof, which, in the case of any Mortgage Assets, shall
be upon request and delivery of any such instruments by the Special Servicer. In
addition, the Special Servicer, with respect to Mortgage Assets, and the
Trustee, with respect to any other Collateral, is hereby irrevocably appointed
the agent and attorney in fact of the Issuer to transfer and convey its interest
in any portion of the Collateral in connection with a Sale thereof, and to take
all action necessary to effect such Sale. No purchaser or transferee at such a
Sale shall be bound to ascertain the Trustee’s or Special Servicer’s authority,
to inquire into the satisfaction of any conditions precedent or to see to the
application of any amounts.

 

-97-



--------------------------------------------------------------------------------

(d) In the event of any Sale of the Collateral pursuant to Section 5.4 or
Section 5.5, payments shall be made in the order and priority set forth in
Section 11.1(a) in the same manner as if the Notes had been accelerated.

(e) Notwithstanding anything herein to the contrary, any sale by the Trustee of
any portion of the Collateral shall be executed by the Special Servicer on
behalf of the Issuer, and the Trustee shall have no responsibility or liability
therefor.

Section 5.18 Action on the Notes.

The Trustee’s right to seek and recover judgment on the Notes or under this
Indenture shall not be affected by the application for or obtaining of any other
relief under or with respect to this Indenture. Neither the lien of this
Indenture nor any rights or remedies of the Trustee or the Noteholders shall be
impaired by the recovery of any judgment by the Trustee against the Issuer or
the Co-Issuer or by the levy of any execution under such judgment upon any
portion of the Collateral or upon any of the Collateral of the Issuer or the
Co-Issuer.

ARTICLE 6

THE TRUSTEE AND NOTE ADMINISTRATOR

Section 6.1 Certain Duties and Responsibilities.

(a) Except during the continuance of an Event of Default:

(i) each of the Trustee and the Note Administrator undertakes to perform such
duties and only such duties as are set forth in this Indenture, and no implied
covenants or obligations shall be read into this Indenture against the Trustee
or the Note Administrator; and any permissive right of the Trustee or the Note
Administrator contained herein shall not be construed as a duty; and

(ii) in the absence of manifest error, or bad faith on its part, each of the
Note Administrator and the Trustee may conclusively rely, as to the truth of the
statements and the correctness of the opinions expressed therein, upon
certificates or opinions furnished to the Trustee and the Note Administrator, as
the case may be, and conforming to the requirements of this Indenture; provided,
however, that in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee or the
Note Administrator, the Trustee and the Note Administrator shall be under a duty
to examine the same to determine whether or not they substantially conform to
the requirements of this Indenture and shall promptly notify the party
delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee or the Note
Administrator within 15 days after such notice from the Trustee or the Note
Administrator, the Trustee or the Note Administrator, as applicable, shall
notify the party providing such instrument and requesting the correction
thereof.

 

-98-



--------------------------------------------------------------------------------

(b) In case an Event of Default actually known to a Trust Officer of the Trustee
has occurred and is continuing, the Trustee shall, prior to the receipt of
directions, if any, from a Majority of the Controlling Class (or other
Noteholders to the extent provided in Article 5 hereof), exercise such of the
rights and powers vested in it by this Indenture, and use the same degree of
care and skill in its exercise as a prudent Person would exercise or use under
the circumstances in the conduct of such Person’s own affairs.

(c) If, in performing its duties under this Indenture, the Trustee or the Note
Administrator is required to decide between alternative courses of action, the
Trustee and the Note Administrator may request written instructions from the
Collateral Manager as to courses of action desired by it. If the Trustee and the
Note Administrator does not receive such instructions within two (2) Business
Days after it has requested them, it may, but shall be under no duty to, take or
refrain from taking such action. The Trustee and the Note Administrator shall
act in accordance with instructions received after such two (2) Business Day
period except to the extent it has already taken, or committed itself to take,
action inconsistent with such instructions. The Trustee and the Note
Administrator shall be entitled to request and rely on the advice of legal
counsel and Independent accountants in performing its duties hereunder and be
deemed to have acted in good faith and shall not be subject to any liability if
it acts in accordance with such advice.

(d) No provision of this Indenture shall be construed to relieve the Trustee or
the Note Administrator from liability for its own negligent action, its own
negligent failure to act, or its own willful misconduct, except that neither the
Trustee nor the Note Administrator shall be liable:

(i) for any error of judgment made in good faith by a Trust Officer, unless it
shall be proven that it was negligent in ascertaining the pertinent facts; or

(ii) with respect to any action taken or omitted to be taken by it in good faith
in accordance with the direction of the Issuer, the Collateral Manager, and/or a
Majority of the Controlling Class relating to the time, method and place of
conducting any Proceeding for any remedy available to the Trustee or the Note
Administrator in respect of any Note or exercising any trust or power conferred
upon the Trustee or the Note Administrator under this Indenture.

(e) No provision of this Indenture shall require the Trustee or the Note
Administrator to expend or risk its own funds or otherwise incur any financial
liability in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it unless
such risk or liability relates to its ordinary services under this Indenture,
except where this Indenture provides otherwise.

(f) Neither the Trustee nor the Note Administrator shall be liable to the
Noteholders for any action taken or omitted by it at the direction of the
Issuer, the Co-Issuer, the Collateral Manager, the Servicer, the Special
Servicer, the Operating Advisor, the Controlling Class, the Trustee (in the case
of the Note Administrator), the Note Administrator (in the case of the Trustee)
and/or a Noteholder under circumstances in which such direction is required or
permitted by the terms of this Indenture.

 

-99-



--------------------------------------------------------------------------------

(g) For all purposes under this Indenture, neither the Trustee nor the Note
Administrator shall be deemed to have notice or knowledge of any Event of
Default, unless a Trust Officer of either the Trustee or the Note Administrator,
as applicable, has actual knowledge thereof or unless written notice of any
event which is in fact such an Event of Default or Default is received by the
Trustee or the Note Administrator, as applicable at the respective Corporate
Trust Office, and such notice references the Notes and this Indenture. For
purposes of determining the Trustee’s and Note Administrator’s responsibility
and liability hereunder, whenever reference is made in this Indenture to such an
Event of Default or a Default, such reference shall be construed to refer only
to such an Event of Default or Default of which the Trustee or Note
Administrator, as applicable, is deemed to have notice as described in this
Section 6.1.

(h) The Trustee and the Note Administrator shall, upon reasonable prior written
notice, permit the Issuer, the Collateral Manager and their designees, during
its normal business hours, to review all books of account, records, reports and
other papers of the Trustee relating to the Notes and to make copies and
extracts therefrom (the reasonable out-of-pocket expenses incurred in making any
such copies or extracts to be reimbursed to the Trustee or the Note
Administrator, as applicable, by such Person).

Section 6.2 Notice of Default.

Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after any
declaration of acceleration has been made or delivered to the Trustee pursuant
to Section 5.2, the Trustee shall transmit by mail to the 17g-5 Information
Provider and to the Note Administrator (who shall post such notice the Note
Administrator’s Website) and the Note Administrator shall deliver to the
Collateral Manager, all Holders of Notes as their names and addresses appear on
the Notes Register, and to Preferred Share Paying Agent, notice of such Default,
unless such Default shall have been cured or waived.

Section 6.3 Certain Rights of Trustee and Note Administrator.

Except as otherwise provided in Section 6.1:

(a) the Trustee and the Note Administrator may rely and shall be protected in
acting or refraining from acting upon any resolution, certificate, statement,
instrument, opinion, report, notice, request, direction, consent, order, note or
other paper or document believed by it to be genuine and to have been signed or
presented by the proper party or parties;

(b) any request or direction of the Issuer or the Co-Issuer mentioned herein
shall be sufficiently evidenced by an Issuer Request or Issuer Order, as the
case may be;

(c) whenever in the administration of this Indenture the Trustee or the Note
Administrator shall deem it desirable that a matter be proved or established
prior to taking, suffering or omitting any action hereunder, the Trustee and the
Note Administrator (unless other evidence be herein specifically prescribed)
may, in the absence of bad faith on its part, rely upon an Officer’s
Certificate;

 

-100-



--------------------------------------------------------------------------------

(d) as a condition to the taking or omitting of any action by it hereunder, the
Trustee and the Note Administrator may consult with counsel and the advice of
such counsel or any Opinion of Counsel (including with respect to any matters,
other than factual matters, in connection with the execution by the Trustee or
the Note Administrator of a supplemental indenture pursuant to Section 8.3)
shall be full and complete authorization and protection in respect of any action
taken or omitted by it hereunder in good faith and in reliance thereon;

(e) neither the Trustee nor the Note Administrator shall be under any obligation
to exercise or to honor any of the rights or powers vested in it by this
Indenture at the request or direction of any of the Noteholders pursuant to this
Indenture, or to make any investigation of matters arising hereunder or to
institute, conduct or defend any litigation hereunder or in relation hereto at
the request, order or direction of any of the Noteholders unless such
Noteholders shall have offered to the Trustee and the Note Administrator, as
applicable indemnity acceptable to it against the costs, expenses and
liabilities which might reasonably be incurred by it in compliance with such
request or direction;

(f) neither the Trustee nor the Note Administrator shall be bound to make any
investigation into the facts or matters stated in any resolution, certificate,
statement, instrument, opinion, report, notice, request, direction, consent,
order, note or other paper documents and shall be entitled to rely conclusively
thereon;

(g) each of the Trustee and the Note Administrator may execute any of the trusts
or powers hereunder or perform any duties hereunder either directly or by or
through agents or attorneys, and upon any such appointment of an agent or
attorney, such agent or attorney shall be conferred with all the same rights,
indemnities, and immunities as the Trustee or Note Administrator, as applicable;

(h) neither the Trustee nor the Note Administrator shall be liable for any
action it takes or omits to take in good faith that it reasonably and prudently
believes to be authorized or within its rights or powers hereunder;

(i) neither the Trustee nor the Note Administrator shall be responsible for the
accuracy of the books or records of, or for any acts or omissions of, the
Depository, any Transfer Agent (other than the Note Administrator itself acting
in that capacity), Clearstream, Luxembourg, Euroclear, any Calculation Agent
(other than the Note Administrator itself acting in that capacity) or any Paying
Agent (other than the Note Administrator itself acting in that capacity);

(j) neither the Trustee nor the Note Administrator shall be liable for the
actions or omissions of the Issuer, the Co-Issuer, the Collateral Manager, the
Servicer, the Special Servicer, the Trustee (in the case of the Note
Administrator), the Note Administrator (in the case of the Trustee), the
Operating Advisor; and without limiting the foregoing, neither the Trustee nor
the Note Administrator shall be under any obligation to verify compliance by any
party hereto with the terms of this Indenture (other than itself) to verify or
independently determine the accuracy of information received by it from the
Servicer or Special Servicer (or from any selling institution, agent bank,
trustee or similar source) with respect to the Mortgage Loans;

 

-101-



--------------------------------------------------------------------------------

(k) to the extent any defined term hereunder, or any calculation required to be
made or determined by the Trustee or Note Administrator hereunder, is dependent
upon or defined by reference to generally accepted accounting principles in the
United States in effect from time to time (“GAAP”), the Trustee and Note
Administrator shall be entitled to request and receive (and rely upon)
instruction from the Issuer or the accountants appointed pursuant to
Section 10.12 as to the application of GAAP in such connection, in any instance;

(l) neither the Trustee nor the Note Administrator shall have any responsibility
to the Issuer or the Secured Parties hereunder to make any inquiry or
investigation as to, and shall have no obligation in respect of, the terms of
any engagement of Independent accountants by the Issuer (or the Collateral
Manager on its behalf);

(m) the Trustee and the Note Administrator shall be entitled to all of the same
rights, protections, immunities and indemnities afforded to it as Trustee or as
Note Administrator, as applicable, in each capacity for which it serves
hereunder and under the Future Funding Agreement, the Future Funding Account
Control Agreement and the Securities Account Control Agreement (including,
without limitation, as Secured Party, Paying Agent, Authenticating Agent,
Calculation Agent, Transfer Agent, Custodian, Securities Intermediary, Backup
Advancing Agent and Notes Registrar);

(n) in determining any affiliations of Noteholders with any party hereto or
otherwise, each of the Trustee and the Note Administrator shall be entitled to
request and conclusively rely on a certification provided by a Noteholder;

(o) except in the case of actual fraud (as determined by a non-appealable final
court order), in no event shall the Trustee or Note Administrator be liable for
special, punitive, indirect or consequential loss or damage of any kind
whatsoever (including but not limited to lost profits), even if the Trustee or
Note Administrator has been advised of the likelihood of such loss or damage and
regardless of the form of action;

(p) neither the Trustee nor the Note Administrator shall be required to give any
bond or surety in respect of the execution of the trusts created hereby or the
powers granted hereunder;

(q) neither the Trustee nor the Note Administrator shall be responsible for any
delay or failure in performance resulting from acts beyond its control (such
acts include but are not limited to acts of God, strikes, lockouts, riots and
acts of war); provided that such delay or failure is not also a result of its
own negligence, bad faith or willful misconduct;

(r) except as otherwise expressly set forth in this Indenture, Wells Fargo Bank,
National Association, acting in any particular capacity hereunder or under the
Servicing Agreement will not be deemed to be imputed with knowledge of (i) Wells
Fargo Bank, National Association acting in a capacity that is unrelated to the
transactions contemplated by this Agreement, or (ii) Wells Fargo Bank, National
Association acting in any other capacity hereunder, except, in the case of
either clause (i) or clause (ii), where some or all of the obligations performed
in such capacities are performed by one or more employees within the same group
or division of Wells Fargo Bank, National Association or where the groups or
divisions responsible for performing the obligations in such capacities have one
or more of the same Authorized Officers; and

 

-102-



--------------------------------------------------------------------------------

(s) nothing herein shall require the Note Administrator or the Trustee to act in
any manner that is contrary to applicable law.

Section 6.4 Not Responsible for Recitals or Issuance of Notes.

The recitals contained herein and in the Notes, other than the Certificate of
Authentication thereon, shall be taken as the statements of the Issuer and the
Co-Issuer, and neither the Trustee nor the Note Administrator assumes any
responsibility for their correctness. Neither the Trustee nor the Note
Administrator makes any representation as to the validity or sufficiency of this
Indenture, the Collateral or the Notes. Neither the Trustee nor the Note
Administrator shall be accountable for the use or application by the Issuer or
the Co-Issuer of the Notes or the proceeds thereof or any amounts paid to the
Issuer or the Co-Issuer pursuant to the provisions hereof.

Section 6.5 May Hold Notes.

The Trustee, the Note Administrator, the Paying Agent, the Notes Registrar or
any other agent of the Issuer or the Co-Issuer, in its individual or any other
capacity, may become the owner or pledgee of Notes and may otherwise deal with
the Issuer and the Co-Issuer with the same rights it would have if it were not
Trustee, Note Administrator, Paying Agent, Notes Registrar or such other agent.

Section 6.6 Amounts Held in Trust.

Amounts held by the Note Administrator hereunder shall be held in trust to the
extent required herein. The Note Administrator shall be under no liability for
interest on any amounts received by it hereunder except to the extent of income
or other gain on investments received by the Note Administrator on Eligible
Investments.

Section 6.7 Compensation and Reimbursement.

(a) The Issuer agrees:

(i) to pay the Trustee and Note Administrator on each Payment Date in accordance
with the Priority of Payments reasonable compensation for all services rendered
by it hereunder (which compensation shall not be limited by any provision of law
in regard to the compensation of a trustee or note administrator of an express
trust);

(ii) except as otherwise expressly provided herein, to reimburse the Trustee and
Note Administrator in a timely manner upon its request for all reasonable
expenses, disbursements and advances incurred or made by the Trustee or Note
Administrator in connection with its performance of its obligations under, or
otherwise in accordance with any provision of this Indenture;

 

-103-



--------------------------------------------------------------------------------

(iii) to indemnify the Trustee or Note Administrator and its Officers,
directors, employees and agents for, and to hold them harmless against, any
loss, liability or expense incurred without negligence, willful misconduct or
bad faith on their part, arising out of or in connection with the acceptance or
administration of this trust, including the costs and expenses of defending
themselves against any claim or liability in connection with the exercise or
performance of any of their powers or duties hereunder or under the Servicing
Agreement or the Preferred Share Paying Agency Agreement, including any costs
and expenses incurred in connection with the enforcement of this indemnity; and

(iv) to pay the Trustee and Note Administrator reasonable additional
compensation together with its expenses (including reasonable counsel fees) for
any collection action taken pursuant to Section 6.13 hereof.

(b) The Issuer may remit payment for such fees and expenses to the Trustee and
Note Administrator or, in the absence thereof, the Note Administrator may from
time to time deduct payment of its and the Trustee’s fees and expenses hereunder
from amounts on deposit in the Payment Account in accordance with the Priority
of Payments.

(c) The Note Administrator, in its capacity as Note Administrator, Paying Agent,
Calculation Agent, Transfer Agent, Custodian, Securities Intermediary, Backup
Advancing Agent and Notes Registrar, hereby agrees not to cause the filing of a
petition in bankruptcy against the Issuer, the Co-Issuer or any Permitted
Subsidiary until at least one year and one day (or, if longer, the applicable
preference period then in effect) after the payment in full of all Notes issued
under this Indenture. This provision shall survive termination of this
Indenture.

(d) The Trustee and Note Administrator agree that the payment of all amounts to
which it is entitled pursuant to Sections 6.7(a)(i), (a)(ii), (a)(iii) and
(a)(iv) shall be subject to the Priority of Payments, shall be payable only to
the extent funds are available in accordance with such Priority of Payments,
shall be payable solely from the Collateral and following realization of the
Collateral, any such claims of the Trustee or Note Administrator against the
Issuer, and all obligations of the Issuer, shall be extinguished. The Trustee
and Note Administrator will have a lien upon the Collateral to secure the
payment of such payments to it in accordance with the Priority of Payments;
provided that the Trustee and Note Administrator shall not institute any
proceeding for enforcement of such lien except in connection with an action
taken pursuant to Section 5.3 hereof for enforcement of the lien of this
Indenture for the benefit of the Noteholders.

The Trustee and Note Administrator shall receive amounts pursuant to this
Section 6.7 and Section 11.1(a) only to the extent that such payment is made in
accordance with the Priority of Payments and the failure to pay such amounts to
the Trustee and Note Administrator will not, by itself, constitute an Event of
Default. Subject to Section 6.9, the Trustee and Note Administrator shall
continue to serve under this Indenture notwithstanding the fact that the Trustee
and Note Administrator shall not have received amounts due to it hereunder;
provided that the Trustee and Note Administrator shall not be required to expend
any funds or incur any expenses unless reimbursement therefor is reasonably
assured to it. No direction by a Majority of the Controlling Class shall affect
the right of the Trustee and Note Administrator to collect amounts owed to it
under this Indenture.

 

-104-



--------------------------------------------------------------------------------

If on any Payment Date, an amount payable to the Trustee and Note Administrator
pursuant to this Indenture is not paid because there are insufficient funds
available for the payment thereof, all or any portion of such amount not so paid
shall be deferred and payable on any later Payment Date on which sufficient
funds are available therefor in accordance with the Priority of Payments.

Section 6.8 Corporate Trustee Required; Eligibility.

There shall at all times be a Trustee and a Note Administrator hereunder which
shall be a corporation organized and doing business under the laws of the United
States of America or of any State thereof, authorized under such laws to
exercise corporate trust powers, having a combined capital and surplus of at
least U.S.$200,000,000, subject to supervision or examination by federal or
State authority, having a long-term unsecured debt rating of at least “A2” by
Moody’s and a rating by KBRA equivalent to at least a “A2” rating by Moody’s;
provided, that with respect to the Trustee, it may maintain a long-term
unsecured debt rating of at least “Baa1” by Moody’s and a rating by KBRA
equivalent to at least a “Baa1” rating by Moody’s and a short-term unsecured
debt rating of at least “P-2” by Moody’s and a rating by KBRA equivalent to at
least a “P-2” rating by Moody’s so long as the Servicer maintains a long-term
unsecured debt rating of at least “A2” by Moody’s and a rating by KBRA
equivalent to at least a “A2” rating by Moody’s (the Servicer shall have no
obligation to maintain such rating), or such other rating with respect to which
the Rating Agencies have provided a No Downgrade Confirmation (provided that
this proviso shall not impose on the Servicer any obligation to maintain such
rating), and having an office within the United States. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this Section 6.8, the combined capital and surplus of such
corporation shall be deemed to be its combined capital and surplus as set forth
in its most recent report of condition so published. If at any time the Trustee
or the Note Administrator shall cease to be eligible in accordance with the
provisions of this Section 6.8, the Trustee or the Note Administrator, as
applicable, shall resign immediately in the manner and with the effect
hereinafter specified in this Article 6.

Section 6.9 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Note Administrator or the Trustee and no
appointment of a successor Note Administrator or Trustee, as applicable,
pursuant to this Article 6 shall become effective until the acceptance of
appointment by such successor Note Administrator or Trustee under Section 6.10.

(b) Each of the Trustee and the Note Administrator may resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Collateral
Manager, the Servicer, the Special Servicer, the Operating Advisor, the
Noteholders, the Note Administrator (in the case of the Trustee), the Trustee
(in the case of the Note Administrator), and the Rating Agencies. Upon receiving
such notice of resignation, the Issuer and the Co-Issuer shall promptly appoint
a successor trustee or trustees, or a successor Note Administrator, as the case
may be, by written instrument, in duplicate, executed by an Authorized Officer
of the Issuer and an Authorized Officer of the Co-Issuer, one copy of which
shall be delivered to the Note Administrator or the Trustee so resigning and one
copy to the successor Note Administrator, the Collateral Manager, Trustee or
Trustees, together with a copy to each Noteholder, the Servicer, the parties
hereto and the Rating Agencies; provided that such successor Note Administrator
and Trustee shall be appointed only

 

-105-



--------------------------------------------------------------------------------

upon the written consent of a Majority of the Notes (or if there are no Notes
Outstanding, a Majority of Preferred Shareholders) or, at any time when an Event
of Default shall have occurred and be continuing or when a successor Note
Administrator and Trustee has been appointed pursuant to Section 6.10, by Act of
a Majority of the Controlling Class. If no successor Note Administrator and
Trustee shall have been appointed and an instrument of acceptance by a successor
Trustee or Note Administrator shall not have been delivered to the Trustee or
the Note Administrator within 30 days after the giving of such notice of
resignation, the resigning Trustee or Note Administrator, as the case may be,
the Controlling Class of Notes or any Holder of a Note, on behalf of himself and
all others similarly situated, may petition any court of competent jurisdiction
for the appointment of a successor Trustee or a successor Note Administrator, as
the case may be, at the expense of the Issuer. No resignation or removal of the
Note Administrator or the Trustee and no appointment of a successor Note
Administrator or Trustee will become effective until the acceptance of
appointment by the successor Note Administrator or Trustee, as applicable.

(c) The Note Administrator and Trustee may be removed at any time upon at least
30 days’ written notice by Act of a Supermajority of the Notes (or if there are
no Notes Outstanding, a Majority of Preferred Shareholders) or when a successor
Trustee has been appointed pursuant to Section 6.10, by Act of a Majority of the
Controlling Class, in each case, upon written notice delivered to the parties
hereto.

(d) If at any time:

(i) the Trustee or the Note Administrator shall cease to be eligible under
Section 6.8 and shall fail to resign after written request therefor by the
Issuer, the Co-Issuer, or by any Holder; or

(ii) the Trustee or the Note Administrator shall become incapable of acting or
there shall be instituted any proceeding pursuant to which it could be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or the Note
Administrator or of its respective property shall be appointed or any public
officer shall take charge or control of the Trustee or the Note Administrator or
of its respective property or affairs for the purpose of rehabilitation,
conservation or liquidation;

then, in any such case (subject to Section 6.9(a)), (a) the Issuer or the
Co-Issuer, by Issuer Order, may remove the Trustee or the Note Administrator, as
applicable, or (b) subject to Section 5.15, a Majority of the Controlling
Class or any Holder may, on behalf of himself and all others similarly situated,
petition any court of competent jurisdiction for the removal of the Trustee or
the Note Administrator, as the case may be, and the appointment of a successor
thereto.

(e) If the Trustee or the Note Administrator shall resign, be removed or become
incapable of acting, or if a vacancy shall occur in the office of the Trustee or
the Note Administrator for any reason, the Issuer and the Co-Issuer, by Issuer
Order, subject to the written consent of the Collateral Manager, shall promptly
appoint a successor Trustee or Note Administrator, as applicable, and the
successor Trustee or Note Administrator so appointed shall, forthwith upon its
acceptance of such appointment, become the successor Trustee or the successor
Note Administrator, as the case may be. If the Issuer and the Co-Issuer shall
fail to appoint a successor Trustee or Note Administrator within 30 days after
such resignation, removal or incapability or

 

-106-



--------------------------------------------------------------------------------

the occurrence of such vacancy, a successor Trustee or Note Administrator may be
appointed by Act of a Majority of the Controlling Class delivered to the
Collateral Manager and the parties hereto, including the retiring Trustee or the
retiring Note Administrator, as the case may be, and the successor Trustee or
Note Administrator so appointed shall, forthwith upon its acceptance of such
appointment, become the successor Trustee or Note Administrator, as applicable,
and supersede any successor Trustee or Note Administrator proposed by the Issuer
and the Co-Issuer. If no successor Trustee or Note Administrator shall have been
so appointed by the Issuer and the Co-Issuer or a Majority of the Controlling
Class and shall have accepted appointment in the manner hereinafter provided,
subject to Section 5.15, the Controlling Class or any Holder may, on behalf of
itself or himself and all others similarly situated, petition any court of
competent jurisdiction for the appointment of a successor Trustee or Note
Administrator.

(f) The Issuer and the Co-Issuer shall give prompt notice of each resignation
and each removal of the Trustee or Note Administrator and each appointment of a
successor Trustee or Note Administrator by mailing written notice of such event
by first class mail, postage prepaid, to the Rating Agencies, the Preferred
Share Paying Agent, the Collateral Manager, the parties hereto, and to the
Holders of the Notes as their names and addresses appear in the Notes Register.
Each notice shall include the name of the successor Trustee or Note
Administrator, as the case may be, and the address of its respective Corporate
Trust Office. If the Issuer or the Co-Issuer fail to mail such notice within ten
days after acceptance of appointment by the successor Trustee or Note
Administrator, the successor Trustee or Note Administrator shall cause such
notice to be given at the expense of the Issuer or the Co-Issuer, as the case
may be.

(g) The resignation or removal of the Note Administrator in any capacity in
which it is serving hereunder, including Note Administrator, Paying Agent,
Authenticating Agent, Calculation Agent, Transfer Agent, Custodian, Securities
Intermediary, Backup Advancing Agent and Notes Registrar, shall be deemed a
resignation or removal, as applicable, in each of the other capacities in which
it serves.

Section 6.10 Acceptance of Appointment by Successor.

Every successor Trustee or Note Administrator appointed hereunder shall execute,
acknowledge and deliver to the Collateral Manager, the Servicer, and the parties
hereto including the retiring Trustee or the retiring Note Administrator, as the
case may be, an instrument accepting such appointment. Upon delivery of the
required instruments, the resignation or removal of the retiring Trustee or the
retiring Note Administrator shall become effective and such successor Trustee or
Note Administrator, without any further act, deed or conveyance, shall become
vested with all the rights, powers, trusts, duties and obligations of the
retiring Trustee or Note Administrator, as the case may be; but, on request of
the Issuer and the Co-Issuer or a Majority of the Controlling Class, the
Collateral Manager or the successor Trustee or Note Administrator, such retiring
Trustee or Note Administrator shall, upon payment of its fees, indemnities and
other amounts then unpaid, execute and deliver an instrument transferring to
such successor Trustee or Note Administrator all the rights, powers and trusts
of the retiring Trustee or Note Administrator, as the case may be, and shall
duly assign, transfer and deliver to such successor Trustee or Note
Administrator all property and amounts held by such retiring Trustee or Note
Administrator hereunder, subject nevertheless to its lien, if any, provided for
in Section 6.7(d). Upon request of any such successor Trustee or Note
Administrator, the Issuer and the Co-Issuer shall execute any and all
instruments for more fully and certainly vesting in and confirming to such
successor Trustee or Note Administrator all such rights, powers and trusts.

 

-107-



--------------------------------------------------------------------------------

No successor Trustee or successor Note Administrator shall accept its
appointment unless (a) at the time of such acceptance such successor shall be
qualified and eligible under this Article 6, (b) such successor shall have a
long-term unsecured debt rating satisfying the requirements set forth in
Section 6.8, and (c) the Rating Agency Condition is satisfied.

Section 6.11 Merger, Conversion, Consolidation or Succession to Business of
Trustee and Note Administrator.

Any corporation or banking association into which the Trustee or the Note
Administrator may be merged or converted or with which it may be consolidated,
or any corporation or banking association resulting from any merger, conversion
or consolidation to which the Trustee or the Note Administrator, shall be a
party, or any corporation or banking association succeeding to all or
substantially all of the corporate trust business of the Trustee or the Note
Administrator, shall be the successor of the Trustee or the Note Administrator,
as applicable, hereunder; provided that with respect to the Trustee, such
corporation or banking association shall be otherwise qualified and eligible
under this Article 6, without the execution or filing of any paper or any
further act on the part of any of the parties hereto. In case any of the Notes
have been authenticated, but not delivered, by the Note Administrator then in
office, any successor by merger, conversion or consolidation to such
authenticating Note Administrator may adopt such authentication and deliver the
Notes so authenticated with the same effect as if such successor Note
Administrator had itself authenticated such Notes.

Section 6.12 Co-Trustees and Separate Trustee.

At any time or times, including, but not limited to, for the purpose of meeting
the legal requirements of any jurisdiction in which any part of the Collateral
may at the time be located, for enforcement actions, or where a conflict of
interest exists, the Trustee shall have power to appoint, one or more Persons to
act as co-trustee jointly with the Trustee or as a separate trustee with respect
to of all or any part of the Collateral, with the power to file such proofs of
claim and take such other actions pursuant to Section 5.6 herein and to make
such claims and enforce such rights of action on behalf of the Holders of the
Notes as such Holders themselves may have the right to do, subject to the other
provisions of this Section 6.12.

Each of the Issuer and the Co-Issuer shall join with the Trustee in the
execution, delivery and performance of all instruments and agreements necessary
or proper to appoint a co-trustee. If the Issuer and the Co-Issuer do not both
join in such appointment within 15 days after the receipt by them of a request
to do so, the Trustee shall have power to make such appointment on its own.

Should any written instrument from the Issuer or the Co-Issuer be required by
any co-trustee, so appointed, more fully confirming to such co-trustee such
property, title, right or power, any and all such instruments shall, on request,
be executed, acknowledged and delivered by the Issuer or the Co-Issuer, as the
case may be. The Issuer agrees to pay (but only from and to the extent of the
Collateral) to the extent funds are available therefor under the Priority of
Payments, for any reasonable fees and expenses in connection with such
appointment.

 

-108-



--------------------------------------------------------------------------------

Every co-trustee, shall, to the extent permitted by law, but to such extent
only, be appointed subject to the following terms:

(a) all rights, powers, duties and obligations hereunder in respect of the
custody of securities, Cash and other personal property held by, or required to
be deposited or pledged with, the Trustee hereunder, shall be exercised solely
by the Trustee;

(b) the rights, powers, duties and obligations hereby conferred or imposed upon
the Trustee in respect of any property covered by the appointment of a
co-trustee shall be conferred or imposed upon and exercised or performed by the
Trustee or by the Trustee and such co-trustee jointly in the case of the
appointment of a co-trustee as shall be provided in the instrument appointing
such co-trustee, except to the extent that under any law of any jurisdiction in
which any particular act is to be performed, the Trustee shall be incompetent or
unqualified to perform such act, in which event such rights, powers, duties and
obligations shall be exercised and performed by a co-trustee;

(c) the Trustee at any time, by an instrument in writing executed by it, with
the concurrence of the Issuer and the Co-Issuer evidenced by an Issuer Order,
may accept the resignation of, or remove, any co-trustee appointed under this
Section 6.12, and in case an Event of Default has occurred and is continuing,
the Trustee shall have the power to accept the resignation of, or remove, any
such co-trustee without the concurrence of the Issuer or the Co-Issuer. A
successor to any co-trustee so resigned or removed may be appointed in the
manner provided in this Section 6.12;

(d) no co-trustee hereunder shall be personally liable by reason of any act or
omission of the Trustee hereunder, and any co-trustee hereunder shall be
entitled to all the privileges, rights and immunities under Article 6 hereof, as
if it were named the Trustee hereunder;

(e) except as required by applicable law, the appointment of a co-trustee or
separate trustee under this Section 6.12 shall not relieve the Trustee of its
duties and responsibilities hereunder; and

(f) any Act of Securityholders delivered to the Trustee shall be deemed to have
been delivered to each co-trustee.

Section 6.13 Direction to enter into the Servicing Agreement.

The Issuer hereby directs the Trustee and the Note Administrator to enter into
the Servicing Agreement. Each of the Trustee and the Note Administrator shall be
entitled to the same rights, protections, immunities and indemnities afforded to
each herein in connection with any matter contained in the Servicing Agreement.

 

-109-



--------------------------------------------------------------------------------

Section 6.14 Representations and Warranties of the Trustee.

The Trustee represents and warrants for the benefit of the other parties to this
Indenture and the parties to the Servicing Agreement that:

(a) the Trustee is a national banking association with trust powers, duly and
validly existing under the laws of the United States of America, with corporate
power and authority to execute, deliver and perform its obligations under this
Indenture and the Servicing Agreement, and is duly eligible and qualified to act
as Trustee under this Indenture and the Servicing Agreement;

(b) this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Trustee and each constitutes the valid and binding
obligation of the Trustee, enforceable against it in accordance with its terms
except (i) as limited by bankruptcy, fraudulent conveyance, fraudulent transfer,
insolvency, reorganization, liquidation, receivership, moratorium or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and by general equitable principles, regardless of whether considered in a
proceeding in equity or at law, and (ii) that the remedy of specific performance
and injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought;

(c) neither the execution, delivery and performance of this Indenture or the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Trustee to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, or any judgment, order, writ, injunction or
decree that is binding upon the Trustee or any of its properties or Collateral
or (ii) will violate the provisions of the Governing Documents of the Trustee;
and

(d) there are no proceedings pending or, to the best knowledge of the Trustee,
threatened against the Trustee before any Federal, state or other governmental
agency, authority, administrator or regulatory body, arbitrator, court or other
tribunal, foreign or domestic, which could have a material adverse effect on the
Collateral or the performance by the Trustee of its obligations under this
Indenture or the Servicing Agreement.

Section 6.15 Representations and Warranties of the Note Administrator.

The Note Administrator represents and warrants for the benefit of the other
parties to this Indenture and the parties to the Servicing Agreement that:

(a) the Note Administrator is a national banking association with trust powers,
duly and validly existing under the laws of the United States of America, with
corporate power and authority to execute, deliver and perform its obligations
under this Indenture and the Servicing Agreement, and is duly eligible and
qualified to act as Note Administrator under this Indenture and the Servicing
Agreement;

 

-110-



--------------------------------------------------------------------------------

(b) this Indenture and the Servicing Agreement have each been duly authorized,
executed and delivered by the Note Administrator and each constitutes the valid
and binding obligation of the Note Administrator, enforceable against it in
accordance with its terms except (i) as limited by bankruptcy, fraudulent
conveyance, fraudulent transfer, insolvency, reorganization, liquidation,
receivership, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and by general equitable principles,
regardless of whether considered in a proceeding in equity or at law, and
(ii) that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to equitable defenses and to the discretion of
the court before which any proceeding therefor may be brought;

(c) neither the execution, delivery and performance of this Indenture of the
Servicing Agreement, nor the consummation of the transactions contemplated by
this Indenture or the Servicing Agreement, (i) is prohibited by, or requires the
Note Administrator to obtain any consent, authorization, approval or
registration under, any law, statute, rule, regulation, or any judgment, order,
writ, injunction or decree that is binding upon the Note Administrator or any of
its properties or Collateral or (ii) will violate the provisions of the
Governing Documents of the Note Administrator; and

(d) there are no proceedings pending or, to the best knowledge of the Note
Administrator, threatened against the Note Administrator before any Federal,
state or other governmental agency, authority, administrator or regulatory body,
arbitrator, court or other tribunal, foreign or domestic, which could have a
material adverse effect on the Collateral or the performance by the Note
Administrator of its obligations under this Indenture or the Servicing
Agreement.

Section 6.16 Requests for Consents.

In the event that the Trustee and Note Administrator receives written notice of
any offer or any request for a waiver, consent, amendment or other modification
with respect to any Mortgage Asset (before or after any default) or in the event
any action is required to be taken in respect to an Asset Document, the Note
Administrator shall promptly forward such notice to the Issuer, the Servicer and
the Special Servicer. The Special Servicer shall take such action as required
under the Servicing Agreement as described in Section 10.10(f).

Section 6.17 Withholding.

(a) If any amount is required to be deducted or withheld from any payment to any
Noteholder, such amount shall reduce the amount otherwise distributable to such
Noteholder. The Note Administrator is hereby authorized to withhold or deduct
from amounts otherwise distributable to any Noteholder sufficient funds for the
payment of any tax that is legally required to be withheld or deducted (but such
authorization shall not prevent the Note Administrator from contesting any such
tax in appropriate proceedings and legally withholding payment of such tax,
pending the outcome of such proceedings). The amount of any withholding tax
imposed with respect to any Noteholder shall be treated as Cash distributed to
such Noteholder at the time it is deducted or withheld by the Issuer or the Note
Administrator, as applicable, and remitted to the appropriate taxing authority.
If there is a possibility that withholding tax is payable with respect to a
distribution, the Note Administrator may in its sole discretion withhold such
amounts in accordance with this Section 6.17. The Issuer and the Co-Issuer agree
to timely provide to the Note Administrator accurate and complete copies of all
documentation received from Noteholders pursuant to Sections 2.7(f) and 2.11(c).
Solely with respect to FATCA compliance and reporting,

 

-111-



--------------------------------------------------------------------------------

nothing herein shall impose an obligation on the part of the Note Administrator
to determine the amount of any tax or withholding obligation on the part of the
Issuer or in respect of the Notes. In addition, initial purchasers and
transferees of Definitive Notes after the Closing Date will be required to
provide to the Issuer, the Trustee, the Note Administrator, or their agents, all
information, documentation or certifications reasonably required to permit the
Issuer to comply with its tax reporting obligations under applicable law,
including any applicable cost basis reporting obligation. For the avoidance of
doubt, the Note Administrator will have no responsibility for the preparation of
any tax returns or related reports on behalf of or for the benefit of the Issuer
or any noteholder, or the calculation of any original issue discount on the
Notes.

(b) For the avoidance of doubt, the Note Administrator shall reasonably
cooperate with Issuer, at Issuer’s direction and expense, to permit Issuer to
fulfill its obligations under FATCA (including Cayman FATCA legislation);
provided that the Note Administrator shall have no independent obligation to
cause or maintain Issuer’s compliance with FATCA and shall have no liability for
any withholding on payments to Issuer as a result of Issuer’s failure to achieve
or maintain FATCA compliance.

ARTICLE 7

COVENANTS

Section 7.1 Payment of Principal and Interest.

The Issuer and the Co-Issuer shall duly and punctually pay the principal of and
interest on each Class of Notes in accordance with the terms of this Indenture.
Amounts properly withheld under the Code or other applicable law by any Person
from a payment to any Noteholder of interest and/or principal shall be
considered as having been paid by the Issuer and the Co-Issuer, and, with
respect to the Preferred Shares, by the Issuer, to such Preferred Shareholder
for all purposes of this Indenture.

The Note Administrator shall, unless prevented from doing so for reasons beyond
its reasonable control, give notice to each Securityholder of any such
withholding requirement no later than ten days prior to the related Payment Date
from which amounts are required (as directed by the Issuer or the Collateral
Manager on its behalf) to be withheld, provided that, despite the failure of the
Note Administrator to give such notice, amounts withheld pursuant to applicable
tax laws shall be considered as having been paid by the Issuer and the
Co-Issuer, as provided above.

Section 7.2 Maintenance of Office or Agency.

The Co-Issuers hereby appoint the Note Administrator as a Paying Agent for the
payment of principal of and interest on the Notes and where Notes may be
surrendered for registration of transfer or exchange and the Issuer hereby
appoints Corporation Service Company in New York, New York, as its agent where
notices and demands to or upon the Issuer in respect of the Notes or this
Indenture may be served.

 

-112-



--------------------------------------------------------------------------------

The Issuer may at any time and from time to time vary or terminate the
appointment of any such agent or appoint any additional agents for any or all of
such purposes; provided, however, that the Issuer will maintain in the Borough
of Manhattan, The City of New York, an office or agency where notices and
demands to or upon the Issuer in respect of the Notes and this Indenture may be
served, and, subject to any laws or regulations applicable thereto, an office or
agency outside of the United States where Notes may be presented and surrendered
for payment; provided, further, that no paying agent shall be appointed in a
jurisdiction which subjects payments on the Notes to withholding tax. The Issuer
shall give prompt written notice to the Trustee, the Note Administrator, the
Rating Agencies and the Noteholders of the appointment or termination of any
such agent and of the location and any change in the location of any such office
or agency.

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York, or outside the United
States, or shall fail to furnish the Trustee and the Note Administrator with the
address thereof, presentations and surrenders may be made (subject to the
limitations described in the preceding paragraph) at and notices and demands may
be served on the Issuer and Co-Issuer and Notes may be presented and surrendered
for payment to the appropriate Paying Agent at its main office and the Issuer
and the Co-Issuer hereby appoint the same as their agent to receive such
respective presentations, surrenders, notices and demands.

Section 7.3 Amounts for Note Payments to be Held in Trust.

(a) All payments of amounts due and payable with respect to any Notes that are
to be made from amounts withdrawn from the Payment Account shall be made on
behalf of the Issuer and the Co-Issuer by the Note Administrator or a Paying
Agent (in each case, from and to the extent of available funds in the Payment
Account and subject to the Priority of Payments) with respect to payments on the
Notes.

When the Paying Agent is not also the Notes Registrar, the Issuer and the
Co-Issuer shall furnish, or cause the Notes Registrar to furnish, no later than
the fifth calendar day after each Record Date a list, if necessary, in such form
as such Paying Agent may reasonably request, of the names and addresses of the
Holders of Notes and of the certificate numbers of individual Notes held by each
such Holder together with wiring instructions, contact information, and such
other information reasonably required by the paying agent.

Whenever the Paying Agent is not also the Note Administrator, the Issuer, the
Co-Issuer, and such Paying Agent shall, on or before the Business Day next
preceding each Payment Date or Redemption Date, as the case may be, direct the
Note Administrator to deposit on such Payment Date with such Paying Agent, if
necessary, an aggregate sum sufficient to pay the amounts then becoming due
pursuant to the terms of this Indenture (to the extent funds are then available
for such purpose in the Payment Account, and subject to the Priority of
Payments), such sum to be held for the benefit of the Persons entitled thereto
and (unless such Paying Agent is the Note Administrator) the Issuer and the
Co-Issuer shall promptly notify the Note Administrator of its action or failure
so to act. Any amounts deposited with a Paying Agent (other than the Note
Administrator) in excess of an amount sufficient to pay the amounts then
becoming due on the Notes with respect to which such deposit was made shall be
paid over by such Paying Agent to the Note Administrator for application in
accordance with Article 11. Any such Paying Agent shall be deemed to agree by
assuming such role not to cause the filing of a petition in bankruptcy against
the Issuer, the Co-Issuer or any Permitted Subsidiary for the non-payment to the
Paying Agent of any amounts payable thereto until at least one year and one day
(or, if longer, the applicable preference period then in effect) after the
payment in full of all Notes issued under this Indenture.

 

-113-



--------------------------------------------------------------------------------

The initial Paying Agent shall be as set forth in Section 7.2. Any additional or
successor Paying Agents shall be appointed by Issuer Order of the Issuer and
Issuer Order of the Co-Issuer and at the sole cost and expense (including such
Paying Agent’s fee) of the Issuer and the Co-Issuer, with written notice thereof
to the Note Administrator; provided, however, that so long as any Class of the
Notes are rated by a Rating Agency and with respect to any additional or
successor Paying Agent for the Notes, either (i) such Paying Agent has a
long-term unsecured debt rating of “Aa3” or higher by Moody’s or (ii) each of
the Rating Agencies confirms that employing such Paying Agent shall not
adversely affect the then-current ratings of the Notes. In the event that such
successor Paying Agent ceases to have a long-term debt rating of “Aa3” or higher
by Moody’s, the Issuer and the Co-Issuer shall promptly remove such Paying Agent
and appoint a successor Paying Agent. The Issuer and the Co-Issuer shall not
appoint any Paying Agent that is not, at the time of such appointment, a
depository institution or trust company subject to supervision and examination
by federal and/or state and/or national banking authorities. The Issuer and the
Co-Issuer shall cause the Paying Agent other than the Note Administrator to
execute and deliver to the Note Administrator an instrument in which such Paying
Agent shall agree with the Note Administrator (and if the Note Administrator
acts as Paying Agent, it hereby so agrees), subject to the provisions of this
Section 7.3, that such Paying Agent will:

(i) allocate all sums received for payment to the Holders of Notes in accordance
with the terms of this Indenture;

(ii) hold all sums held by it for the payment of amounts due with respect to the
Notes for the benefit of the Persons entitled thereto until such sums shall be
paid to such Persons or otherwise disposed of as herein provided and pay such
sums to such Persons as herein provided;

(iii) if such Paying Agent is not the Note Administrator, immediately resign as
a Paying Agent and forthwith pay to the Note Administrator all sums held by it
for the payment of Notes if at any time it ceases to satisfy the standards set
forth above required to be met by a Paying Agent at the time of its appointment;

(iv) if such Paying Agent is not the Note Administrator, immediately give the
Note Administrator notice of any Default by the Issuer or the Co-Issuer (or any
other obligor upon the Notes) in the making of any payment required to be made;
and

(v) if such Paying Agent is not the Note Administrator at any time during the
continuance of any such Default, upon the written request of the Note
Administrator, forthwith pay to the Note Administrator all sums so held by such
Paying Agent.

The Issuer or the Co-Issuer may at any time, for the purpose of obtaining the
satisfaction and discharge of this Indenture or for any other purpose, pay, or
by Issuer Order direct the Paying Agent to pay, to the Note Administrator all
sums held by the Issuer or the Co-Issuer or held by the Paying Agent for payment
of the Notes, such sums to be held by the Note Administrator in trust for the
same Noteholders as those upon which such sums were held by the Issuer, the
Co-Issuer or the Paying Agent; and, upon such payment by the Paying Agent to the
Note Administrator, the Paying Agent shall be released from all further
liability with respect to such amounts.

 

-114-



--------------------------------------------------------------------------------

Except as otherwise required by applicable law, any amounts deposited with the
Note Administrator in trust or deposited with the Paying Agent for the payment
of the principal of or interest on any Note and remaining unclaimed for two
years after such principal or interest has become due and payable shall be paid
to the Issuer on request; and the Holder of such Note shall thereafter, as an
unsecured general creditor, look only to the Issuer for payment of such amounts
and all liability of the Note Administrator or the Paying Agent with respect to
such amounts (but only to the extent of the amounts so paid to the Issuer or the
Co-Issuer, as applicable) shall thereupon cease. The Note Administrator or the
Paying Agent, before being required to make any such release of payment, may,
but shall not be required to, adopt and employ, at the expense of the Issuer or
the Co-Issuer, as the case may be, any reasonable means of notification of such
release of payment, including, but not limited to, mailing notice of such
release to Holders whose Notes have been called but have not been surrendered
for redemption or whose right to or interest in amounts due and payable but not
claimed is determinable from the records of the Paying Agent, at the last
address of record of each such Holder.

Section 7.4 Existence of the Issuer and Co-Issuer.

(a) So long as any Note is Outstanding, the Issuer shall, to the maximum extent
permitted by applicable law, maintain in full force and effect its existence and
rights as an exempted company incorporated with limited liability under the laws
of the Cayman Islands and shall obtain and preserve its qualification to do
business as a foreign limited liability company in each jurisdiction in which
such qualifications are or shall be necessary to protect the validity and
enforceability of this Indenture, the Notes or any of the Collateral; provided
that the Issuer shall be entitled to change its jurisdiction of registration
from the Cayman Islands to any other jurisdiction reasonably selected by the
Issuer so long as (i) such change is not disadvantageous in any material respect
to the Holders of the Notes or the Preferred Shares, (ii) it delivers written
notice of such change to the Note Administrator for delivery to the Holders of
the Notes or Preferred Shares, the Preferred Share Paying Agent and the Rating
Agencies and (iii) on or prior to the fifteenth (15th) Business Day following
delivery of such notice by the Note Administrator to the Noteholders, the Note
Administrator shall not have received written notice from a Majority of the
Controlling Class or a Majority of Preferred Shareholders objecting to such
change. So long as any Rated Notes are Outstanding, the Issuer will maintain at
all times at least one director who is Independent of the Collateral Manager and
its Affiliates.

(b) So long as any Note is Outstanding, the Co-Issuer shall maintain in full
force and effect its existence and rights as a limited liability company
organized under the laws of Delaware and shall obtain and preserve its
qualification to do business as a foreign limited liability company in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture or the Notes; provided,
however, that the Co-Issuer shall be entitled to change its jurisdiction of
formation from Delaware to any other jurisdiction reasonably selected by the
Co-Issuer so long as (i) such change is not disadvantageous in any material
respect to the Holders of the Notes, (ii) it delivers written notice of such
change to the Note Administrator for delivery to the Holders of the Notes and
the Rating Agencies and (iii) on

 

-115-



--------------------------------------------------------------------------------

or prior to the fifteenth (15th) Business Day following such delivery of such
notice by the Note Administrator to the Noteholders, the Note Administrator
shall not have received written notice from a Majority of the Controlling
Class objecting to such change. So long as any Rated Notes are Outstanding, the
Co-Issuer will maintain at all times at least one director who is Independent of
the Collateral Manager and its Affiliates.

(c) So long as any Note is Outstanding, the Issuer shall ensure that all
corporate or other formalities regarding its existence are followed (including
correcting any known misunderstanding regarding its separate existence). So long
as any Note is Outstanding, the Issuer shall not take any action or conduct its
affairs in a manner that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
So long as any Note is Outstanding, the Issuer shall maintain and implement
administrative and operating procedures reasonably necessary in the performance
of the Issuer’s obligations hereunder, and the Issuer shall at all times keep
and maintain, or cause to be kept and maintained, separate books, records,
accounts and other information customarily maintained for the performance of the
Issuer’s obligations hereunder. Without limiting the foregoing, so long as any
Note is Outstanding, (i) the Issuer shall (A) pay its own liabilities only out
of its own funds and (B) use separate stationery, invoices and checks, (C) hold
itself out and identify itself as a separate and distinct entity under its own
name; (D) not commingle its assets with assets of any other Person; (E) hold
title to its assets in its own name; (F) maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
Person; provided, however, that the Issuer’s assets may be included in a
consolidated financial statement of its Affiliate provided that (1) appropriate
notation shall be made on such consolidated financial statements to indicate the
separateness of the Issuer from such Affiliate and to indicate that the Issuer’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person and (2) such assets shall also be listed
on the Issuer’s own balance sheet; (G) not guarantee any obligation of any
Person, including any Affiliate or become obligated for the debts of any other
Person or hold out its credit or assets as being available to satisfy the
obligations of others; (H) allocate fairly and reasonably any overhead expenses,
including for shared office space; (I) not have its obligations guaranteed by
any Affiliate; (J) not pledge its assets to secure the obligations of any other
Person; (K) correct any known misunderstanding regarding its separate identity;
(L) maintain adequate capital in light of its contemplated business purpose,
transactions and liabilities; (M) not acquire any securities of any Affiliate of
the Issuer; and (N) not own any asset or property other than property arising
out of the actions permitted to be performed under the Transaction Documents;
and (ii) the Issuer shall not (A) have any subsidiaries (other than a Permitted
Subsidiary and, in the case of the Issuer, the Co-Issuer); (B) engage, directly
or indirectly, in any business other than the actions required or permitted to
be performed under the Transaction Documents; (C) engage in any transaction with
any shareholder that is not permitted under the terms of the Servicing
Agreement; (D) pay dividends other than in accordance with the terms of this
Indenture, its governing documents and the Preferred Share Paying Agency
Agreement; (E) conduct business under an assumed name (i.e., no “DBAs”); (F)
incur, create or assume any indebtedness other than as expressly permitted under
the Transaction Documents; (G) enter into any contract or agreement with any of
its Affiliates, except upon terms and conditions that are commercially
reasonable and substantially similar to those available in arm’s-length
transactions; provided that the foregoing shall not prohibit the Issuer from
entering into the transactions contemplated by the Company Administration

 

-116-



--------------------------------------------------------------------------------

Agreement with the Company Administrator, the Registered Office Terms, the
Preferred Share Paying Agency Agreement with the Share Registrar and any other
agreement contemplated or permitted by the Servicing Agreement or this
Indenture; (H) make or permit to remain outstanding any loan or advance to, or
own or acquire any stock or securities of, any Person, except that the Issuer
may invest in those investments permitted under the Transaction Documents and
may make any advance required or expressly permitted to be made pursuant to any
provisions of the Transaction Documents and permit the same to remain
outstanding in accordance with such provisions; (I) to the fullest extent
permitted by law, engage in any dissolution, liquidation, consolidation, merger,
asset sale or transfer of ownership interests other than such activities as are
expressly permitted pursuant to any provision of the Transaction Documents.

(d) So long as any Note is Outstanding, the Co-Issuer shall ensure that all
limited liability company or other formalities regarding its existence are
followed, as well as correcting any known misunderstanding regarding its
separate existence. The Co-Issuer shall not take any action or conduct its
affairs in a manner, that is likely to result in its separate existence being
ignored or its Collateral and liabilities being substantively consolidated with
any other Person in a bankruptcy, reorganization or other insolvency proceeding.
The Co-Issuer shall maintain and implement administrative and operating
procedures reasonably necessary in the performance of the Co-Issuer’s
obligations hereunder, and the Co-Issuer shall at all times keep and maintain,
or cause to be kept and maintained, books, records, accounts and other
information customarily maintained for the performance of the Co-Issuer’s
obligations hereunder. Without limiting the foregoing, the Co-Issuer shall not
(A) have any subsidiaries, (B) have any employees (other than its managers), (C)
join in any transaction with any member that is not permitted under the terms of
the Servicing Agreement or this Indenture, (D) pay dividends other than in
accordance with the terms of this Indenture, (E) commingle its funds or
Collateral with those of any other Person, or (F) enter into any contract or
agreement with any of its Affiliates, except upon terms and conditions that are
commercially reasonable and substantially similar to those available in
arm’s-length transactions with an unrelated party.

Section 7.5 Protection of Collateral.

(a) The Note Administrator, at the expense of the Issuer, upon receipt of any
Opinion of Counsel received pursuant to Section 7.5(d) shall execute and deliver
all such Financing Statements, continuation statements, instruments of further
assurance and other instruments, and may take such other action as may be
necessary or advisable or desirable to secure the rights and remedies of the
Secured Parties hereunder and to:

(i) Grant more effectively all or any portion of the Collateral;

(ii) maintain or preserve the lien (and the priority thereof) of this Indenture
or to carry out more effectively the purposes hereof;

(iii) perfect, publish notice of or protect the validity of any Grant made or to
be made by this Indenture (including, without limitation, any and all actions
necessary or desirable as a result of changes in law or regulations);

 

-117-



--------------------------------------------------------------------------------

(iv) cooperate with the Servicer and the Special Servicer with respect to
enforcement on any of the Mortgage Assets or enforce on any other instruments or
property included in the Collateral;

(v) instruct the Special Servicer to preserve and defend title to the Mortgage
Assets and preserve and defend title to the other Collateral and the rights of
the Trustee, the Holders of the Notes in the Collateral against the claims of
all persons and parties; and

(vi) pursuant to Sections 11.1(a)(i)(1) and 11.1(a)(ii)(1), pay or cause to be
paid any and all taxes levied or assessed upon all or any part of the
Collateral.

The Issuer hereby designates the Note Administrator as its agent and
attorney-in-fact to execute any Financing Statement, continuation statement or
other instrument required pursuant to this Section 7.5. The Note Administrator
agrees that it will from time to time execute and cause such Financing
Statements and continuation statements to be filed (it being understood that the
Note Administrator shall be entitled to rely upon an Opinion of Counsel
described in Section 7.5(d), at the expense of the Issuer, as to the need to
file such Financing Statements and continuation statements, the dates by which
such filings are required to be made and the jurisdictions in which such filings
are required to be made).

(b) Neither the Trustee nor the Note Administrator shall (except in accordance
with Section 10.12(a), (b) or (c) and except for payments, deliveries and
distributions otherwise expressly permitted under this Indenture) cause or
permit the Custodial Account or the Custodian to be located in a different
jurisdiction from the jurisdiction in which the Custodian was located on the
Closing Date, unless the Trustee or the Note Administrator, as applicable, shall
have first received an Opinion of Counsel to the effect that the lien and
security interest created by this Indenture with respect to such property will
continue to be maintained after giving effect to such action or actions.

(c) The Issuer shall (i) pay or cause to be paid taxes, if any, levied on
account of the beneficial ownership by the Issuer of any Collateral that secure
the Notes and timely file all tax returns and information statements as
required, (ii) take all actions necessary or advisable to prevent the Issuer
from becoming subject to any withholding or other taxes or assessments and to
allow the Issuer to comply with FATCA, and (iii) if required to prevent the
withholding or imposition of United States income tax, deliver or cause to be
delivered a United States IRS Form W-9 (or the applicable IRS Form W-8, if
appropriate) or successor applicable form, to each borrower, counterparty or
paying agent with respect to (as applicable) an item included in the Collateral
at the time such item is purchased or entered into and thereafter prior to the
expiration or obsolescence of such form.

(d) For so long as the Notes are Outstanding, on or about June 2023 and every 60
months thereafter, the Issuer (or the Collateral Manager on its behalf) shall
deliver to the Trustee and the Note Administrator, for the benefit of the
Trustee, the Collateral Manager, the Note Administrator and the Rating Agencies,
at the expense of the Issuer, an Opinion of Counsel stating what is required, in
the opinion of such counsel, as of the date of such opinion, to maintain the
lien and security interest created by this Indenture with respect to the
Collateral, and confirming the matters set forth in the Opinion of Counsel,
furnished pursuant to Section 3.1(d), with regard to the perfection and priority
of such security interest (and such Opinion of Counsel may likewise be subject
to qualifications and assumptions similar to those set forth in the Opinion of
Counsel delivered pursuant to Section 3.1(d)).

 

-118-



--------------------------------------------------------------------------------

Section 7.6 Notice of Any Amendments.

Each of the Issuer and the Co-Issuer shall give notice to the 17g-5 Information
Provider of, and satisfy the Rating Agency Condition with respect to, any
amendments to its Governing Documents.

Section 7.7 Performance of Obligations.

(a) Each of the Issuer and the Co-Issuer shall not take any action, and will use
commercially reasonable efforts not to permit any action to be taken by others,
that would release any Person from any of such Person’s covenants or obligations
under any Instrument included in the Collateral, except in the case of
enforcement action taken with respect to any Defaulted Mortgage Asset in
accordance with the provisions hereof and as otherwise required hereby.

(b) The Issuer or the Co-Issuer may, with the prior written consent of the
Majority of the Notes (or if there are no Notes Outstanding, a Majority of
Preferred Shareholders), contract with other Persons, including the Servicer,
the Special Servicer, the Note Administrator, the Collateral Manager, or the
Trustee, for the performance of actions and obligations to be performed by the
Issuer or the Co-Issuer, as the case may be, hereunder by such Persons and the
performance of the actions and other obligations with respect to the Collateral
of the nature set forth in this Indenture. Notwithstanding any such arrangement,
the Issuer or the Co-Issuer, as the case may be, shall remain primarily liable
with respect thereto. In the event of such contract, the performance of such
actions and obligations by such Persons shall be deemed to be performance of
such actions and obligations by the Issuer or the Co-Issuer; and the Issuer or
the Co-Issuer shall punctually perform, and use commercially reasonable efforts
to cause the Servicer, the Special Servicer, the Collateral Manager or such
other Person to perform, all of their obligations and agreements contained in
this Indenture or such other agreement.

(c) Unless the Rating Agency Condition is satisfied with respect thereto, the
Issuer shall maintain the Servicing Agreement in full force and effect so long
as any Notes remain Outstanding and shall not terminate the Servicing Agreement
with respect to any Mortgage Asset except upon the sale or other liquidation of
such Mortgage Asset in accordance with the terms and conditions of this
Indenture.

(d) If the Co-Issuers receive a notice from the Rating Agencies stating that
they are not in compliance with Rule 17g-5, the Co-Issuers shall take such
action as mutually agreed between the Co-Issuers and the Rating Agencies in
order to comply with Rule 17g-5.

Section 7.8 Negative Covenants.

(a) The Issuer and the Co-Issuer shall not:

(i) sell, assign, participate, transfer, exchange or otherwise dispose of, or
pledge, mortgage, hypothecate or otherwise encumber (or permit such to occur or
suffer such to exist), any part of the Collateral, except as otherwise expressly
permitted by this Indenture or the Servicing Agreement;

 

-119-



--------------------------------------------------------------------------------

(ii) claim any credit on, make any deduction from, or dispute the enforceability
of, the payment of the principal or interest payable in respect of the Notes
(other than amounts required to be paid, deducted or withheld in accordance with
any applicable law or regulation of any governmental authority) or assert any
claim against any present or future Noteholder by reason of the payment of any
taxes levied or assessed upon any part of the Collateral;

(iii) (A) incur or assume or guarantee any indebtedness, other than the Notes
and this Indenture and the transactions contemplated hereby; (B) issue any
additional class of securities, other than the Notes, the Preferred Shares, the
ordinary shares of the Issuer and the limited liability company membership
interests of the Co-Issuer; or (C) issue any additional shares of stock, other
than the ordinary shares of the Issuer and the Preferred Shares;

(iv) (A) permit the validity or effectiveness of this Indenture or any Grant
hereunder to be impaired, or permit the lien of this Indenture to be amended,
hypothecated, subordinated, terminated or discharged, or permit any Person to be
released from any covenants or obligations with respect to this Indenture or the
Notes, except as may be expressly permitted hereby; (B) permit any lien, charge,
adverse claim, security interest, mortgage or other encumbrance (other than the
lien of this Indenture) to be created on or extend to or otherwise arise upon or
burden the Collateral or any part thereof, any interest therein or the proceeds
thereof, except as may be expressly permitted hereby; or (C) take any action
that would permit the lien of this Indenture not to constitute a valid first
priority security interest in the Collateral, except as may be expressly
permitted hereby;

(v) amend the Servicing Agreement, except pursuant to the terms thereof;

(vi) amend the Preferred Share Paying Agency Agreement, except pursuant to the
terms thereof;

(vii) to the maximum extent permitted by applicable law, dissolve or liquidate
in whole or in part, except as permitted hereunder;

(viii) make or incur any capital expenditures, except as reasonably required to
perform its functions in accordance with the terms of this Indenture and, in the
case of the Issuer, the Preferred Share Paying Agency Agreement;

(ix) become liable in any way, whether directly or by assignment or as a
guarantor or other surety, for the obligations of the lessee under any lease,
hire any employees or pay any dividends to its shareholders, except with respect
to the Preferred Shares in accordance with the Priority of Payments;

(x) maintain any bank accounts other than the Accounts and the bank account in
the Cayman Islands in which (inter alia) the proceeds of the Issuer’s issued
share capital and the transaction fees paid to the Issuer for agreeing to issue
the Securities will be kept;

 

-120-



--------------------------------------------------------------------------------

(xi) conduct business under an assumed name, or change its name without first
delivering at least 30 days’ prior written notice to the Trustee, the Note
Administrator, the Noteholders and the Rating Agencies and an Opinion of Counsel
to the effect that such name change will not adversely affect the security
interest hereunder of the Trustee or the Secured Parties;

(xii) take any action that would result in it failing to qualify as a Qualified
REIT Subsidiary or other disregarded entity of Sub-REIT for U.S. federal income
tax purposes (including, but not limited to, an election to treat the Issuer as
a “taxable REIT subsidiary,” as defined in Section 856(l) of the Code), unless
(A) based on an Opinion of Counsel of Dechert LLP, Vinson & Elkins LLP or
another nationally-recognized tax counsel experienced in such matters, the
Issuer will be treated as a Qualified REIT Subsidiary or other disregarded
entity of a REIT other than Sub-REIT, or (B) based on an Opinion of Counsel of
Dechert LLP, Vinson & Elkins LLP or another nationally-recognized tax counsel
experienced in such matters, the Issuer will be treated as a foreign corporation
that is not engaged in a trade or business within the United States for U.S.
federal income tax purposes;

(xiii) except for any agreements involving the purchase and sale of Mortgage
Assets having customary purchase or sale terms and documented with customary
loan trading documentation, enter into any agreements unless such agreements
contain “non-petition” and “limited recourse” provisions; or

(xiv) amend their respective organizational documents without satisfaction of
the Rating Agency Condition in connection therewith.

(b) Neither the Issuer nor the Trustee shall sell, transfer, exchange or
otherwise dispose of Collateral, or enter into or engage in any business with
respect to any part of the Collateral, except as expressly permitted or required
by this Indenture or the Servicing Agreement.

(c) The Co-Issuer shall not invest any of its Collateral in “securities” (as
such term is defined in the 1940 Act) and shall keep all of the Co-Issuer’s
Collateral in Cash.

(d) For so long as any of the Notes are Outstanding, the Co-Issuer shall not
issue any limited liability company membership interests of the Co-Issuer to any
Person other than Sub-REIT or a wholly-owned subsidiary of Sub-REIT.

(e) The Issuer shall not enter into any material new agreements (other than any
Mortgage Asset Purchase Agreement or other agreement contemplated by this
Indenture) (including, without limitation, in connection with the sale of
Collateral by the Issuer) without the prior written consent of the Holders of at
least a Majority of the Notes (or if there are no Notes Outstanding, a Majority
of Preferred Shareholders) and shall provide notice of all new agreements (other
than the Mortgage Asset Purchase Agreement or other agreement specifically
contemplated by this Indenture) to the Holders of the Notes. The foregoing
notwithstanding, the Issuer may agree to any material new agreements; provided
that (i) the Issuer (or the Collateral Manager on its behalf) determines that
such new agreements would not, upon becoming effective, adversely affect the
rights or interests of any Class or Classes of Noteholders and (ii) subject to
satisfaction of the Rating Agency Condition.

 

-121-



--------------------------------------------------------------------------------

(f) As long as any Offered Note is Outstanding, Retention Holder may not
transfer (whether by means of actual transfer or a transfer of beneficial
ownership for U.S. federal income tax purposes), pledge or hypothecate any of
the Retained Securities, any repurchased Notes or ordinary shares of the Issuer
to any Person (except to an affiliate that is wholly-owned by Sub-REIT and is
disregarded for U.S. federal income tax purposes) unless the Issuer receives a
No Entity-Level Tax Opinion with respect to such transfer, pledge or
hypothecation (or has previously received a No Trade or Business Opinion).

(g) Any financing arrangement pursuant to Section 7.8(f) shall prohibit any
further transfer (whether by means of actual transfer or a transfer of
beneficial ownership for U.S. federal income tax purposes) of the Retained
Securities and Ordinary Shares in the Issuer, including a transfer in connection
with any exercise of remedies under such financing unless the Issuer receives a
No Entity-Level Tax Opinion.

Section 7.9 Statement as to Compliance.

On or before January 31, in each calendar year, commencing in 2019 or
immediately if there has been a Default in the fulfillment of an obligation
under this Indenture, the Issuer shall deliver to the Trustee, the Note
Administrator and the 17g-5 Information Provider an Officer’s Certificate given
on behalf of the Issuer and without personal liability stating, as to each
signer thereof, that, since the date of the last certificate or, in the case of
the first certificate, the Closing Date, to the best of the knowledge,
information and belief of such Officer, the Issuer has fulfilled all of its
obligations under this Indenture or, if there has been a Default in the
fulfillment of any such obligation, specifying each such Default known to them
and the nature and status thereof.

Section 7.10 Issuer and Co-Issuer May Consolidate or Merge Only on Certain
Terms.

(a) The Issuer shall not consolidate or merge with or into any other Person or
transfer or convey all or substantially all of its Collateral to any Person,
unless permitted by the Governing Documents and Cayman Islands law and unless:

(i) the Issuer shall be the surviving entity, or the Person (if other than the
Issuer) formed by such consolidation or into which the Issuer is merged or to
which all or substantially all of the Collateral of the Issuer are transferred
shall be an entity incorporated or formed and existing under the laws of the
Cayman Islands or such other jurisdiction approved by a Majority of each and
every Class of the Notes (each voting as a separate Class), and a Majority of
Preferred Shareholders; provided that no such approval shall be required in
connection with any such transaction undertaken solely to effect a change in the
jurisdiction of registration pursuant to Section 7.4 hereof; and provided,
further, that the surviving entity shall expressly assume, by an indenture
supplemental hereto, executed and delivered to the Trustee, the Note
Administrator, and each Noteholder, the due and punctual payment of the
principal of and interest on all Notes and other amounts payable hereunder and
under the Servicing Agreement and the performance and observance of every
covenant of this Indenture and the Servicing Agreement on the part of the Issuer
to be performed or observed, all as provided herein;

 

-122-



--------------------------------------------------------------------------------

(ii) the Rating Agency Condition shall be satisfied;

(iii) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Issuer with respect to its Affiliates and (B) not to consolidate or merge with
or into any other Person or transfer or convey all or substantially all of the
Collateral or all or substantially all of its Collateral to any other Person
except in accordance with the provisions of this Section 7.10, unless in
connection with a sale of the Collateral pursuant to Article 5, Article 9 or
Article 12;

(iv) if the Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Issuer is merged or to which all or
substantially all of the Collateral of the Issuer are transferred shall have
delivered to the Trustee, the Note Administrator, the Servicer, the Special
Servicer, the Collateral Manager, the Operating Advisor and the Rating Agencies
an Officer’s Certificate and an Opinion of Counsel each stating that such Person
is duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(a)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); that, immediately following the event which
causes such Person to become the successor to the Issuer, (A) such Person has
good and marketable title, free and clear of any lien, security interest or
charge, other than the lien and security interest of this Indenture, to the
Collateral securing, in the case of a consolidation or merger of the Issuer, all
of the Notes or, in the case of any transfer or conveyance of the Collateral
securing any of the Notes, such Notes, (B) the Trustee continues to have a valid
perfected first priority security interest in the Collateral securing, in the
case of a consolidation or merger of the Issuer, all of the Notes, or, in the
case of any transfer or conveyance of the Collateral securing any of the Notes,
such Notes and (C) such other matters as the Trustee, the Note Administrator,
the Collateral Manager or any Noteholder may reasonably require;

(v) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

 

-123-



--------------------------------------------------------------------------------

(vi) the Issuer shall have delivered to the Trustee, the Note Administrator, the
Preferred Share Paying Agent and each Noteholder, an Officer’s Certificate and
an Opinion of Counsel each stating that such consolidation, merger, transfer or
conveyance and such supplemental indenture comply with this Article 7 and that
all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with;

(vii) the Issuer has received an opinion from Dechert LLP, Vinson & Elkins LLP
or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that the Issuer or the Person referred to in clause (a) either will
(a) be treated as a Qualified REIT Subsidiary or disregarded entity of a REIT
for U.S. federal income tax purposes or (b) be treated as a foreign corporation
not engaged in a trade or business within the United States for U.S. federal
income tax purposes or otherwise not subject to U.S. federal income tax on a net
basis;

(viii) the Issuer has received an opinion from Dechert LLP, Vinson & Elkins LLP
or an opinion of other nationally recognized U.S. tax counsel experienced in
such matters that such action will not adversely affect the tax treatment of the
Noteholders as described in the Offering Memorandum under the heading “Certain
U.S. Federal Income Tax Considerations” to any material extent; and

(ix) after giving effect to such transaction, the Issuer shall not be required
to register as an investment company under the 1940 Act.

(b) The Co-Issuer shall not consolidate or merge with or into any other Person
or transfer or convey all or substantially all of its Collateral to any Person,
unless no Notes remain Outstanding or:

(i) the Co-Issuer shall be the surviving entity, or the Person (if other than
the Co-Issuer) formed by such consolidation or into which the Co-Issuer is
merged or to which all or substantially all of the Collateral of the Co-Issuer
are transferred shall be a company organized and existing under the laws of
Delaware or such other jurisdiction approved by a Majority of the Controlling
Class; provided that no such approval shall be required in connection with any
such transaction undertaken solely to effect a change in the jurisdiction of
formation pursuant to Section 7.4; and provided, further, that the surviving
entity shall expressly assume, by an indenture supplemental hereto, executed and
delivered to the Trustee, the Note Administrator, and each Noteholder, the due
and punctual payment of the principal of and interest on all Notes and the
performance and observance of every covenant of this Indenture on the part of
the Co-Issuer to be performed or observed, all as provided herein;

(ii) the Rating Agency Condition has been satisfied;

(iii) if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
agreed with the Trustee and the Note Administrator (A) to observe the same legal
requirements for the recognition of such formed or surviving entity as a legal
entity separate and apart from any of its Affiliates as are applicable to the
Co-Issuer with respect to its Affiliates and (B) not to consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its Collateral to any other Person except in accordance with the provisions of
this Section 7.10;

 

-124-



--------------------------------------------------------------------------------

(iv) if the Co-Issuer is not the surviving entity, the Person formed by such
consolidation or into which the Co-Issuer is merged or to which all or
substantially all of the Collateral of the Co-Issuer are transferred shall have
delivered to the Trustee, the Note Administrator and the Rating Agencies an
Officer’s Certificate and an Opinion of Counsel each stating that such Person is
duly organized, validly existing and in good standing in the jurisdiction in
which such Person is organized; that such Person has sufficient power and
authority to assume the obligations set forth in Section 7.10(b)(i) above and to
execute and deliver an indenture supplemental hereto for the purpose of assuming
such obligations; that such Person has duly authorized the execution, delivery
and performance of an indenture supplemental hereto for the purpose of assuming
such obligations and that such supplemental indenture is a valid, legal and
binding obligation of such Person, enforceable in accordance with its terms,
subject only to bankruptcy, reorganization, insolvency, moratorium and other
laws affecting the enforcement of creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law); such other matters as the Trustee, the Note
Administrator or any Noteholder may reasonably require;

(v) immediately after giving effect to such transaction, no Default or Event of
Default shall have occurred and be continuing;

(vi) the Co-Issuer shall have delivered to the Trustee, the Note Administrator,
the Preferred Share Paying Agent and each Noteholder an Officer’s Certificate
and an Opinion of Counsel each stating that such consolidation, merger, transfer
or conveyance and such supplemental indenture comply with this Article 7 and
that all conditions precedent in this Article 7 provided for relating to such
transaction have been complied with and that no adverse tax consequences will
result therefrom to the Holders of the Notes or the Preferred Shareholders; and

(vii) after giving effect to such transaction, the Co-Issuer shall not be
required to register as an investment company under the 1940 Act.

Section 7.11 Successor Substituted.

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the Collateral of the Issuer or the Co-Issuer, in
accordance with Section 7.10 hereof, the Person formed by or surviving such
consolidation or merger (if other than the Issuer or the Co-Issuer), or the
Person to which such consolidation, merger, transfer or conveyance is made,
shall succeed to, and be substituted for, and may exercise every right and power
of, the Issuer or the Co-Issuer, as the case may be, under this Indenture with
the same effect as if such Person had been named as the Issuer or the Co-Issuer,
as the case may be, herein. In the event of any such consolidation, merger,
transfer or conveyance, the Person named as the “Issuer” or the “Co-Issuer” in
the first paragraph of this Indenture or any successor which shall theretofore
have become such in the manner prescribed in this Article 7 may be dissolved,
wound-up and liquidated at any time thereafter, and such Person thereafter shall
be released from its liabilities as obligor and maker on all the Notes and from
its obligations under this Indenture.

 

-125-



--------------------------------------------------------------------------------

Section 7.12 No Other Business.

The Issuer shall not engage in any business or activity other than issuing and
selling the Notes pursuant to this Indenture and any supplements thereto,
issuing its ordinary shares and issuing and selling the Preferred Shares in
accordance with its Governing Documents, and acquiring, owning, holding,
disposing of and pledging the Collateral in connection with the Notes and such
other activities which are necessary, suitable or convenient to accomplish the
foregoing or are incidental thereto or connected therewith. The Co-Issuer shall
not engage in any business or activity other than issuing and selling the Notes
pursuant to this Indenture and any supplements thereto and such other activities
which are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith.

Section 7.13 Reporting.

At any time when the Issuer and/or the Co-Issuer is not subject to Section 13 or
15(d) of the Exchange Act and is not exempt from reporting pursuant to Rule
12g3-2(b) under the Exchange Act, upon the request of a Holder or beneficial
owner of a Note, the Issuer and/or the Co-Issuer shall promptly furnish or cause
to be furnished “Rule 144A Information” (as defined below) to such Holder or
beneficial owner, to a prospective purchaser of such Note designated by such
Holder or beneficial owner or to the Note Administrator for delivery to such
Holder or beneficial owner or a prospective purchaser designated by such Holder
or beneficial owner, as the case may be, in order to permit compliance by such
Holder or beneficial owner with Rule 144A under the Securities Act in connection
with the resale of such Note by such Holder or beneficial owner. “Rule 144A
Information” shall be such information as is specified pursuant to Rule
144A(d)(4) under the Securities Act (or any successor provision thereto). The
Note Administrator shall reasonably cooperate with the Issuer and/or the
Co-Issuer in mailing or otherwise distributing (at the Issuer’s expense) to such
Noteholders or prospective purchasers, at and pursuant to the Issuer’s and/or
the Co-Issuer’s written direction the foregoing materials prepared by or on
behalf of the Issuer and/or the Co-Issuer; provided, however, that the Note
Administrator shall be entitled to prepare and affix thereto or enclose
therewith reasonable disclaimers to the effect that such Rule 144A Information
was not assembled by the Note Administrator, that the Note Administrator has not
reviewed or verified the accuracy thereof, and that it makes no representation
as to such accuracy or as to the sufficiency of such information under the
requirements of Rule 144A or for any other purpose.

Section 7.14 Calculation Agent.

(a) The Issuer and the Co-Issuer hereby agree that for so long as any Notes
remain Outstanding there shall at all times be an agent appointed to calculate
LIBOR in respect of each Interest Accrual Period in accordance with the terms of
Schedule B attached hereto (the “Calculation Agent”). The Issuer and the
Co-Issuer initially have appointed the Note Administrator as Calculation Agent
for purposes of determining LIBOR for each Interest Accrual Period. The
Calculation Agent may be removed by the Issuer at any time with cause, or
without cause upon 30 days’ written notice. The Calculation Agent may resign at
any time by giving

 

-126-



--------------------------------------------------------------------------------

written notice thereof to the Issuer, the Co-Issuer, the Collateral Manager, the
Noteholders and the Rating Agencies. If the Calculation Agent is unable or
unwilling to act as such or is removed by the Issuer in respect of any Interest
Accrual Period, the Issuer and the Co-Issuer shall promptly appoint as a
replacement Calculation Agent a leading bank which is engaged in transactions in
Eurodollar deposits in the international Eurodollar market and which does not
control or is not controlled by or under common control with the Issuer or its
Affiliates. The Calculation Agent may not resign its duties without a successor
having been duly appointed. If no successor Calculation Agent shall have been
appointed within 30 days after giving of a notice of resignation, the resigning
Calculation Agent or a Majority of the Holders of the Notes, on behalf of
himself and all others similarly situated, may petition a court of competent
jurisdiction, at the Issuer’s expense, for the appointment of a successor
Calculation Agent.

(b) The Calculation Agent shall be required to agree that, as soon as
practicable after 11:00 a.m. (London time) on each LIBOR Determination Date (as
defined in Schedule B attached hereto), but in no event later than 11:00 a.m.
(New York time) on the London Banking Day immediately following each LIBOR
Determination Date, the Calculation Agent shall calculate LIBOR (or in the event
that the Notes convert to the Treasury Rate or the Successor Benchmark Rate, the
Treasury Rate or the Successor Benchmark Rate, as applicable) for the next
Interest Accrual Period and will communicate such information to the Note
Administrator, who shall include such calculation on the next Monthly Report
following such LIBOR Determination Date. The Calculation Agent shall notify the
Issuer, the Co-Issuer and the Collateral Manager before 5:00 p.m. (New York
time) on each LIBOR Determination Date if it has not determined and is not in
the process of determining LIBOR and the Interest Distribution Amounts for each
Class of Notes, together with the reasons therefor. The determination of the
Note Interest Rates and the related Interest Distribution Amounts, respectively,
by the Calculation Agent shall, absent manifest error, be final and binding on
all parties.

Section 7.15 REIT Status.

(a) Sub-REIT shall not take any action that results in the Issuer failing to
qualify as a Qualified REIT Subsidiary or other disregarded entity of Sub-REIT
for U.S. federal income tax purposes, unless (A) based on an Opinion of Counsel,
the Issuer will be treated as a Qualified REIT Subsidiary or other disregarded
entity of a REIT other than Sub-REIT, or (B) based on an Opinion of Counsel, the
Issuer will be treated as a foreign corporation that is not engaged in a trade
or business within the United States for U.S. federal income tax purposes.

(b) Without limiting the generality of Section 7.16, if the Issuer is no longer
a Qualified REIT Subsidiary or other disregarded entity of a REIT, prior to the
time that:

(i) any Mortgage Asset would cause the Issuer to be treated as engaged in a
trade or business within the United States for U.S. federal income tax purposes
or to become subject to U.S. federal income tax on a net basis,

(ii) restructuring of a Mortgage Asset that could cause the Issuer to be treated
as engaged in a trade or business within the United States for U.S. federal
income tax purposes or to become subject to U.S. federal income tax on a net
basis,

 

-127-



--------------------------------------------------------------------------------

(iii) the Issuer would acquire the real property underlying any Mortgage Asset
pursuant to a foreclosure or deed-in-lieu of foreclosure, or

(iv) any Mortgage Loan is modified in such a manner that could cause the Issuer
to be treated as engaged in a trade or business within the United States for
U.S. federal income tax purposes or to become subject to U.S. federal income tax
on a net basis,

the Issuer will either (x) organize one or more Permitted Subsidiaries and
contribute the subject property to such Permitted Subsidiary, (y) contribute
such Mortgage Asset to an existing Permitted Subsidiary, or (z) sell such
Mortgage Asset in accordance with Section 12.1.

(c) At the direction of 100% of the Preferred Shareholders (including any party
that will become the beneficial owner of 100% of the Preferred Shares because of
a default under any financing arrangement for which the Preferred Shares are
security), the Issuer may operate as a foreign corporation that is not engaged
in a trade or business within the United States for U.S. federal income tax
purposes, provided that (i) the Issuer receives a No Entity-Level Tax Opinion;
(ii) this Indenture and the Servicing Agreement, as applicable, are amended or
supplemented (A) to adopt written tax guidelines governing the Issuer’s
origination, acquisition, disposition and modification of Mortgage Loans
designed to prevent the Issuer from being treated as engaged in a trade or
business within the United States for U.S. federal income tax purposes, (B) to
form one or more “grantor trusts” to the hold Mortgage Loans and (C) to
implement any other provisions deemed necessary (as determined by the tax
counsel providing the opinion) to prevent the Issuer from being treated as a
foreign corporation engaged in a trade or business within the United States for
U.S. federal income tax purposes or otherwise becoming subject to U.S. federal
withholding tax or U.S. federal income tax on a net basis; (iii) the Preferred
Shareholder shall pay the administrative and other costs related to the Issuer
converting from a Qualified REIT Subsidiary to operating as a foreign
corporation, including the costs of any opinions and amendments; and (iv) the
Preferred Shareholder agrees to pay any ongoing expenses related to the Issuer’s
status as a foreign corporation not engaged in a trade or business within the
United States for U.S. federal income tax purposes, including but not limited to
U.S. federal income tax filings required by the Issuer, the “grantor trusts” or
any taxable subsidiaries or required under FATCA.

Section 7.16 Permitted Subsidiaries.

Notwithstanding any other provision of this Indenture, the Collateral Manager on
behalf of the Issuer shall, following delivery of an Issuer Order to the parties
hereto, be permitted to sell or otherwise transfer to a Permitted Subsidiary at
any time any Sensitive Asset for consideration consisting entirely of the equity
interests of such Permitted Subsidiary (or for an increase in the value of
equity interests already owned). Such Issuer Order shall certify that the sale
of a Sensitive Asset is being made in accordance with satisfaction of all
requirements of this Indenture. The Custodian shall, upon receipt of a Release
Request with respect to a Sensitive Asset, release such Sensitive Asset and
shall deliver such Sensitive Asset as specified in such Release Request. The
following provisions shall apply to all Sensitive Asset and Permitted
Subsidiaries:

(a) For all purposes under this Indenture, any Sensitive Asset transferred to a
Permitted Subsidiary shall be treated as if it were an asset owned directly by
the Issuer.

 

-128-



--------------------------------------------------------------------------------

(b) Any distribution of Cash by a Permitted Subsidiary to the Issuer shall be
characterized as Interest Proceeds or Principal Proceeds to the same extent that
such Cash would have been characterized as Interest Proceeds or Principal
Proceeds if received directly by the Issuer and each Permitted Subsidiary shall
cause all proceeds of and collections on each Sensitive Asset owned by such
Permitted Subsidiary to be deposited into the Payment Account.

(c) To the extent applicable, the Issuer shall form one or more Securities
Accounts with the Securities Intermediary for the benefit of each Permitted
Subsidiary and shall, to the extent applicable, cause Sensitive Asset to be
credited to such Securities Accounts.

(d) Notwithstanding the complete and absolute transfer of a Sensitive Asset to a
Permitted Subsidiary, the ownership interests of the Issuer in a Permitted
Subsidiary or any property distributed to the Issuer by a Permitted Subsidiary
shall be treated as a continuation of its ownership of the Sensitive Asset that
was transferred to such Permitted Subsidiary (and shall be treated as having the
same characteristics as such Sensitive Asset).

(e) If the Special Servicer on behalf of the Trustee, or any other authorized
party takes any action under this Indenture to sell, liquidate or dispose of all
or substantially all of the Collateral, the Issuer (or the Collateral Manager)
shall cause each Permitted Subsidiary to sell each Sensitive Asset and all other
Collateral held by such Permitted Subsidiary and distribute the proceeds of such
sale, net of any amounts necessary to satisfy any related expenses and tax
liabilities, to the Issuer in exchange for the equity interest in such Permitted
Subsidiary held by the Issuer.

Section 7.17 Repurchase Requests.

If the Issuer, the Trustee, the Note Administrator, the Collateral Manager, the
Servicer or the Special Servicer receives any request or demand that a Mortgage
Asset be repurchased or replaced arising from any Material Breach of a
representation or warranty made with respect to such Mortgage Asset or any
Material Document Defect (any such request or demand, a “Repurchase Request”) or
a withdrawal of a Repurchase Request from any Person other than the Servicer or
Special Servicer, then the Collateral Manager (on behalf of the Issuer), the
Trustee or the Note Administrator, as applicable, shall promptly forward such
notice of such Repurchase Request or withdrawal of a Repurchase Request, as the
case may be, to the Servicer (if related to a Performing Mortgage Loan (as
defined in the Servicing Agreement)) or Special Servicer, and include the
following statement in the related correspondence: “This is a “Repurchase
Request/withdrawal of a Repurchase Request” under Section 3.19 of the Servicing
Agreement relating to TRTX 2018-FL2 Issuer, Ltd. and TRTX 2018-FL2 Co-Issuer,
LLC, requiring action from you as the “Repurchase Request Recipient”
thereunder.” Upon receipt of such Repurchase Request or withdrawal of a
Repurchase Request by the Collateral Manager, the Servicer or Special Servicer
pursuant to the prior sentence, the Servicer or the Special Servicer, as
applicable, shall be deemed to be the Repurchase Request Recipient in respect of
such Repurchase Request or withdrawal of a Repurchase Request, as the case may
be, and shall be responsible for complying with the procedures set forth in
Section 3.19 of the Servicing Agreement with respect to such Repurchase Request.

 

-129-



--------------------------------------------------------------------------------

Section 7.18 Servicing of Mortgage Loans and Control of Servicing Decisions.

The Mortgage Loans will be serviced by the Servicer or, with respect to
Specially Serviced Mortgage Loans, the Special Servicer, in each case pursuant
to the Servicing Agreement, subject to the consultation, consent and direction
rights of the Collateral Manager and the Operating Advisor, as set forth in the
Servicing Agreement, subject to those conditions, restrictions or termination
events expressly provided therein. Nothing in this Indenture shall be
interpreted to limit in any respect the rights of the Collateral Manager under
the Servicing Agreement and none of the Issuer, Co-Issuer, Note Administrator
and Trustee shall take any action under this Indenture inconsistent with the
rights of the Collateral Manager set forth under the Servicing Agreement.

ARTICLE 8

SUPPLEMENTAL INDENTURES

Section 8.1 Supplemental Indentures Without Consent of Securityholders.

(a) Without the consent of the Holders of any Notes or any Preferred
Shareholders, and without satisfaction of the Rating Agency Condition, the
Issuer, the Co-Issuer, when authorized by Board Resolutions of the Co-Issuers,
the Trustee and the Note Administrator, at any time and from time to time
subject to the requirement provided below in this Section 8.1, may enter into
one or more indentures supplemental hereto, in form satisfactory to the parties
thereto, for any of the following purposes:

(i) evidence the succession of any Person to the Issuer or the Co-Issuer and the
assumption by any such successor of the covenants of the Issuer or the
Co-Issuer, as applicable, herein and in the Notes;

(ii) add to the covenants of the Issuer, the Co-Issuer, the Note Administrator
or the Trustee for the benefit of the Holders of the Notes, Preferred
Shareholders or to surrender any right or power herein conferred upon the Issuer
or the Co-Issuer, as applicable;

(iii) convey, transfer, assign, mortgage or pledge any property to or with the
Trustee, or add to the conditions, limitations or restrictions on the authorized
amount, terms and purposes of the issue, authentication and delivery of the
Notes;

(iv) evidence and provide for the acceptance of appointment hereunder of a
successor Trustee or a successor Note Administrator and to add to or change any
of the provisions of this Indenture as shall be necessary to facilitate the
administration of the trusts hereunder by more than one Trustee, pursuant to the
requirements of Sections 6.9, 6.10 and 6.12 hereof;

(v) correct or amplify the description of any property at any time subject to
the lien of this Indenture, or to better assure, convey and confirm unto the
Trustee any property subject or required to be subject to the lien of this
Indenture (including, without limitation, any and all actions necessary or
desirable as a result of changes in law or regulations) or to subject any
additional property to the lien of this Indenture;

 

-130-



--------------------------------------------------------------------------------

(vi) modify the restrictions on and procedures for resales and other transfers
of Notes to reflect any changes in applicable law or regulation (or the
interpretation thereof) or to enable the Issuer and the Co-Issuer to rely upon
any exemption or exclusion from registration under the Securities Act, the
Exchange Act or the 1940 Act (including, without limitation, (A) to prevent any
Class of Notes from being considered an “ownership interest” under the Volcker
Rule or (B) to prevent the Issuer or the Co-Issuer from being considered a
“covered fund” under the Volcker Rule) or to remove restrictions on resale and
transfer to the extent not required thereunder;

(vii) accommodate the issuance, if any, of Notes in global or book-entry form
through the facilities of DTC or otherwise;

(viii) take any action commercially reasonably necessary or advisable as
required for the Issuer to comply with the requirements of FATCA, to prevent the
Issuer from failing to qualify as a Qualified REIT Subsidiary or other
disregarded entity of a REIT for U.S. federal income tax purposes or otherwise
being treated as a foreign corporation engaged in a trade or business within the
United States for U.S. federal income tax purposes, or to prevent the Issuer,
the Holders of the Notes, the Holders of the Preferred Shares or the Trustee
from being subject to withholding or other taxes, fees or assessments or
otherwise subject to U.S. federal, state, local or foreign income or franchise
tax on a net tax basis;

(ix) amend or supplement any provision of this Indenture to the extent necessary
to maintain the then-current ratings assigned to the Notes;

(x) accommodate the settlement of the Notes in book-entry form through the
facilities of DTC, Euroclear or Clearstream, Luxembourg or otherwise;

(xi) authorize the appointment of any listing agent, transfer agent, paying
agent or additional registrar for any Class of Notes required or advisable in
connection with the listing of any Class of Notes on any stock exchange, and
otherwise to amend this Indenture to incorporate any changes required or
requested by any governmental authority, stock exchange authority, listing
agent, transfer agent, paying agent or additional registrar for any Class of
Notes in connection therewith;

(xii) evidence changes to applicable laws and regulations, including, without
limitation, with the consent of the Sponsor and, in the case of the EU Risk
Retention Laws, Retention Holder, to modify, eliminate, or add provisions to
address or otherwise accommodate any changes to Regulation RR, EU Risk Retention
Laws or any other U.S. or European Union laws or regulations relating to risk
retention requirements in securitization transaction;

(xiii) reduce the minimum denominations required for transfer of the Notes;

(xiv) modify the provisions of this Indenture with respect to reimbursement of
Nonrecoverable Interest Advances if (a) the Collateral Manager determines that
the commercial mortgage securitization industry standard for such provisions has
changed, in order to conform to such industry standard and (b) such modification
does not adversely affect the status of Issuer for U.S. federal income tax
purposes, as evidenced by an Opinion of Counsel;

 

-131-



--------------------------------------------------------------------------------

(xv) modify the procedures set forth in this Indenture relating to compliance
with Rule 17g-5 of the Exchange Act; provided that the change would not
materially increase the obligations of the Collateral Manager, the Note
Administrator, Trustee, any paying agent, the Operating Advisor, the Servicer or
the Special Servicer (in each case, without such party’s consent) and would not
adversely affect in any material respect the interests of any Noteholder or
Holder of the Preferred Shares; provided, further, that the Collateral Manager
must provide a copy of any such amendment to the 17g-5 Information Provider for
posting to the Rule 17g-5 Website and provide notice of any such amendment to
the Rating Agencies;

(xvi) at the direction of 100% of the holders of the Preferred Shares (including
any party that shall become the beneficial owner of 100% of the Preferred Shares
because of a default under any financing arrangement for which the Preferred
Shares are security), modify the provisions of this Indenture to adopt
restrictions provided by tax counsel in order to prevent the Issuer from being
treated as a foreign corporation that is engaged in a trade or business within
the United States for U.S. federal income tax purposes or otherwise become
subject to U.S. federal withholding tax or U.S. federal income tax on a net
basis;

(xvii) make such changes (including the removal and appointment of any listing
agent, transfer agent, paying agent or other additional registrar in Ireland) as
shall be necessary or advisable in order for the Offered Notes to be or to
remain listed on an exchange, including The Irish Stock Exchange plc trading as
Euronext Dublin, and otherwise to amend this Indenture to incorporate any
changes required or requested by governmental authority, stock exchange
authority, listing agent, transfer agent, paying agent or additional registrar
for the Notes in connection therewith; and

(xviii) make any change to any other provisions with respect to matters or
questions arising under this Indenture; provided that the required action will
not adversely affect in any material respect the interests of any Noteholder not
consenting thereto, as evidenced by (A) an Opinion of Counsel or
(B) satisfaction of the Rating Agency Condition.

The Note Administrator and Trustee are each hereby authorized to join in the
execution of any such supplemental indenture and to make any further appropriate
agreements and stipulations which may be therein contained, but the Note
Administrator and Trustee shall not be obligated to enter into any such
supplemental indenture which affects the Note Administrator’s or Trustee’s own
rights, duties, liabilities or immunities under this Indenture or otherwise,
except to the extent required by law.

 

-132-



--------------------------------------------------------------------------------

(b) Notwithstanding Section 8.1(a) or any other provision of this Indenture,
without prior notice to, and without the consent of the Holders of any Notes or
any Preferred Shareholders, and without satisfaction of the Rating Agency
Condition, the Issuer, the Co-Issuer, when authorized by Board Resolutions of
the Co-Issuers, the Trustee and the Note Administrator, may enter into one or
more indentures supplemental hereto, in form satisfactory to the Trustee and the
Note Administrator, for any of the following purposes:

(i) conform this Indenture to the provisions described in the Offering
Memorandum (or any supplement thereto);

(ii) to correct any defect or ambiguity in this Indenture in order to address
any manifest error, omission or mistake in any provision of this Indenture; and

(iii) at the direction of the Collateral Manager and without the consent of the
Noteholders, the Issuer, the Co-Issuer, the Note Administrator and the Trustee
shall enter into a supplemental indenture to provide for the Notes of each
Class to bear interest based on an industry benchmark rate selected by the
Collateral Manager that is comparable to LIBOR and generally accepted in the
financial markets as the sole or predominant replacement benchmark to LIBOR (the
“Successor Benchmark Rate”) plus the Successor Benchmark Rate Spread from and
after a Payment Date specified in such supplemental indenture; provided that no
such supplemental indenture shall become effective unless the Rating Agency
Condition has been satisfied with respect thereto. In no event shall the Trustee
or the Note Administrator be liable for entering into such supplemental
indenture without the affirmative consent of a majority or more of any Class of
Notes.

(c) In the event that any or all restrictions and/or limitations under the
Regulation RR or European Union laws or regulations relating to risk retention
requirements in securitization transaction are withdrawn, repealed or modified
to be less restrictive on the Sponsor, at the request of the Sponsor and, in the
case of the EU Risk Retention Laws, Retention Holder, the Issuer, the Co-Issuer,
the Trustee and the Note Administrator agree to modify any corresponding terms
of this Indenture in accordance with Section 8.1(a)(xii) to reflect any such
withdrawal, repeal or modification.

Section 8.2 Supplemental Indentures with Consent of Securityholders.

Except as set forth below, the Note Administrator, the Trustee and the
Co-Issuers may enter into one or more indentures supplemental hereto to add any
provisions to, or change in any manner or eliminate any of the provisions of,
this Indenture or modify in any manner the rights of the Holders of any Class of
Notes or the Preferred Shares under this Indenture only (x) with the written
consent of the Holders of at least Majority in Aggregate Outstanding Amount of
the Notes of each Class materially and adversely affected thereby (excluding any
Notes owned by the Issuer, the Collateral Manager or any of their Affiliates)
and the Holder of Preferred Shares if materially and adversely affected thereby,
by Act of said Securityholders delivered to the Trustee, the Note Administrator
and the Co-Issuers, and (y) subject to satisfaction of the Rating Agency
Condition, notice of which may be in electronic form. The Note Administrator
shall provide (x) fifteen (15) Business Days’ notice of such change to the
Holders of each Class of Notes and the Holder of the Preferred Shares,
requesting notification by such Noteholders and Holders of the Preferred Shares
if any such Noteholders or Holders of the Preferred Shares would be materially
and adversely affected by the proposed supplemental indenture and (y) following
such initial fifteen (15) Business Day period, the Note Administrator shall
provide an additional fifteen (15) Business

 

-133-



--------------------------------------------------------------------------------

Days’ notice to any holder of Notes or Preferred Shares that did not respond to
the initial notice. Unless the Note Administrator is notified (after giving such
initial fifteen (15) Business Days’ notice and a second fifteen (15) Business
Days’ notice, as applicable) by Holders of at least a Majority in Aggregate
Outstanding Amount (excluding any Notes owned by the Seller, the Collateral
Manager or any of their affiliates or by any accounts managed by them) of the
Notes of any Class that such Class of Notes or a Majority of Preferred
Shareholders will be materially and adversely affected by the proposed
supplemental indenture (and upon receipt of an Officer’s Certificate of the
Collateral Manager), the interests of such Class and the interests of the
Preferred Shares will be deemed not to be materially and adversely affected by
such proposed supplemental indenture and the Trustee will be permitted to enter
into such supplemental indenture. Such determinations shall be conclusive and
binding on all present and future Noteholders. The consent of the Holders of the
Preferred Shares shall be binding on all present and future Holders of the
Preferred Shares.

Without the consent of (x) all of the Holders of each Outstanding Class of Notes
materially adversely affected and (y) all of the Holders of the Preferred Shares
materially adversely affected thereby, no supplemental indenture may:

(a) change the Stated Maturity Date of the principal of or the due date of any
installment of interest on any Note, reduce the principal amount thereof or the
Note Interest Rate thereon or the Redemption Price with respect to any Note,
change the date of any scheduled distribution on the Preferred Shares, or the
Redemption Price with respect thereto, change the earliest date on which any
Note may be redeemed at the option of the Issuer, change the provisions of this
Indenture that apply proceeds of any Collateral to the payment of principal of
or interest on Notes or of distributions to the Preferred Share Paying Agent for
the payment of distributions in respect of the Preferred Shares or change any
place where, or the coin or currency in which, any Note or the principal thereof
or interest thereon is payable, or impair the right to institute suit for the
enforcement of any such payment on or after the Stated Maturity Date thereof
(or, in the case of redemption, on or after the applicable Redemption Date);

(b) reduce the percentage of the Aggregate Outstanding Amount of Holders of
Notes of each Class or the Notional Amount of Preferred Shares of the Holders
thereof whose consent is required for the authorization of any such supplemental
indenture or for any waiver of compliance with certain provisions of this
Indenture or certain Defaults hereunder or their consequences provided for in
this Indenture;

(c) impair or adversely affect the Collateral except as otherwise permitted in
this Indenture;

(d) permit the creation of any lien ranking prior to or on a parity with the
lien of this Indenture with respect to any part of the Collateral or terminate
such lien on any property at any time subject hereto or deprive the Holder of
any Note of the security afforded to such Holder by the lien of this Indenture;

(e) reduce the percentage of the Aggregate Outstanding Amount of Holders of
Notes of each Class whose consent is required to request the Trustee to preserve
the Collateral or rescind any election to preserve the Collateral pursuant to
Section 5.5 or to sell or liquidate the Collateral pursuant to Section 5.4 or
5.5 hereof;

 

-134-



--------------------------------------------------------------------------------

(f) modify any of the provisions of this Section 8.2, except to increase any
percentage of Outstanding Notes whose holders’ consent is required for any such
action or to provide that other provisions of this Indenture cannot be modified
or waived without the consent of the Holder of each Outstanding Note affected
thereby;

(g) modify the definition of the term “Outstanding” or the provisions of
Section 11.1(a) or Section 13.1 hereof;

(h) modify any of the provisions of this Indenture in such a manner as to affect
the calculation of the amount of any payment of interest on or principal of any
Note on any Payment Date or of distributions to the Preferred Share Paying Agent
for the payment of distributions in respect of the Preferred Shares on any
Payment Date (or any other date) or to affect the rights of the Securityholders
to the benefit of any provisions for the redemption of such Securities contained
herein;

(i) reduce the permitted minimum denominations of the Notes below the minimum
denomination necessary to maintain an exemption from the registration
requirements of the Securities Act or the 1940 Act; or

(j) modify any provisions regarding non- recourse or non-petition covenants with
respect to the Issuer and the Co-Issuer.

The Trustee and Note Administrator shall be entitled to rely upon an Officer’s
Certificate of the Issuer (or Collateral Manager on its behalf) in determining
whether or not the Securityholders would be materially or adversely affected by
such change (after giving notice of such change to the Securityholders). Such
determination shall be conclusive and binding on all present and future
Securityholders. Neither the Trustee nor the Note Administrator shall be liable
for any such determination made in good faith.

Section 8.3 Execution of Supplemental Indentures.

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article 8 or the modifications thereby of the trusts
created by this Indenture, the Note Administrator and Trustee shall be entitled
to receive, and shall be fully protected in relying upon, an Opinion of Counsel
stating that the execution of such supplemental indenture is authorized or
permitted by this Indenture and that all conditions precedent thereto have been
satisfied (which Opinion of Counsel may rely upon an Officer’s Certificate as to
whether or not the Securityholders would be materially and adversely affected by
such supplemental indenture). The Note Administrator and Trustee may, but shall
not be obligated to, enter into any such supplemental indenture which affects
its own rights, duties or immunities under this Indenture or otherwise.

 

-135-



--------------------------------------------------------------------------------

Pursuant to the Collateral Management Agreement, the Servicer and Special
Servicer will be bound to follow any amendment or supplement to this Indenture
of which it has received written notice at least ten Business Days prior to the
execution and delivery of such amendment or supplement; provided, however, that
with respect to any amendment or supplement to this Indenture which may, in the
judgment of the Servicer or the Special Servicer adversely affect the Servicer
or the Special Servicer, the Servicer or Special Servicer, as applicable, shall
not be bound (and the Issuer agrees that it will not permit any such amendment
to become effective) unless the Servicer or Special Servicer, as applicable,
gives written consent to the Note Administrator, the Trustee and the Issuer to
such amendment. The Issuer, the Trustee and the Note Administrator shall give
written notice to the Servicer and Special Servicer of any amendment made to
this Indenture pursuant to its terms. In addition, the Servicer and Special
Servicer’s written consent shall be required prior to any amendment to this
Indenture by which it is adversely affected.

The Collateral Manager will be bound to follow any amendment or supplement to
this Indenture, a copy of which it has received at least ten (10) Business Days
prior to the execution and delivery of such amendment; provided, however, that
with respect to any amendment or supplement to this Indenture which may, in the
judgment of the Collateral Manager, adversely affect it, the Collateral Manager
will not be bound (and the Issuer agrees that it will not permit any such
amendment to become effective) unless the Collateral Manager gives written
consent to the Trustee and the Issuer to such amendment. The Issuer and the
Trustee will give written notice to the Collateral Manager of any amendment made
to this Indenture pursuant to its terms. In addition, the Collateral Manager’s
written consent will be required prior to any amendment to this Indenture by
which it is adversely affected.

The Sponsor’s written consent shall be required prior to any amendment to this
Indenture by which the Sponsor is adversely affected.

At the cost of the Issuer, the Note Administrator shall provide to each
Noteholder, each holder of Preferred Shares and, for so long as any Class of
Notes shall remain Outstanding and is rated, the Note Administrator shall
provide to the 17g-5 Information Provider and the Rating Agencies a copy of any
proposed supplemental indenture at least 15 Business Days prior to the execution
thereof by the Note Administrator, and following execution shall provide to the
17g-5 Information Provider and the Rating Agencies a copy of the executed
supplemental indenture.

The Trustee shall not enter into any such supplemental indenture (i) if such
action would adversely affect the tax treatment of the Holders of the Notes as
described in the Offering Memorandum under the heading “Certain U.S. Federal
Income Tax Considerations” to any material extent or otherwise cause any of the
statements described in the Offering Memorandum under the heading “Certain U.S.
Federal Income Tax Considerations” to be inaccurate or incorrect to any material
extent, and (ii) unless the Trustee and the Note Administrator has received an
Opinion of Counsel from Dechert LLP, Vinson & Elkins LLP or other nationally
recognized U.S. tax counsel experienced in such matters that the proposed
supplemental indenture will not cause the Issuer to be treated as a foreign
corporation that is engaged in a trade or business within the United States for
U.S. federal income tax purposes. The Trustee and the Note Administrator shall
be entitled to rely upon (i) the receipt of notice from the Rating Agencies or
the Requesting Party, which may be in electronic form, that the Rating Agency
Condition has been satisfied and (ii) receipt of an Opinion of Counsel forwarded
to the Trustee and Note Administrator certifying that, following provision of
notice of such supplemental indenture to the Noteholders and holders of the
Preferred Shares, that the Securityholders would not be materially and adversely
affected by such supplemental indenture. Such determination shall be conclusive
and binding on all present and future Securityholders. Neither the Trustee nor
the Note Administrator shall be liable for any such determination made in good
faith and in reliance upon such Opinion of Counsel, as the case may be.

 

-136-



--------------------------------------------------------------------------------

It shall not be necessary for any Act of Securityholders under this Section 8.3
to approve the particular form of any proposed supplemental indenture, but it
shall be sufficient if such Act shall approve the substance thereof.

Promptly after the execution by the Issuer, the Co-Issuer, the Note
Administrator and the Trustee of any supplemental indenture pursuant to this
Section 8.3, the Note Administrator, at the expense of the Issuer, shall mail to
the Securityholders, the Preferred Share Paying Agent, the Servicer, the Special
Servicer, the Operating Advisor, the Sponsor and, so long as the Notes are
Outstanding and so rated, the Rating Agencies a copy thereof based on an
outstanding rating. Any failure of the Trustee and the Note Administrator to
publish or mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such supplemental indenture.

Section 8.4 Effect of Supplemental Indentures.

Upon the execution of any supplemental indenture under this Article 8, this
Indenture shall be modified in accordance therewith, such supplemental indenture
shall form a part of this Indenture for all purposes and every Holder of Notes
theretofore and thereafter authenticated and delivered hereunder, and every
Holder of Preferred Shares, shall be bound thereby.

Section 8.5 Reference in Notes to Supplemental Indentures.

Notes authenticated and delivered after the execution of any supplemental
indenture pursuant to this Article 8 may, and if required by the Note
Administrator shall, bear a notice in form approved by the Note Administrator as
to any matter provided for in such supplemental indenture. If the Issuer and the
Co-Issuer shall so determine, new Notes, so modified as to conform in the
opinion of the Note Administrator and the Issuer and the Co-Issuer to any such
supplemental indenture, may be prepared and executed by the Issuer and the
Co-Issuer and authenticated and delivered by the Note Administrator in exchange
for Outstanding Notes. Notwithstanding the foregoing, any Note authenticated and
delivered hereunder shall be subject to the terms and provisions of this
Indenture, and any supplemental indenture.

 

-137-



--------------------------------------------------------------------------------

ARTICLE 9

REDEMPTION OF SECURITIES; REDEMPTION PROCEDURES

Section 9.1 Clean-up Call; Tax Redemption; Optional Redemption; and Auction Call
Redemption.

(a) The Notes shall be redeemed by the Issuer and the Co-Issuer, as applicable,
at the direction of the Collateral Manager by written notice to the Issuer, the
Note Administrator and the Trustee (such redemption, a “Clean-up Call”), in
whole but not in part, at a price equal to the applicable Redemption Prices on
any Payment Date (the “Clean-up Call Date”) on or after the Payment Date on
which the Aggregate Outstanding Amount of the Offered Notes (excluding Deferred
Interest amounts) has been reduced to 10% or less of the Aggregate Outstanding
Amount of the Offered Notes on the Closing Date; provided that that the funds
available to be used for such Clean-up Call will be sufficient to pay the Total
Redemption Price. Disposition of Collateral in connection with a Clean-up Call
may include sales of Collateral to more than one purchaser, including by means
of sales of participation interests in one or more Participated Mortgage Loans
to more than one purchaser.

(b) The Notes shall be redeemable by the Issuer and the Co-Issuer, as
applicable, in whole but not in part, at the written direction of a Majority of
Preferred Shareholders delivered to the Issuer, the Note Administrator and the
Trustee, on the Payment Date following the occurrence of a Tax Event if the Tax
Materiality Condition is satisfied at a price equal to the applicable Redemption
Prices (such redemption, a “Tax Redemption”); provided that that the funds
available to be used for such Tax Redemption will be sufficient to pay the Total
Redemption Price. Upon the receipt of such written direction of a Tax
Redemption, the Note Administrator shall provide written notice thereof to the
Securityholders and the Rating Agencies. Any sale or disposition of a Mortgage
Asset by the Special Servicer in connection with a Tax Redemption shall be
performed upon Issuer Order by the Special Servicer on behalf of the Issuer.

(c) The Notes shall be redeemable by the Issuer and the Co-Issuer, as
applicable, in whole but not in part, and without payment of any penalty or
premium, at a price equal to the applicable Redemption Prices, on any Payment
Date after the end of the Non-call Period, at the written direction of a
Majority of the Preferred Shareholders to the Issuer, the Note Administrator and
the Trustee (such redemption, an “Optional Redemption”); provided, however, that
the funds available to be used for such Optional Redemption will be sufficient
to pay the Total Redemption Price. Notwithstanding anything herein to the
contrary, the Issuer shall not sell any Mortgage Asset to any affiliate other
than Retention Holder in connection with an Optional Redemption.

(d) The Notes shall be redeemable by the Issuer and the Co-Issuer, as
applicable, in whole but not in part, at a price equal to the applicable
Redemption Prices, on any Payment Date occurring in January, April, July or
October in each year, beginning on the Payment Date occurring in December 2028,
upon the occurrence of a Successful Auction, as defined in, and pursuant to the
procedures set forth in, Section 3.18(b) of the Servicing Agreement (such
redemption, an “Auction Call Redemption”).

(e) The election by the Collateral Manager to redeem the Notes pursuant to a
Clean-up Call shall be evidenced by an Officer’s Certificate from the Collateral
Manager directing the Note Administrator to pay to the Paying Agent the
Redemption Price of all of the Notes to be redeemed from funds in the Payment
Account in accordance with the Priority of Payments. In connection with a Tax
Redemption, the occurrence of a Tax Event and satisfaction of the Tax
Materiality Condition and the election by a Majority of Preferred Shareholders
to redeem the Notes pursuant to a Tax Redemption shall be evidenced by an
Officer’s Certificate from the Collateral Manager certifying that such
conditions for a Tax Redemption have occurred. The election by a Majority of
Preferred Shareholders to redeem the Notes pursuant to an Optional Redemption
shall be evidenced by an Officer’s Certificate from the Collateral Manager
certifying that the conditions for an Optional Redemption have occurred.

 

 

-138-



--------------------------------------------------------------------------------

(f) A redemption pursuant to Section 9.1(a), 9.1(b) or 9.1(c) shall not occur
unless (i) at least five (5) Business Days before the scheduled Redemption Date,
(A) the Collateral Manager shall have furnished to the Trustee and the Note
Administrator evidence (in a form reasonably satisfactory to the Trustee and the
Note Administrator) that the Collateral Manager, on behalf of the Issuer, has
entered into a binding agreement or agreements with one or more financial
institutions whose long-term unsecured debt obligations (other than such
obligations whose rating is based on the credit of a Person other than such
institution) have a credit rating from Moody’s at least equal to the highest
rating of any Notes then Outstanding or whose short-term unsecured debt
obligations have a credit rating of “ P-1” or higher by Moody’s (as long as the
term of such agreement is 90 days or less), (B) the Rating Agency Condition has
been satisfied with respect to the Rating Agencies, (C) at least three
(3) Business Days before the scheduled Redemption Date, the Collateral Manager
shall have furnished to the Trustee and the Note Administrator evidence (in a
form reasonably satisfactory to the Trustee and the Note Administrator) that the
Collateral Manager, on behalf of the Issuer, has entered into a binding
agreement or agreements with Retention Holder to sell (directly or by
participation or other arrangement) all or part of the Collateral not later than
the scheduled Redemption Date, or (D) at least 3 Business Days prior to the
scheduled Redemption Date, TRTX (or an Affiliate or Agent thereof) has priced
but not yet closed another securitization transaction, and (ii) the related Sale
Proceeds pursuant to clauses (i)(A) or (i)(C) or net proceeds pursuant to
clause (i)(D), as applicable, (in immediately available funds), together with
all other available funds (including proceeds from the sale of the Collateral,
Eligible Investments maturing on or prior to the scheduled Redemption Date, all
amounts in the Accounts and available Cash), shall be an aggregate amount
sufficient to pay all amounts, payments, fees and expenses in accordance with
the Priority of Payments due and owing on such Redemption Date.

Section 9.2 Notice of Redemption.

(a) In connection with a Clean-up Call pursuant to Section 9.1(a), a Tax
Redemption pursuant to Section 9.1(b), an Optional Redemption pursuant to
Section 9.1(c), or an Auction Call Redemption pursuant to Section 9.1(d), the
Note Administrator shall set the applicable Record Date ten (10) Business Days
prior to the proposed Redemption Date. The Note Administrator shall deliver to
the Rating Agencies any notice received by it from the Issuer or the Special
Servicer of such proposed Redemption Date, the applicable Record Date, the
principal amount of Notes to be redeemed on such Redemption Date and the
Redemption Price of such Notes in accordance with Section 9.1.

(b) Any such notice of an Optional Redemption, Clean-up Call or Tax Redemption
may be withdrawn by the Issuer and the Co-Issuer at the direction of the
Collateral Manager up to the second Business Day prior to the scheduled
Redemption Date by written notice to the Note Administrator, the Trustee, the
Preferred Share Paying Agent, the Servicer, the Special Servicer, the Operating
Advisor and each Holder of Notes to be redeemed. The failure of any Optional
Redemption, Clean-up Call or Tax Redemption that is withdrawn in accordance with
this Indenture shall not constitute an Event of Default.

 

-139-



--------------------------------------------------------------------------------

Section 9.3 Notice of Redemption or Maturity by the Issuer.

Any sale or disposition of a Mortgage Asset by the Trustee in connection with an
Optional Redemption, Clean-up Call, Tax Redemption or Auction Call Redemption
shall be performed upon Issuer Order by the Collateral Manager on behalf of the
Issuer, and the Trustee shall have no responsibility or liability therefore.
Notice of redemption (or a withdrawal thereof) or Clean-up Call pursuant to
Section 9.1 or the Maturity of any Notes shall be given by first class mail,
postage prepaid, mailed not less than ten (10) Business Days (or, where the
notice of an Optional Redemption, a Clean-up Call or a Tax Redemption is
withdrawn pursuant to Section 9.2(b), four (4) Business Days (or promptly
thereafter upon receipt of written notice, if later)) prior to the applicable
Redemption Date or Maturity, to (unless the Note Administrator agrees to a
shorter notice period) the Trustee, the Servicer, the Special Servicer, the
Operating Advisor, the Preferred Share Paying Agent, the Rating Agencies, and
each Securityholder to be redeemed, at its address in the Notes Register.

All notices of redemption shall state:

(a) the applicable Redemption Date;

(b) the applicable Redemption Price;

(c) that all the Notes are being paid in full and that interest on the Notes
shall cease to accrue on the Redemption Date specified in the notice; and

(d) the place or places where such Notes to be redeemed in whole are to be
surrendered for payment of the Redemption Price which shall be the office or
agency of the Paying Agent as provided in Section 7.2.

Notice of redemption shall be given by the Issuer and Co-Issuer, or at their
request, by the Note Administrator in their names, and at the expense of the
Issuer. Failure to give notice of redemption, or any defect therein, to any
Holder of any Note shall not impair or affect the validity of the redemption of
any other Notes.

Section 9.4 Notes Payable on Redemption Date.

Notice of redemption having been given as aforesaid, the Notes to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall Default in the payment of the Redemption Price and accrued interest
thereon) the Notes shall cease to bear interest on the Redemption Date. Upon
final payment on a Note to be redeemed, the Holder shall present and surrender
such Note at the place specified in the notice of redemption on or prior to such
Redemption Date; provided, however, that if there is delivered to the Issuer,
the Co-Issuer, the Note Administrator and the Trustee such security or indemnity
as may be required by them to hold each of them harmless and an undertaking
thereafter to surrender such Note, then, in the absence of notice to the Issuer,
the Note Administrator and the Trustee that the applicable Note has been
acquired by a bona fide purchaser, such final payment shall be made without
presentation or surrender. Payments of interest on the Notes so to be redeemed
whose Maturity is on or prior to the Redemption Date shall be payable to the
Holders of such Notes, or one or more predecessor Notes, registered as such at
the close of business on the relevant Record Date according to the terms and
provisions of Section 2.7(f).

 

-140-



--------------------------------------------------------------------------------

If any Note called for redemption shall not be paid upon surrender thereof for
redemption, the principal thereof shall, until paid, bear interest from the
Redemption Date at the applicable Note Interest Rate for each successive
Interest Accrual Period the Note remains Outstanding.

Section 9.5 Mandatory Redemption.

(a) If either of the Note Protection Tests is not satisfied as of the most
recent Measurement Date, the Class A Notes, the Class A-S Notes, Class B Notes,
the Class C Notes and the Class D Notes shall be redeemed (a “Mandatory
Redemption”), from Interest Proceeds as set forth in Section 11.1(a)(i)(12) in
an amount necessary, and only to the extent necessary, for such Note Protection
Test to be satisfied. On or promptly after such Mandatory Redemption, the Issuer
shall certify or cause to be certified to the Rating Agencies and the Note
Administrator whether the Note Protection Tests have been satisfied.

ARTICLE 10

ACCOUNTS, ACCOUNTINGS AND RELEASES

Section 10.1 Collection of Amounts; Custodial Account.

(a) Except as otherwise expressly provided herein, the Note Administrator may
demand payment or delivery of, and shall receive and collect, directly and
without intervention or assistance of any fiscal agent or other intermediary,
all amounts and other property payable to or receivable by the Note
Administrator pursuant to this Indenture, including all payments due on the
Collateral in accordance with the terms and conditions of such Collateral. The
Note Administrator shall segregate and hold all such amounts and property
received by it in an Eligible Account in trust for the Secured Parties, and
shall apply such amounts as provided in this Indenture. Any Indenture Account
may include any number of subaccounts deemed necessary or appropriate by the
Note Administrator for convenience in administering sub account.

(b) The Note Administrator in its capacity as Securities Intermediary on behalf
of the Trustee for the benefit of the Secured Parties (the “Securities
Intermediary”) shall, upon receipt, credit all Mortgage Assets and Eligible
Investments to an account in its own name for the benefit of the Secured Parties
designated as the “Custodial Account.”

Section 10.2 Reinvestment Account.

(a) The Note Administrator shall, on or prior to the Closing Date, establish a
single, segregated trust account which shall be designated as the “Reinvestment
Account,” which shall be held in trust in the name of the Note Administrator for
the benefit of the Secured Parties and over which the Note Administrator shall
have exclusive control and the sole right of withdrawal; provided, however, that
the Note Administrator shall only withdraw such amounts as directed by the
Issuer or the Collateral Manager on behalf of the Issuer. All amounts credited
to the Reinvestment Account pursuant to Section 11.1(a)(ii) of this Indenture or
otherwise shall be held by the Note Administrator as part of the Collateral and
shall be applied to the purposes herein provided.

 

-141-



--------------------------------------------------------------------------------

(b) The Note Administrator agrees to give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Reinvestment Account or any funds on
deposit therein, or otherwise to the credit of the Reinvestment Account, becomes
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Reinvestment Account other than in accordance with the Priority
of Payments. The Reinvestment Account shall remain at all times an Eligible
Account.

(c) The Collateral Manager, on behalf of the Issuer, may direct the Note
Administrator to, and upon such direction the Note Administrator shall, invest
all funds in the Reinvestment Account in Eligible Investments designated by the
Collateral Manager and in accordance with Section 11.2. All interest and other
income from such investments shall be deposited in the Reinvestment Account, any
gain realized from such investments shall be credited to the Reinvestment
Account, and any loss resulting from such investments shall be charged to the
Reinvestment Account. The Note Administrator shall not in any way be held liable
(except as a result of negligence, willful misconduct or bad faith) by reason of
any insufficiency of such Reinvestment Account resulting from any loss relating
to any such investment, except with respect to investments in obligations of the
Note Administrator or any Affiliate thereof. If the Note Administrator does not
receive written investment instructions from an Authorized Officer of the
Collateral Manager, funds in the Reinvestment Account shall be held uninvested.

(d) Amounts in the Reinvestment Account shall remain in the Reinvestment Account
(or invested in Eligible Investments) until the earlier of (i) the time the
Collateral Manager instructs the Note Administrator in writing to transfer any
such amounts (or related Eligible Investments) to the Payment Account, (ii) the
time the Collateral Manager notifies the Note Administrator in writing that such
amounts (or related Eligible Investments) are to be applied to the acquisition
of Reinvestment Mortgage Assets in accordance with Section 12.2.(a) and
(iii) the later of (x) the first Business Day after the last day of the
Reinvestment Period and (y) the last settlement date within 60 days of the last
day of the Reinvestment Period of any Reinvestment Mortgage Asset that the
Issuer entered into an irrevocable commitment to purchase during the
Reinvestment Period. Upon receipt of notice pursuant to clause (i) above and on
the date described in clause (iii) above, the Note Administrator shall transfer
the applicable amounts (or related Eligible Investments) to the Payment Account,
in each case for application on the next Payment Date pursuant to
Section 11.1(a)(ii) as Principal Proceeds.

(e) During the Reinvestment Period (and up to 60 days thereafter to the extent
necessary to acquire Reinvestment Mortgage Assets pursuant to binding
commitments entered into during the Reinvestment Period using Principal Proceeds
received during or after the Reinvestment Period), the Collateral Manager on
behalf of the Issuer may by notice to the Note Administrator direct the Note
Administrator to, and upon receipt of such notice the Note Administrator shall,
reinvest amounts (and related Eligible Investments) credited to the Reinvestment
Account in Mortgage Loans and Participations selected by the Collateral Manager
as permitted under and in accordance with the requirements of Article 12 and
such notice. The Note Administrator shall be entitled to conclusively rely on
such notice and shall not be required to make any determination as to whether
any loans or participations satisfy the Eligibility Criteria or the Reinvestment
Criteria.

 

-142-



--------------------------------------------------------------------------------

Section 10.3 Payment Account.

(a) The Note Administrator shall, on or prior to the Closing Date, establish a
single, segregated trust account which shall be designated as the “Payment
Account,” which shall be held in trust for the benefit of the Secured Parties
and over which the Note Administrator shall have exclusive control and the sole
right of withdrawal. Any and all funds at any time on deposit in, or otherwise
to the credit of, the Payment Account shall be held in trust by the Note
Administrator, on behalf of the Trustee for the benefit of the Secured Parties.
Except as provided in Sections 11.1 and 11.2, the only permitted withdrawal from
or application of funds on deposit in, or otherwise to the credit of, the
Payment Account shall be (i) to pay the interest on and the principal of the
Notes and make other payments in respect of the Notes in accordance with their
terms and the provisions of this Indenture, (ii) to deposit into the Preferred
Share Distribution Account for distributions to the Preferred Shareholders,
(iii) upon Issuer Order, to pay other amounts specified therein, and
(iv) otherwise to pay amounts payable pursuant to and in accordance with the
terms of this Indenture, each in accordance with the Priority of Payments.

(b) The Note Administrator agrees to give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Payment Account or any funds on
deposit therein, or otherwise to the credit of the Payment Account, becomes
subject to any writ, order, judgment, warrant of attachment, execution or
similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Payment Account other than in accordance with the Priority of
Payments. The Payment Account shall remain at all times an Eligible Account.

Section 10.4 [Reserved.]

Section 10.5 Expense Reserve Account.

(a) The Note Administrator shall, on or prior to the Closing Date, establish a
single, segregated trust account which shall be designated as the “Expense
Reserve Account,” which shall be held in trust in the name of the Note
Administrator for the benefit of the Secured Parties and over which the Note
Administrator shall have exclusive control and the sole right of withdrawal. The
only permitted withdrawal from or application of funds on deposit in, or
otherwise standing to the credit of, the Expense Reserve Account shall be to pay
(on any day other than a Payment Date), accrued and unpaid Company
Administrative Expenses (other than accrued and unpaid expenses and indemnities
payable to the Collateral Manager under the Collateral Management Agreement);
provided that the Collateral Manager shall be entitled (but not required)
without liability on its part, to direct the Note Administrator to refrain from
making any such payment of a Company Administrative Expense on any day other
than a Payment Date if, in its reasonable determination, taking into account the
Priority of Payments, the payment of such amounts is likely to leave
insufficient funds available to pay in full each of the items payable prior
thereto in the Priority of Payments on the next succeeding Payment Date. Upon
direction by the Collateral Manager to the Note Administrator, amounts credited
to the Expense Reserve Account may be applied on or prior to the Determination
Date preceding the first Payment Date to pay amounts due in connection with the
offering of the Notes. On or after the first Payment Date, any

 

-143-



--------------------------------------------------------------------------------

amount remaining in the Expense Reserve Account may, at the election of the
Collateral Manager, be designated as Interest Proceeds. On the date on which all
or substantially all of the Issuer’s assets have been sold or otherwise disposed
of, the Issuer by Issuer Order executed by an Authorized Officer of the
Collateral Manager shall direct the Note Administrator to, and upon receipt of
such Issuer Order, the Note Administrator shall, transfer all amounts on deposit
in the Expense Reserve Account to the Payment Account for application pursuant
to Section 11.1(a)(i) as Interest Proceeds.

(b) On each Payment Date, the Collateral Manager may designate Interest Proceeds
(in an amount not to exceed U.S.$100,000 on such Payment Date) after application
of amounts payable pursuant to clauses (1) through (17) of Section 11.1(a)(i)
for deposit into the Expense Reserve Account.

(c) The Note Administrator agrees to give the Issuer and the Collateral Manager
prompt notice if it becomes aware that the Expense Reserve Account or any funds
on deposit therein, or otherwise to the credit of the Expense Reserve Account,
becomes subject to any writ, order, judgment, warrant of attachment, execution
or similar process. The Issuer shall have no legal, equitable or beneficial
interest in the Expense Reserve Account other than in accordance with the
Priority of Payments. The Expense Reserve Account shall remain at all times an
Eligible Account.

(d) The Collateral Manager, on behalf of the Issuer, may direct the Note
Administrator to, and upon such direction the Note Administrator shall, invest
all funds in the Expense Reserve Account in Eligible Investments designated by
the Collateral Manager. All interest and other income from such investments
shall be deposited in the Expense Reserve Account, any gain realized from such
investments shall be credited to the Expense Reserve Account, and any loss
resulting from such investments shall be charged to the Expense Reserve Account.
The Note Administrator shall not in any way be held liable (except as a result
of negligence, willful misconduct or bad faith) by reason of any insufficiency
of such Expense Reserve Account resulting from any loss relating to any such
investment, except with respect to investments in obligations of the Note
Administrator or any Affiliate thereof. If the Note Administrator does not
receive written investment instructions from an Authorized Officer of the
Collateral Manager, funds in the Expense Reserve Account shall be held
uninvested.

Section 10.6 [Reserved.]

Section 10.7 Interest Advances.

(a) With respect to each Payment Date for which the sum of Interest Proceeds
and, if applicable, Principal Proceeds, collected during the related Due Period
and remitted to the Note Administrator that are available to pay interest on the
Notes in accordance with the Priority of Payments, are insufficient to remit the
interest due and payable with respect to the Class A Notes, the Class A-S Notes
and the Class B Notes on such Payment Date as a result of interest shortfalls on
the Mortgage Assets (or the application of interest received on the Mortgage
Assets to pay certain expenses in accordance with the terms of the Servicing
Agreement) (the amount of such insufficiency, an “Interest Shortfall”), the Note
Administrator shall provide the Advancing Agent with email notice of such
Interest Shortfall no later than the close of business on the

 

-144-



--------------------------------------------------------------------------------

Business Day preceding such Payment Date, at the following addresses:
dginsberg@tpg.com and jruckman@tpg.com, or such other email address as provided
by the Advancing Agent to the Note Administrator. The Note Administrator shall
provide the Advancing Agent with additional email notice, prior to any funding
of an Interest Advance by the Advancing Agent, of any additional interest
remittances received by the Note Administrator after delivery of such initial
notice that reduces such Interest Shortfall. No later than 10:00 a.m. (New York
time) on the related Payment Date, the Advancing Agent shall advance the
difference between such amounts (each such advance, an “Interest Advance”) by
deposit of an amount equal to such Interest Advance in the Payment Account,
subject to a determination of recoverability by the Advancing Agent as described
in Section 10.7(b), and subject to a maximum limit in respect of any Payment
Date equal to the lesser of (i) the aggregate of such Interest Shortfalls that
would otherwise occur on the Class A Notes, the Class A-S Notes and the Class B
Notes and (ii) the aggregate of the interest payments not received in respect of
Mortgage Assets with respect to such Payment Date (including, for such purpose,
interest payments received on the Mortgage Assets but applied to pay certain
expenses in accordance with the terms of the Servicing Agreement).

Notwithstanding the foregoing, in no circumstance will the Advancing Agent be
required to make an Interest Advance in respect of a Mortgage Asset to the
extent that the aggregate outstanding amount of all unreimbursed Interest
Advances would exceed the Aggregate Outstanding Amount of the Offered Notes. In
addition, in no event will the Advancing Agent or Backup Advancing Agent be
required to advance any payments in respect of interest on any Class of Notes
other than the Class A Notes, the Class A-S Notes and the Class B Notes or
principal of any Note. Any Interest Advance made by the Advancing Agent with
respect to a Payment Date that is in excess of the actual Interest Shortfall for
such Payment Date shall be refunded to the Advancing Agent by the Note
Administrator on the related Payment Date (or, if such Interest Advance is made
prior to final determination by the Note Administrator of such Interest
Shortfall, on the Business Day of such final determination).

The Advancing Agent shall provide the Note Administrator written notice of a
determination by the Advancing Agent that a proposed Interest Advance would
constitute a Nonrecoverable Interest Advance no later than 10:00 a.m. (New York
time) on the related Payment Date. If the Advancing Agent shall fail to make any
required Interest Advance by 10:00 a.m. (New York time) on the Payment Date upon
which distributions are to be made pursuant to Section 11.1(a)(i), the
Collateral Manager shall remove the Advancing Agent in its capacity as advancing
agent hereunder as permitted in Section 16.5(d) and the Backup Advancing Agent
shall be required to make such Interest Advance no later than 11:00 a.m. (New
York time) on the Payment Date, subject to a determination of recoverability by
the Backup Advancing Agent as described in Section 10.7(b). Based upon available
information at the time, the Backup Advancing Agent, the Advancing Agent or the
Collateral Manager, as applicable, will provide 15 days prior notice to the
Rating Agencies if recovery of a Nonrecoverable Interest Advance would result in
an Interest Shortfall on the next succeeding Payment Date. No later than the
close of business on the Determination Date related to a Payment Date on which
the recovery of a Nonrecoverable Interest Advance would result in an Interest
Shortfall, the Special Servicer will provide the Rating Agencies notice of such
recovery.

 

-145-



--------------------------------------------------------------------------------

(b) Notwithstanding anything herein to the contrary, neither the Advancing Agent
nor the Backup Advancing Agent, as applicable, shall be required to make any
Interest Advance unless such Person determines, in its sole discretion,
exercised in good faith that such Interest Advance, or such proposed Interest
Advance, plus interest expected to accrue thereon at the Reimbursement Rate,
will not be a Nonrecoverable Interest Advance. In determining whether any
proposed Interest Advance will be, or whether any Interest Advance previously
made is, a Nonrecoverable Interest Advance, the Advancing Agent or the Backup
Advancing Agent, as applicable, will take into account:

(i) amounts that may be realized on each Mortgaged Property in its “as is” or
then-current condition and occupancy;

(ii) the potential length of time before such Interest Advance may be reimbursed
and the resulting degree of uncertainty with respect to such reimbursement; and

(iii) the possibility and effects of future adverse changes with respect to the
Mortgaged Properties, and

(iv) the fact that Interest Advances are intended to provide liquidity only and
not credit support to the Holders of any Class of Notes entitled thereto.

For purposes of any such determination of whether an Interest Advance
constitutes or would constitute a Nonrecoverable Interest Advance, an Interest
Advance will be deemed to be nonrecoverable if the Advancing Agent or the Backup
Advancing Agent, as applicable, determines that future Interest Proceeds and
Principal Proceeds may be ultimately insufficient to fully reimburse such
Interest Advance, plus interest thereon at the Reimbursement Rate within a
reasonable period of time. The Backup Advancing Agent will be entitled to
conclusively rely on any affirmative determination by the Advancing Agent that
an Interest Advance would have been a Nonrecoverable Interest Advance. Absent
bad faith, the determination by the Advancing Agent or the Backup Advancing
Agent, as applicable, as to the nonrecoverability of any Interest Advance shall
be conclusive and binding on the Holders of the Notes.

(c) Each of the Advancing Agent and the Backup Advancing Agent may recover any
previously unreimbursed Interest Advance made by it (including any
Nonrecoverable Interest Advance), together with interest thereon, first, from
Interest Proceeds and second (to the extent that there are insufficient Interest
Proceeds for such reimbursement), from Principal Proceeds to the extent that
such reimbursement would not trigger an additional Interest Shortfall; provided
that if at any time an Interest Advance is determined to be a Nonrecoverable
Interest Advance, the Advancing Agent or the Backup Advancing Agent shall be
entitled to recover all outstanding Interest Advances from the Collection
Account pursuant to the Servicing Agreement on any Business Day during any
Interest Accrual Period prior to the related Determination Date. The Advancing
Agent shall be permitted (but not obligated) to defer or otherwise structure the
timing of recoveries of Nonrecoverable Interest Advances in such manner as the
Advancing Agent determines is in the best interest of the Holders of the Notes,
as a collective whole, which may include being reimbursed for Nonrecoverable
Interest Advances in installments.

(d) The Advancing Agent and the Backup Advancing Agent will each be entitled
with respect to any Interest Advance made by it (including Nonrecoverable
Interest Advances) to interest accrued on the amount of such Interest Advance
for so long as it is outstanding at the Reimbursement Rate.

 

-146-



--------------------------------------------------------------------------------

(e) The obligations of the Advancing Agent and the Backup Advancing Agent to
make Interest Advances in respect of the Class A Notes, the Class A-S Notes and
the Class B Notes will continue through the Stated Maturity Date, unless the
Class A Notes, the Class A-S Notes and the Class B Notes are previously redeemed
or repaid in full.

(f) In no event will the Advancing Agent, in its capacity as such hereunder or
the Note Administrator, in its capacity as Backup Advancing Agent hereunder, be
required to advance any amounts in respect of payments of principal of any
Mortgage Asset or Note.

(g) In consideration of the performance of its obligations hereunder, the
Advancing Agent shall be entitled to receive, at the times set forth herein and
subject to the Priority of Payments, to the extent funds are available therefor,
the Advancing Agent Fee. For so long as Seller (or any of its Affiliates) is the
Advancing Agent and Retention Holder (or any of its Affiliates) owns the
Preferred Shares, the Advancing Agent hereby agrees, on behalf of itself and its
affiliates, to waive its rights to receive the Advancing Agent Fee and any
Reimbursement Interest. The Note Administrator shall not be entitled to an
additional fee in respect of its role as Backup Advancing Agent. If the
Advancing Agent is terminated for failing to make an Interest Advance hereunder
(as provided in Section 16.5(d)) (or for failing to make a Servicing Advance
under the Servicing Agreement) that the Advancing Agent did not determine to be
nonrecoverable, the Backup Advancing Agent or any applicable subsequent
successor advancing agent will be entitled to receive the Advancing Agent Fee
(plus Reimbursement Interest on any Interest Advance made by the Backup
Advancing Agent or applicable subsequent successor advancing agent) and shall be
required to make Interest Advances until a successor advancing agent is
appointed under this Indenture.

(h) The determination by the Advancing Agent or the Backup Advancing Agent (in
its capacity as successor Advancing Agent), as applicable, (i) that it has made
a Nonrecoverable Interest Advance (together with Reimbursement Interest thereon)
or (ii) that any proposed Interest Advance, if made, would constitute a
Nonrecoverable Interest Advance, shall be evidenced by an Officer’s Certificate
delivered promptly to the Trustee, the Note Administrator, the Issuer and the
17g-5 Information Provider, setting forth the basis for such determination;
provided that failure to give such notice, or any defect therein, shall not
impair or affect the validity of, or the Advancing Agent or the Backup Advancing
Agent, entitlement to reimbursement with respect to, any Interest Advance.

Section 10.8 Reports by Parties.

(a) The Note Administrator shall supply, in a timely fashion, to the Issuer, the
Trustee, the Servicer, the Special Servicer and the Collateral Manager any
information regularly maintained by the Note Administrator that the Issuer, the
Trustee, the Servicer, the Special Servicer or the Collateral Manager may from
time to time request in writing with respect to the Collateral or the Indenture
Accounts and provide any other information reasonably available to the Note
Administrator by reason of its acting as Note Administrator hereunder and
required to be provided by Section 10.9 or to permit the Collateral Manager to
perform its obligations under the Collateral

 

-147-



--------------------------------------------------------------------------------

Management Agreement. Each of the Issuer, the Servicer, and the Special Servicer
shall promptly forward to the Collateral Manager, the Trustee and the Note
Administrator any information in their possession or reasonably available to
them concerning any of the Collateral that the Trustee or the Note Administrator
reasonably may request or that reasonably may be necessary to enable the Note
Administrator to prepare any report or to enable the Trustee or the Note
Administrator to perform any duty or function on its part to be performed under
the terms of this Indenture.

Section 10.9 Reports; Accountings.

(a) Based on the CREFC® Loan Periodic Update File prepared by the Servicer and
delivered by the Servicer to the Note Administrator no later than 2:00 p.m. (New
York time) on the second Business Day before the Payment Date, the Note
Administrator shall prepare and make available on its website initially located
at www.ctslink.com (or, upon written request from registered Holders of the
Notes or from those parties that cannot receive such statement electronically,
provide by first class mail), on each Payment Date to Privileged Persons, a
report substantially in the form of Exhibit G hereto (the “Monthly Report”),
setting forth the following information:

(i) the amount of the distribution of principal and interest on such Payment
Date to the Noteholders and any reduction of the Aggregate Outstanding Amount of
the Notes;

(ii) the aggregate amount of compensation paid to the Note Administrator, the
Trustee and servicing compensation paid to the Servicer during the related Due
Period;

(iii) the Aggregate Outstanding Portfolio Balance outstanding immediately before
and immediately after the Payment Date;

(iv) the number, Aggregate Outstanding Portfolio Balance, weighted average
remaining term to maturity and weighted average interest rate of the Mortgage
Assets as of the end of the related Due Period;

(v) the number and aggregate principal balance of Mortgage Assets that are
(A) delinquent 30-59 days, (B) delinquent 60-89 days, (C) delinquent 90 days or
more and (D) current but Specially Serviced Mortgage Loans or in foreclosure but
not an REO Property;

(vi) the value of any REO Property owned by the Issuer or any Permitted
Subsidiary as of the end of the related Due Period, on an individual Mortgage
Asset basis, based on the most recent appraisal or valuation;

(vii) the amount of Interest Proceeds and Principal Proceeds received in the
related Due Period;

(viii) the amount of any Interest Advances made by the Advancing Agent or the
Backup Advancing Agent, as applicable;

 

-148-



--------------------------------------------------------------------------------

(ix) the payments due pursuant to the Priority of Payments with respect to each
clause thereof;

(x) the number and related principal balances of any Mortgage Assets that have
been (or are related to Mortgage Loans that have been) extended or modified
during the related Due Period on an individual Mortgage Asset basis;

(xi) the amount of any remaining unpaid Interest Shortfalls as of the close of
business on the Payment Date;

(xii) a listing of each Mortgage Asset that was the subject of a principal
prepayment during the related collection period and the amount of principal
prepayment occurring;

(xiii) the aggregate unpaid principal balance of the Mortgage Assets outstanding
as of the close of business on the related Determination Date;

(xiv) with respect to any Mortgage Asset as to which a liquidation occurred
during the related Due Period (other than through a payment in full), (A) the
number thereof and (B) the aggregate of all liquidation proceeds which are
included in the Payment Account and other amounts received in connection with
the liquidation (separately identifying the portion thereof allocable to
distributions of the Notes);

(xv) with respect to any REO Property owned by the Issuer or any Permitted
Subsidiary thereof, as to which the Special Servicer determined that all
payments or recoveries with respect to the related property have been ultimately
recovered during the related collection period, (A) the related Mortgage Asset
and (B) the aggregate of all liquidation proceeds and other amounts received in
connection with that determination (separately identifying the portion thereof
allocable to distributions on the Securities);

(xvi) the amount on deposit in the Expense Reserve Account;

(xvii) the aggregate amount of interest on monthly debt service advances in
respect of the Mortgage Assets paid to the Advancing Agent and/or the Backup
Advancing Agent since the prior Payment Date;

(xviii) a listing of each modification, extension or waiver made with respect to
each Mortgage Asset;

(xix) an itemized listing of any Special Servicing Fees received from the
Special Servicer or any of its affiliates during the related Due Period;

(xx) the amount of any dividends or other distributions to the Preferred Shares
on the Payment Date; and

(xxi) the Net Outstanding Portfolio Balance and whether any Special Servicer
Consultation Event, Special Servicer Review Event or Operating Advisor
Termination Event has occurred and, if either such event has occurred, whether
either such event is continuing.

 

-149-



--------------------------------------------------------------------------------

(b) The Note Administrator will post on the Note Administrator’s Website, any
report received from the Servicer or Special Servicer detailing any breach of
the representations and warranties with respect to any Mortgage Asset by the
Seller or any of its affiliates and the steps taken by the Seller or any of its
affiliates to cure such breach; a listing of any breach of the representations
and warranties with respect to any Mortgage Asset by the Seller or any of its
affiliates and the steps taken by the Seller or any of its affiliates to cure
such breach;

(c) All information made available on the Note Administrator’s Website will be
restricted and the Note Administrator will only provide access to such reports
to Privileged Persons in accordance with this Indenture. In connection with
providing access to its website, the Note Administrator may require registration
and the acceptance of a disclaimer.

(d) Not more than five (5) Business Days after receiving an Issuer Request
requesting information regarding a Clean-up Call, a Tax Redemption, an Auction
Call Redemption or an Optional Redemption as of a proposed Redemption Date, the
Note Administrator shall, subject to its timely receipt of the necessary
information to the extent not in its possession, compute the following
information and provide such information in a statement (the “Redemption Date
Statement”) delivered to the Preferred Shareholders and the Preferred Share
Paying Agent:

(i) the Aggregate Outstanding Amount of the Notes of the Class or Classes to be
redeemed as of such Redemption Date;

(ii) the amount of accrued interest due on such Notes as of the last day of the
Due Period immediately preceding such Redemption Date;

(iii) the Redemption Price;

(iv) the sum of all amounts due and unpaid under Section 11.1(a) (other than
amounts payable on the Notes being redeemed or to the Noteholders thereof); and

(v) the amount in the Collection Account and the Indenture Accounts (other than
the Preferred Share Distribution Account) available for application to the
redemption of such Notes.

(e) The Issuer shall provide quarterly updates on the status of the business
plan for each Mortgage Asset, which reports shall be posted to the Note
Administrator’s Website.

Section 10.10 Release of Mortgage Assets; Release of Collateral.

(a) If no Event of Default has occurred and is continuing and subject to Article
12 hereof, the Issuer (or the Collateral Manager on its behalf) may direct the
Special Servicer on behalf of the Trustee to release a Pledged Mortgage Asset
from the lien of this Indenture, by Issuer Order delivered to the Trustee and
the Custodian at least two (2) Business Days prior to the settlement date for
any sale of a Pledged Mortgage Asset, which Issuer Order shall be accompanied by
a certification of the Collateral Manager (i) that the Pledged Mortgage Asset
has been sold

 

-150-



--------------------------------------------------------------------------------

pursuant to and in compliance with Article 12 or (ii) in the case of a
redemption pursuant to Section 9.1, the proceeds from any such sale of Mortgage
Assets are sufficient to redeem the Notes pursuant to Section 9.1, and, upon
receipt of a Release Request of such Mortgage Asset from the Collateral Manager,
the Servicer or the Special Servicer, the Custodian shall deliver any such
Pledged Mortgage Asset, if in physical form, duly endorsed to the broker or
purchaser designated in such Issuer Order or to the Issuer if so requested in
the Issuer Order, or, if such Pledged Mortgage Asset is represented by a
Security Entitlement, cause an appropriate transfer thereof to be made, in each
case against receipt of the sales price therefor as set forth in such Issuer
Order. If requested, the Custodian may deliver any such Pledged Mortgage Asset
in physical form for examination (prior to receipt of the sales proceeds) in
accordance with street delivery custom. The Custodian shall (i) deliver any
agreements and other documents in its possession relating to such Pledged
Mortgage Asset and (ii) the Trustee, if applicable, duly assign each such
agreement and other document, in each case, to the broker or purchaser
designated in such Issuer Order or to the Issuer if so requested in the Issuer
Order.

(b) The Issuer (or the Collateral Manager on behalf of the Issuer) may deliver
to the Trustee and Custodian at least three (3) Business Days prior to the date
set for redemption or payment in full of a Pledged Mortgage Asset, an Issuer
Order certifying that such Pledged Mortgage Asset is being paid in full.
Thereafter, the Collateral Manager, the Servicer or the Special Servicer, by
delivery of a Release Request, may direct the Custodian to deliver such Pledged
Mortgage Asset and the related Mortgage Asset File therefor on or before the
date set for redemption or payment, to the Collateral Manager, the Servicer or
the Special Servicer for redemption against receipt of the applicable redemption
price or payment in full thereof.

(c) With respect to any Mortgage Asset subject to a workout or restructuring,
the Issuer (or the Collateral Manager on behalf of the Issuer) may, by Issuer
Order delivered to the Trustee and Custodian at least two (2) Business Days
prior to the date set for an exchange, tender or sale, certify that a Mortgage
Asset is subject to a workout or restructuring and setting forth in reasonable
detail the procedure for response thereto. Thereafter, the Collateral Manager,
the Servicer or the Special Servicer may, in accordance with the terms of, and
subject to any required consent and consultation obligations set forth in the
Servicing Agreement, direct the Custodian, by delivery to the Custodian of a
Release Request, to deliver any Collateral to the Collateral Manager, the
Servicer or the Special Servicer in accordance with such Release Request.

(d) The Special Servicer shall remit to the Servicer for deposit into the
Collection Account any proceeds received by it from the disposition of a Pledged
Mortgage Asset and treat such proceeds as Principal Proceeds, for remittance by
the Servicer to the Note Administrator on the first Remittance Date occurring
thereafter. None of the Trustee, the Note Administrator or the Securities
Intermediary shall be responsible for any loss resulting from delivery or
transfer of any such proceeds prior to receipt of payment in accordance
herewith.

(e) The Trustee shall, upon receipt of an Issuer Order declaring that there are
no Notes Outstanding and all obligations of the Issuer hereunder have been
satisfied, release the Collateral from the lien of this Indenture.

 

-151-



--------------------------------------------------------------------------------

(f) Upon receiving actual notice of any offer or any request for a waiver,
consent, amendment or other modification with respect to any Mortgage Asset, or
in the event any action is required to be taken in respect to an Asset Document,
the Special Servicer on behalf of the Issuer will promptly notify the Collateral
Manager, the Operating Advisor and the Servicer of such request, and the Special
Servicer shall grant any waiver or consent, and enter into any amendment or
other modification pursuant to the Servicing Agreement in accordance with the
Servicing Standard. In the case of any modification or amendment that results in
the release of the related Mortgage Asset, notwithstanding anything to the
contrary in Section 5.5(a), the Custodian, upon receipt of a Release Request,
shall release the related Mortgage Asset File upon the written instruction of
the Servicer or the Special Servicer, as applicable.

Section 10.11 [Reserved.]

Section 10.12 Information Available Electronically.

(a) The Note Administrator shall make available to any Privileged Person the
following items (in each case, as applicable, to the extent received by it) by
means of the Note Administrator’s Website the following items (to the extent
such items were prepared by or delivered to the Note Administrator in electronic
format);

(i) The following documents, which will initially be available under a tab or
heading designated “deal documents”:

(1) the final Offering Memorandum related to the Notes offered thereunder;

(2) this Indenture, and any schedules, exhibits and supplements thereto;

(3) the CREFC® Loan Setup file;

(4) the Issuer Charter,

(5) the Servicing Agreement, any schedules, exhibits and supplements thereto:

(6) the Preferred Share Paying Agency Agreement, and any schedules, exhibits and
supplements thereto;

(ii) The following documents will initially be available under a tab or heading
designated “periodic reports”:

(1) the Monthly Reports prepared by the Note Administrator pursuant to
Section 10.9(a); and

(2) certain information and reports specified in the Servicing Agreement
(including the collection of reports specified by CRE Finance Council or any
successor organization reasonably acceptable to the Note Administrator and the
Servicer) known as the “CREFC® Investor Reporting Package” relating to the
Mortgage Assets to the extent that the Note Administrator receives such
information and reports from the Servicer from time to time;

 

-152-



--------------------------------------------------------------------------------

(iii) The following documents, which will initially be available under a tab or
heading designated “Additional Documents”:

(1) inspection reports delivered to the Note Administrator under the terms of
the Servicing Agreement;

(2) appraisals delivered to the Note Administrator under the terms of the
Servicing Agreement;

(3) any quarterly updates on the status of the business plan for each Mortgage
Asset delivered by the Issuer to the Note Administrator; and

(4) the Issuer hereby directs the Note Administrator to post any reports or such
other information that, from time to time, the Issuer or the Special Servicer
provides to the Note Administrator to be made available on the Note
Administrator’s Website;

(iv) The following documents, which will initially be available under a tab or
heading designated “special notices”:

(1) notice of final payment on the Notes delivered to the Note Administrator
pursuant to Section 2.7(d);

(2) notice of termination of the Servicer or the Special Servicer;

(3) notice of a Servicer Termination Event or a Special Servicer Termination
Event, each as defined in the Servicing Agreement and delivered to the Note
Administrator under the terms of the Servicing Agreement;

(4) notice of the resignation of any party to this Indenture and notice of the
acceptance of appointment of a replacement for any such party, to the extent
such notice is prepared or received by the Note Administrator;

(5) officer’s certificates supporting the determination that any Interest
Advance was (or, if made, would be) a Nonrecoverable Interest Advance delivered
to the Note Administrator pursuant to Section 10.7(b);

(6) any direction received by the Note Administrator from the Collateral Manager
for the termination of the Special Servicer during any period when such Person
is entitled to make such a direction, and any direction of a Majority of the
Notes to terminate the Special Servicer in response to the recommendation of the
Operating Advisor; and

(7) any direction received by the Note Administrator from a Majority of the
Controlling Class or a Supermajority of the Notes for the termination of the
Note Administrator or the Trustee pursuant to Section 6.9(c);

 

-153-



--------------------------------------------------------------------------------

(v) the following notices provided by Retention Holder or the Collateral Manager
to the Note Administrator, if any, which will initially be available under a tab
or heading designated “risk retention special notices”:

(1) any changes to the fair values set forth in the “Credit Risk Retention”
section of the Offering Memorandum between the date of the Offering Memorandum
and the Closing Date;

(2) any material differences between the valuation methodology or any of the key
inputs and assumptions that were used in calculating the fair value or range of
fair values prior to the pricing of the Notes and the Closing Date;

(3) any noncompliance of the applicable credit risk retention requirements under
the credit risk retention requirements under Section 15G of the Exchange Act by
Retention Holder or a Subsequent Retaining Holder as and to the extent the
Sponsor is required under the credit risk retention requirements under
Section 15G of the Exchange Act; and

(4) any notices required pursuant to the EU Risk Retention Agreement;

(vi) the “Investor Q&A Forum” pursuant to Section 10.13; and

(vii) solely to Noteholders and holders of any Preferred Shares, the “Investor
Registry” pursuant to Section 10.13.

Privileged Persons who execute Exhibit H-2 shall only be entitled to access the
Monthly Report, and shall not have access to any other information on the Note
Administrator’s Website.

The Note Administrator’s Website shall initially be located at www.ctslink.com.
The foregoing information shall be made available by the Note Administrator on
the Note Administrator’s Website promptly following receipt. The Note
Administrator may change the titles of the tabs and headings on portions of its
website, and may re-arrange the files as it deems proper. The Note Administrator
shall have no obligation or duty to verify, confirm or otherwise determine
whether the information being delivered is accurate, complete, conforms to the
transaction, or otherwise is or is not anything other than what it purports to
be. In the event that any such information is delivered or posted in error, the
Note Administrator may remove it from the Note Administrator’s Website. The Note
Administrator has not obtained and shall not be deemed to have obtained actual
knowledge of any information posted to the Note Administrator’s Website to the
extent such information was not produced by the Note Administrator. In
connection with providing access to the Note Administrator’s Website, the Note
Administrator may require registration and the acceptance of a disclaimer. The
Note Administrator shall not be liable for the dissemination of information in
accordance with the terms of this Indenture, makes no representations or
warranties as to the accuracy or completeness of such information being made
available, and assumes no responsibility for such information. Assistance in
using the Note Administrator’s Website can be obtained by calling 866-846-4526.

 

-154-



--------------------------------------------------------------------------------

Section 10.13 Investor Q&A Forum; Investor Registry.

(a) The Note Administrator shall make the “Investor Q&A Forum” available to
Privileged Persons and prospective purchasers of Notes by means of the Note
Administrator’s Website, where Noteholders (including beneficial owners of
Notes) may (i) submit inquiries to the Note Administrator relating to the
Monthly Reports, and submit inquiries to the Collateral Manager, the Servicer or
the Special Servicer or, after the occurrence of a Special Servicer Consultation
Event with respect to any CLO Controlled Mortgage Asset, the Operating Advisor
(each, a “Q&A Respondent”) relating to any servicing reports prepared by that
party, the Mortgage Assets, or the properties related thereto (each an “Inquiry”
and collectively, “Inquiries”), and (ii) view Inquiries that have been
previously submitted and answered, together with the answers thereto. Upon
receipt of an Inquiry for a Q&A Respondent, the Note Administrator shall forward
the Inquiry to the applicable Q&A Respondent, in each case via email or such
other method as the Note Administrator and the Servicer or the Special Servicer
agree within a commercially reasonable period of time following receipt thereof.
Following receipt of an Inquiry, the Note Administrator and the applicable Q&A
Respondent, unless such party determines not to answer such Inquiry as provided
below, shall reply to the Inquiry, which reply of the applicable Q&A Respondent
shall be by email to the Note Administrator, the Servicer and the Special
Servicer or such other method as the Note Administrator and the Servicer or the
Special Servicer will agree. The Note Administrator shall post (within a
commercially reasonable period of time following preparation or receipt of such
answer, as the case may be) such Inquiry and the related answer to the Note
Administrator’s Website. If the Note Administrator or the applicable Q&A
Respondent determines, in its respective sole discretion, that (i) any Inquiry
is not of a type described above, (ii) answering any Inquiry would not be in the
best interests of the Issuer or the Noteholders, (iii) answering any Inquiry
would be in violation of applicable law, the Asset Documents, the Collateral
Management Agreement, this Indenture or the Servicing Agreement, (iv) answering
any Inquiry would materially increase the duties of, or result in significant
additional cost or expense to, the Note Administrator, the Collateral Manager,
the Servicer, the Special Servicer or the Operating Advisor, as applicable or
(v) answering any such inquiry would reasonably be expected to result in the
waiver of an attorney client privilege or the disclosure of attorney work
product, or is otherwise not advisable to answer, it shall not be required to
answer such Inquiry and shall promptly notify the Note Administrator of such
determination. The Note Administrator shall notify the Person who submitted such
Inquiry in the event that the Inquiry shall not be answered in accordance with
the terms of this Indenture. Any notice by the Note Administrator to the Person
who submitted an Inquiry that shall not be answered shall include the following
statement: “Because the Indenture and the Servicing Agreement provides that the
Note Administrator, Servicer, Special Servicer and Operating Advisor shall not
answer an Inquiry if it determines, in its respective sole discretion, that
(i) any Inquiry is beyond the scope of the topics described in the Indenture,
(ii) answering any Inquiry would not be in the best interests of the Issuer
and/or the Noteholders, (iii) answering any Inquiry would be in violation of
applicable law or the Asset Documents, this Indenture or the Servicing
Agreement, (iv) answering any Inquiry would materially increase the duties of,
or result in significant additional cost or expense to, the Trustee, the
Servicer, the Special Servicer or the Operating Advisor, as applicable, or
(v) answering any such inquiry would reasonably be expected to result in the
waiver of an attorney client privilege or the disclosure of attorney work
product, or is otherwise not advisable to answer, no inference shall be drawn
from the fact that the Trustee, the Servicer, the Special Servicer or the
Operating Advisor has declined to answer the Inquiry.” Answers posted on the
Investor Q&A Forum shall

 

-155-



--------------------------------------------------------------------------------

be attributable only to the Q&A Respondent, and shall not be deemed to be
answers from any other Person. Any Inquiry and the related answer posted to the
Note Administrator’s Website may be amended, modified, deleted or otherwise
altered as the Note Administrator, Servicer or Special Servicer, as applicable,
may determine in its sole discretion. None of the Placement Agents, the
Collateral Manager, the Issuer, the Co-Issuer, the Seller, the Advancing Agent,
the Future Funding Indemnitor, Retention Holder, the Servicer, the Special
Servicer, the Operating Advisor, the Note Administrator or the Trustee, or any
of their respective Affiliates shall certify to any of the information posted in
the Investor Q&A Forum and no such party shall have any responsibility or
liability for the content of any such information. The Note Administrator shall
not be required to post to the Note Administrator’s Website any Inquiry or
answer thereto that the Note Administrator determines, in its sole discretion,
is administrative or ministerial in nature. The Investor Q&A Forum shall not
reflect questions, answers and other communications that are not submitted via
the Note Administrator’s Website. Additionally, the Note Administrator may
require acceptance of a waiver and disclaimer for access to the Investor Q&A
Forum.

(b) The Note Administrator shall make available to any Noteholder or holder of
Preferred Shares and any beneficial owner of a Note, the Investor Registry. The
“Investor Registry” shall be a voluntary service available on the Note
Administrator’s Website, where Noteholders and beneficial owners of Notes can
register and thereafter obtain information with respect to any other Noteholder
or beneficial owner that has so registered. Any Person registering to use the
Investor Registry shall be required to certify that (i) it is a Noteholder, a
beneficial owner of a Note or a holder of a Preferred Share and (ii) it grants
authorization to the Note Administrator to make its name and contact information
available on the Investor Registry for at least 45 days from the date of such
certification to other registered Noteholders and registered beneficial owners
or Notes. Such Person shall then be asked to enter certain mandatory fields such
as the individual’s name, the company name and email address, as well as certain
optional fields such as address, and phone number. If any Noteholder or
beneficial owner of a Note notifies the Note Administrator that it wishes to be
removed from the Investor Registry (which notice may not be within forty-five
(45) days of its registration), the Note Administrator shall promptly remove it
from the Investor Registry. The Note Administrator shall not be responsible for
verifying or validating any information submitted on the Investor Registry, or
for monitoring or otherwise maintaining the accuracy of any information thereon.
The Note Administrator may require acceptance of a waiver and disclaimer for
access to the Investor Registry.

(c) Certain information concerning the Collateral and the Notes, including the
Monthly Reports, CREFC® Reports and supplemental notices, shall be provided by
the Note Administrator to certain market data providers upon receipt by the Note
Administrator from such persons of a certification in the form of Exhibit I
hereto, which certification may be submitted electronically via the Note
Administrator’s Website. The Issuer hereby authorizes the provision of such
information to Bloomberg L.P., Trepp, LLC, Intex Solutions, Inc., Markit Group
Limited, Interactive Data Corp., BlackRock Financial Management, Inc., CMBS.com,
Inc., Moody’s Analytics and Thomson Reuters Corporation.

(d) [Reserved.]

 

-156-



--------------------------------------------------------------------------------

(e) The 17g-5 Information Provider will make the “Rating Agency Q&A Forum and
Servicer Document Request Tool” available to NRSROs via the 17g-5 Information
Providers Website, where NRSROs may (i) submit inquiries to the Trustee relating
to the Monthly Report, (ii) submit inquiries to the Collateral Manager, the
Servicer or the Special Servicer relating to servicing reports prepared by such
parties, or the Collateral, except to the extent already obtained, (iii) submit
requests for loan-level reports and information, and (iv) view previously
submitted inquiries and related answers or reports, as the case may be. Upon
receipt of an inquiry or request for the Note Administrator, the Collateral
Manager, the Servicer or the Special Servicer, as the case may be, the 17g-5
Information Provider shall forward such inquiry or request to the Note
Administrator, the Collateral Manager, the Servicer or the Special Servicer, as
applicable, in each case via email within a commercially reasonable period of
time following receipt thereof. The Trustee, the Note Administrator, the
Collateral Manager, the Servicer or the Special Servicer, as applicable, will be
required to answer each inquiry, unless it determines that (a) answering the
inquiry would be in violation of applicable law, the Servicing Standard, this
Indenture, the Servicing Agreement or the applicable loan documents,
(b) answering the inquiry would or is reasonably expected to result in a waiver
of an attorney-client privilege or the disclosure of attorney work product, or
(c) answering the inquiry would materially increase the duties of, or result in
significant additional cost or expense to, such party, and the performance of
such additional duty or the payment of such additional cost or expense is beyond
the scope of its duties under this Indenture or the Servicing Agreement, as
applicable. In the event that any of the Trustee, the Note Administrator, the
Servicer or the Special Servicer declines to answer an inquiry, it shall
promptly email the 17g-5 Information Provider with the basis of such
declination. The 17g-5 Information Provider will be required to post the
inquiries and the related answers (or reports, as applicable) on the Rating
Agency Q&A Forum and Servicer Document Request Tool promptly upon receipt, or in
the event that an inquiry is unanswered, the inquiry and the basis for which it
was unanswered. The Rating Agency Q&A Forum and Servicer Document Request Tool
may not reflect questions, answers, or other communications which are not
submitted through the 17g-5 Website. Answers and information posted on the
Rating Agency Q&A Forum and Servicer Document Request Tool will be attributable
only to the respondent, and will not be deemed to be answers from any other
Person. No such other Person will have any responsibility or liability for, and
will not be deemed to have knowledge of, the content of any such information.

Section 10.14 Certain Procedures.

For so long as the Notes may be transferred only in accordance with Rule 144A,
the Issuer (or the Collateral Manager on its behalf) will ensure that any
Bloomberg screen containing information about the Rule 144A Global Notes
includes the following (or similar) language:

(i) the “Note Box” on the bottom of the “Security Display” page describing the
Rule 144A Global Notes will state: “Iss’d Under 144A”;

(ii) the “Security Display” page will have the flashing red indicator “See Other
Available Information”; and

The indicator will link to the “Additional Security Information” page, which
will state that the Notes “are being offered in reliance on the exemption from
registration under Rule 144A of the Securities Act to persons who are qualified
institutional buyers (as defined in Rule 144A under the Securities Act)”.

 

-157-



--------------------------------------------------------------------------------

ARTICLE 11

APPLICATION OF FUNDS

Section 11.1 Disbursements of Amounts from Payment Account.

(a) Notwithstanding any other provision in this Indenture, but subject to the
other subsections of this Section 11.1 hereof, on each Payment Date, the Note
Administrator shall disburse amounts transferred to the Payment Account in
accordance with the following priorities (the “Priority of Payments”):

(i) Interest Proceeds. On each Payment Date that is not a Redemption Date, the
Stated Maturity Date or a Payment Date following an acceleration of the Notes as
a result of the occurrence and continuation of an Event of Default, Interest
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:

(1) to the payment of taxes and filing fees (including any registered office and
government fees) owed by the Issuer or the Co-Issuer, if any;

(2) (a) first, to the extent not previously reimbursed, to the Backup Advancing
Agent and the Advancing Agent, in that order, the aggregate amount of any
Nonrecoverable Interest Advances due and payable to such party; (b) second, to
the Advancing Agent (or to the Backup Advancing Agent if the Advancing Agent has
failed to make any Interest Advance required to be made by the Advancing Agent
pursuant to the terms hereof), the Advancing Agent Fee and any previously due
but unpaid Advancing Agent Fee (with respect to amounts owed to the Advancing
Agent, unless waived by the Advancing Agent) (provided that the Advancing Agent
or Backup Advancing Agent, as applicable, has not failed to make any Interest
Advance required to be made in respect of any Payment Date pursuant to the terms
of this Indenture); and (c) third, to the Advancing Agent and the Backup
Advancing Agent, to the extent due and payable to such party, Reimbursement
Interest and reimbursement of any outstanding Interest Advances not to exceed,
in each case, the amount that would result in an Interest Shortfall with respect
to such Payment Date;

(3) (a) first, pro rata to the payment to the Note Administrator and to the
Trustee of the accrued and unpaid fees in respect of their services equal to
U.S. $5,000, in each case payable monthly (a portion of which is payable to the
Trustee by the Notes Administrator), (b) second, to the payment of other accrued
and unpaid Company Administrative Expenses of the Note Administrator, the
Trustee, the Paying Agent and the Preferred Share Paying Agent not to exceed the
sum of U.S. $250,000 per Expense Year (of which $100,000 will be allocated to
the Trustee and $150,000 will be allocated to the Note Administrator (in each of
its capacities); provided that any unused portions of the foregoing cap
remaining at the end of an Expense Year will be available to pay the Company
Administrative Expenses of any of the Note Administrator (in each of its
capacities) or the Trustee), and (c) third, to the payment of any other accrued
and unpaid Company Administrative Expenses;

 

-158-



--------------------------------------------------------------------------------

(4) to the payment of the Collateral Manager Fee and any previously due but
unpaid Collateral Manager Fee (if not waived by the Collateral Manager);

(5) to the payment of the Class A Interest Distribution Amount plus any Class A
Defaulted Interest Amount;

(6) to the payment of the Class A-S Interest Distribution Amount plus any
Class A-S Defaulted Interest Amount;

(7) to the payment of the Class B Interest Distribution Amount plus any Class B
Defaulted Interest Amount;

(8) to the payment of the Class C Interest Distribution Amount and, if no
Class A Notes, Class A-S Notes and Class B Notes are outstanding, any Class C
Defaulted Interest Amount;

(9) to the payment of the Class C Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class C Notes);

(10) to the payment of the Class D Interest Distribution Amount and, if no
Class A Notes, Class A-S Notes, Class B Notes and Class C Notes are outstanding,
any Class D Defaulted Interest Amount;

(11) to the payment of the Class D Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class D Notes);

(12) if either of the Note Protection Tests is not satisfied as of the
Determination Date relating to such Payment Date, to the payment of, first,
principal on the Class A Notes, second, principal on the Class A-S Notes, third,
principal on the Class B Notes, fourth, principal on the Class C Notes and
fifth, principal on the Class D Notes, in each case, to the extent necessary to
cause each of the Note Protection Tests to be satisfied or, if sooner, until the
Class A Notes, the Class A-S Notes, the Class B Notes, the Class C Notes and the
Class D Notes have been paid in full;

(13) to the payment of the Class E Interest Distribution Amount and, if no
Class A Notes, Class A-S Notes, Class B Notes, Class C Notes and Class D Notes
are outstanding, any Class E Defaulted Interest Amount;

(14) to the payment of the Class E Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class E Notes);

(15) to the payment of the Class F Interest Distribution Amount and, if no
Class A Notes, Class A-S Notes, Class B Notes, Class C Notes, Class D Notes and
Class E Notes are outstanding, any Class F Defaulted Interest Amount;

 

-159-



--------------------------------------------------------------------------------

(16) to the payment of the Class F Deferred Interest Amount (in reduction of the
Aggregate Outstanding Amount of the Class F Notes);

(17) to the payment of any Company Administrative Expenses not paid pursuant to
clause (3) above in the order specified therein;

(18) upon direction of the Collateral Manager, for deposit into the Expense
Reserve Account in an amount not to exceed U.S.$100,000 in respect of such
Payment Date; and

(19) any remaining Interest Proceeds to be released from the lien of this
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the holder of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

(ii) Principal Proceeds. On each Payment Date that is not a Redemption Date, the
Stated Maturity Date or a Payment Date following an acceleration of the Notes as
a result of the occurrence and continuation of an Event of Default, Principal
Proceeds with respect to the related Due Period shall be distributed in the
following order of priority:

(1) to the payment of the amounts referred to in clauses (1) through (5) of
Section 11.1(a)(i) in the same order of priority specified therein, without
giving effect to any limitations on amounts payable set forth therein, but only
to the extent not paid in full thereunder;

(2) during the Reinvestment Period and for so long as the Note Protection Tests
are satisfied, so long as the Issuer is permitted to purchase Reinvestment
Mortgage Assets under Section 12.2, at the direction of the Collateral Manager,
the amount designated by the Collateral Manager during the related Interest
Accrual Period to be deposited into the Reinvestment Account to be held for
reinvestment in Reinvestment Mortgage Assets or, pursuant to written direction
of the Collateral Manager (on behalf of the Issuer) to be applied to pay the
purchase price of Reinvestment Mortgage Assets (it being understood that the
Collateral Manager will be deemed to have directed the reinvestment of all
Principal Proceeds until such time as it has provided the Note Administrator
with a notice to the contrary);

(3) to the payment of principal of the Class A Notes until the Class A Notes
have been paid in full;

(4) to the payment of amounts referred to in clause (6) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(5) to the payment of principal of the Class A-S Notes until the Class A-S Notes
have been paid in full;

 

-160-



--------------------------------------------------------------------------------

(6) to the payment of amounts referred to in clause (7) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(7) to the payment of principal of the Class B Notes until the Class B Notes
have been paid in full;

(8) to the payment of amounts referred to in clause (8) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(9) to the payment of principal of the Class C Notes (including any Class C
Deferred Interest Amounts) until the Class C Notes have been paid in full;

(10) to the payment of amounts referred to in clause (10) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(11) to the payment of principal of the Class D Notes (including any Class D
Deferred Interest Amounts) until the Class D Notes have been paid in full;

(12) to the payment of amounts referred to in clause (13) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(13) to the payment of principal of the Class E Notes (including any Class E
Deferred Interest Amounts) until the Class E Notes have been paid in full;

(14) to the payment of amounts referred to in clause (15) of Section 11.1(a)(i),
but only to the extent not paid in full thereunder;

(15) to the payment of principal of the Class F Notes (including any Class F
Deferred Interest Amounts) until the Class F Notes have been paid in full; and

(16) any remaining Principal Proceeds to be released from the lien of this
Indenture and paid (upon standing order of the Issuer) to the Preferred Share
Paying Agent for deposit into the Preferred Share Distribution Account for
distribution to the Holder of the Preferred Shares subject to and in accordance
with the provisions of the Preferred Share Paying Agency Agreement.

(iii) Redemption Dates and Payment Dates During Events of Default. On any
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes as a result of the occurrence and continuation of an
Event of Default, Interest Proceeds and Principal Proceeds with respect to the
related Due Period will be distributed in the following order of priority:

(1) to the payment of the amounts referred to in clauses (1) through (4) of
Section 11.1(a)(i) in the same order of priority specified therein, but without
giving effect to any limitations on amounts payable set forth therein;

 

-161-



--------------------------------------------------------------------------------

(2) to the payment of any out-of-pocket fees and expenses of the Issuer, the
Note Administrator and Trustee (including legal fees and expenses) incurred in
connection with an acceleration of the Notes following an Event of Default,
including in connection with sale and liquidation of any of the Collateral in
connection therewith;

(3) to the payment of the Class A Interest Distribution Amount, plus, any
Class A Defaulted Interest Amount;

(4) to the payment in full of principal of the Class A Notes;

(5) to the payment of the Class A-S Interest Distribution Amount, plus, any
Class A-S Defaulted Interest Amount;

(6) to the payment in full of principal of the Class A-S Notes;

(7) to the payment of the Class B Interest Distribution Amount, plus, any
Class B Defaulted Interest Amount;

(8) to the payment in full of principal of the Class B Notes;

(9) to the payment of the Class C Interest Distribution Amount, plus, any
Class C Defaulted Interest Amount;

(10) to the payment in full of principal of the Class C Notes (including any
Class C Deferred Interest Amount);

(11) to the payment of the Class D Interest Distribution Amount, plus, any
Class D Defaulted Interest Amount;

(12) to the payment in full of principal of the Class D Notes (including any
Class D Deferred Interest Amount);

(13) to the payment of the Class E Interest Distribution Amount, plus, any
Class E Defaulted Interest Amount;

(14) to the payment in full of principal of the Class E Notes (including any
Class E Deferred Interest Amount);

(15) to the payment of the Class F Interest Distribution Amount, plus, any
Class F Defaulted Interest Amount;

(16) to the payment in full of the principal of the Class F Notes (including any
Class F Deferred Interest Amount); and

(17) any remaining Interest Proceeds and Principal Proceeds to be released from
the lien of this Indenture and paid (upon standing order of the Issuer) to the
Preferred Share Paying Agent for deposit into the Preferred Share Distribution
Account for distribution to the Holder of the Preferred Shares subject to and in
accordance with the provisions of the Preferred Share Paying Agency Agreement.

 

-162-



--------------------------------------------------------------------------------

(b) On or before the Business Day prior to each Payment Date, the Issuer shall,
pursuant to Section 10.3, remit or cause to be remitted to the Note
Administrator for deposit in the Payment Account an amount of Cash sufficient to
pay the amounts described in Section 11.1(a) required to be paid on such Payment
Date.

(c) If on any Payment Date the amount available in the Payment Account from
amounts received in the related Due Period are insufficient to make the full
amount of the disbursements required by any clause of Section 11.1(a)(i),
Section 11.1(a)(ii) or Section 11.1(a)(iii), such payments will be made to
Noteholders of each applicable Class, as to each such clause, ratably in
accordance with the respective amounts of such disbursements then due and
payable to the extent funds are available therefor.

(d) In connection with any required payment by the Issuer to the Servicer or the
Special Servicer pursuant to the Servicing Agreement of any amount scheduled to
be paid from time to time between Payment Dates from amounts received with
respect to the Mortgage Assets, the Servicer or the Special Servicer, as
applicable, shall be entitled to retain or withdraw such amounts from the
Collection Account pursuant to the terms of the Servicing Agreement.

(e) In connection with any required payment by the Issuer to the Operating
Advisor pursuant to the Servicing Agreement of any amount scheduled to be paid
from time to time between Payment Dates from amounts received with respect to
the Mortgage Assets, such amounts shall be paid to the Operating Advisor
pursuant to the terms of the Servicing Agreement.

Section 11.2 Securities Accounts.

The Issuer hereby directs the Note Administrator to invest all amounts held by,
or deposited with the Note Administrator in the Reinvestment Account, Custodial
Account and the Expense Reserve Account pursuant to the provisions of this
Indenture in Eligible Investments described in clause (v) of the definition of
Eligible Investments and such amounts shall be credited to the Indenture Account
that is the source of funds for such investment. Absent such direction, funds in
the foregoing accounts shall be held uninvested. All amounts held by or
deposited with the Note Administrator in the Payment Account shall be held
uninvested. Any amounts not so invested in Eligible Investments as herein
provided, shall be credited to one or more securities accounts established and
maintained pursuant to the Securities Account Control Agreement at the Corporate
Trust Office of the Note Administrator, or at another financial institution
whose long-term rating is at least equal to “A2” by Moody’s (or such lower
rating as the Rating Agencies shall approve) and agrees to act as a Securities
Intermediary on behalf of the Note Administrator on behalf of the Secured
Parties pursuant to an account control agreement in form and substance similar
to the Securities Account Control Agreement. All other accounts held by the Note
Administrator shall be held uninvested.

 

-163-



--------------------------------------------------------------------------------

ARTICLE 12

DISPOSITION OF MORTGAGE ASSETS; REINVESTMENT MORTGAGE ASSETS;

FUTURE FUNDING ESTIMATES

Section 12.1 Sales of Credit Risk Mortgage Assets and Defaulted Mortgage Assets.

(a) Except as otherwise expressly permitted or required by this Indenture, the
Issuer shall not sell or otherwise dispose of any Mortgage Asset. The Collateral
Manager, on behalf of the Issuer, acting pursuant to the Collateral Management
Agreement may direct the Special Servicer in writing to sell at any time:

(i) any Defaulted Mortgage Asset;

(ii) any Credit Risk Mortgage Asset, unless (x) the Note Protection Tests were
not satisfied as of the immediately preceding Determination Date and have not
been cured as of the proposed sale date or (y) the Trustee, upon written
direction of a majority of the Controlling Class, has provided written notice to
the Collateral Manager that no further sales of Credit Risk Mortgage Assets
shall be permitted; or

(iii) any Reinvestment Mortgage Asset or Exchange Mortgage Asset acquired in
violation of the Eligibility Criteria, the Reinvestment Criteria or the
Acquisition and Disposition Requirements.

The Special Servicer shall sell any Mortgage Asset in any sale permitted
pursuant to this Section 12.1(a), as directed by the Collateral Manager.
Promptly after any sale pursuant to this Section 12.1(a), the Collateral Manager
shall notify the 17g-5 Information Provider of the Mortgage Asset sold and the
sale price and shall provide such other information relating to such sale as may
be reasonably requested by the Rating Agencies.

If a Mortgage Asset that is a Defaulted Mortgage Asset is not sold or otherwise
disposed of by the Issuer within three years of such Mortgage Asset becoming a
Defaulted Mortgage Asset, the Collateral Manager shall use commercially
reasonable efforts to cause the Issuer to sell or otherwise dispose of such
Mortgage Asset as soon as commercially practicable thereafter. In no event shall
the Issuer or the Collateral Manager be permitted to sell or otherwise dispose
of any Mortgage Asset for the primary purpose of recognizing gains or decreasing
losses resulting from market value changes.

In connection with the sale of a Credit Risk Mortgage Asset or a Defaulted
Mortgage Asset pursuant to this Section 12.1(a), the Collateral Manager may also
cause the Issuer to create one or more participation interests in such Defaulted
Mortgage Asset or Credit Risk Mortgage Asset and direct the Trustee to sell one
or more of such participation interests.

(b) In addition, with respect to any Defaulted Mortgage Asset or Credit Risk
Mortgage Asset permitted to be sold pursuant to Section 12.1(a), such Defaulted
Mortgage Asset or Credit Risk Mortgage Asset may be sold by the Issuer at the
direction of the Collateral Manager:

(i) to an entity, other than the Collateral Manager or an affiliate; or

 

-164-



--------------------------------------------------------------------------------

(ii) to the Collateral Manager or an affiliate thereof that is purchasing such
Defaulted Mortgage Asset or Credit Risk Mortgage Asset from the Issuer for a
cash purchase price that is (x) with respect to any Defaulted Mortgage Asset,
equal to or greater than the Par Purchase Price and (y) with respect to any
Credit Risk Mortgage Asset:

(1) until the Disposition Limitation Threshold has been met, equal to or greater
than the Par Purchase Price; and

(2) after the Disposition Limitation Threshold has been met, following
disclosure to, and approval by, the Advisory Committee in accordance with the
Collateral Management Agreement, equal to the greater of (A) the Par Purchase
Price and (B) the fair market value thereof (any purchase described in this
clause (ii), a “Credit Risk/Defaulted Mortgage Asset Cash Purchase”).

(c) If the Collateral Manager directs the sale of a Reinvestment Mortgage Asset
of Exchange Mortgage Asset acquired in violation of the Eligibility Criteria,
the Reinvestment Criteria or the Acquisition and Disposition Requirements, the
Issuer may sell such Mortgage Asset for a cash purchase price that is equal to
or greater than its Par Purchase Price.

(d) A Defaulted Mortgage Asset or Credit Risk Mortgage Asset may be disposed of
at any time, following disclosure to, and approval by, the Advisory Committee,
by the Collateral Manager directing the Issuer to exchange such Defaulted
Mortgage Asset or Credit Risk Mortgage Asset for (1) a Mortgage Asset owned by
the Collateral Manager or an Affiliate of the Collateral Manager that satisfies
the Eligibility Criteria and the Acquisition and Disposition Requirements (such
Mortgage Asset, an “Exchange Mortgage Asset”) or (2) a combination of an
Exchange Mortgage Asset and cash (such exchange for a Defaulted Mortgage Asset,
a “Defaulted Mortgage Asset Exchange,” and such exchange for a Credit Risk
Mortgage Asset, a “Credit Risk Mortgage Asset Exchange”); provided that:

(i) with respect to any Defaulted Mortgage Asset Exchange, the sum of (1) the
Par Purchase Price of such Exchange Mortgage Asset plus (2) the cash amount (if
any) to be paid to the Issuer by the Collateral Manager or an affiliate of the
Collateral Manager, in connection with such exchange, is equal to or greater
than the Par Purchase Price of the Defaulted Mortgage Asset sought to be
exchanged; and

(ii) with respect to any Credit Risk Mortgage Asset Exchange:

(1) until the Disposition Limitation Threshold has been met, the sum of (1) the
Par Purchase Price of such Exchange Mortgage Asset plus (2) the cash amount (if
any) to be paid to the Issuer by the Collateral Manager or an affiliate of the
Collateral Manager, in connection with such exchange, is equal to or greater
than the Par Purchase Price of the Credit Risk Mortgage Asset sought to be
exchanged; and

(2) after the Disposition Limitation Threshold has been met, the sum of (1) the
Par Purchase Price of such Exchange Mortgage Asset plus (2) the cash amount (if
any) to be paid to the Issuer by the Collateral Manager or an affiliate of the
Collateral Manager, in connection with such exchange, is equal to or greater
than the greater of (x) the Par Purchase Price of the Credit Risk Mortgage Asset
sought to be exchanged and (y) the fair market value of such Credit Risk
Mortgage Asset.

 

-165-



--------------------------------------------------------------------------------

(e) In addition to the above, the Majority of Preferred Shareholders shall have
the right to purchase (i) any Defaulted Mortgage Asset for a purchase price
equal to the Par Purchase Price and (ii) any Credit Risk Mortgage Asset for a
purchase price equal to, (x) until the Disposition Limitation Threshold has been
met, the Par Purchase Price, and (y) after the Disposition Limitation Threshold
has been met, following disclosure to, and approval by, the Advisory Committee,
the greater of (1) the Par Purchase Price and (2) the fair market value thereof.

(f) After the Issuer has notified the Trustee and the Note Administrator of an
Optional Redemption, a Clean-up Call, a Tax Redemption or an Auction Call
Redemption in accordance with Section 9.3, the Collateral Manager, on behalf of
the Issuer, and acting pursuant to the Collateral Management Agreement, may at
any time direct the Trustee in writing by Issuer Order to sell, and the Trustee
shall sell in the manner directed by the Majority of Preferred Shareholders in
writing, any Mortgage Asset without regard to the foregoing limitations in
Section 12.1(a); provided that:

(i) the Sale Proceeds therefrom must be used to pay certain expenses and redeem
all of the Notes in whole but not in part pursuant to Section 9.1, and upon any
such sale the Trustee shall release such Mortgage Asset pursuant to
Section 10.12;

(ii) the Issuer may not direct the Trustee to sell (and the Trustee shall not be
required to release) a Mortgage Asset pursuant to this Section 12.1(b) unless:

(1) the Collateral Manager certifies to the Trustee and the Note Administrator
that, in the Collateral Manager’s reasonable business judgment based on
calculations included in the certification (which shall include the sales prices
of the Mortgage Assets), the Sale Proceeds from the sale of one or more of the
Mortgage Assets and all Cash and proceeds from Eligible Investments will be at
least equal to the Total Redemption Price; and

(2) the Independent accountants appointed by the Issuer pursuant to
Section 10.13 shall recalculate the calculations made in clause (1) above and
prepare an agreed-upon procedures report; and

(iii) in connection with an Optional Redemption, an Auction Call Redemption, a
Clean-up Call, or a Tax Redemption, all the Mortgage Assets to be sold pursuant
to this Section 12.1(f) must be sold in accordance with the requirements set
forth in Section 9.1(f).

(g) In the event that any Notes remain Outstanding as of the Payment Date
occurring six months prior to the Stated Maturity Date of the Notes, the
Collateral Manager will be required to determine whether the proceeds expected
to be received on the Mortgage Assets prior to the Stated Maturity Date of the
Notes will be sufficient to pay in full the principal amount of (and accrued
interest on) the Notes on the Stated Maturity Date. If the Collateral Manager
determines, in its sole discretion, that such proceeds will not be sufficient to
pay the outstanding principal amount of and accrued interest on the Notes on the
Stated Maturity Date of the Notes,

 

-166-



--------------------------------------------------------------------------------

the Issuer will, at the direction of the Collateral Manager, be obligated to
liquidate the portion of Mortgage Assets sufficient to pay the remaining
principal amount of and interest on the Notes on or before the Stated Maturity
Date. The Mortgage Assets to be liquidated by the Issuer will be selected by the
Collateral Manager.

(h) Notwithstanding anything herein to the contrary, the Collateral Manager on
behalf of the Issuer shall be permitted to sell or otherwise transfer (including
as a contribution) to a Permitted Subsidiary at any time any Sensitive Asset for
consideration consisting of equity interests in such Permitted Subsidiary (or an
increase in the value of equity interests already owned).

(i) Under no circumstance shall the Trustee in its individual capacity be
required to acquire any Mortgage Assets or any property related thereto.

(j) Any Mortgage Asset sold pursuant to this Section 12.1 shall be released from
the lien of this Indenture.

(k) If the Collateral Manager becomes aware that any Reinvestment Mortgage Asset
did not satisfy the Eligibility Criteria, the Acquisition and Disposition
Requirements or the Reinvestment Criteria at the time it was acquired by the
Issuer, the Collateral Manager may direct the Special Servicer, on behalf of the
Issuer, to sell such Reinvestment Mortgage Asset for a cash purchase price that
is equal to or greater than the Par Purchase Price thereof.

Section 12.2 Reinvestment Mortgage Assets.

(a) Except as provided in Section 12.3(c), during the Reinvestment Period (or
within 60 days after the end of the Reinvestment Period with respect to
reinvestments made pursuant to binding commitments to purchase entered into
during the Reinvestment Period with Principal Proceeds received on, before or
after the last day of the Reinvestment Period), amounts (or Eligible
Investments) credited to the Reinvestment Account may, but are not required to,
be reinvested in Reinvestment Mortgage Assets (which shall be, and hereby are
upon acquisition by the Issuer, Granted to the Trustee pursuant to the Granting
Clause of this Indenture) that satisfy the applicable Eligibility Criteria and
the Acquisition and Disposition Requirements and the following additional
criteria (the “Reinvestment Criteria”), as evidenced by an Officer’s Certificate
of the Collateral Manager on behalf of the Issuer delivered to the Trustee and
the Note Administrator substantially in the form of Exhibit K hereto, delivered
as of the date of the commitment to purchase such Reinvestment Mortgage Asset:

(i) the Note Protection Tests are satisfied; and

(ii) no Event of Default has occurred and is continuing.

In addition, the acquisition by the Issuer of any Reinvestment Mortgage Asset or
Exchange Mortgage Asset shall be conditioned upon delivery by the Issuer to the
Note Administrator and the Custodian of a Subsequent Transfer Instrument
substantially in the form of Exhibit C to the Mortgage Asset Purchase Agreement.

 

-167-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing provisions, (i) Cash on deposit in the
Reinvestment Account may be invested in Eligible Investments pending investment
in Reinvestment Mortgage Assets and (ii) if an Event of Default shall have
occurred and be continuing, no Reinvestment Mortgage Asset may be acquired
unless it was the subject of a commitment entered into by the Issuer prior to
the occurrence of such Event of Default.

Notwithstanding the foregoing provisions, at any time when the Retention Holder
or an Affiliate that is wholly-owned by Sub-REIT or a subsequent REIT and is a
disregarded entity for U.S. federal income tax purposes of such REIT holds 100%
of the Class E Notes, the Class F Notes and the Preferred Shares, it may
contribute additional Cash, Eligible Investments and/or Mortgage Assets to the
Issuer so long as, in the case of Mortgage Assets, any such Mortgage Assets
satisfy the Eligibility Criteria at the time of such contribution, including,
but not limited to, for purposes of effecting any cure rights reserved for the
holder of the Participations, pursuant to and in accordance with the terms of
the related Participation Agreement. Cash or Eligible Investments contributed to
the Issuer by the Retention Holder (during the Reinvestment Period) shall be
credited to the Reinvestment Account (unless the Retention Holder directs
otherwise) and may be reinvested by the Issuer in Reinvestment Mortgage Assets
so long as no Event of Default has occurred and is continuing.

Section 12.3 Conditions Applicable to All Transactions Involving Sale or Grant.

(a) Any transaction effected after the Closing Date under this Article 12 or
Section 10.12 shall be conducted in accordance with the requirements of the
Collateral Management Agreement; provided that (1) the Collateral Manager shall
not direct the Issuer to acquire any Mortgage Asset for inclusion in the
Collateral from the Collateral Manager or any of its Affiliates as principal or
to sell any Mortgage Asset from the Collateral to the Collateral Manager or any
of its Affiliates as principal unless the transaction is effected in accordance
with the Collateral Management Agreement and (2) the Collateral Manager shall
not direct the Issuer to acquire any Mortgage Asset for inclusion in the
Collateral from any account or portfolio for which the Collateral Manager serves
as investment adviser or direct the Issuer to sell any Mortgage Asset to any
account or portfolio for which the Collateral Manager serves as investment
adviser unless such transactions comply with the Collateral Management Agreement
and Section 206(3) of the Advisers Act. The Trustee shall have no responsibility
to oversee compliance with this clause (a) by the other parties.

(b) Upon any Grant pursuant to this Article 12, all of the Issuer’s right, title
and interest to such Mortgage Asset or Security shall be Granted to the Trustee
pursuant to this Indenture, such Mortgage Asset or Security shall be registered
in the name of the Issuer, and, if applicable, the Trustee (or the Custodian on
its behalf) shall receive such Pledged Mortgage Asset or Security. The Trustee
(or the Custodian on its behalf) and the Note Administrator also shall receive,
not later than the date of delivery of any Mortgage Asset, an Officer’s
Certificate of the Collateral Manager certifying that, as of the date of such
Grant, such Grant complies with the applicable conditions of and is permitted by
this Article 12 (and setting forth, to the extent appropriate, calculations in
reasonable detail necessary to determine such compliance). The original note
and/or participation certificate and all allonges thereto or assignments thereof
that are required to be included in the Mortgage Asset File related to any
Reinvestment Mortgage Asset or Exchange Mortgage Asset acquired by the Issuer
after the Closing Date shall be delivered no later than one (1) Business Day
before the date of acquisition of such Reinvestment Mortgage Asset or Exchange
Mortgage Asset, as applicable, by the Issuer and the remaining documents
constituting such Mortgage Asset File shall be delivered by no later than three
(3) Business Days after the date of acquisition.

 

-168-



--------------------------------------------------------------------------------

(c) Notwithstanding anything contained in this Article 12 to the contrary, the
Issuer shall, subject to this Section 12.3(c), have the right to effect any
transaction which has been consented to by the Holders of Notes evidencing 100%
of the Aggregate Outstanding Amount of each and every Class of Notes (or if
there are no Notes Outstanding, 100% of the Preferred Shares).

Section 12.4 Modifications to Note Protection Tests.

(a) In the event that (1) Moody’s modifies the definitions or calculations
relating to any of the Moody’s specific Eligibility Criteria or (2) any Rating
Agency modifies the definitions or calculations relating to either of the Note
Protection Tests (each, a “Rating Agency Test Modification”), in any case in
order to correspond with published changes in the guidelines, methodology or
standards established by such Rating Agency, the Issuer may, but is under no
obligation solely as a result of this Section 12.4 to, incorporate corresponding
changes into this Indenture by an amendment or supplement hereto without the
consent of the Holders of the Notes (except as provided below) (but with written
notice to the Noteholders) or the Preferred Shares if (x) in the case of a
modification of a Moody’s specific Eligibility Criteria, the Rating Agency
Condition is satisfied with respect to Moody’s, (y) in the case of a
modification of a Note Protection Test, the Rating Agency Condition is satisfied
with respect to each Rating Agency then rating any Class of Notes and
(z) written notice of such modification is delivered by the Collateral Manager
to the Trustee and the Holders of the Notes and Preferred Shares (which notice
may be included in the next regularly scheduled report to Noteholders). Any such
Rating Agency Test Modification shall be effected without execution of a
supplemental indenture; provided, however, that such amendment shall be
(i) evidenced by a written instrument executed and delivered by each of the
Co-Issuers and the Collateral Manager and delivered to the Trustee, and
(ii) accompanied by delivery by the Issuer to the Trustee of an Officer’s
Certificate of the Issuer (or the Collateral Manager on behalf of the Issuer)
certifying that such amendment has been made pursuant to and in compliance with
this Section 12.4.

Section 12.5 Ongoing Future Advance Estimates.

(a) The Note Administrator and the Trustee, on behalf of the Noteholders and the
Holders of the Preferred Shares, are hereby directed by the Issuer to (i) enter
into the Future Funding Agreement and the Future Funding Account Control
Agreement, pursuant to which the Seller will agree to pledge certain collateral
described therein in order to secure certain future funding obligations of any
Affiliated Future Funding Companion Participation Holder as holder of any Future
Funding Companion Participations and (ii) administer the rights of the Note
Administrator and the secured party, as applicable, under the Future Funding
Agreement and the Future Funding Account Control Agreement. In the event an
Access Termination Notice (as defined in the Future Funding Agreement) has been
sent by the Note Administrator to the related account bank and for so long as
such Access Termination Notice is not withdrawn by the Note Administrator, the
Note Administrator shall, pursuant to the direction of the Issuer or the Special
Servicer on its behalf, direct the use of funds on deposit in the Future Funding
Controlled Reserve

 

-169-



--------------------------------------------------------------------------------

Account pursuant to the terms of the Future Funding Agreement. Neither the
Trustee nor the Note Administrator shall have any obligation to ensure that the
Seller is depositing or causing to be deposited all amounts into the Future
Funding Controlled Reserve Account that are required to be deposited therein
pursuant to the Future Funding Agreement.

(b) Pursuant to the Future Funding Agreement, on the Closing Date, (i) Holdco,
in its capacity as Future Funding Indemnitor, shall deliver its Largest One
Quarter Future Advance Estimate to the Collateral Manager, the Special Servicer,
the Servicer, the Operating Advisor and the Note Administrator and (ii) the
Future Funding Indemnitor shall deliver to the Collateral Manager, the Special
Servicer, the Servicer, the Operating Advisor, the Note Administrator and the
17g-5 Information Provider a certification of a responsible financial officer of
the Future Funding Indemnitor that the Future Funding Indemnitor has Segregated
Liquidity at least equal to the Largest One Quarter Future Advance Estimate.
Thereafter, so long as any Future Funding Companion Participation is held by an
Affiliated Future Funding Companion Participation Holder and any future advance
obligations remain outstanding under such Future Funding Companion
Participation, no later than the 18th day (or, if such day is not a Business
Day, the next succeeding Business Day) of the calendar-month preceding the
beginning of each calendar quarter, the Future Funding Indemnitor shall deliver
(which may be by email) to the Collateral Manager, the Special Servicer, the
Servicer, the Operating Advisor, the Note Administrator and the 17g-5
Information Provider a certification of a responsible financial officer of the
Future Funding Indemnitor that the Future Funding Indemnitor has Segregated
Liquidity equal to the greater of (i) the Largest One Quarter Future Advance
Estimate or (ii) the controlling Two Quarter Future Advance Estimate for the
immediately following two calendar quarters.

(c) Pursuant to the Future Funding Agreement, for so long as any Future Funding
Companion Participations is held by an Affiliated Future Funding Companion
Participation Holder and any future advance obligations remain outstanding under
such Future Funding Companion Participation and, subject to Section 12.3(c), by
(x) no earlier than the thirty-five (35) days prior to, and (y) no later than
the fifth (5th) day of, the calendar-month preceding the beginning of each
calendar quarter, the Seller is required to deliver to the Collateral Manager,
the Operating Advisor, the Note Administrator and the Future Funding Indemnitor
(i) a Two Quarter Future Advance Estimate for the immediately following two
calendar quarters and (ii) such supporting documentation and other information
(including any relevant calculations) as is reasonably necessary for the
Operating Advisor to perform its obligations described below. The Issuer shall
cause the Operating Advisor to, within ten (10) days after receipt of the Two
Quarter Future Advance Estimate and supporting documentation from the Seller,
(A) review the Seller’s Two Quarter Future Advance Estimate and such supporting
documentation and other information provided by the Seller in connection
therewith, (B) consult with the Seller with respect thereto and make such
inquiry, and request such additional information (and the Seller shall promptly
respond to each such request for consultation, inquiry or request for
information), in each case as is commercially reasonable for the Operating
Advisor to perform its obligations described in the following clause (C), and
(C) by written notice to the Note Administrator, the Seller and the Future
Funding Indemnitor substantially in the form set forth in the Servicing
Agreement, either (1) confirm that nothing has come to the attention of the
Operating Advisor in the documentation provided by the Seller that in the
reasonable opinion of the Operating Advisor would support a determination of a
Two Quarter Future Advance Estimate that is at least 25% higher than the
Seller’s Two Quarter Future Advance Estimate for such period and shall state
that the Seller’s Two

 

-170-



--------------------------------------------------------------------------------

Quarter Future Advance Estimate for such period shall control or (2) deliver its
own Two Quarter Future Advance Estimate for such period. If the Operating
Advisor’s Two Quarter Future Advance Estimate is at least 25% higher than the
Seller’s Two Quarter Future Advance Estimate for any period, then the Operating
Advisor’s Two Quarter Future Advance Estimate for such period shall control;
otherwise, the Seller’s Two Quarter Future Advance Estimate for such period
shall control.

(d) No Two Quarter Future Advance Estimate will be required to be made by the
Seller or the Operating Advisor for a calendar quarter if, by the fifth (5th)
day of the calendar-month preceding the beginning of such calendar quarter, the
Future Funding Indemnitor delivers (which may be by email) to the Collateral
Manager, the Special Servicer, the Servicer, the Operating Advisor, the Note
Administrator and the 17g-5 Information Provider a certificate of a responsible
financial officer of the Future Funding Indemnitor certifying that (i) the
Future Funding Indemnitor has Segregated Liquidity equal to at least 100% of the
aggregate amount of outstanding future advance obligations (subject to the same
exclusions as the calculation of the Two Quarter Future Advance Estimate) under
the Future Funding Companion Participations held by Affiliated Future Funding
Companion Participation Holders or (ii) no such future funding obligations
remain outstanding under the Future Funding Companion Participations held by
Affiliated Future Funding Companion Participation Holders. All certifications
regarding Segregated Liquidity, any Two Quarter Future Advance Estimates, or any
notices from the Operating Advisor described in (b) and (c) above shall be
emailed to the Note Administrator at trustadministrationgroup@wellsfargo.com and
cts.cmbs.bond.admin@wellsfargo.com or such other email address as provided by
the Note Administrator.

(e) The 17g-5 Information Provider shall promptly post to the 17g-5 Website
pursuant to Section 14.13(d) of this Indenture, any certification with respect
to the holder of the Future Funding Companion Participations that is delivered
to it in accordance with the Future Funding Agreement.

ARTICLE 13

NOTEHOLDERS’ RELATIONS

Section 13.1 Subordination.

(a) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree that, for the benefit of the Holders of the Class A
Notes that the rights of the Holders of the Class A-S Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes and Class F Notes shall be
subordinate and junior to the Class A Notes to the extent and in the manner set
forth in Article 11; provided that on each Redemption Date and each Payment Date
as a result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class A Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class A Notes consent, other than in Cash, before any further payment or
distribution is made on account of any other Class of Notes, to the extent and
in the manner provided in Section 11.1(a)(iii).

 

-171-



--------------------------------------------------------------------------------

(b) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class A-S
Notes, that the rights of the Holders of the Class B Notes, Class C Notes,
Class D Notes, Class E Notes and Class F Notes shall be subordinate and junior
to the Class A-S Notes to the extent and in the manner set forth in Article 11
of this Indenture; provided that on each Redemption Date and each Payment Date
as a result of the occurrence and continuation of the acceleration of the Notes
following the occurrence of an Event of Default, all accrued and unpaid interest
on and outstanding principal on the Class A-S Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class A-S Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class B Notes, Class C Notes,
Class D Notes, Class E Notes and Class F Notes to the extent and in the manner
provided in Section 11.1(a)(iii).

(c) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class B
Notes, that the rights of the Holders of the Class C Notes, Class D Notes,
Class E Notes and Class F Notes shall be subordinate and junior to the Class B
Notes to the extent and in the manner set forth in Article 11 of this Indenture;
provided that on each Redemption Date and each Payment Date as a result of the
occurrence and continuation of the acceleration of the Notes following the
occurrence of an Event of Default, all accrued and unpaid interest on and
outstanding principal on the Class B Notes shall be paid pursuant to
Section 11.1(a)(iii) in full in Cash or, to the extent 100% of Holders of the
Class B Notes consent, other than in Cash, before any further payment or
distribution is made on account of any of the Class C Notes, Class D Notes,
Class E Notes and Class F Notes to the extent and in the manner provided in
Section 11.1(a)(iii).

(d) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class C
Notes, that the rights of the Holders of the Class D Notes, Class E Notes and
Class F Notes shall be subordinate and junior to the Class C Notes to the extent
and in the manner set forth in Article 11 of this Indenture; provided that on
each Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class C Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class C Notes consent, other than
in Cash, before any further payment or distribution is made on account of any of
the Class D Notes, Class E Notes and Class F Notes to the extent and in the
manner provided in Section 11.1(a)(iii).

(e) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class D
Notes, that the rights of the Holders of the Class E Notes and the Class F Notes
shall be subordinate and junior to the Class D Notes to the extent and in the
manner set forth in Article 11 of this Indenture; provided that on each
Redemption Date and each Payment Date as a result of the occurrence and
continuation of the acceleration of the Notes following the occurrence of an
Event of Default, all accrued and unpaid interest on and outstanding principal
on the Class D Notes shall be paid pursuant to Section 11.1(a)(iii) in full in
Cash or, to the extent 100% of Holders of the Class D Notes consent, other than
in Cash, before any further payment or distribution is made on account of the
Class E Notes and Class F Notes to the extent and in the manner provided in
Section 11.1(a)(iii).

 

-172-



--------------------------------------------------------------------------------

(f) Anything in this Indenture or the Notes to the contrary notwithstanding, the
Issuer and the Holders agree, for the benefit of the Holders of the Class E
Notes, that the rights of the Holders of the Class F Notes shall be subordinate
and junior to the Class E Notes to the extent and in the manner set forth in
Article 11 of this Indenture; provided that on each Redemption Date and each
Payment Date as a result of the occurrence and continuation of the acceleration
of the Notes following the occurrence of an Event of Default, all accrued and
unpaid interest on and outstanding principal on the Class E Notes shall be paid
pursuant to Section 11.1(a)(iii) in full in Cash or, to the extent 100% of
Holders of the Class E Notes consent, other than in Cash, before any further
payment or distribution is made on account of the Class F Notes to the extent
and in the manner provided in Section 11.1(a)(iii).

(g) In the event that notwithstanding the provisions of this Indenture, any
Holders of any Class of Notes shall have received any payment or distribution in
respect of such Class contrary to the provisions of this Indenture, then, unless
and until all accrued and unpaid interest on and outstanding principal of all
more senior Classes of Notes have been paid in full in accordance with this
Indenture, such payment or distribution shall be received and held in trust for
the benefit of, and shall forthwith be paid over and delivered to, the Note
Administrator, which shall pay and deliver the same to the Holders of the more
senior Classes of Notes in accordance with this Indenture.

(h) Each Holder of any Class of Notes agrees with the Note Administrator on
behalf of the Secured Parties that such Holder shall not demand, accept, or
receive any payment or distribution in respect of such Notes in violation of the
provisions of this Indenture including Section 11.1(a) and this Section 13.1;
provided, however, that after all accrued and unpaid interest on, and principal
of, each Class of Notes senior to such Class have been paid in full, the Holders
of such Class of Notes shall be fully subrogated to the rights of the Holders of
each Class of Notes senior thereto. Nothing in this Section 13.1 shall affect
the obligation of the Issuer to pay Holders of such Class of Notes any amounts
due and payable hereunder.

(i) The Holders of each Class of Notes agree, for the benefit of all Holders of
the Notes, not to institute against, or join any other person in instituting
against, the Issuer, the Co-Issuer, or any Permitted Subsidiary, any petition
for bankruptcy, reorganization, arrangement, moratorium, liquidation or similar
proceedings under the laws of any jurisdiction before one year and one day or,
if longer, the applicable preference period then in effect, have elapsed since
the final payments to the Holders of the Notes.

Section 13.2 Standard of Conduct.

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Securityholder under this Indenture, a Securityholder or
Securityholders shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Securityholder, the Issuer, or any other Person, except for any
liability to which such Securityholder may be subject to the extent the same
results from such Securityholder’s taking or directing an action, or failing to
take or direct an action, in bad faith or in violation of the express terms of
this Indenture.

 

-173-



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS

Section 14.1 Form of Documents Delivered to the Trustee and Note Administrator.

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

Any certificate or opinion of an Authorized Officer of the Issuer or the
Co-Issuer may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer or the Co-Issuer or Opinion
of Counsel may be based, insofar as it relates to factual matters, upon a
certificate or opinion of, or representations by, the Issuer, the Co-Issuer, the
Collateral Manager or any other Person, stating that the information with
respect to such factual matters is in the possession of the Issuer, the
Co-Issuer, the Collateral Manager or such other Person, unless such Authorized
Officer of the Issuer or the Co-Issuer or such counsel knows that the
certificate or opinion or representations with respect to such matters are
erroneous. Any Opinion of Counsel also may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer or the Co-Issuer, or the Servicer on behalf of
the Issuer, certifying as to the factual matters that form a basis for such
Opinion of Counsel and stating that the information with respect to such matters
is in the possession of the Issuer or the Co-Issuer or the Collateral Manager on
behalf of the Issuer, unless such counsel knows that the certificate or opinion
or representations with respect to such matters are erroneous.

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default or Event of Default is a condition precedent to the
taking of any action by the Trustee or the Note Administrator at the request or
direction of the Issuer or the Co-Issuer, then notwithstanding that the
satisfaction of such condition is a condition precedent to the Issuer’s or the
Co-Issuer’s rights to make such request or direction, the Trustee or the Note
Administrator shall be protected in acting in accordance with such request or
direction if it does not have knowledge of the occurrence and continuation of
such Default or Event of Default as provided in Section 6.1(g).

 

-174-



--------------------------------------------------------------------------------

Section 14.2 Acts of Securityholders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Securityholders
may be embodied in and evidenced by one or more instruments of substantially
similar tenor signed by such Securityholders in person or by an agent duly
appointed in writing; and, except as herein otherwise expressly provided, such
action shall become effective when such instrument or instruments are delivered
to the Trustee and the Note Administrator, and, where it is hereby expressly
required, to the Issuer and/or the Co-Issuer. Such instrument or instruments
(and the action or actions embodied therein and evidenced thereby) are herein
sometimes referred to as the “Act” of the Securityholders signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee, the Note Administrator, the
Issuer and the Co-Issuer, if made in the manner provided in this Section 14.2.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved in any manner which the Trustee or the Note Administrator
deems sufficient.

(c) The principal amount and registered numbers of Notes held by any Person, and
the date of his holding the same, shall be proved by the Notes Register. The
Notional Amount and registered numbers of the Preferred Shares held by any
Person, and the date of his holding the same, shall be proved by the register of
members maintained with respect to the Preferred Shares. Notwithstanding the
foregoing, the Trustee and Note Administrator may conclusively rely on an
Investor Certification to determine ownership of any Notes.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Securityholder shall bind such Securityholder (and any
transferee thereof) of such Security and of every Security issued upon the
registration thereof or in exchange therefor or in lieu thereof, in respect of
anything done, omitted or suffered to be done by the Trustee, the Note
Administrator, the Preferred Share Paying Agent, the Share Registrar, the Issuer
or the Co-Issuer in reliance thereon, whether or not notation of such action is
made upon such Security.

Section 14.3 Notices, etc., to the Trustee, the Note Administrator, the Issuer,
the Co-Issuer, the Advancing Agent, the Servicer, the Special Servicer, the
Operating Advisor, the Preferred Share Paying Agent, the Placement Agents, the
Collateral Manager and the Rating Agencies.

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with:

(a) the Trustee by any Securityholder or by the Note Administrator, the
Collateral Manager, the Issuer or the Co-Issuer shall be sufficient for every
purpose hereunder if made, given, furnished or filed in writing to and mailed,
by certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery, to the Trustee addressed to it
at Wilmington Trust, National Association, 1100 North Market Street, Wilmington,
Delaware 19890, Attention: CMBS Trustee – TRTX 2018-FL2, Facsimile number: (302)
636-6196, with a copy to: E-mail: cmbstrustee@wilmingtontrust.com, or at any
other address previously furnished in writing to the parties hereto and the
Servicing Agreement, and to the Securityholders;

 

-175-



--------------------------------------------------------------------------------

(b) the Note Administrator by the Trustee, the Collateral Manager or by any
Securityholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service, to the Note
Administrator addressed to it at Wells Fargo Bank, National Association,
Corporate Trust Services, 9062 Old Annapolis Road, Columbia, Maryland
21045-1951, Attention: Corporate Trust Services – TRTX 2018-FL2, with a copy by
email to: trustadmistrationgroup@wellsfargo.com and
cts.cmbs.bond.admin@wellsfargo.com, or at any other address previously furnished
in writing to the parties hereto and the Servicing Agreement, and to the
Securityholders;

(c) the Issuer by the Trustee, the Collateral Manager, the Note Administrator or
by any Securityholder shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Issuer addressed to it at TRTX 2018-FL2
Issuer, Ltd., 888 Seventh Avenue, 35th Floor, New York, New York 10106,
Attention: Deborah Ginsberg, Facsimile number: (212) 405-8626, Email:
dginsberg@tpg.com, with a copy to: TRTX 2018-FL2 Issuer, Ltd., 888 Seventh
Avenue, 35th Floor, New York, New York 10106, Attention: Jason Ruckman,
Facsimile number: (212) 430-7525, Email: jruckman@tpg.com, or at any other
address previously furnished in writing to the Trustee and the Note
Administrator by the Issuer, with a copy to the Special Servicer;

(d) the Co-Issuer by the Trustee, the Collateral Manager, the Note Administrator
or by any Securityholder shall be sufficient for every purpose hereunder (unless
otherwise herein expressly provided) if in writing and mailed, first class
postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form, to the Co-Issuer addressed to it TRTX 2018-FL2
Co-Issuer, LLC, 888 Seventh Avenue, 35th Floor, New York, New York 10106,
Attention: Deborah Ginsberg, Facsimile number: (212) 405-8626, Email:
dginsberg@tpg.com, with a copy to: TRTX 2018-FL2 Co-Issuer, LLC, 888 Seventh
Avenue, 35th Floor, New York, New York 10106, Attention: Jason Ruckman,
Facsimile number: (212) 430-7525, Email: jruckman@tpg.com, or at any other
address previously furnished in writing to the Trustee and the Note
Administrator by the Co-Issuer, with a copy to the Special Servicer at its
address set forth below;

(e) the Advancing Agent by the Trustee, the Note Administrator, the Issuer or
the Co-Issuer shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Advancing Agent addressed to it at TRTX CLO Loan Seller 2,
LLC, 888 Seventh Avenue, 35th Floor, New York, New York 10106, Attention:
Deborah Ginsberg, Facsimile number: (212) 405-8626, Email: dginsberg@tpg.com,
with a copy to: TRTX CLO Loan Seller 2, LLC, 888 Seventh Avenue, 35th Floor, New
York, New York 10106, Attention: Jason Ruckman, Facsimile number: (212)
430-7525, Email: jruckman@tpg.com, or at any other address previously furnished
in writing to the Trustee, the Note Administrator, and the Co-Issuers, with a
copy to the Special Servicer at its address set forth below.

 

-176-



--------------------------------------------------------------------------------

(f) the Preferred Share Paying Agent shall be sufficient for every purpose
hereunder if made, given, furnished or filed in writing to and mailed, by
certified mail, return receipt requested, hand delivered, sent by overnight
courier service guaranteeing next day delivery or by facsimile in legible form,
to the Preferred Share Paying Agent addressed to it at its Corporate Trust
Office or at any other address previously furnished in writing by the Preferred
Share Paying Agent;

(g) the Servicer by the Issuer, the Collateral Manager, the Note Administrator,
the Co-Issuer or the Trustee shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Servicer
addressed to it at Situs Asset Management LLC, 5065 Westheimer Road, Suite 700E,
Houston, Texas 77056, Attention: Managing Director, Telecopy No.: 713-328-4497,
Email address: samnotice@situs.com, or at any other address previously furnished
in writing to the Issuer, the Note Administrator, the Co-Issuer and the Trustee;

(h) the Special Servicer by the Issuer, the Co-Issuer, the Collateral Manager,
the Note Administrator, or the Trustee shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Special Servicer addressed to it at Situs Holdings, LLC, Situs Holdings, LLC,
101 Montgomery Street, Suite 2250, San Francisco, California 94104, Attention:
Stacey Ciarlanti, E-mail: stacey.ciarlanti@situs.com, with a copy to: Situs
Group, LLC, 5065 Westheimer, Suite 700E, Houston, Texas 77056, Attention: Legal
Department, E-mail: legal@situs.com, or at any other address previously
furnished in writing to the Issuer, the Co-Issuer, the Note Administrator and
the Trustee;

(i) the Operating Advisor by the Issuer, the Co-Issuer, the Collateral Manager,
the Note Administrator, or the Trustee shall be sufficient for every purpose
hereunder if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Operating Advisor addressed to it at Park Bridge Lender Services LLC, 600 Third
Avenue, 40th Floor, New York, New York 10016, Attention: TRTX 2018-FL2 –
Surveillance Manager (with a copy sent via email to
cmbs.notices@parkbridgefinancial.com), or at any other address previously
furnished in writing to the Issuer, the Co-Issuer, the Note Administrator and
the Trustee;

(j) the Collateral Manager, by the Issuer, the Co-Issuer, the Note
Administrator, the Servicer, the Special Servicer or the Trustee, shall be
sufficient for every purpose hereunder (unless otherwise herein expressly
provided) if in writing and mailed, first class postage prepaid, hand delivered,
sent by overnight courier service or by facsimile in legible form, to the
Collateral Manager addressed to it at TPG RE Finance Trust Management, L.P., 888
Seventh Avenue, 35th Floor, New York, New York 10106, Attention: Deborah
Ginsberg, Facsimile number: (212) 405-8626, Email: dginsberg@tpg.com, with a
copy to: TPG RE Finance Trust Management, L.P., 888 Seventh Avenue, 35th Floor,
New York, New York 10106, Attention: Jason Ruckman, Facsimile number: (212)
430-7525, Email: jruckman@tpg.com, or at any other address previously furnished
in writing to the Issuer, the Co-Issuer, the Note Administrator, the Servicer,
the Special Servicer or the Trustee at its address set forth below;

 

-177-



--------------------------------------------------------------------------------

(k) the Rating Agencies, by the Issuer, the Co-Issuer, the Collateral Manager,
the Servicer, the Note Administrator or the Trustee shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form, to the Rating
Agencies addressed to them at (i) Kroll Bond Rating Agency, Inc., 805 Third
Avenue, 29th Floor, New York, New York 10022, Attention: CMBS Surveillance (or
by electronic mail at cmbssurveillance@kbra.com) and (ii) Moody’s Investor
Services, Inc., 7 World Trade Center, 250 Greenwich Street, New York, New York
10007, Attention: CRE CDO Surveillance, (or by electronic mail at
moodys_cre_cdo_monitoring@moodys.com), or such other address that any Rating
Agency shall designate in the future; provided that any request, demand,
authorization, direction, order, notice, consent, waiver or Act of
Securityholders or other documents provided or permitted by this Indenture to be
made upon, given or furnished to, or filed with the Rating Agencies (“17g-5
Information”) shall be given in accordance with, and subject to, the provisions
of Section 14.13 hereof;

(l) Goldman Sachs & Co. LLC, as a Placement Agent, by the Issuer, the Co-Issuer,
the Collateral Manager, the Note Administrator, the Trustee or the Servicer
shall be sufficient for every purpose hereunder if in writing and mailed, first
class postage prepaid, hand delivered, sent by overnight courier service or by
facsimile in legible form to Goldman Sachs & Co. LLC, 200 West Street, New York,
New York 10282, Attention: Michael Barbieri, e-mail: michael.barbieri@gs.com,
with a copy to: Joe Osborne, facsimile number: (212) 291-5381, email:
joe.osborne@gs.com;

(m) J.P. Morgan Securities LLC, as a Placement Agent, as a Placement Agent, by
the Issuer, the Co-Issuer, the Collateral Manager, the Note Administrator, the
Trustee or the Servicer shall be sufficient for every purpose hereunder if in
writing and mailed, first class postage prepaid, hand delivered, sent by
overnight courier service or by facsimile in legible form to J.P. Morgan
Securities LLC, 383 Madison Avenue, 8th Floor, New York, New York 10179,
Attention: SPG Syndicate, e-mail: ABS_Synd@jpmorgan.com with copies to J.P.
Morgan Securities LLC, 383 Madison Avenue, 32nd Floor, New York, New York 10179,
Attention: Bianca A. Russo, Esq., email: US_CMBS_Notice@jpmorgan.com, or at any
other address furnished in writing to the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator and the Trustee;

(n) Morgan Stanley & Co. LLC, as a Placement Agent, by the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to Morgan Stanley & Co. LLC, 1585
Broadway, New York, New York 10036, Attention: Jane Lam, e-mail:
jane.lam@morganstanley.com, with a copy to: Morgan Stanley & Co. LLC, Legal
Compliance Division, 1221 Avenue of the Americas, New York, New York 10020;

 

-178-



--------------------------------------------------------------------------------

(o) Wells Fargo Securities, LLC, as a Placement Agent, by the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee or the
Servicer shall be sufficient for every purpose hereunder if in writing and
mailed, first class postage prepaid, hand delivered, sent by overnight courier
service or by facsimile in legible form to Wells Fargo Securities, LLC, 375 Park
Avenue, New York, New York 10152, Attention: A.J. Sfarra, fax: (212) 214-8970,
email: anthony.sfarra@wellsfargo.com, with a copy to: Brad W. Funk, Esq., Wells
Fargo Law Department, D1053-300, 301 South College St., Charlotte, North
Carolina 28288, fax: (704) 715-2378, email: brad.funk@wellsfargo.com; and

(p) the Note Administrator, shall be sufficient for every purpose hereunder if
in writing and mailed, first class postage prepaid hand delivered, sent by
overnight courier service to the Corporate Trust Office of the Note
Administrator.

Section 14.4 Notices to Noteholders; Waiver.

Except as otherwise expressly provided herein, where this Indenture or the
Servicing Agreement provides for notice to Holders of Notes of any event,

(a) such notice shall be sufficiently given to Holders of Notes if in writing
and mailed, first class postage prepaid, to each Holder of a Note affected by
such event, at the address of such Holder as it appears in the Notes Register,
not earlier than the earliest date and not later than the latest date,
prescribed for the giving of such notice;

(b) such notice shall be in the English language; and

(c) all reports or notices to Preferred Shareholders shall be sufficiently given
if provided in writing and mailed, first class postage prepaid, to the Preferred
Share Paying Agent.

The Note Administrator shall deliver to the Holders of the Notes any information
or notice in its possession, requested to be so delivered by at least 25% of the
Holders of any Class of Notes.

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Note shall affect the sufficiency of such notice
with respect to other Holders of Notes. In case by reason of the suspension of
regular mail service or by reason of any other cause, it shall be impracticable
to give such notice by mail, then such notification to Holders of Notes shall be
made with the approval of the Note Administrator and shall constitute sufficient
notification to such Holders of Notes for every purpose hereunder.

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Noteholders shall be filed with the Trustee and with the
Note Administrator, but such filing shall not be a condition precedent to the
validity of any action taken in reliance upon such waiver.

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Noteholders when such notice is required to be
given pursuant to any provision of this Indenture, then any manner of giving
such notice as shall be satisfactory to the Trustee and the Note Administrator
shall be deemed to be a sufficient giving of such notice.

 

-179-



--------------------------------------------------------------------------------

Section 14.5 Effect of Headings and Table of Contents.

The Article and Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.

Section 14.6 Successors and Assigns.

All covenants and agreements in this Indenture by the Issuer and the Co-Issuer
shall bind their respective successors and assigns, whether so expressed or not.

Section 14.7 Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

Section 14.8 Benefits of Indenture.

Nothing in this Indenture or in the Securities, expressed or implied, shall give
to any Person, other than (i) the parties hereto and their successors hereunder
and (ii) the Servicer, the Special Servicer, the Collateral Manager, the
Operating Advisor, the Preferred Shareholders, the Preferred Share Paying Agent,
the Share Registrar, the Noteholders and the Sponsor (each of whom shall be an
express third party beneficiary hereunder), any benefit or any legal or
equitable right, remedy or claim under this Indenture.

Section 14.9 Governing Law; Waiver of Jury Trial.

THIS INDENTURE AND EACH NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

THE PARTIES HERETO HEREBY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR
INDIRECTLY TO THIS INDENTURE OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 14.10 Submission to Jurisdiction.

Each of the Issuer and the Co-Issuer hereby irrevocably submits to the
non-exclusive jurisdiction of any New York State or federal court sitting in the
Borough of Manhattan in The City of New York in any action or proceeding arising
out of or relating to the Notes or this Indenture, and each of the Issuer and
the Co-Issuer hereby irrevocably agrees that all claims in respect of such
action or proceeding may be heard and determined in such New York State or
federal court. Each of the Issuer and the Co-Issuer hereby irrevocably waives,
to the fullest extent that they may legally do so, the defense of an
inconvenient forum to the maintenance of such action or proceeding. Each of the
Issuer and the Co-Issuer irrevocably consents to the service of any and

 

-180-



--------------------------------------------------------------------------------

all process in any action or proceeding by the mailing or delivery of copies of
such process to it at the office of the Issuer’s and the Co-Issuer’s agent set
forth in Section 7.2. Each of the Issuer and the Co-Issuer agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

Section 14.11 Counterparts.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page of this Indenture in Portable Document Format
(PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart to this Indenture.

Section 14.12 Liability of Co-Issuers.

Notwithstanding any other terms of this Indenture, the Notes or any other
agreement entered into between, inter alios, the Issuer and the Co-Issuer or
otherwise, neither the Issuer nor the Co-Issuer shall have any liability
whatsoever to the Co-Issuer or the Issuer, respectively, under this Indenture,
the Notes, any such agreement or otherwise and, without prejudice to the
generality of the foregoing, neither the Issuer nor the Co-Issuer shall be
entitled to take any steps to enforce, or bring any action or proceeding, in
respect of this Indenture, the Notes, any such agreement or otherwise against
the other Co-Issuer or the Issuer, respectively. In particular, neither the
Issuer nor the Co-Issuer shall be entitled to petition or take any other steps
for the winding up or bankruptcy of the Co-Issuer or the Issuer, respectively or
shall have any claim in respect of any Collateral of the Co-Issuer or the
Issuer, respectively.

Section 14.13 17g-5 Information.

(a) The Co-Issuers shall comply with their obligations under Rule 17g-5
promulgated under the Exchange Act (“Rule 17g-5”), by their or their agent’s
posting on the 17g-5 Website, no later than the time such information is
provided to the Rating Agencies, all information that the Issuer or other
parties on its behalf, including the Trustee, the Note Administrator, the
Servicer and the Special Servicer, provide to the Rating Agencies for the
purposes of determining the initial credit rating of the Notes or undertaking
credit rating surveillance of the Notes (the “17g-5 Information”); provided that
no party other than the Issuer, the Trustee, the Note Administrator, the
Servicer or the Special Servicer may provide information to the Rating Agencies
on the Issuer’s behalf without the prior written consent of the Special
Servicer. At all times while any Notes are rated by the Rating Agencies or any
other NRSRO, the Issuer shall engage a third party to post 17g-5 Information to
the 17g-5 Website. The Issuer hereby engages the Note Administrator (in such
capacity, the “17g-5 Information Provider”), to post 17g-5 Information it
receives from the Issuer, the Trustee, the Note Administrator, the Servicer or
the Special Servicer to the 17g-5 Website in accordance with this Section 14.13,
and the Note Administrator hereby accepts such engagement.

 

-181-



--------------------------------------------------------------------------------

(b) Any information required to be delivered to the 17g-5 Information Provider
by any party under this Indenture or the Servicing Agreement shall be delivered
to it via electronic mail at 17g5informationprovider@wellsfargo.com,
specifically with a subject reference of “TRTX 2018-FL2 Issuer, Ltd.” and an
identification of the type of information being provided in the body of such
electronic mail, or via any alternative electronic mail address following notice
to the parties hereto or any other delivery method established or approved by
the 17g-5 Information Provider.

Upon delivery by the Co-Issuers to the 17g-5 Information Provider (in an
electronic format mutually agreed upon by the Co-Issuers and the 17g-5
Information Provider) of information designated by the Co-Issuers as having been
previously made available to NRSROs by the Co-Issuers (the “Pre-Closing 17g-5
Information”), the 17g-5 Information Provider shall make such Pre-Closing 17g-5
Information available only to the Co-Issuers and to NRSROs via the 17g-5
Information Provider’s Website pursuant this Section 14.13(b). The Co-Issuers
shall not be entitled to direct the 17g-5 Information Provider to provide access
to the Pre-Closing 17g-5 Information or any other information on the 17g-5
Information Provider’s Website to any designee or other third party.

(c) The 17g-5 Information Provider shall make available, solely to NRSROs, the
following items to the extent such items are delivered to it via email at
17g5informationprovider@wellsfargo.com, specifically with a subject reference of
“TRTX 2018-FL2 Issuer, Ltd.” and an identification of the type of information
being provided in the body of the email, or via any alternate email address
following notice to the parties hereto or any other delivery method established
or approved by the 17g-5 Information Provider if or as may be necessary or
beneficial:

(i) any statements as to compliance and related Officer’s Certificates delivered
under Section 7.9;

(ii) any information requested by the Issuer or the Rating Agencies;

(iii) any notice to the Rating Agencies relating to the Special Servicer’s
determination to take action without satisfaction of the Rating Agency
Condition;

(iv) any requests for satisfaction of the Rating Agency Condition that are
delivered to the 17g-5 Information Provider pursuant to Section 14.14;

(v) any summary of oral communications with the Rating Agencies that are
delivered to the 17g-5 Information Provider pursuant to Section 14.13(c);
provided that the summary of such oral communications shall not disclose which
Rating Agencies the communication was with;

(vi) any amendment or proposed supplemental indenture to this Indenture pursuant
to Section 8.3; and

(vii) the “Rating Agency Q&A Forum and Servicer Document Request Tool” pursuant
to Section 10.13(e).

The foregoing information shall be made available by the 17g-5 Information
Provider on the 17g-5 Website or such other website as the Issuer may notify the
parties hereto in writing.

 

-182-



--------------------------------------------------------------------------------

(d) Information shall be posted on the same Business Day of receipt provided
that such information is received by 12:00 p.m. (eastern time) or, if received
after 12:00 p.m., on the next Business Day. The 17g-5 Information Provider shall
have no obligation or duty to verify, confirm or otherwise determine whether the
information being delivered is accurate, complete, conforms to the transaction,
or otherwise is or is not anything other than what it purports to be. In the
event that any information is delivered or posted in error, the 17g-5
Information Provider may remove it from the website. The 17g-5 Information
Provider (and the Trustee) has not obtained and shall not be deemed to have
obtained actual knowledge of any information posted to the 17g-5 Website to the
extent such information was not produced by it. Access will be provided by the
17g-5 Information Provider to NRSROs upon receipt of an NRSRO Certification in
the form of Exhibit F hereto (which certification may be submitted
electronically via the 17g-5 Website).

(e) Upon request of the Issuer or a Rating Agency, the 17g-5 Information
Provider shall post on the 17g-5 Website any additional information requested by
the Issuer or such Rating Agency to the extent such information is delivered to
the 17g-5 Information Provider electronically in accordance with this
Section 14.13. In no event shall the 17g-5 Information Provider disclose on the
17g-5 Website the Rating Agency or NRSRO that requested such additional
information.

(f) The 17g-5 Information Provider shall provide a mechanism to notify each
Person that has signed-up for access to the 17g-5 Website in respect of the
transaction governed by this Indenture each time an additional document is
posted to the 17g-5 Website.

(g) Any other information required to be delivered to the Rating Agencies
pursuant to this Indenture shall be furnished to the Rating Agencies only after
the earlier of (x) receipt of confirmation (which may be by email) from the
17g-5 Information Provider that such information has been posted to the 17g-5
Website and (y) at the same time such information has been delivered to the
17g-5 Information Provider in accordance with this Section 14.13.

(h) Notwithstanding anything to the contrary in this Indenture, a breach of this
Section 14.13 shall not constitute a Default or Event of Default.

(i) If any of the parties to this Indenture receives a Form ABS Due
Diligence-15E from any party in connection with any third-party due diligence
services such party may have provided with respect to the Mortgage Assets (“Due
Diligence Service Provider”), such receiving party shall promptly forward such
Form ABS Due Diligence-15E to the 17g-5 Information Provider for posting on the
17g-5 Website. The 17g-5 Information Provider shall post on the 17g-5 Website
any Form ABS Due Diligence-15E it receives directly from a Due Diligence Service
Provider or from another party to this Indenture, promptly upon receipt thereof.

Section 14.14 Rating Agency Condition.

Any request for satisfaction of the Rating Agency Condition made by a Requesting
Party pursuant to this Indenture, shall be made in writing, which writing shall
contain a cover page indicating the nature of the request for satisfaction of
the Rating Agency Condition, and shall contain all back-up material necessary
for the Rating Agencies to process such request. Such written request for
satisfaction of the Rating Agency Condition shall be provided in electronic

 

-183-



--------------------------------------------------------------------------------

format to the 17g-5 Information Provider in accordance with Section 14.13 hereof
and after receiving actual knowledge of such posting (which may be in the form
of an automatic email notification of posting delivered by the 17g-5 Website to
such party), the Requesting Party shall send the request for satisfaction of
such Condition to the Rating Agencies in accordance with the instructions for
notices set forth in Section 14.3 hereof.

Section 14.15 Patriot Act Compliance.

In order to comply with laws, rules, regulations and executive orders in effect
from time to time applicable to banking institutions, including those relating
to the funding of terrorist activities and money laundering (“Applicable Law”),
the Trustee, Note Administrator, the Servicer and the Special Servicer may be
required to obtain, verify and record certain information relating to
individuals and entities which maintain a business relationship with the Trustee
or Note Administrator, as the case may be. Accordingly, each of the parties
agrees to provide to the Trustee and the Note Administrator, upon its request
from time to time, such identifying information and documentation as may be
available for such party in order to enable the Trustee and the Note
Administrator, as applicable, to comply with Applicable Law.

ARTICLE 15

ASSIGNMENT OF THE MORTGAGE ASSET PURCHASE AGREEMENT

Section 15.1 Assignment of Mortgage Asset Purchase Agreement.

(a) The Issuer, in furtherance of the covenants of this Indenture and as
security for the Notes and amounts payable to the Secured Parties hereunder and
the performance and observance of the provisions hereof, hereby collaterally
assigns, transfers, conveys and sets over to the Trustee, for the benefit of the
Noteholders (and to be exercised on behalf of the Issuer by persons responsible
therefor pursuant to this Indenture and the Servicing Agreement), all of the
Issuer’s estate, right, title and interest in, to and under the Mortgage Asset
Purchase Agreement (now or hereafter entered into) (an “Article 15 Agreement”),
including, without limitation, (i) the right to give all notices, consents and
releases thereunder, (ii) the right to give all notices of termination and to
take any legal action upon the breach of an obligation of the Seller or the
Collateral Manager thereunder, including the commencement, conduct and
consummation of proceedings at law or in equity, (iii) the right to receive all
notices, accountings, consents, releases and statements thereunder and (iv) the
right to do any and all other things whatsoever that the Issuer is or may be
entitled to do thereunder; provided, however, that the Issuer reserves for
itself a license to exercise all of the Issuer’s rights pursuant to the Article
15 Agreement without notice to or the consent of the Trustee or any other party
hereto (except as otherwise expressly required by this Indenture, including,
without limitation, as set forth in Section 15.1(f)) which license shall be and
is hereby deemed to be automatically revoked upon the occurrence of an Event of
Default hereunder until such time, if any, that such Event of Default is cured
or waived.

(b) The assignment made hereby is executed as collateral security, and the
execution and delivery hereby shall not in any way impair or diminish the
obligations of the Issuer under the provisions of each of the Article 15
Agreement, nor shall any of the obligations contained in each of the Article 15
Agreement be imposed on the Trustee.

 

-184-



--------------------------------------------------------------------------------

(c) Upon the retirement of the Notes and the release of the Collateral from the
lien of this Indenture, this assignment and all rights herein assigned to the
Trustee for the benefit of the Noteholders shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under each of the
Article 15 Agreement shall revert to the Issuer and no further instrument or act
shall be necessary to evidence such termination and reversion.

(d) The Issuer represents that it has not executed any assignment of the Article
15 Agreement other than this collateral assignment.

(e) The Issuer agrees that this assignment is irrevocable, and that it shall not
take any action which is inconsistent with this assignment or make any other
assignment inconsistent herewith. The Issuer shall, from time to time upon the
request of the Trustee, execute all instruments of further assurance and all
such supplemental instruments with respect to this assignment as the Trustee may
specify.

(f) The Issuer hereby agrees, and hereby undertakes to obtain the agreement and
consent of the Seller in the Mortgage Asset Purchase Agreement to the following:

(i) the Seller consents to the provisions of this collateral assignment and
agrees to perform any provisions of this Indenture made expressly applicable to
the Seller pursuant to the applicable Article 15 Agreement;

(ii) the Seller acknowledges that the Issuer is collaterally assigning all of
its right, title and interest in, to and under the Mortgage Asset Purchase
Agreement to the Trustee for the benefit of the Noteholders, and the Seller
agrees that all of the representations, covenants and agreements made by the
Seller in the Article 15 Agreement are also for the benefit of, and enforceable
by, the Trustee and the Noteholders;

(iii) the Seller shall deliver to the Trustee duplicate original copies of all
notices, statements, communications and instruments delivered or required to be
delivered to the Issuer pursuant to the applicable Article 15 Agreement;

(iv) none of the Issuer or the Seller shall enter into any agreement amending,
modifying or terminating the applicable Article 15 Agreement, (other than in
respect of an amendment or modification to cure any inconsistency, ambiguity or
manifest error) or selecting or consenting to a successor without notifying the
Rating Agencies and without the prior written consent and written confirmation
of the Rating Agencies that such amendment, modification or termination will not
cause its then-current ratings of the Notes to be downgraded or withdrawn;

(v) except as otherwise set forth herein and therein (including, without
limitation, pursuant to Section 12 of the Collateral Management Agreement), the
Collateral Manager shall continue to serve as Collateral Manager under the
Collateral Management Agreement, notwithstanding that the Collateral Manager
shall not have received amounts due it under the Collateral Management Agreement
because sufficient funds were not then available hereunder to pay such amounts
pursuant to the Priority of Payments. The Collateral Manager agrees not to cause
the filing of a petition in bankruptcy against the Issuer for the nonpayment of
the fees or other amounts payable to the Collateral Manager under the Collateral
Management Agreement until the payment in full of all Notes issued under this
Indenture and the expiration of a period equal to the applicable preference
period under the Bankruptcy Code plus ten days following such payment; and

 

-185-



--------------------------------------------------------------------------------

(vi) the Collateral Manager irrevocably submits to the non-exclusive
jurisdiction of any New York State or federal court sitting in the Borough of
Manhattan in The City of New York in any action or proceeding arising out of or
relating to the Notes or this Indenture, and the Collateral Manager irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in such New York State or federal court. The Collateral Manager
irrevocably waives, to the fullest extent it may legally do so, the defense of
an inconvenient forum to the maintenance of such action or proceeding. The
Collateral Manager irrevocably consents to the service of any and all process in
any action or Proceeding by the mailing by certified mail, return receipt
requested, or delivery requiring signature and proof of delivery of copies of
such initial process to it at c/o Maples Fiduciary Services (Delaware) Inc.,
4001 Kennett Pike, Suite 302, Wilmington, Delaware 19807. The Collateral Manager
agrees that a final and non-appealable judgment by a court of competent
jurisdiction in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

ARTICLE 16

ADVANCING AGENT

Section 16.1 Liability of the Advancing Agent.

The Advancing Agent shall be liable in accordance herewith only to the extent of
the obligations specifically imposed upon and undertaken by the Advancing
Agent.    

Section 16.2 Merger or Consolidation of the Advancing Agent.

(a) The Advancing Agent will keep in full effect its existence, rights and
franchises as a corporation under the laws of the jurisdiction in which it was
formed, and will obtain and preserve its qualification to do business as a
foreign corporation in each jurisdiction in which such qualification is or shall
be necessary to protect the validity and enforceability of this Indenture to
perform its duties under this Indenture.

(b) Any Person into which the Advancing Agent may be merged or consolidated, or
any corporation resulting from any merger or consolidation to which the
Advancing Agent shall be a party, or any Person succeeding to the business of
the Advancing Agent shall be the successor of the Advancing Agent, hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding (it
being understood and agreed by the parties hereto that the consummation of any
such transaction by the Advancing Agent shall have no effect on the Backup
Advancing Agent’s obligations under Section 10.7, which obligations shall
continue pursuant to the terms of Section 10.7).

 

-186-



--------------------------------------------------------------------------------

Section 16.3 Limitation on Liability of the Advancing Agent and Others.

None of the Advancing Agent or any of its affiliates, directors, officers,
employees or agents shall be under any liability for any action taken or for
refraining from the taking of any action in good faith pursuant to this
Indenture, or for errors in judgment; provided, however, that this provision
shall not protect the Advancing Agent against liability to the Issuer or
Noteholders for any breach of warranties or representations made herein or any
liability which would otherwise be imposed by reason of willful misfeasance, bad
faith or negligence in the performance of duties or by reason of negligent
disregard of obligations and duties hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent may rely in good
faith on any document of any kind prima facie properly executed and submitted by
any Person respecting any matters arising hereunder. The Advancing Agent and any
director, officer, employee or agent of the Advancing Agent shall be indemnified
by the Issuer pursuant to the priorities set forth in Section 11.1(a) and held
harmless against any loss, liability or expense incurred in connection with any
legal action relating to this Indenture or the Notes, other than any loss,
liability or expense (i) specifically required to be borne by the Advancing
Agent pursuant to the terms hereof or otherwise incidental to the performance of
obligations and duties hereunder (except as any such loss, liability or expense
shall be otherwise reimbursable pursuant to this Indenture); or (ii) incurred by
reason of any breach of a representation, warranty or covenant made herein, any
misfeasance, bad faith or negligence by the Advancing Agent in the performance
of or negligent disregard of, obligations or duties hereunder or any violation
of any state or federal securities law.

Section 16.4 Representations and Warranties of the Advancing Agent.

The Advancing Agent represents and warrants that:

(a) the Advancing Agent (i) has been duly organized, is validly existing and is
in good standing under the laws of the State of Delaware, (ii) has full power
and authority to own the Advancing Agent’s Collateral and to transact the
business in which it is currently engaged, and (iii) is duly qualified and in
good standing under the laws of each jurisdiction where the Advancing Agent’s
ownership or lease of property or the conduct of the Advancing Agent’s business
requires, or the performance of this Indenture would require, such
qualification, except for failures to be so qualified that would not in the
aggregate have a material adverse effect on the business, operations, Collateral
or financial condition of the Advancing Agent or the ability of the Advancing
Agent to perform its obligations under, or on the validity or enforceability of,
the provisions of this Indenture applicable to the Advancing Agent;

(b) the Advancing Agent has full power and authority to execute, deliver and
perform this Indenture; this Indenture has been duly authorized, executed and
delivered by the Advancing Agent and constitutes a legal, valid and binding
agreement of the Advancing Agent, enforceable against it in accordance with the
terms hereof, except that the enforceability hereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights and (ii) general principles
of equity (regardless of whether such enforcement is considered in a proceeding
in equity or at law);

 

-187-



--------------------------------------------------------------------------------

(c) neither the execution and delivery of this Indenture nor the performance by
the Advancing Agent of its duties hereunder conflicts with or will violate or
result in a breach or violation of any of the terms or provisions of, or
constitutes a default under: (i) the Articles of Incorporation and bylaws of the
Advancing Agent, (ii) the terms of any indenture, contract, lease, mortgage,
deed of trust, note agreement or other evidence of indebtedness or other
agreement, obligation, condition, covenant or instrument to which the Advancing
Agent is a party or is bound, (iii) any law, decree, order, rule or regulation
applicable to the Advancing Agent of any court or regulatory, administrative or
governmental agency, body or authority or arbitrator having jurisdiction over
the Advancing Agent or its properties, and which would have, in the case of any
of (i), (ii) or (iii) of this Section 16.4(c), either individually or in the
aggregate, a material adverse effect on the business, operations, Collateral or
financial condition of the Advancing Agent or the ability of the Advancing Agent
to perform its obligations under this Indenture;

(d) no litigation is pending or, to the best of the Advancing Agent’s knowledge,
threatened, against the Advancing Agent that would materially and adversely
affect the execution, delivery or enforceability of this Indenture or the
ability of the Advancing Agent to perform any of its obligations under this
Indenture in accordance with the terms hereof; and

(e) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other Person is
required for the performance by the Advancing Agent of its duties hereunder,
except such as have been duly made or obtained.

Section 16.5 Resignation and Removal; Appointment of Successor.

(a) No resignation or removal of the Advancing Agent and no appointment of a
successor Advancing Agent pursuant to this Article 16 shall become effective
until the acceptance of appointment by the successor Advancing Agent under
Section 16.6.

(b) The Advancing Agent may, subject to Section 16.5(a), resign at any time by
giving written notice thereof to the Issuer, the Co-Issuer, the Collateral
Manager, the Note Administrator, the Trustee, the Servicer, the Operating
Advisor, the Noteholders and the Rating Agencies.

(c) The Advancing Agent may be removed at any time by Act of Supermajority of
the Preferred Shares upon written notice delivered to the Trustee and to the
Issuer and the Co-Issuer.

(d) If the Advancing Agent fails to make a required Interest Advance and it has
not determined such Interest Advance to be a Nonrecoverable Interest Advance,
the Collateral Manager shall terminate such Advancing Agent and replace such
Advancing Agent with a successor Advancing Agent, subject to the satisfaction of
the Rating Agency Condition. In the event that the Collateral Manager has not
terminated and replaced such Advancing Agent within 30 days of such Advancing
Agent’s failure to make a required Interest Advance, the Note Administrator
shall, terminate such Advancing Agent and use commercially reasonable efforts
for up to 90 days after such termination to appoint a successor, subject to the
satisfaction of the Rating Agency Condition. Following the termination of the
Advancing Agent, the Backup Advancing Agent will be required to make Interest
Advances until a successor advancing agent is appointed.

 

-188-



--------------------------------------------------------------------------------

(e) Subject to Section 16.5(d), if the Advancing Agent shall resign or be
removed, upon receiving such notice of resignation or removal, the Issuer and
the Co-Issuer shall promptly appoint a successor advancing agent by written
instrument, in duplicate, executed by an Authorized Officer of the Issuer and an
Authorized Officer of the Co-Issuer, one copy of which shall be delivered to the
Advancing Agent so resigning and one copy to the successor Advancing Agent,
together with a copy to each Noteholder, the Collateral Manager, the Trustee,
the Note Administrator, the Servicer, the Special Servicer and the Operating
Advisor; provided that such successor Advancing Agent shall be appointed only
subject to satisfaction of the Rating Agency Condition, upon the written consent
of a Majority of Preferred Shareholders. If no successor Advancing Agent shall
have been appointed and an instrument of acceptance by a successor Advancing
Agent shall not have been delivered to the Advancing Agent within 30 days after
the giving of such notice of resignation, the resigning Advancing Agent, the
Trustee, the Note Administrator, or any Preferred Shareholder, on behalf of
himself and all others similarly situated, may petition any court of competent
jurisdiction for the appointment of a successor Advancing Agent.

(f) The Issuer and the Co-Issuer shall give prompt notice of each resignation
and each removal of the Advancing Agent and each appointment of a successor
Advancing Agent by mailing written notice of such event by first class mail,
postage prepaid, to the Rating Agencies, the Trustee, the Note Administrator,
and to the Holders of the Notes as their names and addresses appear in the Notes
Register.

Section 16.6 Acceptance of Appointment by Successor Advancing Agent.

(a) Every successor Advancing Agent appointed hereunder shall execute,
acknowledge and deliver to the Issuer, the Co-Issuer, the Collateral Manager,
the Servicer, the Special Servicer, the Trustee, the Operating Advisor, the Note
Administrator, and the retiring Advancing Agent an instrument accepting such
appointment hereunder and under the Servicing Agreement. Upon delivery of the
required instruments, the resignation or removal of the retiring Advancing Agent
shall become effective and such successor Advancing Agent, without any further
act, deed or conveyance, shall become vested with all the rights, powers,
trusts, duties and obligations of the retiring Advancing Agent hereunder and
under the Servicing Agreement.

(b) No appointment of a successor Advancing Agent shall become effective unless
(1) the Rating Agency Condition has been satisfied with respect to the
appointment of such successor Advancing Agent and (2) such successor has a
long-term unsecured debt rating of at least “A2” by Moody’s, and whose
short-term unsecured debt rating is at least “P-1” from Moody’s.

Section 16.7 Removal and Replacement of Backup Advancing Agent.

The Note Administrator shall replace any such successor Advancing Agent
(excluding the Note Administrator in its capacity as Backup Advancing Agent)
upon receiving notice that such successor Advancing Agent’s long-term unsecured
debt rating at any time becomes lower than “A2” by Moody’s, and whose short-term
unsecured debt rating becomes lower than “P-1” by Moody’s, with a successor
Advancing Agent that has a long-term unsecured debt rating of at least “A2” by
Moody’s, and whose short-term unsecured debt rating is at least “P-1” from
Moody’s.

 

-189-



--------------------------------------------------------------------------------

ARTICLE 17

CURE RIGHTS; PURCHASE RIGHTS

Section 17.1 [Reserved]

Section 17.2 Mortgage Asset Purchase Agreements.

Following the Closing Date, unless a Mortgage Asset Purchase Agreement is
necessary to comply with the provisions of this Indenture, the Issuer may
acquire Mortgage Assets in accordance with customary settlement procedures in
the relevant markets. In any event, the Issuer (or the Collateral Manager on
behalf of the Issuer) shall obtain from any seller of a Mortgage Asset, all
Asset Documents with respect to each Mortgage Asset that govern, directly or
indirectly, the rights and obligations of the owner of the Mortgage Asset with
respect to the Mortgage Asset and any certificate evidencing the Mortgage Asset.

Section 17.3 Representations and Warranties Related to Reinvestment Mortgage
Assets.

(a) Upon the acquisition of any Reinvestment Mortgage Asset or Exchange Mortgage
Asset by the Issuer, the related seller shall be required to make
representations and warranties substantially in the form attached as Exhibit B
to the Mortgage Asset Purchase Agreement with such exceptions as may be
relevant.

(b) The representations and warranties in Section 17.3(a) with respect to the
acquisition of any Reinvestment Mortgage Asset may be subject to any
modification, limitation or qualification that the Collateral Manager determines
to be reasonably acceptable in accordance with the Collateral Management
Standard; provided that the Collateral Manager will provide the Rating Agencies
with a report attached to each Monthly Report identifying each such affected
representation or warranty and the modification, exception, limitation or
qualification received with respect to the acquisition of any Reinvestment
Mortgage Asset during the period covered by the Monthly Report, which report may
contain explanations by the Collateral Manager as to its determinations.

(c) The Issuer (or the Collateral Manager on behalf of the Issuer) shall obtain
a covenant from the Person making any representation or warranty to the Issuer
pursuant to Section 17.3(a) that such Person shall repurchase the related
Mortgage Asset if any such representation or warranty is breached (but only
after the expiration of any permitted cure periods and failure to cure such
breach). The purchase price for any Mortgage Asset repurchased shall be a price
equal to the sum of the following (in each case, without duplication) as of the
date of such repurchase: (i) the then outstanding Principal Balance of such
Mortgage Asset, discounted based on the percentage amount of any discount that
was applied when such Mortgage Asset was purchased by the Issuer, plus
(ii) accrued and unpaid interest on such Mortgage Asset, plus (iii) any
unreimbursed advances made under this Indenture or the Servicing Agreement on
the Mortgage Asset, plus (iv) accrued

 

-190-



--------------------------------------------------------------------------------

and unpaid interest on advances made under this Indenture or the Servicing
Agreement on the Mortgage Asset, plus (v) any reasonable costs and expenses
(including, but not limited to, the cost of any enforcement action, incurred by
the Issuer or the Trustee in connection with any such repurchase), plus (vi) any
Liquidation Fee payable to the Special Servicer in connection with a repurchase
of the Mortgage Asset by the Seller.

Section 17.4 [Reserved.]

Section 17.5 Purchase Right; Holder of a Majority of the Preferred Shares.

If the Issuer, as holder of a Participation, has the right pursuant to the
related Asset Documents to purchase any other interest in the same underlying
Whole Loan as the Participation (an “Other Tranche”), the Issuer shall, if
directed by the Holder of a Majority of the Preferred Shares, exercise such
right, if the Collateral Manager determines, in accordance with the Collateral
Management Standard, that the exercise of the option would be in the best
interest of the Noteholders, but shall not exercise such right if the Collateral
Manager determines otherwise. The Collateral Manager shall deliver to the
Trustee an Officer’s Certificate certifying such determination, accompanied by
an Act of the Holder of a Majority of the Preferred Shares directing the Issuer
to exercise such right. In connection with the purchase of any such Other
Tranche(s), the Issuer shall assign to the Holder of a Majority of the Preferred
Shares or its designee all of its right, title and interest in such Other
Tranche(s) in exchange for a purchase price (such price and any other associated
expense of such exercise to be paid by the Holder of a Majority of the Preferred
Shares) of the Other Tranche(s) (or, if the Asset Documents permit, the Issuer
may assign the purchase right to the Holder of a Majority of the Preferred
Shares or its designee; otherwise the Holder of a Majority of the Preferred
Shares or its designee shall fund the purchase by the Issuer, which shall then
assign the Other Tranche(s) to the Holder of a Majority of the Preferred Shares
or its designee), which amount shall be delivered by such Holder or its designee
from its own funds to or upon the instruction of the Collateral Manager in
accordance with terms of the Asset Documents related to the acquisition of such
Other Tranche(s). The Issuer shall execute and deliver at the direction of such
Holder of a Majority of the Preferred Shares such instruments of transfer or
assignment prepared by such Holder, in each case without recourse, as shall be
necessary to transfer title to such Holder of the Majority of Preferred Shares
or its designee of the Other Tranche(s) and the Trustee shall have no
responsibility with regard to such Other Tranche(s). Notwithstanding anything to
the contrary herein, any Other Tranche purchased hereunder by the Issuer shall
not be subject to the Grant to the Trustee under the Granting Clause.

[SIGNATURE PAGES FOLLOW]

 

-191-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Indenture as of the day and year first above written.

 

TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company, as Issuer

Executed as a deed By:  

/s/ Matthew Coleman

Name: Matthew Coleman

Title: Vice President

TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

/s/ Matthew Coleman

Name: Matthew Coleman

Title: Vice President

TRTX CLO LOAN SELLER 2, LLC, as Advancing Agent By:  

/s/ Matthew Coleman

Name: Matthew Coleman

Title: Vice President

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

TRTX 2018-FL2 – Indenture



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Trustee

By:  

/s/ Patrick A. Kanar

Name: Patrick A. Kanar

Title: Banking Officer

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

TRTX 2018-FL2 – Indenture



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

/s/ Amber Nelson

Name: Amber Nelson

Title: Assistant Vice President

 

TRTX 2018-FL2 – Indenture



--------------------------------------------------------------------------------

SCHEDULE A

CLOSING DATE MORTGAGE ASSET SCHEDULE

 

Mortgage Asset

  

Mortgage Asset Type

The Curtis    Pari Passu Participation Aertson    Pari Passu Participation
Jersey City Portfolio 2    Pari Passu Participation Lenox Park Portfolio    Pari
Passu Participation Shops at Buckhead    Pari Passu Participation Westin
Charlotte    Pari Passu Participation Cliffside Park    Pari Passu Participation
Sirata Beach Resort    Pari Passu Participation 180 Livingston    Pari Passu
Participation 1001 McKinney    Pari Passu Participation Ace Hotel    Whole Loan
Paragon Oil    Pari Passu Participation High Street    Pari Passu Participation
The Star    Pari Passu Participation 677 Ala Moana    Pari Passu Participation
Jersey City Portfolio    Pari Passu Participation Woodland Hills Village    Pari
Passu Participation Del Amo Crossing    Pari Passu Participation 24 Jones   
Whole Loan Park Central 789    Pari Passu Participation Solage Calistoga    Pari
Passu Participation Coppermine Commons    Pari Passu Participation Presidential
Tower    Pari Passu Participation Brookview Village    Pari Passu Participation
1825 Park    Pari Passu Participation



--------------------------------------------------------------------------------

SCHEDULE B

LIBOR

Calculation of LIBOR

For purposes of calculating the London Interbank Offer Rate (“LIBOR”), the
Issuer and the Co-Issuer shall initially appoint the Note Administrator as
calculation agent (in such capacity, the “Calculation Agent”). LIBOR with
respect to any Interest Accrual Period shall be determined by the Calculation
Agent in accordance with the following provisions (rounded upwards, if
necessary, to the nearest 1/1000 of 1%):

1. On the second London Banking Day preceding the first Business Day of an
Interest Accrual Period (each such day, a “LIBOR Determination Date”), LIBOR
(other than for the initial Interest Accrual Period) shall equal the rate, as
obtained by the Calculation Agent, for deposits in U.S. dollars for a period of
one month, which appears on the Reuters Page LIBOR01 (or such other page that
may replace that page on such service for the purpose of displaying comparable
rates) as reported by Bloomberg Financial Markets Commodities News as of
11:00 a.m., London time, on the LIBOR Determination Date. “London Banking Day”
means any day on which commercial banks are open for general business (including
dealings in foreign exchange and foreign currency deposits) in London, England.

2. If such rate does not appear on Reuters Screen LIBOR01 (or its equivalent),
as of 11:00 a.m., London time, on the applicable LIBOR Determination Date, the
Calculation Agent shall request the principal London office of any four major
reference banks in the London interbank market selected by the Calculation Agent
to provide quotations of such reference bank’s offered quotations to prime banks
in the London interbank market for deposits in U.S. Dollars for a period of one
month, as of 11:00 a.m., London time, on the applicable LIBOR Determination
Date, in a principal amount of not less than $1 million that is representative
for a single transaction in the relevant market at the relevant time. If at
least two such rates are so provided, then LIBOR shall be the arithmetic mean of
such quotations. If fewer than two such quotations are so provided, the
Calculation Agent shall be required to request any three major banks in New York
City selected by the Calculation Agent to provide such banks’ rates for loans in
U.S. Dollars to leading European banks for a one-month period as of 11:00 a.m.,
New York City time, as of the applicable LIBOR Determination Date, in a
principal amount not less than $1 million that is representative for a single
transaction in the relevant market at the relevant time. If at least two such
rates are so provided, then LIBOR shall be the arithmetic mean of such
quotations. If fewer than two rates are so provided, then LIBOR shall be the
LIBOR rate used for the immediately preceding Mortgage Loan Accrual Period.

3. In respect of the initial Interest Accrual Period, LIBOR shall be determined
on the second London Banking Day preceding the Closing Date.

4. Notwithstanding the foregoing, in no event will LIBOR be less than zero.

5. In the event that LIBOR is unavailable as provided in clauses (1) or (2)
above and the Successor Benchmark Rate is unavailable, then interest for each
Class of Notes shall accrue at a rate based on the Treasury Rate plus the
Treasury Rate Spread.



--------------------------------------------------------------------------------

“Treasury Rate” means, for each Interest Accrual Period for which interest is
calculated using the Treasury Rate, the per annum rate as of 11:00 a.m. New York
time on the date two (2) Business Days prior to the last day of the Interest
Accrual Period preceding the relevant Interest Accrual Period, equal to the
then-current yield to maturity, on an annual equivalent bond basis (recalculated
to a 360 day-year basis), of a U.S. Treasury bill, note or bond selected by the
Collateral Manager in accordance with the Indenture (a “Treasury Note”) that is
then actively trading in the secondary market and maturing one year following
the date of such determination; provided, however, that if such a Treasury Note
is not then outstanding, the Treasury Rate shall be the per annum rate as of
each applicable determination date, equal to the current yield to maturity, on
an annual equivalent bond basis (recalculated to a three hundred sixty (360) day
year basis), of a Treasury Note selected by the Collateral Manager in accordance
with the Indenture as being appropriate to determine the Treasury Rate.

“Treasury Rate Spread” means, with respect to any Class of Notes, the difference
(expressed as the number of basis points) between (A) LIBOR on the LIBOR
Determination Date that LIBOR was last applicable to such Class plus the LIBOR
Spread on such Class and (B) the Treasury Rate on the LIBOR Determination Date
that LIBOR was last applicable to such Class.



--------------------------------------------------------------------------------

SCHEDULE C

LIST OF AUTHORIZED OFFICERS OF COLLATERAL MANAGER

Martin Davidson

Joann Harris

Ken Murphy

Steven A. Willmann

Michael LaGatta

Matthew Coleman

Stephen D. Rose

Clive Bode

David Bonderman

Ronald Cami

James G. Coulter

David C. Reintjes

John Viola

Arthur Galna



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2037

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
NOTE ADMINISTRATOR, THE TRUSTEE OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 



--------------------------------------------------------------------------------

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

Regulation S Global Securities.

 

A-1-2



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

TRTX 2018-FL2 CO-ISSUER, LLC

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2037

 

No. [144A][Reg. S]- ___

   Up to

CUSIP No. 87275QAA52     G91007AA53

   U.S.$505,084,000

ISIN: US87275QAA584       USG91007AA515

  

Each of TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and TRTX 2018-FL2 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to CEDE & CO. or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of up to the amount indicated above, or such other
principal sum as is equal to the aggregate principal amount of the Class A Notes
identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Security, on the Payment Date occurring in November 2037 (the “Stated Maturity
Date”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class A Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on December 17, 2018,
and thereafter monthly on the 4th Business day following each Determination Date
(or if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class A Notes shall accrue at the
Class A Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

2 

For Rule 144A Global Security.

3 

For Regulation S Global Security.

4 

For Rule 144A Global Security.

5 

For Regulation S Global Security.

 

A-1-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2037, of the Issuer and the Co-Issuer (the “Class A Notes,” and
together with the other Classes of Notes issued under the Indenture, the
“Notes”) issued under an indenture dated as of November 29, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TRTX CLO Loan Seller 2,
LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust, National
Association, as trustee (together with its permitted successors and assigns, the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator,
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class A Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class A Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

 

A-1-4



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor and the Collateral Manager that (A) it is not and will not be,
and is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
which is subject to any federal, state or local law that is substantially
similar to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or
any entity whose underlying assets are deemed to include “plan assets” by reason
of an employee benefit plan’s or other plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”) or (B) its purchase and holding of
the Notes do not and will not constitute or give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or, in the
case of a Plan subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

A-1-5



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-1-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD.,
    as Issuer By:  

 

  Name:   Title: TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

A-1-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-1-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

                                                             
                                        

                                                             
                                        

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:______________________________________   

(Sign exactly as your name

  

appears on this Note)

 

A-1-9



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[            ] on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Security have been made:

 

Date of

Exchange

 

Amount of

Decrease in
Principal Amount

of this

Global Security

 

Amount of

Increase in

Principal Amount

of this

Global Security

  

Principal Amount

of

this Global

Security following

such

decrease (or

increase)

  

Signature of

authorized officer

of Note

Administrator or

securities

Custodian

 

A-1-10



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2037

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

A-2-1



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

TRTX 2018-FL2 CO-ISSUER, LLC

CLASS A SENIOR SECURED FLOATING RATE NOTE DUE 2037

 

No. [IAI- ___ __] [144A-____]

  

CUSIP No. 87275QAB3

   U.S.$[__________]

ISIN: US87275QAB32

  

Each of TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and TRTX 2018-FL2 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to [            ] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of the amount indicated above on the Payment Date
occurring in November 2037 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class A Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on December 17, 2018, and thereafter monthly on
the 4th Business day following each Determination Date (or if such day is not a
Business Day, then on the next succeeding Business Day) (each, a “Payment
Date”). Interest on the Class A Notes shall accrue at the Class A Rate and shall
be computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest, which shall be the last Business Day of the
preceding calendar month immediately preceding the month in which the applicable
Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

A-2-2



--------------------------------------------------------------------------------

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class A Senior Secured Floating
Rate Notes Due 2037, of the Issuer and the Co-Issuer (the “Class A Notes,” and
together with the other Classes of Notes issued under the Indenture, the
“Notes”), issued under an indenture dated as of November 29, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TRTX CLO Loan Seller 2,
LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust, National
Association, as trustee (together with its permitted successors and assigns, the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator,
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class A Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class A Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

 

A-2-3



--------------------------------------------------------------------------------

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor and the Collateral Manager that (A) it is
not and will not be, and is not acting on behalf of or using any assets of any
person that is or will become, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of an employee benefit plan’s or other plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its purchase
and holding of the Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or, in the case of a Plan subject to Similar Law, a non-exempt
violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

A-2-4



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-2-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD., as Issuer By:  

 

  Name:   Title: TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

A-2-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-2-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

 

 

 

 

Please insert social security or

other identifying number of assignee

 

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:______________________________________   

(Sign exactly as your name

  

appears on this Note)

 

A-2-8



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2037

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

A-3-1



--------------------------------------------------------------------------------

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

Regulation S Global Securities.

 

A-3-2



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

TRTX 2018-FL2 CO-ISSUER, LLC

CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2037

 

No. [144A][Reg. S]- ___

   Up to

CUSIP No. 87275QAC1 2     G91007AB3 3

   U.S.$85,015,000

ISIN: US87275QAC15 4       USG91007AB35 5

  

Each of TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and TRTX 2018-FL2 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to CEDE & CO. or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of up to the amount indicated above, or such other
principal sum as is equal to the aggregate principal amount of the Class A-S
Notes identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Security, on the Payment Date occurring in November 2037 (the “Stated Maturity
Date”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class A-S Interest Distribution Amount allocable to
this Note in accordance with the Indenture payable initially on December 17,
2018, and thereafter monthly on the 4th Business day following each
Determination Date (or if such day is not a Business Day, then on the next
succeeding Business Day) (each, a “Payment Date”). Interest on the Class A-S
Notes shall accrue at the Class A-S Rate and shall be computed on the basis of
the actual number of days in the related Interest Accrual Period divided by 360.
The interest so payable on any Payment Date will, as provided in the Indenture,
be paid to the Person in whose name this Note (or one or more predecessor Notes)
is registered at the close of business on the Record Date for such interest,
which shall be the last Business Day of the preceding calendar month immediately
preceding the month in which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A-S Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

2 

For Rule 144A Global Security.

3 

For Regulation S Global Security.

4 

For Rule 144A Global Security.

5 

For Regulation S Global Security.

 

A-3-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2037, of the Issuer and the Co-Issuer (the “Class A-S
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of November 29, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TRTX CLO Loan Seller 2,
LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust, National
Association, as trustee (together with its permitted successors and assigns, the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator,
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A-S Notes shall be payable in accordance with Section 11.1(a)(i) of
the Indenture and (b) payments of principal of the Class A-S Notes shall be
payable in accordance with Section 11.1(a)(ii) of the Indenture. On any
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes as a result of the occurrence and continuation of an
Event of Default, payments of interest on, and principal of, the Class A-S
Notes, will be payable in accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class A-S Notes that is not paid as a result of the
operation of the Priority of Payments on any Payment Date in accordance with the
Priority of Payments will be deferred, will not be considered “due and payable”
and the failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class A-S Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

A-3-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor and the Collateral Manager that (A) it is not and will not be,
and is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
an employee benefit plan’s or other plan’s investment in the entity or otherwise
(any of the foregoing, a “Plan”) or (B) its purchase and holding of the Notes do
not and will not constitute or give rise to a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code, or, in the case of a
Plan subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-3-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-3-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD.,
as Issuer

By:  

 

  Name:   Title: TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

A-3-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-3-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

         

Please insert social security or

other identifying number of assignee

  

Please print or type name

and address, including zip code,

of assignee:

  

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:______________________________________   

(Sign exactly as your name

  

appears on this Note)

 

A-3-9



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[            ] on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Security have been made:

 

Date of

Exchange

 

Amount of

Decrease in
Principal Amount

of this

Global Security

 

Amount of

Increase in

Principal Amount

of this

Global Security

  

Principal Amount

of

this Global
Security following

such

decrease (or

increase)

  

Signature of

authorized officer

of Note

Administrator or

securities

Custodian

 

A-3-10



--------------------------------------------------------------------------------

EXHIBIT A-4

FORM OF CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2037

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

A-4-1



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

TRTX 2018-FL2 CO-ISSUER, LLC

CLASS A-S SECOND PRIORITY SECURED FLOATING RATE NOTE DUE 2037

 

No. [IAI- ___ __] [144A-____]

  

CUSIP No. 87275QAD9

   U.S.$[__________]

ISIN: US87275QAD97

  

Each of TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and TRTX 2018-FL2 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to [            ] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of the amount indicated above on the Payment Date
occurring in November 2037 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class A-S Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on December 17, 2018, and thereafter monthly on
the 4th Business day following each Determination Date (or if such day is not a
Business Day, then on the next succeeding Business Day) (each, a “Payment
Date”). Interest on the Class A-S Notes shall accrue at the Class A-S Rate and
shall be computed on the basis of the actual number of days in the related
Interest Accrual Period divided by 360. The interest so payable on any Payment
Date will, as provided in the Indenture, be paid to the Person in whose name
this Note (or one or more predecessor Notes) is registered at the close of
business on the Record Date for such interest, which shall be the last Business
Day of the preceding calendar month immediately preceding the month in which the
applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class A-S Notes are Outstanding, any
more junior Class of Notes and the Preferred Shares will receive payments only
in accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

A-4-2



--------------------------------------------------------------------------------

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class A-S Second Priority Secured
Floating Rate Notes Due 2037, of the Issuer and the Co-Issuer (the “Class A-S
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of November 29, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TRTX CLO Loan Seller 2,
LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust, National
Association, as trustee (together with its permitted successors and assigns, the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator,
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class A-S Notes shall be payable in accordance with Section 11.1(a)(i) of
the Indenture and (b) payments of principal of the Class A-S Notes shall be
payable in accordance with Section 11.1(a)(ii) of the Indenture. On any
Redemption Date, the Stated Maturity Date or a Payment Date following an
acceleration of the Notes as a result of the occurrence and continuation of an
Event of Default, payments of interest on, and principal of, the Class A-S
Notes, will be payable in accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class A-S Notes that is not paid as a result of the
operation of the Priority of Payments on any Payment Date in accordance with the
Priority of Payments will be deferred, will not be considered “due and payable”
and the failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class A-S Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class A-S Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

A-4-3



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor and the Collateral Manager that (A) it is
not and will not be, and is not acting on behalf of or using any assets of any
person that is or will become, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of an employee benefit plan’s or other plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its purchase
and holding of the Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or, in the case of a Plan subject to Similar Law, a non-exempt
violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

A-4-4



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-4-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD., as Issuer By:  

 

  Name:   Title: TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

A-4-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-4-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

 

  

 

  

Please insert social security or

other identifying number of assignee

  

Please print or type name

and address, including zip code,

of assignee:

  

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:______________________________________   

(Sign exactly as your name

  

appears on this Note)

 

A-4-8



--------------------------------------------------------------------------------

EXHIBIT A-5

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2037

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

A-5-1



--------------------------------------------------------------------------------

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

 

1 

Regulation S Global Securities.

 

A-5-2



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

TRTX 2018-FL2 CO-ISSUER, LLC

CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2037

 

No. [144A][Reg. S]- ___

   Up to

CUSIP No. 87275QAE7 2     G91007AC1 3

   U.S.$62,510,000

ISIN: US87275QAE70 4       USG91007AC18 5

  

Each of TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and TRTX 2018-FL2 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to CEDE & CO. or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of up to the amount indicated above, or such other
principal sum as is equal to the aggregate principal amount of the Class B Notes
identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Security, on the Payment Date occurring in November 2037 (the “Stated Maturity
Date”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class B Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on December 17, 2018,
and thereafter monthly on the 4th Business day following each Determination Date
(or if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class B Notes shall accrue at the
Class B Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class B Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

2 

For Rule 144A Global Security.

3 

For Regulation S Global Security.

4 

For Rule 144A Global Security.

5 

For Regulation S Global Security.

 

A-5-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2037, of the Issuer and the Co-Issuer (the “Class B
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of November 29, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TRTX CLO Loan Seller 2,
LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust, National
Association, as trustee (together with its permitted successors and assigns, the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator,
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class B Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class B Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class B Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class B Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class B Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

A-5-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor and the Collateral Manager that (A) it is not and will not be,
and is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
an employee benefit plan’s or other plan’s investment in the entity or otherwise
(any of the foregoing, a “Plan”) or (B) its purchase and holding of the Notes do
not and will not constitute or give rise to a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code, or, in the case of a
Plan subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-5-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-5-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD.,
    as Issuer By:  

 

  Name:   Title: TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

A-5-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-5-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

 

 

 

 

Please insert social security or

other identifying number of assignee

 

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:______________________________________   

(Sign exactly as your name

  

appears on this Note)

 

A-5-9



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[            ] on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Security have been made:

 

Date of

Exchange

 

Amount of

Decrease in
Principal Amount

of this

Global Security

 

Amount of

Increase in

Principal Amount

of this

Global Security

  

Principal Amount

of

this Global
Security following such

decrease (or

increase)

  

Signature of

authorized officer

of Note

Administrator or

securities

Custodian

 

A-5-10



--------------------------------------------------------------------------------

EXHIBIT A-6

FORM OF CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2037

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

 

A-6-1



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

TRTX 2018-FL2 CO-ISSUER, LLC

CLASS B THIRD PRIORITY SECURED FLOATING RATE NOTE DUE 2037

 

No. [IAI- ___ __] [144A-____]

  

CUSIP No. 87275QAF4

   U.S.$[__________]

ISIN: US87275QAF46

  

Each of TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and TRTX 2018-FL2 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to [            ] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of the amount indicated above on the Payment Date
occurring in November 2037 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class B Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on December 17, 2018, and thereafter monthly on
the 4th Business day following each Determination Date (or if such day is not a
Business Day, then on the next succeeding Business Day) (each, a “Payment
Date”). Interest on the Class B Notes shall accrue at the Class B Rate and shall
be computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest, which shall be the last Business Day of the
preceding calendar month immediately preceding the month in which the applicable
Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class B Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

A-6-2



--------------------------------------------------------------------------------

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class B Third Priority Secured
Floating Rate Notes Due 2037, of the Issuer and the Co-Issuer (the “Class B
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of November 29, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TRTX CLO Loan Seller 2,
LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust, National
Association, as trustee (together with its permitted successors and assigns, the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator,
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class B Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class B Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class B Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class B Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class B Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class B Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

A-6-3



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor and the Collateral Manager that (A) it is
not and will not be, and is not acting on behalf of or using any assets of any
person that is or will become, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of an employee benefit plan’s or other plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its purchase
and holding of the Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or, in the case of a Plan subject to Similar Law, a non-exempt
violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

A-6-4



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-6-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD., as Issuer By:  

 

  Name:   Title: TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

A-6-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-6-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

 

 

 

 

 

Please insert social security or

other identifying number of assignee

 

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:______________________________________   

(Sign exactly as your name

  

appears on this Note)

 

A-6-8



--------------------------------------------------------------------------------

EXHIBIT A-7

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2037

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

A-8-1



--------------------------------------------------------------------------------

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

 

1 

Regulation S Global Securities.

 

A-8-2



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

TRTX 2018-FL2 CO-ISSUER, LLC

CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2037

 

No. [144A][Reg. S]- ___

   Up to

CUSIP No. 87275QAG2 2     G91007AD9 3

   U.S.$66,261,000

ISIN: US87275QAG29 4       USG91007AD90 5

  

Each of TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and TRTX 2018-FL2 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to CEDE & CO. or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of up to the amount indicated above, or such other
principal sum as is equal to the aggregate principal amount of the Class C Notes
identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Security, on the Payment Date occurring in November 2037 (the “Stated Maturity
Date”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class C Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on December 17, 2018,
and thereafter monthly on the 4th Business day following each Determination Date
(or if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class C Notes shall accrue at the
Class C Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class C Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

2 

For Rule 144A Global Security.

3 

For Regulation S Global Security.

4 

For Rule 144A Global Security.

5 

For Regulation S Global Security.

 

A-8-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class C Fourth Priority Secured
Floating Rate Notes Due 2037, of the Issuer and the Co-Issuer (the “Class C
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of November 29, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TRTX CLO Loan Seller 2,
LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust, National
Association, as trustee (together with its permitted successors and assigns, the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator,
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class C Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class C Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class C Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class C Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class C Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

A-8-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor and the Collateral Manager that (A) it is not and will not be,
and is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
an employee benefit plan’s or other plan’s investment in the entity or otherwise
e (any of the foregoing, a “Plan”) or (B) its purchase and holding of the Notes
do not and will not constitute or give rise to a non-exempt prohibited
transaction under Section 406 of ERISA or Section 4975 of the Code, or, in the
case of a Plan subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-8-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-8-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD.,

    as Issuer

By:  

 

  Name:   Title: TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

A-8-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-8-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

_______________________________________________

_______________________________________________

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:______________________________________   

(Sign exactly as your name

  

appears on this Note)

 

A-8-9



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[            ] on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Security have been made:

 

Date of

Exchange

 

Amount of

Decrease in
Principal Amount

of this

Global Security

 

Amount of

Increase in

Principal Amount

of this

Global Security

  

Principal Amount

of

this Global

Security following

such

decrease (or

increase)

  

Signature of

authorized officer

of Note

Administrator or

securities

Custodian

 

A-8-10



--------------------------------------------------------------------------------

EXHIBIT A-8

FORM OF CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2037

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

A-8-1



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

TRTX 2018-FL2 CO-ISSUER, LLC

CLASS C FOURTH PRIORITY SECURED FLOATING RATE NOTE DUE 2037

 

No. [IAI- ___ __] [144A-____]

  

CUSIP No. 87275QAH0

   U.S.$[__________]

ISIN: US87275QAH02

  

Each of TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and TRTX 2018-FL2 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to [            ] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of the amount indicated above on the Payment Date
occurring in November 2037 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class C Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on December 17, 2018, and thereafter monthly on
the 4th Business day following each Determination Date (or if such day is not a
Business Day, then on the next succeeding Business Day) (each, a “Payment
Date”). Interest on the Class C Notes shall accrue at the Class C Rate and shall
be computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest, which shall be the last Business Day of the
preceding calendar month immediately preceding the month in which the applicable
Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class C Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

A-8-2



--------------------------------------------------------------------------------

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class C Second Priority Secured
Floating Rate Notes Due 2037, of the Issuer and the Co-Issuer (the “Class C
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of November 29, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TRTX CLO Loan Seller 2,
LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust, National
Association, as trustee (together with its permitted successors and assigns, the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator,
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class C Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class C Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class C Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class C Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class C Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class C Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

A-8-3



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor and the Collateral Manager that (A) it is
not and will not be, and is not acting on behalf of or using any assets of any
person that is or will become, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of an employee benefit plan’s or other plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its purchase
and holding of the Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or, in the case of a Plan subject to Similar Law, a non-exempt
violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

A-8-4



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-8-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD., as Issuer By:  

 

  Name:   Title: TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

A-8-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-8-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

______________________________________________

______________________________________________

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:______________________________________   

(Sign exactly as your name

  

appears on this Note)

 

A-8-8



--------------------------------------------------------------------------------

EXHIBIT A-9

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2037

[REGULATION S] [RULE 144A] GLOBAL SECURITY

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE REPRESENTATIONS AND
AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION
OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND
WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN BREACH, AT THE TIME
GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE INDENTURE, THE TRUSTEE AND
THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION OF SUCH INTEREST IN SUCH
GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST HEREIN BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

 

A-9-1



--------------------------------------------------------------------------------

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.]1

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

 

1 

Regulation S Global Securities.

 

A-9-2



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

TRTX 2018-FL2 CO-ISSUER, LLC

CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2037

 

No. [144A][Reg. S]- ___

   Up to

CUSIP No. 87275QAJ6 2       G91007AE7 3

   U.S.$76,263,000

ISIN: US87275QAJ67 4         USG91007AE73 5

  

Each of TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and TRTX 2018-FL2 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to CEDE & CO. or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of up to the amount indicated above, or such other
principal sum as is equal to the aggregate principal amount of the Class D Notes
identified from time to time on the records of the Note Administrator and
Schedule A hereto as being represented by this [Rule 144A] [Regulation S] Global
Security, on the Payment Date occurring in November 2037 (the “Stated Maturity
Date”), to the extent not previously paid, in accordance with the Indenture
referred to below unless the unpaid principal of this Note becomes due and
payable at an earlier date by declaration of acceleration, call for redemption
or otherwise and (b) the Class D Interest Distribution Amount allocable to this
Note in accordance with the Indenture payable initially on December 17, 2018,
and thereafter monthly on the 4th Business day following each Determination Date
(or if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class D Notes shall accrue at the
Class D Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class D Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

 

2 

For Rule 144A Global Security.

3 

For Regulation S Global Security.

4 

For Rule 144A Global Security.

5 

For Regulation S Global Security.

 

A-9-3



--------------------------------------------------------------------------------

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class D Fifth Priority Secured
Floating Rate Notes Due 2037, of the Issuer and the Co-Issuer (the “Class D
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of November 29, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TRTX CLO Loan Seller 2,
LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust, National
Association, as trustee (together with its permitted successors and assigns, the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator,
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class D Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class D Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class D Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class D Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class D Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

 

A-9-4



--------------------------------------------------------------------------------

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor or any of
their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor and the Collateral Manager that (A) it is not and will not be,
and is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
an employee benefit plan’s or other plan’s investment in the entity or otherwise
(any of the foregoing, a “Plan”) or (B) its purchase and holding of the Notes do
not and will not constitute or give rise to a non-exempt prohibited transaction
under Section 406 of ERISA or Section 4975 of the Code, or, in the case of a
Plan subject to Similar Law, a non-exempt violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

 

A-9-5



--------------------------------------------------------------------------------

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-9-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD., as Issuer By:  

 

  Name:   Title: TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

A-9-7



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-9-8



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

_________________________________________________

_________________________________________________

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:______________________________________   

(Sign exactly as your name

  

appears on this Note)

 

A-9-9



--------------------------------------------------------------------------------

SCHEDULE A

EXCHANGES IN GLOBAL SECURITY

This Note shall be issued in the original principal balance of
U.S.$[            ] on the Closing Date. The following exchanges of a part of
this [Rule 144A][Regulation S] Global Security have been made:

 

Date of

Exchange

 

Amount of

Decrease in
Principal Amount

of this

Global Security

 

Amount of

Increase in

Principal Amount

of this

Global Security

  

Principal Amount

of

this Global

Security following

such

decrease (or

increase)

  

Signature of

authorized officer

of Note

Administrator or

securities

Custodian

 

A-9-10



--------------------------------------------------------------------------------

EXHIBIT A-10

FORM OF CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2037

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

A-10-1



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

TRTX 2018-FL2 CO-ISSUER, LLC

CLASS D FIFTH PRIORITY SECURED FLOATING RATE NOTE DUE 2037

 

No. [IAI- ___ __] [144A-____]

  

CUSIP No. 87275QAK3

   U.S.$[__________]

ISIN: US87275QAK31

  

Each of TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with
limited liability (the “Issuer”) and TRTX 2018-FL2 CO-ISSUER, LLC, a Delaware
limited liability company (the “Co-Issuer”) for value received, hereby promises
to pay to [            ] or its registered assigns (a) upon presentation and
surrender of this Note (except as otherwise permitted by the Indenture referred
to below), the principal sum of the amount indicated above on the Payment Date
occurring in November 2037 (the “Stated Maturity Date”), to the extent not
previously paid, in accordance with the Indenture referred to below unless the
unpaid principal of this Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise and (b) the
Class D Interest Distribution Amount allocable to this Note in accordance with
the Indenture payable initially on December 17, 2018, and thereafter monthly on
the 4th Business day following each Determination Date (or if such day is not a
Business Day, then on the next succeeding Business Day) (each, a “Payment
Date”). Interest on the Class D Notes shall accrue at the Class D Rate and shall
be computed on the basis of the actual number of days in the related Interest
Accrual Period divided by 360. The interest so payable on any Payment Date will,
as provided in the Indenture, be paid to the Person in whose name this Note (or
one or more predecessor Notes) is registered at the close of business on the
Record Date for such interest, which shall be the last Business Day of the
preceding calendar month immediately preceding the month in which the applicable
Payment Date occurs.

The obligations of the Issuer and the Co-Issuer under this Note and the
Indenture are limited recourse obligations of the Issuer and non-recourse
obligations of the Co-Issuer payable solely from the Mortgage Assets and other
Collateral pledged by the Issuer as security for the Notes under the Indenture,
and in the event the Mortgage Assets and such other Collateral are insufficient
to satisfy such obligations, any claims of the Holders of the Notes shall be
extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class D Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

 

A-10-2



--------------------------------------------------------------------------------

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class D Second Priority Secured
Floating Rate Notes Due 2037, of the Issuer and the Co-Issuer (the “Class D
Notes,” and together with the other Classes of Notes issued under the Indenture,
the “Notes”), issued under an indenture dated as of November 29, 2018 (the
“Indenture”) by and among the Issuer, the Co-Issuer, TRTX CLO Loan Seller 2,
LLC, as advancing agent (the “Advancing Agent”), Wilmington Trust, National
Association, as trustee (together with its permitted successors and assigns, the
“Trustee”), and Wells Fargo Bank, National Association, as note administrator,
paying agent, calculation agent, transfer agent, custodian, securities
intermediary, backup advancing agent and notes registrar (in all such
capacities, together with any permitted successors and assigns, the “Note
Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class D Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class D Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class D Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class D Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class D Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class D Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

A-10-3



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor and the Collateral Manager that (A) it is
not and will not be, and is not acting on behalf of or using any assets of any
person that is or will become, an “employee benefit plan” (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, a “plan” (as defined in
Section 4975(e)(1) of the Code) that is subject to Section 4975 of the Code, any
other employee benefit plan that is subject to any federal, state or local law
that is substantially similar to Section 406 of ERISA or Section 4975 of the
Code (“Similar Law”) or any entity whose underlying assets are deemed to include
“plan assets” by reason of an employee benefit plan’s or other plan’s investment
in the entity or otherwise (any of the foregoing, a “Plan”) or (B) its purchase
and holding of the Notes do not and will not constitute or give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or, in the case of a Plan subject to Similar Law, a non-exempt
violation of Similar Law.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

 

A-10-4



--------------------------------------------------------------------------------

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

A-10-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Co-Issuers have caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD., as Issuer By:  

 

  Name:   Title: TRTX 2018-FL2 CO-ISSUER, LLC, as Co-Issuer By:  

 

  Name:   Title:

 

A-10-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

A-10-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

_________________________________________________

_________________________________________________

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:____________________________________   

(Sign exactly as your name

  

appears on this Note)

 

 

A-10-8



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF CLASS E SIXTH PRIORITY FLOATING RATE NOTE DUE 2037

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

B-1-1



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

CLASS E SIXTH PRIORITY FLOATING RATE NOTE DUE 2037

 

No. [IAI- ___ __] [144A-____]

  

CUSIP No. 87276EAB9

   U.S.$48,758,000

ISIN: US87276EAB92

  

TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) for value received, hereby promises to pay to TRTX
2018-FL2 Retention Holder, LLC or its registered assigns (a) upon presentation
and surrender of this Note (except as otherwise permitted by the Indenture
referred to below), the principal sum of the amount indicated above on the
Payment Date occurring in November 2037 (the “Stated Maturity Date”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class E Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on December 17, 2018, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class E Notes shall accrue at the
Class E Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Mortgage Assets and
other Collateral, and in the event the Mortgage Assets and such other Collateral
are insufficient to satisfy such obligations, any claims of the Holders of the
Notes shall be extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class E Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

B-1-2



--------------------------------------------------------------------------------

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class E Sixth Priority Floating
Rate Notes Due 2037, of the Issuer (the “Class E Notes,” and together with the
other Classes of Notes issued under the Indenture, the “Notes”), issued under an
indenture dated as of November 29, 2018 (the “Indenture”) by and among the
Issuer, the Co-Issuer, TRTX CLO Loan Seller 2, LLC, as advancing agent (the
“Advancing Agent”), Wilmington Trust, National Association, as trustee (together
with its permitted successors and assigns, the “Trustee”), and Wells Fargo Bank,
National Association, as note administrator, paying agent, calculation agent,
transfer agent, custodian, securities intermediary, backup advancing agent and
notes registrar (in all such capacities, together with any permitted successors
and assigns, the “Note Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class E Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class E Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class E Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class E Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class E Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class E Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

B-1-3



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor and the Collateral Manager that it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
an employee benefit plan’s or other plan’s investment in the entity or
otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

B-1-4



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-1-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD., as Issuer By:  

 

  Name:   Title:

 

B-1-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

B-1-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

_________________________________________________

_________________________________________________

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:_____________________________________   

(Sign exactly as your name

  

appears on this Note)

 

B-1-8



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2037

DEFINITIVE NOTE

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR,” WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF
SECTION 1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN
REQUEST TO THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF
THIS NOTE THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE,
(2) THE AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO
MATURITY OF THE NOTE.

 

B-2-1



--------------------------------------------------------------------------------

TRTX 2018-FL2 ISSUER, LTD.

CLASS F SEVENTH PRIORITY FLOATING RATE NOTE DUE 2037

 

No. [IAI- ___ __] [144A-____]

  

CUSIP No. 87276EAD5

   U.S.$28,755,000

ISIN: US87276EAD58

  

TRTX 2018-FL2 ISSUER, LTD., a Cayman Islands exempted company with limited
liability (the “Issuer”) for value received, hereby promises to pay to TRTX
2018-FL2 Retention Holder, LLC or its registered assigns (a) upon presentation
and surrender of this Note (except as otherwise permitted by the Indenture
referred to below), the principal sum of the amount indicated above on the
Payment Date occurring in November 2037 (the “Stated Maturity Date”), to the
extent not previously paid, in accordance with the Indenture referred to below
unless the unpaid principal of this Note becomes due and payable at an earlier
date by declaration of acceleration, call for redemption or otherwise and
(b) the Class F Interest Distribution Amount allocable to this Note in
accordance with the Indenture payable initially on December 17, 2018, and
thereafter monthly on the 4th Business day following each Determination Date (or
if such day is not a Business Day, then on the next succeeding Business Day)
(each, a “Payment Date”). Interest on the Class F Notes shall accrue at the
Class F Rate and shall be computed on the basis of the actual number of days in
the related Interest Accrual Period divided by 360. The interest so payable on
any Payment Date will, as provided in the Indenture, be paid to the Person in
whose name this Note (or one or more predecessor Notes) is registered at the
close of business on the Record Date for such interest, which shall be the last
Business Day of the preceding calendar month immediately preceding the month in
which the applicable Payment Date occurs.

The obligations of the Issuer under this Note and the Indenture are limited
recourse obligations of the Issuer payable solely from the Mortgage Assets and
other Collateral, and in the event the Mortgage Assets and such other Collateral
are insufficient to satisfy such obligations, any claims of the Holders of the
Notes shall be extinguished, all in accordance with the Indenture.

The payment of interest on this Note is senior to the payments of the principal
of, and interest on, each Class of Notes with a lower alphabetical designation
and the Preferred Shares. So long as any Class F Notes are Outstanding, any more
junior Class of Notes and the Preferred Shares will receive payments only in
accordance with the Priority of Payments. The principal of this Note shall be
due and payable no later than the Stated Maturity Date unless the unpaid
principal of such Note becomes due and payable at an earlier date by declaration
of acceleration, call for redemption or otherwise.

Payments in respect of principal and interest and any other amounts due on any
Payment Date on this Note shall be payable by the Paying Agent, subject to any
laws or regulations applicable thereto, by wire transfer in immediately
available funds to a Dollar account maintained by the Registered Holder hereof;
provided that the Registered Holder shall have provided wiring instructions to
the Paying Agent on or before the related Record Date, or, if wire transfer
cannot be effected, by Dollar check drawn on a bank as provided in the Indenture
and mailed to the Registered Holder at its address in the Notes Register.

Interest will cease to accrue on this Note, or in the case of a partial
repayment, on such part, from the date of repayment or Stated Maturity Date
unless payment of principal is improperly withheld or unless a Default is
otherwise made with respect to such payments of principal.

Notwithstanding the foregoing, the final payment of interest and principal due
on this Note shall be made only upon presentation and surrender of this Note
(except as otherwise provided in the Indenture) at the Corporate Trust Office of
the Note Administrator or at any Paying Agent.

The Registered Holder of this Note shall be treated as the owner hereof for all
purposes.

Except as specifically provided herein and in the Indenture, neither the Issuer
nor the Co-Issuer shall be required to make any payment with respect to any tax,
assessment or other governmental charge imposed by any government or any
political subdivision or taxing authority thereof or therein.

 

B-2-2



--------------------------------------------------------------------------------

Unless the certificate of authentication hereon has been executed by the Note
Administrator by the manual signature of one of its authorized officers, this
Note shall not be entitled to any benefit under the Indenture or be valid or
obligatory for any purpose.

This Note is one of a duly authorized issue of Class F Seventh Priority Floating
Rate Notes Due 2037, of the Issuer (the “Class F Notes,” and together with the
other Classes of Notes issued under the Indenture, the “Notes”), issued under an
indenture dated as of November 29, 2018 (the “Indenture”) by and among the
Issuer, the Co-Issuer, TRTX CLO Loan Seller 2, LLC, as advancing agent (the
“Advancing Agent”), Wilmington Trust, National Association, as trustee (together
with its permitted successors and assigns, the “Trustee”), and Wells Fargo Bank,
National Association, as note administrator, paying agent, calculation agent,
transfer agent, custodian, securities intermediary, backup advancing agent and
notes registrar (in all such capacities, together with any permitted successors
and assigns, the “Note Administrator”).

Concurrently with the issuance of the Notes, the Issuer also will issue
preferred shares (the “Preferred Shares”), under the Issuer’s Memorandum and
Articles of Association as part of its issued share capital.

Reference is hereby made to the Indenture and all indentures supplemental
thereto for a statement of the respective rights, limitations of rights, duties
and immunities thereunder of the Issuer, the Co-Issuer, the Trustee, the
Advancing Agent, the Holders of the Notes and the Preferred Shares and the terms
upon which the Notes and the Preferred Shares are, and are to be, executed,
authenticated and delivered.

Other than in connection with any Redemption Date, the Stated Maturity Date or a
Payment Date following an acceleration of the Notes as a result of the
occurrence and continuation of an Event of Default, (a) payments of interest on
the Class F Notes shall be payable in accordance with Section 11.1(a)(i) of the
Indenture and (b) payments of principal of the Class F Notes shall be payable in
accordance with Section 11.1(a)(ii) of the Indenture. On any Redemption Date,
the Stated Maturity Date or a Payment Date following an acceleration of the
Notes as a result of the occurrence and continuation of an Event of Default,
payments of interest on, and principal of, the Class F Notes, will be payable in
accordance with Section 11.1(a)(iii) of the Indenture.

For so long as any Class of Notes with a higher priority is outstanding, any
interest due on the Class F Notes that is not paid as a result of the operation
of the Priority of Payments on any Payment Date in accordance with the Priority
of Payments will be deferred, will not be considered “due and payable” and the
failure to pay such interest will not be an Event of Default under the
Indenture. Deferred Interest on any Class of Notes will be added to the
outstanding principal balance of such Class of Notes and will accrue interest at
the Class F Rate.

Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Indenture.

The Notes are subject to redemption pursuant to Article 9 of the Indenture in
accordance with the terms and procedures for redemption thereunder.

Notes for whose redemption and payment provision is made in accordance with the
Indenture shall cease to bear interest on the applicable Redemption Date (unless
the Issuer shall default in the payment of the Redemption Price and accrued
interest thereon).

If an Event of Default shall occur and be continuing, the Class F Notes may
become or be declared due and payable in the manner and with the effect provided
in the Indenture.

At any time after a declaration of acceleration of Maturity of the Notes has
been made, and before a judgment or decree for payment of the amounts due has
been obtained by the Trustee as provided in the Indenture, a Majority of each
Class of Notes (voting as a separate Class), other than with respect to an Event
of Default specified in Section 5.1(d), 5.1(f), 5.1(g) or 5.1(i), by written
notice to the Issuer, the Co-Issuer and the Trustee, may rescind and annul such
declaration and its consequences if certain conditions set forth in the
Indenture are satisfied.

 

B-2-3



--------------------------------------------------------------------------------

The Indenture may be amended and supplemented under the circumstances, and in
accordance with the conditions, set forth therein.

The Notes are issuable in minimum denominations of $100,000 and integral
multiples of $500 in excess thereof.

The principal of each Note shall be payable on the Stated Maturity Date, unless
the unpaid principal of such Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise.

The term “Issuer” as used in this Note includes any successor-in-interest to the
Issuer under the Indenture and the term “Co-Issuer” as used in this Note
includes any successor-in-interest to the Co-Issuer under the Indenture.

Each purchaser and any subsequent transferee of this Note or any interest herein
shall, by virtue of its purchase or other acquisition of this Note or any
interest herein, be deemed to have agreed to treat this Note as debt for U.S.
federal income tax purposes.

In connection with the purchase of this Note, the Holder and each beneficial
owner thereof agrees that: (A) none of the Co-Issuers, the Servicer, the Special
Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor, the Collateral Manager or any of their respective affiliates
is acting as a fiduciary or financial or investment advisor for such Holder or
beneficial owner; (B) such Holder or beneficial owner is not relying (for
purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Co-Issuers, the
Servicer, the Special Servicer, the Placement Agents, the Trustee, the Note
Administrator, the Operating Advisor, the Collateral Manager or any of their
respective affiliates other than any statements in the final offering memorandum
for such Notes, and such Holder or beneficial owner has read and understands
such final offering memorandum; (C) such Holder or beneficial owner has
consulted with its own legal, regulatory, tax, business, investment, financial
and accounting advisors to the extent it has deemed necessary and has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisors as it has deemed necessary and not upon any view
expressed by the Co-Issuers, the Servicer, the Special Servicer, the Placement
Agents, the Trustee, the Note Administrator, the Operating Advisor, the
Collateral Manager or any of their respective affiliates.

Each Holder, by its acquisition of an interest in the Notes, shall be deemed to
have represented and agreed to the Issuer, the Co-Issuer, the Servicer, the
Special Servicer, the Placement Agents, the Trustee, the Note Administrator, the
Operating Advisor and the Collateral Manager that it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
an employee benefit plan’s or other plan’s investment in the entity or
otherwise.

Title to Notes shall pass by registration in the Register kept by the Note
Administrator, acting through its Corporate Trust Office.

No service charge shall be made to a Holder for any registration of transfer or
exchange of this Note, but the Note Administrator may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith.

No right or remedy conferred herein or in the Indenture upon or reserved to the
Trustee, the Note Administrator or to the Holder hereof is intended to be
exclusive of any other right or remedy, and every right and remedy shall, to the
extent permitted by law, be cumulative and in addition to every other right and
remedy given hereunder or thereunder or now or hereafter existing at law or in
equity or otherwise. The assertion or employment of any right or remedy
hereunder or under the Indenture, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

B-2-4



--------------------------------------------------------------------------------

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

THE HOLDER OF THIS NOTE AGREES NOT TO CAUSE THE FILING OF A PETITION IN
BANKRUPTCY AGAINST THE ISSUER OR THE CO-ISSUER IN ANY APPLICABLE OR RELEVANT
JURISDICTION UNTIL AT LEAST ONE YEAR AND ONE DAY (OR, IF LONGER, THE APPLICABLE
PREFERENCE PERIOD THEN IN EFFECT), AFTER THE PAYMENT IN FULL OF ALL NOTES ISSUED
UNDER THE INDENTURE.

AS PROVIDED IN THE INDENTURE, THE INDENTURE AND THE NOTES SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK APPLICABLE
TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

B-2-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Issuer has caused this Note to be duly executed.

Dated as of __________ ____, 20__

 

TRTX 2018-FL2 ISSUER, LTD., as Issuer By:  

 

  Name:   Title:

 

B-2-6



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This is one of the Notes referred to in the within-mentioned Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Note Administrator

By:  

 

  Authenticating Agent

 

B-2-7



--------------------------------------------------------------------------------

ASSIGNMENT FORM

For value received _________________________________________________

hereby sell, assign and transfer unto

_________________________________________________

_________________________________________________

Please insert social security or

other identifying number of assignee

Please print or type name

and address, including zip code,

of assignee:

 

 

 

 

 

 

 

 

the within Note and does hereby irrevocably constitute and appoint
___________________________ Attorney to transfer the Note on the books of the
Issuer with full power of substitution in the premises.

 

Date:    Your Signature:____________________________________   

(Sign exactly as your name

  

appears on this Note)

 

B-2-8



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A RULE 144A

GLOBAL SECURITY OR DEFINITIVE NOTE TO A REGULATION S GLOBAL SECURITY

(Transfer pursuant to Article 2 of the Indenture)

Wells Fargo Bank, National Association, as Note Administrator

600 South 4th St., 7th Floor

MAC N9300-070

Minneapolis, Minnesota 55479

Attention: Note Transfers – TRTX 2018-FL2

Wells Fargo Bank, National Association, as Note Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: Corporate Trust Services – TRTX 2018-FL2

 

  Re:

TRTX 2018-FL2 ISSUER, LTD., as Issuer, and TRTX 2018-FL2 Co-Issuer, LLC, as
Co-Issuer, of: the Class [A][A-S][B][C][D][E][F] Notes, Due 2037 (the
“Transferred Notes”)

Reference is hereby made to the Indenture, dated as of November 29, 2018 (the
“Indenture”) by and among TRTX 2018-FL2 Issuer, Ltd., as Issuer, and TRTX
2018-FL2 Co-Issuer, LLC, as Co-Issuer of the Offered Notes, Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with its permitted successors and assigns, “Note
Administrator”) and TRTX CLO Loan Seller 2, LLC, as advancing agent. Capitalized
terms used but not defined herein will have the meanings assigned to such terms
in the Indenture and if not defined in the Indenture then such terms will have
the meanings assigned to them in Regulation S (“Regulation S”), or Rule 144A
(“Rule 144A”), under the Securities Act of 1933, as amended (the “Securities
Act”), and the rules promulgated thereunder.

This letter relates to the transfer of $[    ] aggregate principal amount of
[Class A] [Class A-S] [Class B] [Class C] [Class D] [Class E] [Class F] Notes
being transferred for an equivalent beneficial interest in a Regulation S Global
Note of the same Class in the name of Cede & Co., as nominee of the Depository
Trust Company (“DTC”), on behalf of DTC’s participant for account of [name of
transferee] (the “Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated November 15, 2018, and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee and
their counsel that:

(i) at the time the buy order was originated, the Transferee was outside the
United States;

(ii) the Transferee is not a U.S. Person (“U.S. Person”), as defined in
Regulation S;

(iii) the transfer is being made in an “offshore transaction” (“Offshore
Transaction”), as defined in Regulation S, pursuant to Rule 903 or 904 of
Regulation S;

(iv) the Transferee will notify future transferees of the transfer restrictions;

(v) the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the

 

C-1-1



--------------------------------------------------------------------------------

legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;

(vi) the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Placement Agents, the Collateral Manager, the Issuer and the Co-Issuer,
including without limitation, an opportunity to access to such legal and tax
representation as the Transferee deemed necessary or appropriate;

(vii) in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Note Administrator, or any of their respective affiliates is
acting as a fiduciary or financial or investment adviser for the Transferee;
(B) the Transferee is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Note Administrator, the Trustee, the
Operating Advisor or any of their respective affiliates, other than any
statements in the final Offering Memorandum, dated November 15, 2018, relating
to such Transferred Notes and any representations expressly set forth in a
written agreement with such party; (C) the Transferee has read and understands
the final offering memorandum relating to the Transferred Notes (including,
without limitation, the descriptions therein of the structure of the transaction
in which the Transferred Notes are being issued and the risks to purchasers of
the Notes); (D) none of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Servicer, the Note Administrator, the Trustee, the
Operating Advisor or any of their respective affiliates has given to the
Transferee (directly or indirectly through any other person) any assurance,
guarantee, or representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Transferred Notes; (E) the Transferee has consulted
with its own legal, regulatory, tax, business, investment, financial, accounting
and other advisers to the extent it has deemed necessary, and it has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Note Administrator, the Trustee, the Operating Advisor or any of
their respective affiliates; (F) the Transferee will hold and transfer at least
the minimum denomination of such Transferred Notes; (G) the Transferee was not
formed for the purpose of investing in the Transferred Notes; and (H) the
Transferee is purchasing the Transferred Notes with a full understanding of all
of the terms, conditions and risks thereof (economic and otherwise), and is
capable of assuming and willing to assume (financially and otherwise) these
risks;

(viii) the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

(ix) the Transferee represents and agrees that (a) it is not and will not be,
and is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such an employee benefit plan’s or other plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”) or (b) in the case of the Offered
Notes, its purchase and holding of the Transferred Notes do not and will not
constitute or otherwise give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law;

 

C-1-2



--------------------------------------------------------------------------------

(x) Except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

(xi) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2018 Revision);

(xii) the Transferee understands that (A) the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent will
require certification acceptable to them (1) as a condition to the payment of
principal of and interest on any Notes without, or at a reduced rate of, U.S.
withholding or backup withholding tax, and (2) to enable the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee and the
Paying Agent to determine their duties and liabilities with respect to any taxes
or other charges that they may be required to pay, deduct or withhold from
payments in respect of such Notes or the holder of such Notes under any present
or future law or regulation of the Cayman Islands or the United States or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation (including, without limitation, the Cayman
FATCA Legislation and the CRS), which certification may include U.S. federal
income tax forms (such as IRS Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Entities)), IRS Form W-8IMY (Certificate
of Foreign Intermediary, Foreign Flow-through Entity, or Certain U.S. Branches
for United States Tax Withholding and Reporting), IRS Form W-9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States) or any successors to
such IRS forms); (B) the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent may require certification acceptable to them to
enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets;
(C) the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying
Agent will require the Transferee to provide the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent with any correct, complete and
accurate information that may be required for the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
IGA) or Cayman FATCA Legislation requirements and will take any other actions
necessary for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the IGA) or Cayman FATCA Legislation
requirements including but not limited to the delivery of properly completed and
executed “Entity Self-Certification Form” or “Individual Self-Certification
Form” (in the forms published by the Cayman Islands Department for International
Tax Cooperation, which forms can be obtained at
http://tia.gov.ky/CRS_Legislation.pdf) on or prior to the date on which it
becomes a holder of the Notes and, in the event the Transferee fails to provide
such information or take such actions, (1) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer’s
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA and does not provide the Issuer,
Co-Issuer, Note Administrator, the Trustee or Paying Agent with evidence that it
has complied with the applicable FATCA requirements, the Issuer, Co-Issuer, Note
Administrator, Trustee or Paying Agent may be required to withhold amounts under
FATCA on payments to the Transferee; and (E) the Transferee agrees to provide
any certification requested pursuant to this paragraph and to update or replace
such form or certification in accordance with its terms or its subsequent
amendments;

 

C-1-3



--------------------------------------------------------------------------------

(xiii) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned disregarded subsidiary of Sub-REIT (or a
subsequent REIT) owns 100% of the Class E Notes, the Class F Notes and the
Preferred Shares and the Issuer Ordinary Shares, the Issuer will be treated as a
Qualified REIT Subsidiary and the Offered Notes will be treated as indebtedness
solely of Sub-REIT or such subsequent REIT; the Transferee agrees to such
treatment and agrees to take no action inconsistent with such treatment;

(xiv) if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

(xv) the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

(xvi) the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer, the Collateral Manager and the Servicer in the form of
the relevant exhibit attached to the Indenture, and such other certificates and
other information as the Issuer, the Co-Issuer, the Collateral Manager, the
Servicer, the Note Administrator, or the Trustee may reasonably require to
confirm that the proposed transfer complies with the transfer restrictions
contained in the Indenture;

(xvii) the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the Note Register of
the Issuer following delivery to the Note Registrar of a duly executed transfer
certificate and any other certificates and other information required by the
Indenture;

(xviii) the Transferee is aware and agrees that no Note (or beneficial interest
therein) may be reoffered, resold, pledged or otherwise transferred (i) to a
transferee taking delivery of such Note represented by a Rule 144A Global Note
except (A) to a transferee that the Transferee reasonably believes is a QIB,
purchasing for its account or the account of another QIB, to which notice is
given that the resale, pledge or other transfer is being made in reliance on the
exemption from the registration requirements of the Securities Act provided by
Rule 144A or another person the sale to which is exempt under the Securities
Act, (B) to a transferee that is a Qualified Purchaser and (C) if such transfer
is made in accordance with any applicable securities laws of any state of the
United States and any other relevant jurisdiction, (ii) to a transferee taking
delivery of such Note represented by a Regulation S Global Note except (A) to a
transferee that is an institution that is a non-U.S. Person acquiring such
interest in an Offshore Transaction in accordance with Rule 903 or Rule 904 of
Regulation S, (B) to a transferee that is not a U.S. resident (within the
meaning of the 1940 Act) unless such transferee is a Qualified Purchaser,
(C) such transfer is made in compliance with the other requirements set forth in
the Indenture and (D) if such transfer is made in accordance with any applicable
securities laws of any state of the United States and any other jurisdiction or
(iii) if such transfer would have the effect of requiring the Issuer, the
Co-Issuer or the pool of Collateral to register as an “investment company” under
the 1940 Act;

 

C-1-4



--------------------------------------------------------------------------------

(xix) the Transferee understands that there is no secondary market for the Notes
and that no assurances can be given as to the liquidity of any trading market
for the Notes and that it is unlikely that a trading market for the Notes will
develop. The Transferee further understands that, although the Placement Agents
may from time to time make a market in the Notes, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

(xx) the Transferee agrees that (i) any sale, pledge or other transfer of a Note
(or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

(xxi) the Transferee approves and consents to any direct trades between the
Issuer, the Collateral Manager and the Trustee and/or its affiliates that is
permitted under the terms of the Indenture and the Servicing Agreement;

(xxii) the Transferee acknowledges that the Issuer, the Co-Issuer, the Note
Administrator, the Trustee, the Note Registrar, the Servicer, the Placement
Agents, the Collateral Manager and others will rely upon the truth and accuracy
of the foregoing acknowledgments, representations and agreements and agrees
that, if any of the acknowledgments, representations or warranties made or
deemed to have been made by it in connection with its purchase of the Notes are
no longer accurate, the Transferee will promptly notify the Issuer, the
Co-Issuer, the Collateral Manager, the Trustee, the Note Administrator, Note
Registrar, the Servicer and the Placement Agents;

(xxiii) The Notes will bear a legend to the following effect unless the Issuer
and the Co-Issuer determine otherwise in compliance with applicable law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A GLOBAL SECURITY WILL BE DEEMED TO HAVE MADE THE

 

C-1-5



--------------------------------------------------------------------------------

REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY
TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE
VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER,
AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY INTERMEDIARY. IF AT
ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED
THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH GLOBAL SECURITY WAS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET FORTH IN THE
INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE ACQUISITION
OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT SUCH INTEREST
HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS
APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

(xxiv) The owner understands and agrees that an additional legend in
substantially the following form will be placed on each Note in the form of a
Regulation S Global Note:

AN INTEREST IN THIS NOTE MAY NOT BE HELD BY A PERSON THAT IS A U.S. PERSON (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT) AT ANY TIME. IN ADDITION, AN
INTEREST IN THIS NOTE MAY BE HELD ONLY THROUGH EUROCLEAR OR CLEARSTREAM,
LUXEMBOURG AT ANY TIME.

[FOR CLASS C NOTES, CLASS D NOTES, CLASS E NOTES AND CLASS F NOTES] THIS NOTE
HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION
1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN REQUEST TO
THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE
THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF
THE NOTE.

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

C-1-6



--------------------------------------------------------------------------------

[Name of Transferee] By:  

 

  Name:   Title:

Dated: ______________________

 

cc:

TRTX 2018-FL2 Co-Issuer, LLC

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

E-mail: dginsberg@tpg.com

 

C-1-7



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S

GLOBAL SECURITY OR DEFINITIVE NOTE TO A RULE 144A GLOBAL SECURITY

(Transfers pursuant to Article 2 of the Indenture)

Wells Fargo Bank, National Association, as Note Administrator

600 South 4th St., 7th Floor

MAC N9300-070

Minneapolis, Minnesota 55479

Attention: Note Transfers – TRTX 2018-FL2

Wells Fargo Bank, National Association, as Note Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: Corporate Trust Services – TRTX 2018-FL2

 

  Re:

TRTX 2018-FL2 ISSUER, LTD., as Issuer, and TRTX 2018-FL2 Co-Issuer, LLC, as
Co-Issuer, of: the Class [A][A-S][B][C][D][E][F] Notes, Due 2037 (the
“Transferred Notes”)

Reference is hereby made to the Indenture, dated as of November 29, 2018 (the
“Indenture”) by and among TRTX 2018-FL2 Issuer, Ltd., as Issuer, and TRTX
2018-FL2 Co-Issuer, LLC, as Co-Issuer of the Offered Notes, Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with its permitted successors and assigns, “Note
Administrator”) and TRTX CLO Loan Seller 2, LLC, as advancing agent. Capitalized
terms used but not defined herein will have the meanings assigned to such terms
in the Indenture and if not defined in the Indenture then such terms will have
the meanings assigned to them in Regulation S (“Regulation S”), or Rule 144A
(“Rule 144A”), under the Securities Act of 1933, as amended (the “Securities
Act”), and the rules promulgated thereunder.

This letter relates to the transfer of $[    ] aggregate principal amount of
[Class A] [Class A-S] [Class B] [Class C] [Class D] [Class E] [Class F] Notes
being transferred in exchange for an equivalent beneficial interest in a Rule
144A Global Note of the same Class in the name of Cede & Co., as nominee of the
Depository Trust Company (“DTC”), on behalf of DTC’s participant for account of
[name of transferee] (the “Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated November 15, 2018, and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee that:

(i) the Transferee is a “qualified institutional buyer” as defined in Rule 144A
(a “QIB”), and a “qualified purchaser” as defined in the 1940 Act and the rules
promulgated thereunder (a “Qualified Purchaser”);

(ii) (A) the Transferee is acquiring a beneficial interest in such Transferred
Notes for its own account or for an account that is both a QIB and a Qualified
Purchaser and as to each of which the Transferee exercises sole investment
discretion, and (B) the Transferee and each such account is acquiring not less
than the minimum denomination of the Transferred Notes;

(iii) the Transferee will notify future transferees of the transfer
restrictions;

(iv) the Transferee is obtaining the Transferred Notes in a transaction pursuant
to Rule 144A;

(v) the Transferee is obtaining the Transferred Notes in accordance with any
applicable securities laws of any state of the United States and any other
applicable jurisdiction;

 

C-2-1



--------------------------------------------------------------------------------

(vi) the Transferee understands that the Notes, including the Transferred Notes,
are being offered only in a transaction not involving any public offering in the
United States within the meaning of the Securities Act, the Notes, including the
Transferred Notes, have not been and will not be registered or qualified under
the Securities Act or the securities laws of any state or other jurisdiction,
and, if in the future the owner decides to reoffer, resell, pledge or otherwise
transfer the Transferred Notes, such Transferred Notes may only be reoffered,
resold, pledged or otherwise transferred only in accordance with the Indenture
and the legend on such Transferred Notes. The Transferee acknowledges that no
representation is made by the Issuer, the Co-Issuer or the Placement Agents, as
the case may be, as to the availability of any exemption from registration or
qualification under the Securities Act or any state or other securities laws for
resale of the Transferred Notes;

(vii) the Transferee is not purchasing the Transferred Notes with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act or the securities laws of any state or other jurisdiction. The Transferee
understands that an investment in the Transferred Notes involves certain risks,
including the risk of loss of all or a substantial part of its investment under
certain circumstances. The Transferee has had access to such financial and other
information concerning the Issuer, the Co-Issuer and the Transferred Notes as it
deemed necessary or appropriate in order to make an informed investment decision
with respect to its purchase of the Transferred Notes, including, without
limitation, an opportunity to ask questions of and request information from the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager and the
Servicer, including without limitation, an opportunity to access to such legal
and tax representation as the Transferee deemed necessary or appropriate;

(viii) in connection with the purchase of the Transferred Notes: (A) none of the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the Note
Administrator, the Servicer, the Trustee, or any of their respective affiliates
is acting as a fiduciary or financial or investment adviser for the Transferee;
(B) the Transferee is not relying (for purposes of making any investment
decision or otherwise) upon any written or oral advice, counsel or
representations of the Issuer, the Co-Issuer, the Placement Agents, the
Collateral Manager, the Note Administrator, the Trustee, the Servicer or the
Operating Advisor or any of their respective affiliates, other than any
statements in the final offering memorandum relating to such Transferred Notes
and any representations expressly set forth in a written agreement with such
party; (C) the Transferee has read and understands the final offering memorandum
relating to the Transferred Notes (including, without limitation, the
descriptions therein of the structure of the transaction in which the
Transferred Notes are being issued and the risks to purchasers of the Notes);
(D) none of the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Note Administrator, the Trustee, the Servicer or the Operating
Advisor or any of their respective affiliates has given to the Transferee
(directly or indirectly through any other person) any assurance, guarantee, or
representation whatsoever as to the expected or projected success,
profitability, return, performance, result, effect, consequence, or benefit
(including legal, regulatory, tax, financial, accounting, or otherwise) of the
Transferee’s purchase of the Transferred Notes; (E) the Transferee has consulted
with its own legal, regulatory, tax, business, investment, financial, accounting
and other advisers to the extent it has deemed necessary, and it has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuer, the Co-Issuer, the Placement Agents, the Collateral
Manager, the Note Administrator, the Trustee, the Servicer or the Operating
Advisor or any of their respective affiliates; (F) the Transferee will hold and
transfer at least the minimum denomination of such Transferred Notes; (G) the
Transferee was not formed for the purpose of investing in the Transferred Notes;
and (H) the Transferee is purchasing the Transferred Notes with a full
understanding of all of the terms, conditions and risks thereof (economic and
otherwise), and is capable of assuming and willing to assume (financially and
otherwise) these risks;

(ix) the Transferee understands that the Transferred Notes will bear the
applicable legend set forth on such Transferred Notes;

(x) the Transferee represents and agrees that (a) it is not and will not be, and
is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or

 

C-2-2



--------------------------------------------------------------------------------

local law that is substantially similar to Section 406 of ERISA or Section 4975
of the Code (“Similar Law”) or any entity whose underlying assets are deemed to
include “plan assets” by reason of such an employee benefit plan’s or other
plan’s investment in the entity or otherwise (any of the foregoing, a “Plan”) or
(b) in the case of the Offered Notes, its purchase and holding of the
Transferred Notes do not and will not constitute or otherwise give rise to a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the Code, or, in the case of a Plan subject to Similar Law, a non-exempt
violation of Similar Law;

(xi) except to the extent permitted by the Securities Act and any rules
thereunder as in effect and applicable at the time of any such offer, the
Transferee will not, at any time, offer to buy or offer to sell the Transferred
Notes by any form of general solicitation or advertising, including, but not
limited to, any advertisement, article, notice or other communication published
in any newspaper, magazine or similar medium or broadcast over television or
radio or at a seminar or meeting whose attendees have been invited by general
solicitations or advertising;

(xii) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2018 Revision);

(xiii) the Transferee understands that (A) the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent will
require certification acceptable to them (1) as a condition to the payment of
principal of and interest on any Notes without, or at a reduced rate of, U.S.
withholding or backup withholding tax, and (2) to enable the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee and the
Paying Agent to determine their duties and liabilities with respect to any taxes
or other charges that they may be required to pay, deduct or withhold from
payments in respect of such Notes or the holder of such Notes under any present
or future law or regulation of the Cayman Islands or the United States or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation (including, without limitation, the Cayman
FATCA Legislation and the CRS), which certification may include U.S. federal
income tax forms (such as IRS Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Entities)), IRS Form W-8IMY (Certificate
of Foreign Intermediary, Foreign Flow-through Entity, or Certain U.S. Branches
for United States Tax Withholding and Reporting), IRS Form W-9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States) or any successors to
such IRS forms); (B) the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent may require certification acceptable to them to
enable the Issuer to qualify for a reduced rate of withholding in any
jurisdiction from or through which the Issuer receives payments on its assets;
(C) the Issuer, the Co-Issuer, the Note Administrator, the Trustee or the Paying
Agent will require the Transferee to provide the Issuer, the Co-Issuer, the Note
Administrator, the Trustee or the Paying Agent with any correct, complete and
accurate information that may be required for the Issuer, the Co-Issuer, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
IGA) or Cayman FATCA Legislation requirements and will take any other actions
necessary for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the IGA) or Cayman FATCA Legislation
requirements including but not limited to the delivery of properly completed and
executed “Entity Self-Certification Form” or “Individual Self-Certification
Form” (in the forms published by the Cayman Islands Department for International
Tax Cooperation, which forms can be obtained at
http://tia.gov.ky/CRS_Legislation.pdf) on or prior to the date on which it
becomes a holder of the Notes and, in the event the Transferee fails to provide
such information or take such actions, (1) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee

 

C-2-3



--------------------------------------------------------------------------------

as payment in full for such Notes and (3) the Issuer may also assign each such
Note a separate CUSIP or CUSIPs in the Issuer’s sole discretion; (D) if the
Transferee is a “foreign financial institution” or other foreign financial
entity subject to FATCA and does not provide the Issuer, Co-Issuer, Note
Administrator, the Trustee, or Paying Agent with evidence that it has complied
with the applicable FATCA requirements, the Issuer, Co-Issuer, Note
Administrator, Trustee, or Paying Agent may be required to withhold amounts
under FATCA on payments to the Transferee; and (E) the Transferee agrees to
provide any certification requested pursuant to this paragraph and to update or
replace such form or certification in accordance with its terms or its
subsequent amendments;

(xiv) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned disregarded subsidiary of Sub-REIT (or a
subsequent REIT) owns 100% of the Class E Notes, the Class F Notes and the
Preferred Shares and the Issuer Ordinary Shares, the Issuer will be treated as a
Qualified REIT Subsidiary and the Offered Notes will be treated as indebtedness
solely of Sub-REIT or such subsequent REIT; the Transferee agrees to such
treatment and agrees to take no action inconsistent with such treatment;

(xv) if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

(xvi) the Transferee understands that the Notes have not been approved or
disapproved by the SEC or any other governmental authority or agency or any
jurisdiction and that neither the SEC nor any other governmental authority or
agency has passed upon the adequacy or accuracy of the final offering memorandum
relating to the Notes. The Transferee further understands that any
representation to the contrary is a criminal offense;

(xvii) the Transferee will, prior to any sale, pledge or other transfer by such
Transferee of any Note (or interest therein), obtain from the prospective
transferee, and deliver to the Note Administrator, a duly executed transferee
certificate addressed to each of the Note Administrator, the Trustee, the
Issuer, the Co-Issuer, the Collateral Manager and the Servicer in the form of
the relevant exhibit attached to the Indenture, and such other certificates and
other information as the Issuer, the Co-Issuer, the Collateral Manager, the
Servicer, the Note Administrator, or the Trustee may reasonably require to
confirm that the proposed transfer complies with the transfer restrictions
contained in the Indenture;

(xviii) the Transferee agrees that no Note may be purchased, sold, pledged or
otherwise transferred in an amount less than the minimum denomination set forth
in the Indenture. In addition, the Transferee understands that the Notes will be
transferable only upon registration of the transferee in the Note Register of
the Issuer following delivery to the Note Registrar of a duly executed transfer
certificate and any other certificates and other information required by the
Indenture;

(xix) the Transferee is aware and agrees that no Note (or beneficial interest
therein) may be reoffered, resold, pledged or otherwise transferred (i) to a
transferee taking delivery of such Note represented by a Rule 144A Global Note
except (A) to a transferee that the Transferee reasonably believes is a QIB,
purchasing for its account or the account of another QIB, to which notice is
given that the resale, pledge or other transfer is being made in reliance on the
exemption from the registration requirements of the Securities Act provided by
Rule 144A or another person the sale to which is exempt under the Securities
Act, (B) to a transferee that is a Qualified Purchaser and (C) if such transfer
is made in accordance with any applicable securities laws of any state of the
United States and any other relevant jurisdiction, (ii) to a transferee taking
delivery of such Note represented by a Regulation S Global Note except (A) to a
transferee that is an institution that is a non-

 

C-2-4



--------------------------------------------------------------------------------

U.S. Person acquiring such interest in an Offshore Transaction in accordance
with Rule 903 or Rule 904 of Regulation S, (B) to a transferee that is not a
U.S. resident (within the meaning of the 1940 Act) unless such transferee is a
Qualified Purchaser, (C) such transfer is made in compliance with the other
requirements set forth in the Indenture and (D) if such transfer is made in
accordance with any applicable securities laws of any state of the United States
and any other jurisdiction or (iii) if such transfer would have the effect of
requiring the Issuer, the Co-Issuer or the pool of Collateral to register as an
“investment company” under the 1940 Act;

(xx) the Transferee understands that there is no secondary market for the Notes
and that no assurances can be given as to the liquidity of any trading market
for the Notes and that it is unlikely that a trading market for the Notes will
develop. The Transferee further understands that, although the Placement Agents
may from time to time make a market in the Notes, the Placement Agents are not
under any obligation to do so and, following the commencement of any
market-making, may discontinue the same at any time. Accordingly, the Transferee
must be prepared to hold the Notes until the Stated Maturity Date;

(xxi) the Transferee agrees that (i) any sale, pledge or other transfer of a
Note (or any beneficial interest therein) made in violation of the transfer
restrictions contained in the Indenture, or made based upon any false or
inaccurate representation made by the Transferee or a transferee to the Issuer,
the Note Administrator, the Trustee or the Note Registrar, will be void and of
no force or effect and (ii) none of the Issuer, the Note Administrator, the
Trustee and the Note Registrar has any obligation to recognize any sale, pledge
or other transfer of a Note (or any beneficial interest therein) made in
violation of any such transfer restriction or made based upon any such false or
inaccurate representation;

(xxii) the Transferee approves and consents to any direct trades between the
Issuer, the Collateral Manager and the Trustee and/or its affiliates that is
permitted under the terms of the Indenture;

(xxiii) the Transferee acknowledges that the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee, the Note Registrar, the
Servicer, the Placement Agents and others will rely upon the truth and accuracy
of the foregoing acknowledgments, representations and agreements and agrees
that, if any of the acknowledgments, representations or warranties made or
deemed to have been made by it in connection with its purchase of the Notes are
no longer accurate, the Transferee will promptly notify the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee, the Note
Registrar, the Servicer and the Placement Agents; and

(xxiv) the Notes will bear a legend to the following effect unless the Issuer
and the Co-Issuer determine otherwise in compliance with applicable law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT: (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON-“U.S. PERSON” IN AN “OFFSHORE TRANSACTION,”
AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION S”), IN
ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN A
PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND

 

C-2-5



--------------------------------------------------------------------------------

INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF
CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES AND ANY OTHER
APPLICABLE JURISDICTION. EACH PURCHASER OF A GLOBAL SECURITY WILL BE DEEMED TO
HAVE MADE THE REPRESENTATIONS AND AGREEMENTS SET FORTH IN SECTION 2.5 OF THE
INDENTURE. ANY TRANSFER IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND
EFFECT, WILL BE VOID AB INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO
THE TRANSFEREE, NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUER,
THE CO-ISSUER, AS APPLICABLE, THE NOTE ADMINISTRATOR, THE TRUSTEE OR ANY
INTERMEDIARY. IF AT ANY TIME THE ISSUER AND THE CO-ISSUER, AS APPLICABLE,
DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF SUCH BENEFICIAL INTEREST IN SUCH
GLOBAL SECURITY WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS
SET FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER
THE ACQUISITION OF SUCH INTEREST IN SUCH GLOBAL SECURITY VOID AND REQUIRE THAT
SUCH INTEREST HEREIN BE TRANSFERRED TO A PERSON DESIGNATED BY THE ISSUER AND THE
CO-ISSUER, AS APPLICABLE.

ANY TRANSFER, PLEDGE OR OTHER USE OF THIS NOTE FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO. HAS AN
INTEREST HEREIN, UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE
OF THE DEPOSITORY TRUST COMPANY (“DTC”), NEW YORK, NEW YORK, TO THE CO-ISSUERS
OR THEIR AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT AND ANY NOTE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR OF SUCH OTHER ENTITY AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT HEREON IS MADE
TO CEDE & CO.).

THIS NOTE IS A GLOBAL SECURITY WITHIN THE MEANING OF THE INDENTURE AND IS
REGISTERED IN THE NAME OF A DEPOSITARY OR A NOMINEE OF A DEPOSITARY. THIS NOTE
MAY NOT BE EXCHANGED OR TRANSFERRED IN WHOLE OR IN PART FOR A NOTE REGISTERED IN
THE NAME OF ANY PERSON OTHER THAN THAT DEPOSITARY OR ITS NOMINEE EXCEPT IN THE
LIMITED CIRCUMSTANCES DESCRIBED IN THE INDENTURE.

PRINCIPAL OF THIS NOTE IS PAYABLE AS SET FORTH HEREIN. ACCORDINGLY, THE
OUTSTANDING PRINCIPAL OF THIS NOTE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN
ON THE FACE HEREOF. ANY PERSON ACQUIRING THIS NOTE MAY ASCERTAIN ITS CURRENT
PRINCIPAL AMOUNT BY INQUIRY OF THE NOTE ADMINISTRATOR.

[FOR CLASS C NOTES, CLASS D NOTES, CLASS E NOTES AND CLASS F NOTES] THIS NOTE
HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION
1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN REQUEST TO
THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE
THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF
THE NOTE.

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

[Name of Transferee] By:  

 

  Name:   Title:

 

C-2-6



--------------------------------------------------------------------------------

Dated: _________________

 

cc:

TRTX 2018-FL2 Co-Issuer, LLC

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

E-mail: dginsberg@tpg.com

 

C-2-7



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF TRANSFER CERTIFICATE FOR TRANSFER FROM A REGULATION S GLOBAL

SECURITY, RULE 144A GLOBAL SECURITY OR DEFINITIVE NOTE TO A DEFINITIVE NOTE

(Transfers pursuant to Article 2 of the Indenture)

Wells Fargo Bank, National Association, as Note Administrator

600 South 4th St., 7th Floor

MAC N9300-070

Minneapolis, Minnesota 55479

Attention: Note Transfers – TRTX 2018-FL2

Wells Fargo Bank, National Association, as Note Administrator

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: Corporate Trust Services – TRTX 2018-FL2

 

  Re:

TRTX 2018-FL2 ISSUER, LTD., as Issuer, and TRTX 2018-FL2 Co-Issuer, LLC, as
Co-Issuer, of: the Class [A][A-S][B][C][D][E][F] Notes, Due 2037 (the
“Transferred Notes”)

Reference is hereby made to the Indenture, dated as of November 29, 2018 (the
“Indenture”) by and among TRTX 2018-FL2 Issuer, Ltd., as Issuer, and TRTX
2018-FL2 Co-Issuer, LLC, as Co-Issuer of the Offered Notes, Wilmington Trust,
National Association, as trustee (together with its permitted successors and
assigns, the “Trustee”), Wells Fargo Bank, National Association, as note
administrator, paying agent, calculation agent, transfer agent, custodian,
securities intermediary, backup advancing agent and notes registrar (in all such
capacities, together with its permitted successors and assigns, “Note
Administrator”) and TRTX CLO Loan Seller 2, LLC, as advancing agent. Capitalized
terms used but not defined herein will have the meanings assigned to such terms
in the Indenture and if not defined in the Indenture then such terms will have
the meanings assigned to them in Regulation S (“Regulation S”), or Rule 144A
(“Rule 144A”), under the Securities Act of 1933, as amended (the “Securities
Act”), and the rules promulgated thereunder.

This letter relates to the transfer of $[    ] aggregate principal amount of
[Class A] [Class A-S] [Class B] [Class C] [Class D] [Class E] [Class F] Notes
being transferred in exchange for a Definitive Note of the same Class in the
name of [name of transferee] (the “Transferee”).

In connection with such request, the Transferee hereby certifies that such
transfer has been effected in accordance with the transfer restrictions set
forth in the Indenture and the Offering Memorandum, dated November 15, 2018, and
hereby represents, warrants and agrees for the benefit of the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator and the Trustee that:

(i) the Transferee is an institution that is an “accredited investor” as defined
in Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act (an
“IAI”), or an entity in which all of the equity owners are such “accredited
investors,” who is also a “qualified purchaser” as defined in Section 2(a)(51)
of the 1940 Act and the rules promulgated thereunder (a “Qualified Purchaser”);

(ii) the Transferee is acquiring the Notes for its own account (and not for the
account of any other Person) in a minimum denomination of $100,000 and in
integral multiples of $500 in excess thereof;

(iii) the Transferee understands that the Notes have not been and will not be
registered or qualified under the Securities Act or the securities laws of any
state or other jurisdiction, and, if in the future the Transferee decides to
reoffer, resell, pledge or otherwise transfer the Notes, such Notes may be
reoffered, resold, pledged or otherwise transferred only in accordance with the
provisions of the Indenture and the legends on such Notes, including the
requirement for written certifications. In particular, the Transferee
understands that the

 

C-3-1



--------------------------------------------------------------------------------

Notes may be transferred only to a person that is (A) both (a) (i) a “qualified
institutional buyer” as defined in Rule 144A (a “QIB”), who purchases such Notes
in reliance on the exemption from Securities Act registration provided by
Rule 144A, or (ii) solely in the case of Notes that are issued in the form of
Definitive Securities, an IAI and (b) a Qualified Purchaser; or (B) a person
that is not a “U.S. person” as defined in Regulation S (a “U.S. Person”), and is
acquiring the Notes in an “offshore transaction” as defined in Regulation S (an
“Offshore Transaction”), in reliance on the exemption from registration provided
by Regulation S. The Transferee acknowledges that no representation is made as
to the availability of any exemption from registration or qualification under
the Securities Act or any state or other securities laws for resale of the
Notes;

(iv) in connection with the Transferee’s purchase of the Notes: (a) none of the
Issuer, the Co-Issuer, the Placement Agents, the Collateral Manager, the
Servicer, the Note Administrator, the Trustee, the Operating Advisor, or any of
their respective affiliates is acting as a fiduciary or financial or investment
adviser for the Transferee; (b) the Transferee is not relying (for purposes of
making any investment decision or otherwise) upon any written or oral advice,
counsel or representations of the Issuer, the Co-Issuer, the Placement Agents,
the Collateral Manager, the Servicer, the Note Administrator, the Trustee, the
Operating Advisor, or any of their respective affiliates, other than any
statements in the final Offering Memorandum relating to such Notes and any
representations expressly set forth in a written agreement with such party;
(c) the Transferee has read and understands the final Offering Memorandum
relating to such Notes (including, without limitation, the descriptions therein
of the structure of the transaction in which the Notes are being issued and the
risks to purchasers of the Notes); (d) none of the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Servicer, the Note Administrator,
the Trustee, the Operating Advisor, or any of their respective affiliates has
given to the Transferee (directly or indirectly through any other person) any
assurance, guarantee, or representation whatsoever as to the expected or
projected success, profitability, return, performance, result, effect,
consequence, or benefit (including legal, regulatory, tax, financial,
accounting, or otherwise) of the Transferee’s purchase of the Notes; (e) the
Transferee has consulted with its own legal, regulatory, tax, business,
investment, financial, accounting and other advisers to the extent it has deemed
necessary, and has made its own investment decisions (including decisions
regarding the suitability of any transaction pursuant to the Indenture) based
upon its own judgment and upon any advice from such advisers as it has deemed
necessary and not upon any view expressed by the Issuer, the Co-Issuer, the
Placement Agents, the Collateral Manager, the Servicer, the Note Administrator,
the Trustee, the Operating Advisor, or any of their respective affiliates;
(f) the Transferee will hold and transfer at least the minimum denomination of
such Notes; (g) the Transferee was not formed for the purpose of investing in
the Notes; and (h) the Transferee is a sophisticated investor and is purchasing
the Notes with a full understanding of all of the terms, conditions and risks
thereof, and it is capable of assuming and willing to assume those risks;

(v) the Transferee is acquiring the Notes as principal solely for its own
account for investment and not with a view to the resale, distribution or other
disposition thereof in violation of the Securities Act or the securities laws of
any state or other jurisdiction; it is not a (A) partnership, (B) common trust
fund, or (C) special trust, pension, profit-sharing or other retirement trust
fund or plan in which the partners, beneficiaries or participants may designate
the particular investments to be made; it agrees that it will not hold any Notes
for the benefit of any other person, that it will at all times be the sole
beneficial owner thereof for purposes of the 1940 Act and all other purposes and
that it will not sell participation interests in the Notes or enter into any
other arrangement pursuant to which any other person will be entitled to a
beneficial interest in the distributions on the Notes;

(vi) the Transferee represents and agrees that (a) it is not and will not be,
and is not acting on behalf of or using any assets of any person that is or will
become, an “employee benefit plan” (as defined in Section 3(3) of ERISA) subject
to Title I of ERISA, a “plan” (as defined in Section 4975(e)(1) of the Code)
that is subject to Section 4975 of the Code, any other employee benefit plan
that is subject to any federal, state or local law that is substantially similar
to Section 406 of ERISA or Section 4975 of the Code (“Similar Law”) or any
entity whose underlying assets are deemed to include “plan assets” by reason of
such an employee benefit plan’s or other plan’s investment in the entity or
otherwise (any of the foregoing, a “Plan”) or (b) in the case of the Offered
Notes, its purchase and holding of the Transferred Notes do not and will not
constitute or otherwise give rise to a non-exempt prohibited transaction under
Section 406 of ERISA or Section 4975 of the Code, or, in the case of a Plan
subject to Similar Law, a non-exempt violation of Similar Law;

 

C-3-2



--------------------------------------------------------------------------------

(vii) the Transferee is not a member of the public in the Cayman Islands, within
the meaning of Section 175 of the Cayman Islands Companies Law (2018 Revision);

(viii) the Transferee understands that (A) the Issuer, the Co-Issuer, the
Collateral Manager, the Note Administrator, the Trustee or the Paying Agent will
require certification acceptable to them (1) as a condition to the payment of
principal of and interest on any Notes without, or at a reduced rate of, U.S.
withholding or backup withholding tax, and (2) to enable the Issuer, the
Co-Issuer, the Collateral Manager, the Note Administrator, the Trustee and the
Paying Agent to determine their duties and liabilities with respect to any taxes
or other charges that they may be required to pay, deduct or withhold from
payments in respect of such Notes or the holder of such Notes under any present
or future law or regulation of the Cayman Islands or the United States or any
present or future law or regulation of any political subdivision thereof or
taxing authority therein or to comply with any reporting or other requirements
under any such law or regulation (including, without limitation, the Cayman
FATCA Legislation and the CRS), which certification may include U.S. federal
income tax forms (such as IRS Form W-8BEN (Certificate of Foreign Status of
Beneficial Owner for United States Tax Withholding and Reporting (Individuals)),
IRS Form W-8BEN-E (Certificate of Foreign Status of Beneficial Owner for United
States Tax Withholding and Reporting (Entities)), IRS Form W-8IMY (Certificate
of Foreign Intermediary, Foreign Flow-through Entity, or Certain U.S. Branches
for United States Tax Withholding and Reporting), IRS Form W-9 (Request for
Taxpayer Identification Number and Certification), or IRS Form W-8ECI
(Certificate of Foreign Person’s Claim that Income is Effectively Connected with
the Conduct of a Trade or Business in the United States) or any successors to
such IRS forms); (B) the Issuer, the Co-Issuer, the Collateral Manager, the Note
Administrator, the Trustee or the Paying Agent may require certification
acceptable to them to enable the Issuer to qualify for a reduced rate of
withholding in any jurisdiction from or through which the Issuer receives
payments on its assets; (C) the Issuer, the Co-Issuer, the Collateral Manager,
the Note Administrator, the Trustee or the Paying Agent will require the
Transferee to provide the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent with any correct, complete and accurate information
that may be required for the Issuer, the Co-Issuer, the Collateral Manager, the
Note Administrator, the Trustee or the Paying Agent to comply with FATCA (or the
IGA) or Cayman FATCA Legislation requirements and will take any other actions
necessary for the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent to comply with FATCA (or the IGA) or Cayman FATCA Legislation
requirements including but not limited to the delivery of properly completed and
executed “Entity Self-Certification Form” or “Individual Self-Certification
Form” (in the forms published by the Cayman Islands Department for International
Tax Cooperation, which forms can be obtained at
http://tia.gov.ky/CRS_Legislation.pdf) on or prior to the date on which it
becomes a holder of the Notes and, in the event the Transferee fails to provide
such information or take such actions, (1) the Issuer, the Co-Issuer, the Note
Administrator, the Trustee and the Paying Agent are authorized to withhold
amounts otherwise distributable to the Transferee as compensation for any amount
withheld from payments to the Issuer, the Co-Issuer, the Note Administrator, the
Trustee or the Paying Agent as a result of such failure, (2) to the extent
necessary to avoid an adverse effect on the Issuer or any other holder of Notes
as a result of such failure, the Transferee may be compelled to sell its Notes
or, if the Transferee does not sell its Notes within 10 business days after
notice from the Issuer, the Co-Issuer, the Note Administrator, the Trustee or
the Paying Agent, such Notes may be sold at a public or private sale called and
conducted in any manner permitted by law, and to remit the net proceeds of such
sale (taking into account any taxes incurred by the Issuer in connection with
such sale) to the Transferee as payment in full for such Notes and (3) the
Issuer may also assign each such Note a separate CUSIP or CUSIPs in the Issuer’s
sole discretion; (D) if the Transferee is a “foreign financial institution” or
other foreign financial entity subject to FATCA and does not provide the Issuer,
Co-Issuer, Note Administrator, the Trustee or Paying Agent with evidence that it
has complied with the applicable FATCA requirements, the Issuer, Co-Issuer, Note
Administrator, Trustee or Paying Agent may be required to withhold amounts under
FATCA on payments to the Transferee; and (E) the Transferee agrees to provide
any certification requested pursuant to this paragraph and to update or replace
such form or certification in accordance with its terms or its subsequent
amendments;

 

C-3-3



--------------------------------------------------------------------------------

(ix) the Transferee acknowledges that it is its intent and that it understands
it is the intent of the Issuer that, for purposes of U.S. federal, state and
local income and franchise tax and any other income taxes, for so long as a
direct or indirect wholly-owned disregarded subsidiary of Sub-REIT (or
subsequent REIT) owns 100% of the Class E Notes, the Class F Notes and the
Preferred Shares and the Issuer Ordinary Shares, the Issuer will be treated as a
Qualified REIT Subsidiary and the Offered Notes will be treated as indebtedness
solely of Sub-REIT or such subsequent REIT; the Transferee agrees to such
treatment and agrees to take no action inconsistent with such treatment;

(x) if the Transferee is not a “United States person” (as defined in
Section 7701(a)(30) of the Code), it hereby represents that (i) either (A) it is
not a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business (within the meaning of
Section 881(c)(3)(A) of the Code), a 10% shareholder of the Issuer within the
meaning of Section 871(h)(3) of the Code or a controlled foreign corporation
within the meaning of Section 957(a) of the Code that is related to the Issuer
within the meaning of Section 881(c)(3) of the Code, or (B) it is a person that
has provided a Form W-8BEN-E indicating that it is eligible for benefits under
an income tax treaty with the United States that completely eliminates U.S.
federal income taxation of U.S. source interest not attributable to a permanent
establishment in the United States, and (ii) it is not purchasing the Notes in
order to reduce its U.S. federal income tax liability pursuant to a tax
avoidance plan;

(xi) the Transferee agrees not to seek to commence in respect of the Issuer, or
cause the Issuer to commence, a bankruptcy proceeding before a year and a day
has elapsed since the payment in full to the holders of the Notes issued
pursuant to the Indenture or, if longer, the applicable preference period (plus
one day) then in effect;

(xii) the Transferee acknowledges that, to the extent required by the Issuer, as
determined by the Issuer or the Collateral Manager on behalf of the Issuer, the
Issuer may, upon notice to the Note Administrator and the Trustee, impose
additional transfer restrictions on the Notes to comply with the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (the “USA PATRIOT Act”) and other similar laws or
regulations, including, without limitation, requiring each transferee of a Note
to make representations to the Issuer in connection with such compliance;

(xiii) the Transferee acknowledges that, each investor or prospective investor
will be required to make such representations to the Issuer, as determined by
the Issuer or the Collateral Manager on behalf of the Issuer, as the Issuer will
require in connection with applicable AML/OFAC obligations, including, without
limitation, representations to the Issuer that such investor or prospective
investor (or any person controlling or controlled by the investor or prospective
investor; if the investor or prospective investor is a privately held entity,
any person having a beneficial interest in the investor or prospective investor;
or any person for whom the investor or prospective investor is acting as agent
or nominee in connection with the investment) is not (i) an individual or entity
named on any available lists of known or suspected terrorists, terrorist
organizations or of other sanctioned persons issued by the United States
government and the government(s) of any jurisdiction(s) in which the Partnership
is doing business, including the List of Specially Designated Nationals and
Blocked Persons administered by OFAC, as such list may be amended from time to
time; (ii) an individual or entity otherwise prohibited by the OFAC sanctions
programs; or (iii) a current or former senior foreign political figure or
politically exposed person, or an immediate family member or close associate of
such an individual. Further, such investor or prospective investor must
represent to the Issuer that it is not a prohibited foreign shell bank;

(xiv) the Transferee agrees to provide the Issuer or its agents with such
information and documentation that may be required for the Issuer to comply with
the Cayman AML Regulations and shall update or replace such information or
documentation as may be necessary;

(xv) the Transferee acknowledges that, each investor or prospective investor
will also be required to represent to the Issuer that amounts invested with the
Issuer were not directly or indirectly derived from activities that may
contravene U.S. Federal, state or international laws and regulations, including,
without limitation, any applicable anti-money laundering laws and regulations;

(xvi) the Transferee acknowledges that, by law, the Issuer, the Placement
Agents, the Collateral Manager, the Servicer or other service providers acting
on behalf of the Issuer, may be obligated to “freeze” any investment in a Note
by such investor. The Issuer, the Placement Agents, the Collateral Manager, the
Servicer or other service providers acting on behalf of the Issuer may also be
required to report such action and to disclose the investor’s identity to OFAC
or other applicable governmental and regulatory authorities;

 

C-3-4



--------------------------------------------------------------------------------

(xvii) the Transferee understands that the Issuer, the Note Administrator, the
Trustee and the Placement Agents will rely upon the accuracy and truth of the
foregoing representations, and it hereby consents to such reliance; and

(xviii) the Definitive Notes will bear a legend to the following effect unless
the Issuer and the Co-Issuer determine otherwise in compliance with applicable
law:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED OR QUALIFIED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE
SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR OTHER JURISDICTION, AND
NEITHER THE ISSUER NOR THE CO-ISSUER HAS BEEN REGISTERED UNDER THE UNITED STATES
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”). THIS NOTE MAY NOT
BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED, EXCEPT TO (A) (I) TO, OR FOR
THE ACCOUNT OR BENEFIT OF, A PERSON THAT IS BOTH (1)(X) A “QUALIFIED
INSTITUTIONAL BUYER” (A “QIB”), AS DEFINED IN RULE 144A UNDER THE SECURITIES ACT
(“RULE 144A”), OR (Y) SOLELY IN THE CASE OF A NOTE ISSUED AS A DEFINITIVE NOTE,
AN INSTITUTION THAT IS AN “ACCREDITED INVESTOR”, WITHIN THE MEANING OF CLAUSES
(1), (2), (3), OR (7) OF RULE 501(a) OF REGULATION D UNDER THE SECURITIES ACT,
OR AN ENTITY IN WHICH ALL OF THE EQUITY OWNERS ARE SUCH ACCREDITED INVESTORS,
AND (2) A “QUALIFIED PURCHASER,” AS DEFINED IN SECTION 2(a)(51) OF THE 1940 ACT
AND THE RULES THEREUNDER (A “QUALIFIED PURCHASER”), IN A PRINCIPAL AMOUNT OF NOT
LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN EXCESS THEREOF) FOR THE
PURCHASER AND FOR EACH SUCH ACCOUNT, IN A TRANSACTION MEETING THE REQUIREMENTS
OF RULE 144A, SO LONG AS THIS NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A,
SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE; OR
(II) TO AN INSTITUTION THAT IS A NON- “U.S. PERSON” IN AN “OFFSHORE
TRANSACTION,” AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT (“REGULATION
S”), IN ACCORDANCE WITH RULE 903 OR RULE 904 (AS APPLICABLE) OF REGULATION S IN
A PRINCIPAL AMOUNT OF NOT LESS THAN $100,000 (AND INTEGRAL MULTIPLES OF $500 IN
EXCESS THEREOF), SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE, AND (B) IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF ANY
STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH PURCHASER
OF A DEFINITIVE NOTE WILL BE REQUIRED TO MAKE THE REPRESENTATIONS AND AGREEMENTS
SET FORTH IN SECTION 2.5 OF THE INDENTURE. ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTIONS TO THE CONTRARY TO THE ISSUER, THE CO-ISSUER, AS APPLICABLE, THE
TRUSTEE, THE NOTE ADMINISTRATOR, OR ANY INTERMEDIARY. IF AT ANY TIME, THE ISSUER
AND THE CO-ISSUER, AS APPLICABLE, DETERMINE OR ARE NOTIFIED THAT THE HOLDER OF
SUCH NOTE WAS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE REPRESENTATIONS SET
FORTH IN THE INDENTURE, THE TRUSTEE AND THE NOTE ADMINISTRATOR MAY CONSIDER THE
ACQUISITION OF THIS NOTE VOID AND REQUIRE THAT THIS NOTE BE TRANSFERRED TO A
PERSON DESIGNATED BY THE ISSUER AND THE CO-ISSUER, AS APPLICABLE.

[FOR CLASS C NOTES, CLASS D NOTES, CLASS E NOTES AND CLASS F NOTES] THIS NOTE
HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” (WITHIN THE MEANING OF SECTION
1272 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED). UPON WRITTEN REQUEST TO
THE ISSUER, THE ISSUER WILL PROMPTLY MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE
THE FOLLOWING INFORMATION: (1) THE ISSUE PRICE AND DATE OF THE NOTE, (2) THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT ON THE NOTE AND (3) THE YIELD TO MATURITY OF
THE NOTE.

You, the Trustee, the Issuer, the Co-Issuer, the Collateral Manager and the Note
Administrator are entitled to rely upon this letter and are irrevocably
authorized to produce this letter or a copy hereof to any interested party in
any administrative or legal proceedings or official inquiry with respect to the
matters covered hereby.

 

C-3-5



--------------------------------------------------------------------------------

[Name of Transferee] By:  

 

  Name:   Title:

Dated: _________________

 

cc:

TRTX 2018-FL2 Co-Issuer, LLC

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

E-mail: dginsberg@tpg.com

 

C-3-6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF CUSTODIAN POST-CLOSING CERTIFICATION

[Date]

To the Persons Listed on the attached Schedule A

 

  Re:

TRTX 2018-FL2 Issuer, Ltd.

Ladies and Gentlemen:

In accordance with Section 3.3(f) of the Indenture, dated as of November 29,
2018 (the “Indenture”), by and among TRTX 2018-FL2 Issuer, Ltd., as Issuer, TRTX
2018-FL2 Co-Issuer, LLC, as Co-Issuer of the Offered Notes, TRTX CLO Loan Seller
2, LLC, as advancing agent, Wilmington Trust, National Association, as trustee
and Wells Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar, the undersigned, as the Custodian, hereby
certifies, subject to the terms of the Indenture, that with respect to each
Mortgage Asset listed on the Mortgage Asset Schedule attached to the Indenture
as Schedule A, that each such document referred to in Section 3.3(e) and with
respect to each clause, solely to the extent such documents referred to in
Section 3.3(e) of the Indenture are identified by the Seller or Depositor in
writing to the Custodian to be included in the delivery of a Mortgage Asset
File: (A) has been received; and (B) that each such document has been reviewed
by the Custodian, has been executed, appears on its face to be what it purports
to be, purports to be recorded or filed (as applicable) and has not been torn,
mutilated or otherwise defaced, and that each such document appears on its face
to relate to the Mortgage Asset identified on the Mortgage Asset Schedule, in
each case, except as set forth on Schedule B attached hereto.

The Custodian makes no representations as to, and shall not be responsible to
verify, (i) the validity, legality, enforceability, due authorization,
recordability, sufficiency, or genuineness of any of the documents in its
custody relating to a Mortgage Asset, or (ii) the collectability, insurability,
effectiveness or suitability of any such documents in its custody relating to a
Mortgage Asset.

Capitalized terms used but not defined herein shall have the respective meanings
set forth in the Indenture.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

solely in its capacity as Custodian

By:  

 

  Name:   Title:

 

D-1



--------------------------------------------------------------------------------

SCHEDULE A TO CUSTODIAN POST-CLOSING CERTIFICATION

 

TRTX 2018-FL2 Issuer, Ltd.

888 Seventh Avenue, 35th Floor

New York, New York 1010

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

E-mail: dginsberg@tpg.com

  

Situs Asset Management LLC

5065 Westheimer Road, Suite 700E

Houston, Texas 77056

Attention: Managing Director

Telecopy No.: 713-328-4497

Email address: samnotice@situs.com

Wells Fargo Bank, National Association

Corporate Trust Services

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: Corporate Trust Services—TRTX 2018-FL2

  

TPG RE Finance Trust Management, L.P.

888 Seventh Avenue, 35th Floor

New York, New York 1010

Attention: Deborah Ginsberg

Facsimile number: (212) 405-8626

E-mail: dginsberg@tpg.com

Wilmington Trust, National Association

1100 North Market Street

Wilmington, Delaware 19890

Attention: CMBS Trustee – TRTX 2018-FL2

  

 

Sch. A to Ex. D-1



--------------------------------------------------------------------------------

SCHEDULE B TO CUSTODIAN POST-CLOSING CERTIFICATION

MORTGAGE ASSET EXCEPTIONS REPORT

 

Sch. B to Ex. D-1



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF REQUEST FOR RELEASE

REQUEST FOR RELEASE OF DOCUMENTS AND RECEIPT

 

To:

Wells Fargo Bank, National Association

1055 10th Avenue SE

Minneapolis, Minnesota 55414

In connection with the administration of the Mortgage Assets held by you as the
Custodian on behalf of the Issuer, we request the release, to the [Collateral
Manager][Servicer/Special Servicer] of [specify document] for the Mortgage Asset
described below, for the reason indicated.

 

Borrower’s Name, Address & Zip Code:

  

Ship Files To:

  

Name:

  

Address:

   Telephone Number: Mortgage Asset Description:   
                                                                                
  Current Outstanding Principal Balance:   
                                                                                
 

Reason for Requesting Documents (check one):

 

    1.    Mortgage Asset Paid in Full. The [Collateral Manager][Servicer/Special
Servicer] hereby certifies that all amounts received in connection therewith
that are required to be remitted by the borrower or other obligors thereunder
have been paid in full and that any amounts in respect thereof required to be
remitted to the Trustee pursuant to the Indenture have been so remitted.     2.
   Mortgage Asset Liquidated By                     . The [Collateral
Manager][Servicer/Special Servicer] hereby certifies that all proceeds of
insurance, condemnation or other liquidation have been finally received and that
any amounts in respect thereof required to be remitted to the Trustee pursuant
to the Indenture have been so remitted.     3.    Other (explain)
                                         .

If box 1 or 2 above is checked, and if all or part of the underlying instruments
were previously released to us, please release to us our previous request and
receipt on file with you, as well as any additional documents in your possession
relating to the specified Mortgage Asset.

If box 3 above is checked, upon our return of all of the above documents to you
as the Custodian, please acknowledge your receipt by signing in the space
indicated below and returning this form.

If box 3 above is checked, it is hereby acknowledged that a security interest
pursuant to the Uniform Commercial Code in the Mortgage Asset described above
and in the proceeds of said Mortgage Asset has been granted to the Trustee
pursuant to the Indenture.

 

E-1



--------------------------------------------------------------------------------

If box 3 above is checked, in consideration of the aforesaid delivery by the
Custodian, the Servicer hereby agrees to hold said Mortgage Asset in trust for
the Trustee, as provided under and in accordance with all provisions of the
Indenture and the Servicing Agreement, and to return said Mortgage Asset to the
Custodian no later than the close of business on the twentieth (20th) day
following the date hereof or, if such day is not a Business Day, on the
immediately preceding Business Day.

The [Collateral Manager][Servicer/Special Servicer] hereby acknowledges that it
shall hold the above-described Mortgage Asset and any related underlying
instruments in trust for, and as the bailee of, the Trustee, and shall return
said Mortgage Asset and any related documents only to the Custodian.

Capitalized terms used but not defined in this Request have the meanings
assigned to them in the Indenture, dated as of November 29, 2018, by and among
TRTX 2018-FL2 Issuer, Ltd., as Issuer, TRTX 2018-FL2 Co-Issuer, LLC, as
Co-Issuer, TRTX CLO Loan Seller 2, LLC, as Advancing Agent, Wilmington Trust,
National Association, as Trustee, and Wells Fargo Bank, National Association, as
Note Administrator, Paying Agent, Calculation Agent, Transfer Agent, Custodial
Securities Intermediary, Backup Advancing Agent and Notes Registrar.

 

[TPG RE FINANCE TRUST MANAGEMENT, L.P.,

as Collateral Manager]

[SITUS ASSET MANAGEMENT LLC, as Servicer] [SITUS HOLDINGS, LLC, as Special
Servicer] By:  

 

  Name:   Title:

Acknowledgment of documents returned:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Custodian on behalf of Wilmington Trust, National Association, as Trustee

 

By:  

 

  Name:   Title:

Date:

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF NRSRO CERTIFICATION

[Date]

TRTX 2018-FL2 Issuer, Ltd.

888 Seventh Avenue, 35th Floor

New York, New York 10106

Attention: Deborah Ginsberg

Wells Fargo Bank, National Association

as 17g-5 Information Provider

Corporate Trust Services

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: Corporate Trust Services - TRTX 2018-FL2

 

Re:

TRTX 2018-FL2 ISSUER, LTD. and TRTX 2018-FL2 CO-ISSUER, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of November 29, 2018 (the “Indenture”), by and among
TRTX 2018-FL2 Issuer, Ltd., as Issuer (the “Issuer”), TRTX 2018-FL2 Co-Issuer,
LLC, as Co-Issuer of the Offered Notes, TRTX CLO Loan Seller 2, LLC, as
advancing agent, Wilmington Trust, National Association, as trustee and Wells
Fargo Bank, National Association, as note administrator, paying agent,
calculation agent, transfer agent, custodian, securities intermediary, backup
advancing agent and notes registrar, the undersigned hereby certifies and agrees
as follows:

1. The undersigned, is (a) either a (i) a Nationally Recognized Statistical
Rating Organization (“NRSRO”) or (ii) a Rating Agency, (b) has provided the
Issuer with the appropriate certifications under Exchange Act 17g-5(e), (c) has
access to the Issuer’s 17g-5 Website, and (d) agrees that any information
obtained from the Issuer’s 17g-5 Website will be subject to the same
confidentiality provisions applicable to information obtained from the Issuer’s
17g-5 Website; provided, that if the undersigned did not have access to the
Issuer’s 17g-5 website prior to the Closing Date, it hereby agrees that it shall
be bound by the provisions of any confidentiality agreement required by the
17g-5 Information Provider, which shall be applicable to it with respect to any
information obtained from the 17g-5 Information Provider’s Website, including
any information that is obtained from the section of the 17g-5 Information
Provider’s Website that hosts the Issuer’s 17g-5 website after the Closing Date.

2. The undersigned agrees that each time it accesses the Issuer’s 17g-5 Website,
it shall be deemed to have recertified that the representations above remain
true and correct.

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture.

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

                                          

Name:

Title:

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF NOTE ADMINISTRATOR’S MONTHLY REPORT

[TO BE ATTACHED]

 

G-1



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

DISTRIBUTION DATE STATEMENT

Table of Contents

 

STATEMENT SECTIONS

   PAGE(s)

Note Distribution Detail

   2

Note Factor Detail

   3

Reconciliation Detail

   4

Other Required Information

   5

Cash Reconciliation Detail

   6

Mortgage Loan Detail

   7

Cumulative Loan Acquisition Detail

   8

NOI Detail

   9

Principal Prepayment Detail

   10

Historical Detail

   11

Delinquency Loan Detail

   12

Specially Serviced Loan Detail

   13 - 14

Advance Detail

   15

Modified Loan Detail

   16

Historical Liquidated Loan Detail

   17

Bond / Collateral Realized Loss Reconciliation

   18

Interest Shortfall Reconciliation Detail

   19 - 20

Supplemental Reporting

   21

 

Issuer

  

Servicer

  

Special Servicer

  

Operating Advisor

TRTX 2018-FL2 Issuer, Ltd.    Situs Asset Management    Situs Holdings, LLC   
Park Bridge Lender Services LLC 888 Seventh Avenue    5065 Westheimer    2
Embarcadero Center, Suite 1300    600 Third Avenue 35th Floor    Suite 700E   
San Francisco, CA 94111    40th Floor New York, NY 10106    Houston, TX 77056   
   New York, NY 10016 Contact: ATTN: Deborah Ginsberg    Contact: Typhani
Phillips    Contact: George Wisniewski    Contact: David Rodgers E-mail:
TRTX2018FL2@TPG.COM    samnotice@situs.com    Phone Number: (415) 374-2832   
Phone Number: (212) 310-9821

This report is compiled by Wells Fargo Bank, N.A. from information provided by
third parties. Wells Fargo Bank, N.A. has not independently confirmed the
accuracy of the information.

Please visit www.ctslink.com for additional information and special notices. In
addition, certificateholders may register online for email notification when
special notices are posted. For information or assistance please call
866-846-4526.

 

Page 1 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Note Distribution Detail

 

Class   CUSIP     Note Interest
Rate     Original
Balance     Beginning
Balance     Principal
Distribution     Interest
Distribution     Prepayment
Premium     Realized Loss/
Additional Trust
Fund Expenses     Total
Distribution     Ending
Balance     Current
Subordination
Level (1)   A       0.000000 %      0.00       0.00       0.00       0.00      
0.00       0.00       0.00       0.00       0.00   A-S       0.000000 %     
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00   B       0.000000 %      0.00       0.00       0.00       0.00
      0.00       0.00       0.00       0.00       0.00   C       0.000000 %     
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00   D       0.000000 %      0.00       0.00       0.00       0.00
      0.00       0.00       0.00       0.00       0.00   E       0.000000 %     
0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00   F       0.000000 %      0.00       0.00       0.00       0.00
      0.00       0.00       0.00       0.00       0.00   Preferred Shares      
0.000000 %      0.00       0.00       0.00       0.00       0.00       0.00    
  0.00       0.00       0.00        

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

  Totals         0.00       0.00       0.00       0.00       0.00       0.00    
  0.00       0.00       0.00  

 

(1)

Calculated by taking (A) the sum of the ending note balance of all classes less
(B) the sum of (i) the ending balance of the designated class and (ii) the
ending Note balance of all classes which are not subordinate to the designated
class and dividing the result by (A).

 

Page 2 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Note Factor Detail

 

Class   CUSIP     Beginning
Balance     Principal
Distribution     Interest
Distribution     Prepayment
Premium     Realized Loss/
Additional Trust
Fund Expenses     Ending
Balance   A       0.00000000       0.00000000       0.00000000       0.00000000
      0.00000000       0.00000000   A-S       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       0.00000000   B      
0.00000000       0.00000000       0.00000000       0.00000000       0.00000000  
    0.00000000   C       0.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000   D       0.00000000      
0.00000000       0.00000000       0.00000000       0.00000000       0.00000000  
E       0.00000000       0.00000000       0.00000000       0.00000000      
0.00000000       0.00000000   F       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       0.00000000   Preferred Shares
      0.00000000       0.00000000       0.00000000       0.00000000      
0.00000000       0.00000000  

 

Page 3 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Reconciliation Detail

Principal Reconciliation

 

    Stated Beginning Principal
Balance     Unpaid Beginning
Principal Balance     Scheduled Principal     Unscheduled
Principal     Principal
Adjustments     Realized
Loss     Stated Ending
Principal Balance     Unpaid
Ending
Principal
Balance     Current Principal
Distribution Amount   Total     0.00       0.00       0.00       0.00       0.00
      0.00       0.00       0.00       0.00  

Note Interest Reconciliation

 

Class

   Accrual
Dates      Accrual
Days      Accrued
Note
Interest      Net Aggregate
Prepayment
Interest Shortfall      Distributable
Note
Interest      Distributable
Note Interest
Adjustment      WAC
CAP
Shortfall      Additional
Trust Fund
Expenses      Interest
Distribution      Remaining Unpaid
Distributable Note
Interest  

A

     0        0        0.00        0.00        0.00        0.00        0.00     
  0.00        0.00        0.00  

A-S

     0        0        0.00        0.00        0.00        0.00        0.00     
  0.00        0.00        0.00  

B

     0        0        0.00        0.00        0.00        0.00        0.00     
  0.00        0.00        0.00  

C

     0        0        0.00        0.00        0.00        0.00        0.00     
  0.00        0.00        0.00  

D

     0        0        0.00        0.00        0.00        0.00        0.00     
  0.00        0.00        0.00  

E

     0        0        0.00        0.00        0.00        0.00        0.00     
  0.00        0.00        0.00  

F

     0        0        0.00        0.00        0.00        0.00        0.00     
  0.00        0.00        0.00  

Preferred Shares

     0        0        0.00        0.00        0.00        0.00        0.00     
  0.00        0.00        0.00        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Totals

        0        0.00        0.00        0.00        0.00        0.00       
0.00        0.00        0.00        

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

Page 4 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Other Required Information

 

Available Distribution Amount (1)

     0.00  

Aggregate Outstanding Portfolio Balance before Payment Date

     0.00  

Aggregate Outstanding Portfolio Balance after Payment Date

     0.00  

Current 1-Month LIBOR Rate

     0.00 % 

Next 1-Month LIBOR Rate

     0.00 %  Reinvestment Account

 

Account Balance as of Determination Date

     0.00  

Deposits on Payment Date

     0.00  

Current Period Withdrawals

     0.00  

Account Balance as of Payment Date

     0.00  

 

(1)

The Available Distribution Amount includes any Prepayment Premiums.

(2)

Including Defaulted Interest, but excluding Deferred Interest

(3)

Including Defaulted Interest and Deferred Interest

Par Value Test Result

     Pass/Fail  

Par Value Ratio

     0.00 % 

Par ValueTest Threshold

     0.00 % 

Par Value Test Calculation

  

Calculation:

  

(A) Net Outstanding Portfolio Balance

     0.00  

Divided by the sum of the following:

  

(B) Aggregate Outstanding Amount of the Class A Notes

     0.00  

(C) Aggregate Outstanding Amount of the Class A-S Notes

     0.00  

(D) Aggregate Outstanding Amount of the Class B Notes

     0.00  

(E) Aggregate Outstanding Amount of the Class C Notes

     0.00  

(F) Aggregate Outstanding Amount of the Class D Notes

     0.00  

(G) Unreimbursed Interest Advances

     0.00  

Sum of (B), (C), (D), (E), (F), and (G):

     0.00  

Interest Coverage Test

     Pass/Fail  

Interest Coverage Ratio

     0.00 % 

Interest Coverage Test Threshold

     0.00 % 

(H) Mortgage Asset Interest Amount

     0.00  

(J) Amounts payable per clauses

     0.00  

(H) minus (J) - Numerator divided by:

     0.00  

(K) Class A Scheduled Interest Due (2)

     0.00  

(M) Class A-S Scheduled Interest Due (2)

     0.00  

(N) Class B Scheduled Interest Due (2)

     0.00  

(P) Class C Scheduled Interest Due (3)

     0.00  

(Q) Class D Scheduled Interest Due (3)

     0.00  

Sum of (K), (M), (N), (P), and (Q):

     0.00  

 

 

Page 5 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Cash Reconciliation Detail

 

Total Funds Collected

     

Interest:

     

Interest paid or advanced

     0.00     

Interest reductions due to Non-Recoverability Determinations

     0.00     

Interest Adjustments

     0.00     

Deferred Interest

     0.00     

Net Prepayment Interest Shortfall

     0.00     

Net Prepayment Interest Excess

     0.00           

 

 

 

Total Interest Collected

        0.00  

Principal:

     

Scheduled Principal

     0.00     

Unscheduled Principal

     0.00     

Principal Prepayments

     0.00     

Collection of Principal after Maturity Date

     0.00     

Recoveries from Liquidation and Insurance Proceeds

     0.00     

Excess of Prior Principal Amounts paid

     0.00     

Curtailments

     0.00     

Negative Amortization

     0.00     

Principal Adjustments

     0.00           

 

 

 

Total Principal Collected

        0.00  

Other:

     

Prepayment Penalties/Yield Maintenance

     0.00     

Repayment Fees

     0.00     

Borrower Option Extension Fees

     0.00           

 

 

 

Total Other Collected

        0.00        

 

 

 

Total Funds Collected

        0.00        

 

 

 

Total Funds Distributed

     

Fees:

     

Servicing Fee - Situs Asset Management, LLC

     0.00     

Trustee Fee - Wells Fargo Bank, N.A.

     0.00     

Note Administrator Fee - Wells Fargo Bank, N.A.

     0.00     

Operating Advisor Fee - Park Bridge Lender Services LLC

     0.00     

CREFC® Intellectual Property Royalty License Fee

     0.00           

 

 

 

Total Fees

        0.00  

Additional Trust Fund Expenses:

     

Reimbursement for Interest on Advances

     0.00     

ASER Amount

     0.00     

Special Servicing Fee

     0.00     

Rating Agency Expenses

     0.00     

Attorney Fees & Expenses

     0.00     

Bankruptcy Expense

     0.00     

Taxes Imposed on Trust Fund

     0.00     

Non-Recoverable Advances

     0.00     

Other Expenses

     0.00           

 

 

 

Total Additional Trust Fund Expenses

        0.00  

Payments to Noteholders & Others:

     

Interest Distribution

     0.00     

Principal Distribution

     0.00     

Prepayment Penalties/Yield Maintenance

     0.00     

Borrower Option Extension Fees

     0.00           

 

 

 

Total Payments to Noteholders & Others

        0.00        

 

 

 

Total Funds Distributed

        0.00        

 

 

 

 

 

Page 6 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Mortgage Loan Detail

 

Loan
Number   ODCR   Property
Type (1)   City   State   Interest
Payment   Principal
Payment   Gross
Coupon   Maturity
Date   Extended
Maturity
Date   Beginning
Scheduled
Balance   Ending
Scheduled
Balance   Paid
Thru
Date   LIBOR
Floor   LIBOR
Cap   Res.
Strat.
(2)   Mod.
Code
(3) Totals                                

 

*

- Indicates new collateral added to the pool in previous month

 

(1) Property Type Code

 

(2) Resolution Strategy Code

 

(3) Modification Code

MF - Multi-Family   OF - Office   1 - Modification   6  - DPO   10 - Deed in
Lieu Of   1 - Maturity Date Extension RT - Retail   MU - Mixed Use   2 -
Foreclosure   7  - REO          Foreclosure   2 - Amortization Change HC -
Health Care   LO - Lodging   3 - Bankruptcy   8  - Resolved   11 - Full Payoff  
3 - Principal Write-Off IN - Industrial   SS - Self Storage   4 - Extension   9
 - Pending Return   12 - Reps and Warranties   4 - Combination WH - Warehouse  
OT - Other   5 - Note Sale           to Master Servicer   13 - Other or TBD   MH
- Mobile Home Park          

 

Page 7 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Cumulative Loan Acquisition Detail (Shown at Face Value)

 

Asset
Acquisition
Date (1)   Loan
Number   ODCR   Property
Type   City   State   Beginning
Securitized
Face Value   Asset
Acquisition
Amount   Ending
Securitized
Face Value (2)   Future Funding
Participation
Commitment   Remaining Future
Funding Participation
Commitment (3)

 

(1)

Bolded and underlined rows denote activity in the current period.

(2)

Does not reflect partial release or principal pay down. Please refer to Mortgage
Loan Detail for principal pay down.

(3)

Does not reflect any Future Fundings that may have occurred but not purchased by
the Trust.

 

Page 8 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

NOI Detail

 

Loan
Number   ODCR     Property
Type     City     State     Ending
Scheduled
Balance     Most
Recent
Fiscal NOI     Most
Recent
NOI     Most Recent
NOI Start
Date     Most Recent
NOI End
Date   Total                  

 

Page 9 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Principal Prepayment Detail

 

Loan Number   Loan Group, if
applicable     Offering Document
Cross-Reference     Principal Prepayment Amount     Prepayment Penalties    
Payoff Amount     Curtailment Amount     Prepayment Premium    
Yield Maintenance Premium   Totals            

 

Page 10 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Historical Detail

 

Delinquencies   Prepayments   Rate and Maturities Distribution   30-59 Days  
60-89 Days   90 Days or More   Foreclosure   REO   Modifications   Curtailments
  Payoff   Next Weighted Avg.     Date   #   Balance   #   Balance   #   Balance
  #   Balance   #   Balance   #   Balance   #   Balance   #   Balance   Coupon  
Remit   WAM

Note: Foreclosure and REO Totals are excluded from the delinquencies.

 

Page 11 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Delinquency Loan Detail

 

Loan Number   Offering
Document
Cross-Reference     # of
Months
Delinq.     Paid Through
Date     Status of
Mortgage
Loan (1)     Resolution
Strategy
Code (2)     Servicing
Transfer
Date     Foreclosure
Date     Actual
Principal
Balance     Outstanding
Servicing
Advances     Bankruptcy
Date     REO
Date   Totals                      

 

(1) Status of Mortgage Loan   (2) Resolution Strategy Code A -   Payment Not
Received   0 -   Current   4 -   Assumed Scheduled Payment   1 -   Modification
  6 -   DPO   10 -   Deed In Lieu Of   But Still in Grace Period   1 -   One
Month Delinquent     (Performing Matured Balloon)   2 -   Foreclosure   7 -  
REO     Foreclosure   Or Not Yet Due   2 -   Two Months Delinquent   5 -  
Non Performing Matured Balloon   3 -   Bankruptcy   8 -   Resolved   11 -   Full
Payoff B -   Late Payment But Less   3 -   Three or More Months Delinquent      
4 -   Extension   9 -   Pending Return   12 -   Reps and Warranties  
Than 1 Month Delinquent           5 -   Note Sale     to Master Servicer   13 -
  Other or TBD

 

Page 12 of 21



--------------------------------------------------------------------------------

             LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Specially Serviced Loan Detail - Part 1

 

Distribution
Date   Loan
Number   Offering
Document
Cross-Reference   Servicing
Transfer
Date   Resolution
Strategy
Code (1)   Scheduled
Balance   Property
Type (2)   State   Interest
Rate   Actual
Balance   Net
Operating
Income   NOI
Date   DSCR   Note
Date   Maturity
Date   Remaining
Amortization
Term

 

(1) Resolution Strategy Code   (2) Property Type Code 1 - Modification   6 -  
DPO   10 -   Deed In Lieu Of   MF -   Multi-Family   OF - Office 2 - Foreclosure
  7 -   REO     Foreclosure   RT -   Retail   MU - Mixed use 3 - Bankruptcy  
8 -   Resolved   11 -   Full Payoff   HC -   Health Care   LO - Lodging
4 - Extension   9 -   Pending Return   12 -   Reps and Warranties   IN  -  
Industrial   SS - Self Storage 5 - Note Sale     to Master Servicer   13 -  
Other or TBD   WH -   Warehouse   OT - Other           MH -   Mobile Home Park  

 

Page 13 of 21



--------------------------------------------------------------------------------

             LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Specially Serviced Loan Detail—Part 2

 

Distribution
Date    Loan
Number    Offering
Document
Cross-Reference    Resolution
Strategy
Code (1)    Site
Inspection
Date    Phase 1 Date    Appraisal
Date    Appraisal
Value    Other REO
Property Revenue   

Comment

 

(1) Resolution Strategy Code 1   - Modification    6   - DPO    10   - Deed In
Lieu Of 2   - Foreclosure    7   - REO        Foreclosure 3   - Bankruptcy    8
  - Resolved    11   - Full Payoff 4   - Extension    9   - Pending Return    12
  - Reps and Warranties 5   - Note Sale        to Master Servicer    13   -
Other or TBD

 

Page 14 of 21



--------------------------------------------------------------------------------

             LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Advance Summary

 

     Beginning Outstanding
Interest Advances      Current Period
Interest Advances      Outstanding
Interest Advances  

Advancing Agent

        

Backup Advancing Agent

           

 

 

    

 

 

    

 

 

 

Totals

     0.00        0.00        0.00     

 

 

    

 

 

    

 

 

 

 

Page 15 of 21



--------------------------------------------------------------------------------

             LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Modified Loan Detail

 

Loan
Number

   Offering
Document
Cross-Reference      Pre-Modification
Balance      Post-
Modification
Balance      Pre-Modification
Interest Rate      Post-Modification
Interest Rate      Modification
Date     

Modification Description

Totals                     

 

Page 16 of 21



--------------------------------------------------------------------------------

             LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Historical Liquidated Loan Detail

 

Distribution
Date   ODCR   Beginning
Scheduled
Balance     Fees,
Advances,
and Expenses *     Most Recent
Appraised
Value or BPO     Gross Sales
Proceeds or
Other Proceeds     Net Proceeds
Received on
Liquidation     Net Proceeds
Available for
Distribution     Realized
Loss to Trust     Date of Current
Period Adj. to
Trust     Current Period
Adjustment to
Trust     Cumulative
Adjustment
to Trust     Loss to Loan
with Cum
Adj. to Trust  

Current Total

                     

Cumulative Total

                     

* Fees, Advances and Expenses also include outstanding P & I advances and unpaid
fees (servicing, trustee, etc.).

 

Page 17 of 21



--------------------------------------------------------------------------------

             LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Historical Bond/Collateral Loss Reconciliation Detail

 

Distribution
Date   Offering
Document
Cross-Reference   Beginning
Balance
at Liquidation     Aggregate
Realized Loss
on Loans     Prior Realized
Loss Applied
to Notes     Amounts
Covered by
Credit Support     Interest
(Shortages)/
Excesses     Modification /
Appraisal
Reduction Adj.     Additional
(Recoveries)
/Expenses     Realized
Loss
Applied to
Notes to Date     Recoveries of
Realized Losses
Paid as Cash     (Recoveries)/
Losses Applied to
Note Interest  

Totals

                   

 

Page 18 of 21



--------------------------------------------------------------------------------

         LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Interest Shortfall Reconciliation Detail - Part 1

 

Offering
Document
Cross-Reference   Stated Principal
Balance at
Contribution     Current Ending
Scheduled
Balance     Special Servicing Fees     ASER     (PPIS) Excess    
Non-Recoverable
(Scheduled
Interest)     Interest
on
Advances     Modified Interest
Rate (Reduction)
/Excess     Monthly     Liquidation     Work Out   Totals                    

 

Page 19 of 21



--------------------------------------------------------------------------------

             LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Interest Shortfall Reconciliation Detail - Part 2

 

Offering
Document
Cross-Reference    Stated Principal
Balance at
Contribution      Current Ending
Scheduled
Balance      Reimb of Advances to the Servicer      Other (Shortfalls)/
Refunds     

Comments

   Current
Month      Left to Reimburse
Master Servicer   Totals                  

Interest Shortfall Reconciliation Detail Part 2 Total

       0.00        

Interest Shortfall Reconciliation Detail Part 1 Total

       0.00        

Total Interest Shortfall Allocated to Trust

       0.00        

 

Page 20 of 21



--------------------------------------------------------------------------------

             LOGO [g660446dspp0645.jpg]       For Additional Information please
contact       CTSLink Customer Service    TRTX 2018-FL2    1-866-846-4526

Wells Fargo Bank, N.A.

      Reports Available    www.ctslink.com

Corporate Trust Services

      Payment Date:    12/17/18

8480 Stagecoach Circle

      Record Date:    11/30/18

Frederick, MD 21701-4747

      Determination Date:    12/11/18

 

Supplemental Reporting

 

Page 21 of 21



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF INVESTOR CERTIFICATION

(For Non-Borrower Affiliates)

[Date]

Wells Fargo Bank, National Association

Corporate Trust Services

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: Corporate Trust Services - TRTX 2018-FL2

 

Re:

TRTX 2018-FL2 ISSUER, LTD. and TRTX 2018-FL2 CO-ISSUER, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of November 29, 2018 (the “Indenture”), by and among
TRTX 2018-FL2 Issuer, Ltd., as Issuer, and TRTX 2018-FL2 Co-Issuer, LLC, as
Co-Issuer of the Offered Notes, TRTX CLO Loan Seller 2, LLC, as advancing agent,
Wilmington Trust, National Association, as trustee (the “Trustee”), and Wells
Fargo Bank, National Association, as note administrator (in such capacity, the
“Note Administrator”), paying agent, calculation agent, transfer agent,
custodian, securities intermediary, backup advancing agent and notes registrar,
the undersigned hereby certifies and agrees as follows:

1. The undersigned is either a Noteholder, a beneficial owner of a Note, a
holder of a Preferred Share, or a prospective purchaser of a Note or a Preferred
Share.

2. The undersigned is not an agent of, or an investment advisor to, any borrower
or affiliate of any borrower under a Mortgage Asset.

3. The undersigned is requesting access pursuant to the Indenture to certain
information (the “Information”) on the Note Administrator’s Website and/or is
requesting the information identified on the schedule attached hereto (also, the
“Information”) pursuant to the provisions of the Indenture.

4. In consideration of the disclosure to the undersigned of the Information, or
the access thereto, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes or Preferred Shares, from its
accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

5. The undersigned shall be fully liable for any breach of this agreement by
itself or any of its Representatives and shall indemnify the Issuer, the Note
Administrator, the Trustee, the Servicer, and the Special Servicer for any loss,
liability or expense incurred thereby with respect to any such breach by the
undersigned or any of its Representatives.

6. The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the Information on the Note Administrator’s Website.

 

H-1-1



--------------------------------------------------------------------------------

7. Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

 

  Name:   Title:

 

H-1-2



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF INVESTOR CERTIFICATION

(For Borrower Affiliates)

[Date]

Wells Fargo Bank, National Association

Corporate Trust Services

9062 Old Annapolis Road

Columbia, Maryland 21045

Attention: Corporate Trust Services - TRTX 2018-FL2

 

Re:

TRTX 2018-FL2 ISSUER, LTD. and TRTX 2018-FL2 CO-ISSUER, LLC

In accordance with the requirements for obtaining certain information pursuant
to the Indenture, dated as of November 29, 2018 (the “Indenture”), by and among
TRTX 2018-FL2 Issuer, Ltd., as Issuer, and TRTX 2018-FL2 Co-Issuer, LLC, as
Co-Issuer of the Offered Notes, TRTX CLO Loan Seller 2, LLC, as advancing agent,
Wilmington Trust, National Association as trustee (the “Trustee”), and Wells
Fargo Bank, National Association as note administrator (in such capacity, the
“Note Administrator”), paying agent, calculation agent, transfer agent,
custodian, securities intermediary, backup advancing agent and notes registrar,
the undersigned hereby certifies and agrees as follows:

1. The undersigned is either a Noteholder, a beneficial owner of a Note, a
holder of a Preferred Share, or a prospective purchaser of a Note or a Preferred
Share.

2. The undersigned is an agent or Affiliate of, or an investment advisor to, any
borrower under a Mortgage Asset.

3. The undersigned is requesting access pursuant to the Indenture to the Monthly
Reports (the “Information”) on the Note Administrator’s Website pursuant to the
provisions of the Indenture.

4. In consideration of the disclosure to the undersigned of the Information, or
the access thereto, the undersigned will keep the Information confidential
(except from such outside persons as are assisting it in making an evaluation in
connection with purchasing the related Notes or Preferred Shares, from its
accountants and attorneys, and otherwise from such governmental or banking
authorities or agencies to which the undersigned is subject), and such
Information will not, without the prior written consent of the Note
Administrator, be otherwise disclosed by the undersigned or by its officers,
directors, partners, employees, agents or representatives (collectively, the
“Representatives”) in any manner whatsoever, in whole or in part.

The undersigned will not use or disclose the Information in any manner which
could result in a violation of any provision of the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities Exchange Act of 1934, as
amended, or would require registration of any Note or Preferred Share not
previously registered pursuant to Section 5 of the Securities Act.

5. The undersigned shall be fully liable for any breach of this agreement by
itself or any of its Representatives and shall indemnify the Issuer, the Note
Administrator, the Trustee, the Servicer, and the Special Servicer for any loss,
liability or expense incurred thereby with respect to any such breach by the
undersigned or any of its Representatives.

6. The undersigned shall be deemed to have recertified to the provisions herein
each time it accesses the Information on the Note Administrator’s Website.

7. Capitalized terms used but not defined herein shall have the respective
meanings assigned thereto in the Indenture.

 

H-2-1



--------------------------------------------------------------------------------

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

                     

  Name:   Title:

 

H-2-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ONLINE MARKET DATA PROVIDER CERTIFICATION

This Certification has been prepared for provision of information to the market
data providers listed in Paragraph 1 below pursuant to the direction of the
Issuer. If you represent a Market Data Provider not listed herein and would like
access to the information, please contact CTSLink at 866-846-4526, or at
ctslink.customerservice@wellsfargo.com.

In connection with the TRTX 2018-FL2 ISSUER, LTD. and TRTX 2018-FL2 CO-ISSUER,
LLC (the “Notes”), the undersigned hereby certifies and agrees as follows:

 

1.

The undersigned is an employee or agent of Bloomberg L.P., Trepp, LLC, Intex
Solutions, Inc., Markit Group Limited, Interactive Data Corporation, BlackRock
Financial Management, Inc., CMBS.com, Inc., Moody’s Analytics or Thomson Reuters
Corp., a market data provider that has been given access to the Monthly Reports,
CREFC reports and supplemental notices on www.ctslink.com (“CTSLink”) by request
of the Issuer.

 

2.

The undersigned agrees that each time it accesses CTSLink, the undersigned is
deemed to have recertified that the representation above remains true and
correct.

 

3.

The undersigned acknowledges and agrees that the provision to it of information
and/or reports on CTSLink is for its own use only, and agrees that it will not
disseminate or otherwise make such information available to any other person
without the written consent of the Issuer, and any confidentiality agreement
applicable to the undersigned with respect to information obtained from the
Issuer’s 17g-5 Website shall also be applicable to information obtained from
CTSLink.

 

4.

Capitalized terms used but not defined herein shall have the respective meanings
assigned thereto in the Indenture pursuant to which the Notes were issued.

BY ITS CERTIFICATION HEREOF, the undersigned has made the representations above
and shall be deemed to have caused its name to be signed hereto by its duly
authorized signatory, as of the date certified.

 

By:  

                 

  Name:   Title:

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF AUCTION CALL PROCEDURE

 

I.

Pre-Auction Process

a) The Collateral Manager will initiate the Auction Procedures at least 60 days
before each Payment Date occurring in January, April, July or October of each
year commencing on the Payment Date in December 2028 (each, an “Auction Call
Redemption Date”) by: (i) preparing a list of the Collateral; (ii) deriving a
list of not less than three Eligible Bidders (the “Selected Bidders”) not
Affiliates of (or funds or accounts managed by) the Collateral Manager and any
additional Eligible Bidders, which may include Affiliates of (or funds or
accounts managed by) the Collateral Manager (such additional Eligible Bidders,
together with the Selected Bidders, the “Listed Bidders”) and requesting bids on
a date (the “Auction Date”) at least ten Business Days before the Auction Call
Redemption Date, and (iii) notifying the Trustee of the list of Listed Bidders
(the “List”).

b) The general solicitation package which the Collateral Manager shall deliver
to the Listed Bidders will include: (1) a form of a purchase agreement
(“Purchase Agreement”) provided to the Trustee by the Collateral Manager (which
shall provide that (A) upon satisfaction of all conditions precedent therein,
the purchaser is irrevocably obligated to purchase, and the Issuer is
irrevocably obligated to sell, the Collateral on the date and on the terms
stated therein, (B) if any Collateral is to be sold to multiple different
bidders, that the consummation of the purchase of all Collateral must occur
simultaneously and that the closing of each purchase is conditional on the
closing of all other purchases, (C) if for any reason whatsoever the Trustee has
not received, by a specified Business Day (which shall be ten or more Business
Days before the Auction Call Redemption Date), payment in full in immediately
available funds of the aggregate purchase price for all of the Collateral, at
least equal to the aggregate Redemption Price for each Outstanding Class of
Offered Notes (the “Minimum Bid Amount”), the obligations of the parties shall
terminate and the Issuer shall have no obligation or liability whatsoever,
(2) the minimum aggregate cash purchase price (which shall be determined by the
Collateral Manager for the various Collateral or group thereof); (3) the list of
the Collateral; (4) a formal bid sheet (which shall permit the bidder to bid for
some or all of the Collateral provided to the Trustee by the Collateral Manager,
including a representation from the bidder that it is an Eligible Bidder; (5) a
detailed timetable; and (6) copies of a Purchase Agreement and all other
transfer documents provided to the Trustee by the Collateral Manager (including
transfer certificates and subscription agreements which a bidder must execute
and a list of the requirements which the bidder must satisfy).

c) The Collateral Manager will send solicitation packages to all Listed Bidders
on the List at least 20 Business Days before the Auction Call Redemption Date.
Listed Bidders will be required to submit any due diligence questions (or
comments on the draft Purchase Agreement) in writing to the Collateral Manager
by a date specified in the solicitation package. The Collateral Manager will be
required to answer all relevant questions by a date specified in the
solicitation package and will distribute the revised final Purchase Agreement to
all Listed Bidders (with a copy to the Issuer).

 

II.

Auction Process

a) To the extent any Holder, any Preferred Shareholder, any Placement Agent and
any of their respective Affiliates are Eligible Bidders, such parties will be
allowed to bid in the Auction, but will not be required to do so.

b) On the Auction Date, all bids will be due by facsimile to the offices of the
Trustee by 11:00 a.m. New York City time, with the winning bidder to be notified
by 3:00 p.m. New York City time. All bids from Listed Bidders on the List will
be due on the bid sheet contained in the solicitation package. Each bid shall be
for the purchase and delivery to one purchaser (i) of all (but not less than
all) of the Collateral or (ii) identified Collateral.

c) Reserved.

 

J-1



--------------------------------------------------------------------------------

d) With the advice of the Collateral Manager, the Trustee shall select the bid
or bids which result in the Highest Auction Price (in excess of the specified
Minimum Bid Amount) from one or more Listed Bidders.

e) Upon notification to the winning bidder or bidders, the winning bidder or
bidders will be required to deliver to the Trustee a signed counterpart of the
Purchase Agreement no later than 4:00 p.m. New York City time on the Auction
Date. Each winning bidder shall make payment in full of the purchase price on
the Business Day (the “Auction Purchase Closing Date”) specified in the general
solicitation package (which shall be the tenth Business Day before the Auction
Call Redemption Date). If a winning bidder so requests, the Trustee and the
Issuer will enter into a bailee letter with the winning bidder and its
designated bank (which bank shall be subject to approval by the Issuer or the
Collateral Manager on behalf of the Issuer); provided, that such bank enters
into an account control agreement with the Trustee and the Issuer and has been
assigned ratings at least equal to those required for a successor Trustee
pursuant to the Indenture. If the above requirements are satisfied, the Trustee
shall deliver the Collateral (to be sold to such bidder) pursuant thereto to the
bailee bank at least one Business Day prior to the closing on the sale of the
Collateral and accept payment of the purchase price pursuant thereto. If payment
in full of the purchase price is not made by the Auction Purchase Closing Date
for any reason whatsoever by any winning bidder, the Issuer shall decline to
consummate the sale of any Collateral, the Trustee and the Issuer shall direct
the bailee bank to return the Collateral to the Trustee, and (if notice of
redemption has been given by the Trustee) the Trustee shall give notice (in
accordance with the Trust Deed) that the Auction Call Redemption will not occur.

As used in this Exhibit J, “Eligible Bidder” means, any person that is able to
satisfy the requirements under the Purchase Agreement and all other transfer
documents applicable to the transactions for which such bid is submitted.

As used in this Exhibit J, “Highest Auction Price” means, whichever is higher,
the highest price bid by any Listed Bidder for all of the Collateral, or
(ii) the sum of the highest prices bid by a Listed Bidder for any Collateral or
group of Collateral. In any case in which more than one bidder bids for one or
more items of Collateral in combination with other Collateral, the Collateral
Manager will select the bids which maximize the net sales proceeds to be
received by the Auction. In each case, the price bid by a bidder shall be the
dollar amount which the Collateral Manager certifies to the Trustee based on the
Collateral Manager’s review of the bids, which certification shall be binding
and conclusive.

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF OFFICER’S CERTIFICATE OF THE COLLATERAL MANAGER WITH RESPECT TO THE
ACQUISITION OF MORTGAGE ASSETS

This officer’s certificate is being delivered pursuant to the Indenture, dated
as November 29, 2018 (the “Indenture”), by and among TRTX 2018-FL2 Issuer, Ltd.,
as Issuer (the “Issuer”), TRTX 2018-FL2 Co-Issuer, LLC, as Co-Issuer of the
Offered Notes, TRTX CLO Loan Seller 2, LLC, as advancing agent, Wilmington
Trust, National Association, as trustee, and Wells Fargo Bank, National
Association, as note administrator, paying agent, calculation agent, transfer
agent, transfer agent, authenticating agent, custodian, backup advancing agent
and notes registrar. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Indenture.

Pursuant to the Subsequent Transfer Instrument, dated as of the date hereof,
TRTX CLO Loan Seller 2, LLC (the “Seller”) has agreed to sell to the Issuer, and
the Issuer has agreed to purchase from the Seller, the Mortgage Assets described
on Schedule A hereto (the “Mortgage Assets”).

In connection with the foregoing, TPG RE Finance Trust Management, L.P. (the
“Collateral Manager”) hereby certifies that, with respect to the acquisition of
each Reinvestment Mortgage Asset, as of the date hereof:

 

  1.

The Eligibility Criteria are satisfied.

 

  2.

The Reinvestment Criteria are satisfied.

 

  3.

The Acquisition and Disposition Requirements are satisfied.

[SIGNATURE ON FOLLOWING PAGE]

 

K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Officer’s Certificate as
of [DATE OF COMMITMENT TO PURCHASE].

 

TPG RE FINANCE TRUST MANAGEMENT, L.P. By:  

                 

Name: Title:

 

K-2



--------------------------------------------------------------------------------

SCHEDULE A

LIST OF REINVESTMENT MORTGAGE ASSETS

 

Name

  

Purchase Price

  

Cut-off Date

 

K-3